


Exhibit 10.1
EXECUTION COPY
AMENDED AND RESTATED
LIMITED LIABILITY COMPANY OPERATING AGREEMENT*
PHH HOME LOANS, LLC
January 31, 2005





--------------------------------------------------------------------------------

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.




















--------------------------------------------------------------------------------




Table of Contents


 
 
 
 
Page
ARTICLE I Definitions
 
 
 
 
 
Section 1.1
 
Definitions
 
2
 
 
 
 
 
Section 1.2
 
Interpretation
 
13
 
 
 
 
 
ARTICLE II General Provisions
 
 
 
 
 
Section 2.1
 
Form
 
14
 
 
 
 
 
Section 2.2
 
Company Name
 
14
 
 
 
 
 
Section 2.3
 
Registered Office; Registered Agent
 
14
 
 
 
 
 
Section 2.4
 
Place of Business
 
14
 
 
 
 
 
Section 2.5
 
Purpose; Nature of Business Permitted; Powers
 
14
 
 
 
 
 
Section 2.6
 
Business Transactions of a Member with the Company
 
16
 
 
 
 
 
Section 2.7
 
No State-Law Partnership
 
16
 
 
 
 
 
Section 2.8
 
Authorized Representatives
 
16
 
 
 
 
 
Section 2.9
 
Term
 
16
 
 
 
 
 
Section 2.10
 
D/B/As, Fictitious Names, Licenses and Regulatory Approvals
 
16
 
 
 
 
 
Section 2.11
 
Subsequent Capital Contributions
 
17
 
 
 
 
 
ARTICLE III Members
 
 
 
 
 
Section 3.1
 
Members
 
21
 
 
 
 
 
Section 3.2
 
Admission of New Members
 
21
 
 
 
 
 
Section 3.3
 
Representations
 
21
 
 
 
 
 
Section 3.4
 
No Liability of Members
 
22
 
 
 
 
 
Section 3.5
 
Company Property
 
23
 
 
 
 
 
Section 3.6
 
Confidentiality
 
23
 
 
 
 
 
ARTICLE IV Capital Contributions
 
 
 
 
 
Section 4.1
 
Capital Structure
 
24
 
 
 
 
 
Section 4.2
 
Capital Contributions
 
24
 
 
 
 
 
Section 4.3
 
Additional Provisions Concerning Capital Contributions
 
24
 
 
 
 
 
Section 4.4
 
Capital Accounts
 
25
 
 
 
 
 
Section 4.5
 
Return of Capital Contributions
 
26
 
 
 
 
 
Section 4.6
 
Loans From Members
 
26
 
 
 
 
 
ARTICLE V Allocations and Distributions
 
 
 
 
 
Section 5.1
 
Allocations of Net Income and Net Loss
 
26
 
 
 
 
 
Section 5.2
 
Adjustments and Special Allocations
 
27
 
 
 
 
 
Section 5.3
 
Net Loss Limitation
 
28
 
 
 
 
 


i

--------------------------------------------------------------------------------




Section 5.4
 
Other Allocation Rules
 
29
 
 
 
 
 
Section 5.5
 
Tax Allocations; Code Section 704(c)
 
29
 
 
 
 
 
Section 5.6
 
Distributions
 
30
 
 
 
 
 
ARTICLE VI Management
 
 
 
 
 
Section 6.1
 
Managing Member
 
30
 
 
 
 
 
Section 6.2
 
Board of Advisors
 
32
 
 
 
 
 
Section 6.3
 
Actions Requiring Board Approval
 
34
 
 
 
 
 
Section 6.4
 
Company Resources
 
37
 
 
 
 
 
Section 6.5
 
Advisors Have No Managerial Authority
 
37
 
 
 
 
 
Section 6.6
 
Devotion of Time
 
37
 
 
 
 
 
Section 6.7
 
Officers
 
38
 
 
 
 
 
Section 6.8
 
Remuneration; Reimbursement
 
38
 
 
 
 
 
Section 6.9
 
Approval of Annual Business Plan
 
38
 
 
 
 
 
Section 6.10
 
Reports
 
38
 
 
 
 
 
ARTICLE VII Changes in Law; Financial Reporting
 
 
 
 
 
Section 7.1
 
Compliance with Law; Changes in Law
 
39
 
 
 
 
 
Section 7.2
 
Consolidation
 
41
 
 
 
 
 
Section 7.3
 
Certain Actions
 
41
 
 
 
 
 
ARTICLE VIII Termination of Relationship
 
 
 
 
 
Section 8.1
 
Cendant Termination Events
 
42
 
 
 
 
 
Section 8.2
 
Effects of a Cendant Termination Event
 
43
 
 
 
 
 
Section 8.3
 
PHH Termination Event
 
46
 
 
 
 
 
Section 8.4
 
Two Year Termination, Special Termination Event and 25-Year Termination
 
47
 
 
 
 
 
Section 8.5
 
Effect of Termination Events
 
51
 
 
 
 
 
ARTICLE IX Dissolution and Winding Up
 
 
 
 
 
Section 9.1
 
Events Causing Dissolution
 
51
 
 
 
 
 
Section 9.2
 
Winding Up
 
52
 
 
 
 
 
Section 9.3
 
Compensation of Liquidating Trustee
 
54
 
 
 
 
 
Section 9.4
 
Distribution of Company Property and Proceeds of Sale Thereof
 
54
 
 
 
 
 
Section 9.5
 
Company Termination
 
54
 
 
 
 
 
Section 9.6
 
Final Audit
 
55
 
 
 
 
 
ARTICLE X Transfers and Assignment of Interests
 
 
 
 
 
Section 10.1
 
Consent Required for Transfer
 
55
 
 
 
 
 
Section 10.2
 
Withdrawal
 
56
 
 
 
 
 
ARTICLE XI Fiscal Matters; Books and Records
 
 
 
 
 
Section 11.1
 
Bank Accounts; Investments
 
56


ii

--------------------------------------------------------------------------------




 
 
 
 
 
Section 11.2
 
Records Required by Act; Right of Inspection
 
56
 
 
 
 
 
Section 11.3
 
Books and Records of Account
 
57
 
 
 
 
 
Section 11.4
 
Expenses
 
57
 
 
 
 
 
Section 11.5
 
Tax Returns and Information
 
57
 
 
 
 
 
Section 11.6
 
Delivery of Audited Financial Statements to Members
 
58
 
 
 
 
 
Section 11.7
 
Audits
 
58
 
 
 
 
 
Section 11.8
 
Fiscal Year
 
58
 
 
 
 
 
Section 11.9
 
Tax Elections
 
58
 
 
 
 
 
Section 11.10
 
Tax Matters Member
 
59
 
 
 
 
 
ARTICLE XII Indemnification and Insurance
 
 
 
 
 
Section 12.1
 
Indemnification and Advancement of Expenses
 
59
 
 
 
 
 
Section 12.2
 
Insurance
 
60
 
 
 
 
 
Section 12.3
 
Limit on Liability of Members
 
61
 
 
 
 
 
Section 12.4
 
Indemnification by Managing Member
 
61
 
 
 
 
 
Section 12.5
 
No Additional Indemnification Rights
 
62
 
 
 
 
 
ARTICLE XIII Miscellaneous Provisions
 
 
 
 
 
Section 13.1
 
Counterparts
 
62
 
 
 
 
 
Section 13.2
 
Entire Agreement
 
62
 
 
 
 
 
Section 13.3
 
Partial Invalidity
 
62
 
 
 
 
 
Section 13.4
 
Amendment
 
63
 
 
 
 
 
Section 13.5
 
Binding Effect
 
63
 
 
 
 
 
Section 13.6
 
Negotiation and Mediation
 
63
 
 
 
 
 
Section 13.7
 
Governing Law
 
64
 
 
 
 
 
Section 13.8
 
Offset
 
64
 
 
 
 
 
Section 13.9
 
Effect of Waiver or Consent
 
64
 
 
 
 
 
Section 13.10
 
Notices
 
64
 
 
 
 
 
Section 13.11
 
No Consequential Damages
 
66
 
 
 
 
 
Section 13.12
 
Most Favored Nation
 
66
 
 
 
 
 
Section 13.13
 
Impossibility of Performance
 
67






iii

--------------------------------------------------------------------------------




Index of Defined Terms


 
 
 
Page
Act
1
Additional Capital Determination
26
Adjusted Capital Account
2
Advisor
34
Affiliate
2
Agreement
1, 2
Annual Business Plan
40
Assignment
2
Authorized Representatives
17
Bankruptcy
2
Bankruptcy Event
45
Beneficial Owner
3
Board
34
Business Day
3
Capital Account
26
Capital Contribution
3
Cendant
3
Cendant Advisors
34
Cendant Designated Buyer
45, 50
Cendant List
45
Cendant Member
1
Cendant Mobility
3
Cendant Mobility Offices
3
Cendant Owned Real Estate Offices
3
Cendant Put
45
Cendant Put Notice
46
Cendant Real Estate
3
Cendant Termination Event
44
Certificate of Formation
1
Change of Control
3
Closing Date
4
Code
4
Common Interest Percentage
25
Common Interests
25
Company
1
Company Expenses
60
Company Minimum Gain
4
Company Property or Properties
4
Company Regulatory Event
5
Confidential Information
24
Contributed Property
5
Contribution Agreement
5


iv

--------------------------------------------------------------------------------




Contribution Date
19
Contribution Notice
18
Control
5
Controlling Person
5
Customer
5
Depreciation
5
Dispute
67
Disputing Member
67
Distributable Net Income
6
Event of Dissolution
54
Fair Market Value
6
FHA
6
Fiscal Period
6
Fiscal Quarter
6
GAAP
6
Governmental Entity
6
Gross Asset Value
7
HUD
8
HUD-Manager
34
Indemnified Parties
62
Initial Capital Contribution
25
Initial Officers
40
Initial Operating Agreement
1
Insolvency
8
Interest
8
Investor Commitments
8
Lease
8
License Agreement
8
Liquidating Trustee
55
Loan Funding Facility
8
Losses
8
LTM Net Income
46
Major Action
36
Management Services Agreement
8
Managing Member
9
Master Sublease Agreement
9
Mediation Request
67
Member
1, 9
Member Nonrecourse Debt
9
Member Nonrecourse Debt Minimum Gain
9
Member Nonrecourse Deductions
9
Members
1
Minimum Capital Requirements
38
Mobility Interim MSA
9
Mortgage Instrument
10
Mortgage Loan
10


v

--------------------------------------------------------------------------------




Mortgage Loan Disclosure
10
Mortgage Loan Documents
10
Mortgage Loan Sale Agreement
10
Mortgage Note
10
Mortgaged Property
10
MSA
10
Net Income
10
Net Loss
10
New Member
12
Nonrecourse Deductions
12
Nonrecourse Liability
12
Non-Renewal Notice
53
Non-Renewal PHH Sale
53
Non-Renewal Put
53
NRT Interim MSA
12
Origination Channels
12
Other Indemnified Parties
64
Person
12
PHH
12
PHH Advisors
34
PHH Change of Control
13
PHH Interests
47
PHH Material Breach
44
PHH Member
1
PHH Regulatory Event
12
PHH Sale
45
PHH Sale Notice
47
PHH Termination Event
48
PIMI Contributed Assets
19
PMC
12
Proceeding
13
Purchase Notice
49
Purchase Price
48
Purchase Right
48
Put Date
46
Put Price
45
Regulatory Event Fee
44
Regulatory Order
13
Related Transaction
33
RESPA
13
Rules
67
Sale Date
48
Sale Price
47
Securities Act
13
Small Corps
13
Special Termination Event
42


vi

--------------------------------------------------------------------------------




Special Termination Notice
42
Special Termination Put
53
SRA
1
State Agency
13
Subsequent Capital Contributions
19
Subsidiary
13
Tax Matters Member
62
Termination Payment
46
Transaction Documents
13
Transfer
14
Treasury Regulations
14
Two Year PHH Sale
50
Two Year Put
50
Two Year Put Closing Date
51
Two Year Put Date
50
Two Year Put Price
50
Two Year Sale Date
50
Two Year Sale Price
51
Two-Year Termination Notice
50
Venture License Agreement
14




vii

--------------------------------------------------------------------------------




This AMENDED AND RESTATED LIMITED LIABILITY COMPANY OPERATING AGREEMENT, dated
as of January 31, 2005 (this “Agreement”), of PHH Home Loans, LLC (the
“Company”), a Delaware limited liability company, is by and between PHH Broker
Partner Corporation, a Maryland corporation (the “PHH Member”), and Cendant Real
Estate Services Venture Partner, Inc., a Delaware corporation (the “Cendant
Member”) and each Person (as hereinafter defined) subsequently admitted as a
member of the Company (individually, a “Member” and, collectively, the
“Members”).
W I T N E S S E T H:
WHEREAS, the PHH Member and the Cendant Member entered into a Limited Liability
Company Operating Agreement, effective as of November 3, 2004 (the “Initial
Operating Agreement”) and formed the Company pursuant to and in accordance with
the Limited Liability Company Act of the State of Delaware (the “Act”) by filing
the Certificate of Formation of the Company (the “Certificate of Formation”) in
accordance with the Act;
WHEREAS, the Members desire to amend and restate the Initial Operating
Agreement;
WHEREAS, the Members intend that hereafter the principal purpose of the Company
shall be to originate and sell mortgage loans sourced through Cendant’s owned
residential real estate brokerage and corporate relocations businesses and from
all U.S.-based employees of Cendant and its Subsidiaries, in accordance with the
terms and provisions of this Agreement;
WHEREAS, this Agreement sets forth, among other things, the agreement among the
Members as to the governance of the affairs of the Company and the conduct of
its business; and
WHEREAS, concurrently with the execution of this Agreement, Cendant Real Estate,
PHH, the Cendant Member, PMC, the PHH Member and the Company have entered into a
Strategic Relationship Agreement (as amended from time to time, the “SRA”) which
sets forth certain matters related to the business relationship among the
parties thereto during the term of this Agreement.
NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants, promises and agreements set forth herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Members agree as follows:
ARTICLE I
Definitions
Section 1.1 Definitions. As used in this Agreement, the following terms shall
each have the meaning set forth in this Article (unless the context otherwise
requires).
“Adjusted Capital Account” means, with respect to any Member, the balance, if
any, in such Member’s Capital Account as of the end of the relevant Fiscal
Period, after: (i) crediting to such Capital Account any amounts that such
Member is obligated to restore pursuant to Treasury Regulation
Section 1.704-1(b)(2)(ii)(c) (or is deemed to be obligated to restore pursuant
to the penultimate sentences of Treasury Regulation Sections 1.704-2(g)(1) and
1.704-2(i)(5)) and (ii) debiting to such Capital Account the items described in
Treasury Regulation Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).
“Affiliate” means, when used with reference to a specific Person, any Person
that, directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such specific Person. For the
avoidance of doubt, neither the Company nor any of the Brand Franchisees, as
defined in the SRA, shall be deemed to be an Affiliate of Cendant or any of
Cendant’s Affiliates for any purpose hereunder or under any of the other
Transaction Documents.
“Agreement” means this Agreement, including the Schedules and Exhibits hereto,
as originally executed and as subsequently amended from time to time in
accordance with the provisions hereof.

1

--------------------------------------------------------------------------------




“Assignment” shall mean a document, sufficient under the laws of the
jurisdiction where the related Mortgaged Property is located, to reflect all
transfers of the applicable Mortgage Instrument and the Mortgage Note.
“Bankruptcy” means, with respect to any Person, the happening of any one or more
of the following events: (a) such Person (or, in the case of any Person which is
a partnership, any general partner thereof): (i) makes an assignment for the
benefit of creditors; (ii) files a voluntary petition in bankruptcy; (iii) is
adjudged bankrupt or insolvent, or there has been entered against such Person
(or general partner) an order for relief, in any bankruptcy or insolvency
proceeding; (iv) files a petition or answer seeking in respect of such Person
(or general partner) any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any statute, law or regulation;
(v) files an answer or other pleading admitting or failing to contest the
material allegations of a petition filed against such Person (or such general
partner) in any proceeding of a nature described above; or (vi) seeks, consents
or acquiesces in the appointment of a trustee, receiver or liquidator of such
Person (or such general partner) or of all or any substantial part of such
Person’s (or such general partner’s) properties; or (b) 120 days after the
commencement of any proceeding against any such Person (or such general partner)
seeking reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any statute, law or regulation, if such
proceeding has not been dismissed, or within 90 days after the appointment
without such Person’s (or such general partner’s) consent or acquiescence of a
trustee, receiver or liquidator of the Person (or such general partner) or of
all or any substantial part of such Person’s (or such general partner’s)
properties, if such appointment is not vacated or stayed, or within 90 days
after the expiration of any such stay, if such appointment is not vacated.
“Beneficial Owner” shall, with respect to any Person, be determined as set forth
in Rule 13d-3 of the General Rules and Regulations of the Securities Exchange
Act of 1934, as in effect on the date hereof.
“Business Day” means any day other than a Saturday, Sunday or a holiday on which
commercial banks in the State of New York are closed.
“Cendant” means Cendant Corporation, a Delaware corporation.
“Capital Contribution” means, with respect to any Member, the amount of cash and
the initial Gross Asset Value of any asset (other than cash) contributed to the
capital of the Company pursuant to Article IV hereof.
“Cendant Mobility Office” means any office comprising part of Cendant’s
corporate relocation business, including, without limitation, any office of
Cendant Mobility Services Corporation (“Cendant Mobility”) or any of its
Subsidiaries, whether owned as of the date hereof or acquired or opened
hereafter by Cendant Mobility or one of its Subsidiaries.
“Cendant Owned Real Estate Office” means any residential real estate brokerage
office owned as of the date hereof or acquired or opened hereafter by Cendant
Real Estate or one of its Subsidiaries, including NRT Incorporated.
“Cendant Real Estate” means Cendant Real Estate Services Group, LLC, a Delaware
limited liability company.
“Change of Control” means, with respect to any Person, the occurrence of any
event set forth in one of the following paragraphs:


 
(a)
any “person” or “group” (as such terms are used in Section 13(d)(3) of the
Exchange Act) is or becomes the Beneficial Owner, directly or indirectly, of
securities of such Person representing greater than one-third of the combined
voting power of such Person’s outstanding securities;



 
(b)
during any period of two consecutive years, individuals who at the beginning of
such period constituted the Board of Directors of such Person (together with any
new directors whose election or appointment by such Board or whose nomination
for election by the stockholders of such Person was approved by a vote of not
less than a majority of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute at least
two-thirds of the Board of Directors of such Person;




2

--------------------------------------------------------------------------------




 
(c)
there is consummated a merger, consolidation or similar transaction (including a
recapitalization) of such Person with any other Person, other than a merger or
consolidation immediately following which the stockholders of such Person
immediately prior thereto own in the aggregate not less than two-thirds of the
combined voting power of the entity surviving such merger, consolidation or
similar transaction or the Controlling Person thereof; or



 
(d)
there is consummated a sale or disposition by such Person of all or a
substantial portion of such Person’s assets to another Person, other than a sale
or disposition immediately following which the stockholders of such Person
immediately prior thereto own in the aggregate not less than two-thirds of the
combined voting power of such other Person or the Controlling Person thereof.

“Closing Date” means January 31, 2005.
“Code” means the Internal Revenue Code of 1986.
“Company Minimum Gain” means “partnership minimum gain” as set forth in Treasury
Regulation Sections 1.704-2(b)(2) and 1.704-2(d).
“Company Property or Properties” means all interests, properties, whether real
or personal, and rights of any type owned or held by the Company, whether owned
or held by the Company at the date of its formation or thereafter acquired.
“Company Regulatory Event” means a situation in which (i) the Company becomes
subject to any Regulatory Order, or any Governmental Entity initiates a
Proceeding with respect to the Company, and (ii) such Regulatory Order or
Proceeding prevents or materially impairs the Company’s ability to originate
loans for any period of time in a manner that adversely affects the value of one
or more of the quarterly distributions to be paid by the Company pursuant to
Section 5.6 of this Agreement; provided, however, that Company Regulatory Event
shall not include (1) any order, directive or interpretation or change in law,
rule or regulation, in any such case that is applicable generally to companies
engaged in the mortgage lending business such that the Company is unable to cure
the resulting circumstances described in (ii) above, or (2) any Regulatory Order
or Proceeding that results solely from acts or omissions on the part of the
Cendant Entities or their Affiliates.
“Contributed Property” means property or other consideration (other than cash)
contributed to the Company in exchange for Interests.
“Contribution Agreement” means the Contribution Agreement to be entered into by
and among the Cendant Member, the Company and the PHH Member pursuant to
Section 2.11 hereof.
“Control” shall mean, with regard to any Person, the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative with the foregoing.
“Controlling Person” means a Person who controls another Person.
“Customer” means any individual who contacts the Company, whether in person or
by mail, phone, via the Internet (including by electronic mail), or otherwise,
or who is so contacted by the Company, about the possibility of obtaining a
Mortgage Loan through the Company, or who otherwise obtains a Mortgage Loan from
or through the Company.
“Depreciation” means, for each Fiscal Period, an amount equal to the
depreciation, amortization or other cost recovery deduction allowable with
respect to an asset for such Fiscal Period; provided, however, that if the Gross
Asset Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such Fiscal Period, Depreciation shall be an amount
that bears the same ratio to such Gross Asset Value which the asset had when its
value was last adjusted, as the federal income tax depreciation, amortization or
other cost recovery deduction with respect to such asset for such Fiscal Period
bears to the adjusted tax basis which the asset had when its value was last
adjusted; and provided, further, that if the federal income tax depreciation,
amortization or other cost recovery deduction for such Fiscal Period is zero,
then, subject to Section 6.3(a)(xiv), Depreciation shall be

3

--------------------------------------------------------------------------------




determined with reference to such beginning Gross Asset Value using any
reasonable method selected by the Managing Member.
“Distributable Net Income” shall mean, for each Fiscal Quarter, an amount equal
to the net income of the Company and its Subsidiaries, on a consolidated basis,
determined in accordance with GAAP, less any amounts retained by the Company as
shall be necessary to meet the Minimum Capital Requirements (which requirements
shall be approved by the Board pursuant to Section 6.3).
“Fair Market Value” means the fair market value of an asset, as determined by
the Managing Member using any reasonable method of valuation, except as
otherwise provided herein; provided, however, that such fair market value shall
be approved by the Board as provided in Section 6.3(a)(xvii).
“FHA” means the Federal Housing Administration of HUD or any successor thereto.
“Fiscal Period” means the period (i) commencing (w) at the beginning of each
Fiscal Quarter, (x) the date of any acquisition of Interests by any new or
existing Member in exchange for a Capital Contribution, or (y) on each date
following the effective date of any distribution to a Member of any property as
consideration for an Interest in the Company, and (ii) ending on the date
immediately preceding the first day of the next Fiscal Period; provided, that
the last Fiscal Period shall end on the date on which all assets of the Company
are distributed to the Members pursuant to Section 9.4 hereof.
“Fiscal Quarter” means (i) the period commencing on the date of this Agreement
and ending on March 31, 2005, or (ii) any subsequent three (3) month period
commencing on January 1, April 1, July 1 and October 1 and ending on
March 31, June 30, September 30 and December 31, respectively; provided, that
the last Fiscal Quarter shall end on the date on which all assets of the Company
are distributed to the Members pursuant to Section 9.4 hereof.
“GAAP” means generally accepted accounting principles in the United States.
“Governmental Entity” means any court, agency or commission or other
governmental or regulatory authority.
“Gross Asset Value” means, with respect to any asset, such asset’s adjusted
basis for federal income tax purposes, except as follows:
(i) the initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the Fair Market Value of such asset;
(ii) the Gross Asset Value of all Company assets shall be adjusted to equal
their respective Fair Market Values, as of the following times: (a) the
acquisition of an additional interest in the Company by any new or existing
Member in exchange for more than a de minimis Capital


Contribution, (b) the distribution by the Company to a Member of more than a de
minimis amount of Company assets as consideration for an interest in the Company
and (c) the liquidation of the Company, within the meaning of Treasury
Regulation Section 1.704-1(b)(2)(ii)(g); provided, however, that, with approval
of the Board pursuant to Section 6.3(a)(xiv) hereof, adjustments pursuant to
clause (ii)(a) or (ii)(b) of this definition shall be made only if the Managing
Member reasonably determines that such adjustments are necessary or appropriate
to reflect the relative economic interests of the Members in the Company;
(iii) the Gross Asset Value of any Company asset distributed to any Member shall
be adjusted to equal the Fair Market Value of such asset on the date of such
distribution, unreduced by any liability secured by such asset; and
(iv) the Gross Asset Value of Company assets will be increased or decreased to
reflect any adjustment to the adjusted basis of such assets under Sections
734(b) or 743(b) of the Code, but only to the extent that the adjustment is
taken into account in determining Capital Accounts under Treasury Regulation
Section 1.704-1(b)(2)(iv)(m) and paragraph (f) of the definition of Net Income
and Net Loss or Section 5.2(f), provided, however, that Gross Asset Values shall
not be adjusted pursuant to this paragraph (iv) to the extent the Managing
Member determines that an adjustment pursuant to paragraph (ii) above is
necessary or appropriate in connection with a transaction that would otherwise
result in an adjustment pursuant to this paragraph (iv) and the Board authorizes
such paragraph (ii) adjustment pursuant to Section 6.3(a)(xiv) hereof.

4

--------------------------------------------------------------------------------




If the Gross Asset Value of an asset has been determined or adjusted pursuant to
paragraph (i), paragraph (ii) or paragraph (iv) above, such Gross Asset Value
shall thereafter be adjusted by the Depreciation taken into account with respect
to such asset for purposes of computing Net Income and Net Loss.
“HUD” means the United States Department of Housing and Urban Development or any
successor thereto.
“Interest” means (i) a Member’s share of Net Income (and items of income and
gain) and Net Loss (and items of loss and deduction) of the Company and a
Member’s right to receive distributions from the Company in accordance with the
provisions of this Agreement and the Act and (ii) such Member’s other rights and
privileges as herein provided, including, without limitation, voting privileges.


“Insolvency” means, when used with respect to any Person, such Person is unable
to pay its debts and obligations as they become due, or has incurred debts
beyond its ability to pay such debts as they mature.
“Investor Commitments” means any agreement, contract or arrangement pursuant to
which any Person purchases or agrees to purchase Mortgage Loans from the Company
or any Subsidiary of the Company.
“Lease” means the Bishop’s Gate Sublease, substantially in the form of Exhibit A
hereto, to be entered into between the Company and PMC on the Contribution Date,
pursuant to which the Company will lease space from PMC at 3000 Leadenhall Road,
Mt. Laurel, NJ 08054.
“License Agreement” means the Trademark License Agreement, dated as of the date
of this Agreement, between PMC and TM Acquisition Corp., Coldwell Banker Real
Estate Corporation and ERA Franchise Systems, Inc., pursuant to which PMC has
been granted a license to use the Cendant Real Estate Franchisee Brands (as
defined in the SRA) in connection with its business, on the terms set forth
therein.
“Loan Funding Facility” means a credit or loan agreement or other funding
arrangement, approved by the Board pursuant to Section 6.3 hereof, pursuant to
which the Company and/or its Subsidiaries borrows money for the purpose of
funding Mortgage Loan originations.
“Losses” means any and all losses, damages, disbursements, suits, claims,
liabilities, obligations, judgments, fines, penalties, charges, amounts paid in
settlement, costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses), and shall specifically include, but only for
purposes of Section 12.4 hereof, any indirect, special, incidental or
consequential damages (including lost profits and lost cash distributions).
“Management Services Agreement” means the Management Services Agreement,
substantially in the form attached hereto as Exhibit B, to be entered into by
the Company and PMC in accordance with Section 2.11 of this Agreement.
“Managing Member” means the PHH Member, or such other Member as may replace the
PHH Member as Managing Member pursuant to Section 8.2 or 8.4 hereof.
“Master Sublease Agreement” means the Master Shared Office Space Agreement,
substantially in the form attached hereto as Exhibit C, to be entered into
between the Company and NRT on the Contribution Date, pursuant to which the
Company will sublease from NRT office space utilized by field personnel of the
Company who are co-located in a Cendant Owned Real Estate Office.


“Member” means, at any time, a Person admitted as a member of the Company
pursuant to Section 3.2 hereof and listed on Schedule I hereto. If a Member
Transfers its Interest or any portion thereof to a Person who is not a Member,
reference in this Agreement to a “Member” or such Member’s Capital Account in
connection with such Transferred Interest or portion thereof shall be deemed to
be a reference to the record holder of such Transferred Interest or portion
thereof for the purpose of calculating the economic interest and Capital Account
balances and adjustments represented by such Transferred Interest or portion
thereof until such record holder of such Transferred Interest or portion thereof
is admitted as a Member.
“Member Nonrecourse Debt” means “partner nonrecourse debt” as set forth in
Treasury Regulation Section 1.704-2(b)(4).

5

--------------------------------------------------------------------------------




“Member Nonrecourse Debt Minimum Gain” means an amount with respect to each
Member Nonrecourse Debt, equal to the Company Minimum Gain that would result if
such Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined
in accordance with Treasury Regulation Section 1.704-2(i)(3).
“Member Nonrecourse Deductions” means “partner nonrecourse deductions” as set
forth in Treasury Regulation Section 1.704-2(i)(2), and the amount of Member
Nonrecourse Deductions with respect to a Member Nonrecourse Debt for a Fiscal
Period shall be determined in accordance with the rules of Treasury Regulation
Section 1.704-2(i)(2).
“Mobility Interim MSA” means the Marketing Agreement, by and between Cendant
Mobility and PMC, dated as of January 31, 2005.
“Mortgage Instrument” means any deed of trust, security deed, mortgage, or other
instrument which constitutes a first lien or second lien on the Mortgaged
Property securing payment by a mortgagor of a Mortgage Note.
“Mortgage Loan” means a mortgage loan (including a home equity line of credit)
evidenced by one or more promissory notes and secured by a mortgage or deed of
trust on one or more residential real estate properties.
“Mortgage Loan Disclosure” shall mean any disclosure, notice or other document
or statement that, pursuant to applicable law, must be provided to a Customer by
or on behalf of the Company in connection with the origination, closing and
funding of a Mortgage Loan or an application for a Mortgage Loan.


“Mortgage Loan Documents” means the Mortgage Instruments, Mortgage Notes and
Assignments.
“Mortgage Loan Sale Agreement” means a Mortgage Loan Sale Agreement to be
entered into by and between the Company and PMC in accordance with Section 2.11
hereof.
“Mortgage Note” means the mortgage note, deed of trust note, security deed note
or other form of promissory note executed by a mortgagor and secured by a
Mortgage Instrument evidencing the indebtedness of the mortgagor under a
Mortgage Loan.
“Mortgaged Property” means the interest in real property pledged to secure a
Mortgage Note, as evidenced by one or more Mortgage Instruments.
“MSA” means the Marketing Services Agreement, dated as of the date of this
Agreement, by and between PMC and certain Subsidiaries of Cendant Real Estate.
“Net Income” and “Net Loss” shall mean, for each Fiscal Period, an amount equal
to the Company’s items of taxable income or loss for such Fiscal Period,
determined in accordance with Section 703 of the Code (for this purpose all
items of income, gain, loss and deduction required to be separately stated
pursuant to Section 703(a)(1) of the Code shall be included in taxable income or
loss), with the following adjustments (without duplication):
(a) any income that is exempt from federal income tax and not otherwise taken
into account in computing Net Income or Net Loss shall be added to taxable
income or loss;
(b) any expenditures of the Company described in Section 705(a)(2)(B) or that
are treated as Section 705(a)(2)(B) expenditures pursuant to Treasury Regulation
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Net Income or Net Loss, shall be subtracted from such taxable income or loss;
(c) in the event that the Gross Asset Value of any Company asset is adjusted
pursuant to the definition of Gross Asset Value, the amount of such adjustment
shall be taken into account as an item of gain (if the adjustment increases the
Gross Asset Value of the asset) or an item of loss (if the adjustment decreases
the Gross Asset Value of the asset) from the disposition of such asset and shall
be taken into account for purposes of computing Net Income or Net Loss;


(d) gain or loss resulting from the disposition of property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;

6

--------------------------------------------------------------------------------




(e) in lieu of the depreciation, amortization, and other costs recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation with respect to each asset of the
Company for such Fiscal Period computed in accordance with the definition of
Depreciation;
(f) to the extent an adjustment to the adjusted basis of any Company asset
pursuant to Section 734(b) or 743(b) of the Code is required pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account in
determining Capital Accounts as a result of a distribution other than in
complete liquidation of a Member’s Interest, the amount of such adjustment shall
be treated as an item of gain (if the adjustment increases the basis of the
asset) or loss (if the adjustment decreases the basis of the asset) from the
disposition of the asset and shall be taken into account in computing Net Income
or Net Loss; and
(g) notwithstanding any other provision of this definition, any items specially
allocated pursuant to Section 5.2 shall not be considered in determining Net
Income or Net Loss.
“New Member” means any Person not listed on Schedule I as of the date hereof who
has been admitted as a Member to the Company pursuant to Section 3.2 hereof.
“Nonrecourse Deductions” has the meaning set forth in Treasury Regulation
Section 1.704-2(b)(1), and the amount of the Nonrecourse Deductions for a Fiscal
Period shall be determined in accordance with Treasury Regulation
Section 1.704-2(c).
“Nonrecourse Liability” means a liability (or that portion of a liability) with
respect to which no Member bears the economic risk of loss as determined under
Treasury Regulation Section 1.704-2(b)(3).
“NRT Interim MSA” means the Marketing Agreement, by and between NRT Incorporated
and PMC, dated as of January 31, 2005.
“Origination Channels” has the meaning assigned to such term in the SRA.


“Person” means any individual, general partnership, limited partnership,
corporation, limited liability company, joint venture, trust, business trust,
governmental agency, cooperative, association, or other entity, and the heirs,
executors, administrators, legal representatives, successors and assigns of such
person, as the context may require.
“PHH” means PHH Corporation, a Maryland corporation.
“PHH Regulatory Event” means a situation in which (i) PMC or any of its
Affiliates (other than the Company) becomes subject to any Regulatory Order, or
any Governmental Entity initiates a Proceeding with respect to PMC or any of its
Affiliates (other than the Company), and (ii) such Regulatory Order or
Proceeding prevents or materially impairs the Company’s ability to originate
loans for any period of time in a manner that adversely affects the value of one
or more quarterly distributions to be paid by the Company pursuant to
Section 5.6 of this Agreement; provided, however, that PHH Regulatory Event
shall not include (1) any order, directive or interpretation or change in law,
rule or regulation, in any such case that is applicable generally to companies
engaged in the mortgage lending business such that PMC or such Affiliate or the
Company is unable to cure the resulting circumstances described in (ii) above,
or (2) any Regulatory Order or Proceeding that results solely from acts or
omissions on the part of Cendant or its Affiliates.
“PMC” means PHH Mortgage Corporation, a New Jersey corporation.
“PHH Change of Control” means a Change of Control of PHH, or the Managing Member
or any other Affiliate of PHH that beneficially owns, directly or indirectly,
any Interest of the Company.
“Proceeding” means any legal, administrative, arbitral or other proceeding,
claim, action or governmental or regulatory investigation of any nature.
“Regulatory Order” means any injunction, order, judgment, decree, memorandum of
understanding, consent decree, directive or regulatory restriction, or any
change in or interpretation of any law, rule or regulation, imposed by a
Governmental Entity.

7

--------------------------------------------------------------------------------




“RESPA” means the Real Estate Settlement Procedures Act, 12 U.S.C. § 2601 et
seq., and the Department of Housing and Urban Development’s implementing
regulation, Regulation X, 24 C.F.R. § 3500 et seq.
“Securities Act” means the Securities Act of 1933.
“Small Corps” means, collectively, the companies listed in Exhibit D.


“State Agency” means any agency or other Governmental Entity of any of the fifty
states of the United States or of the District of Columbia, in each case having
authority to regulate the mortgage-related activities of the Company or any of
its Subsidiaries or to determine the investment requirements with regard to
mortgage loan originations performed by the Company or any of its Subsidiaries.
“Subsidiary” means, when used with respect to any party, any corporation,
partnership, limited liability company or other organization, whether
incorporated or unincorporated, which is consolidated with such party for
financial reporting purposes under GAAP, and, when used with respect to the
Company, shall include, without limitation, those Small Corps that will become
Subsidiaries of the Company following the completion of the Subsequent Capital
Contributions in accordance with Section 2.11 hereof.
“Transaction Documents” means, collectively, this Agreement, the SRA, the MSA,
the NRT Interim MSA, the Mobility Interim MSA, the License Agreement, the
Venture License Agreement, the Management Services Agreement, the Lease
Agreement, the Master Sublease Agreement, the Contribution Agreement and the
Mortgage Loan Sale Agreement.
“Transfer” means any change in the record or beneficial ownership of an
Interest, whether made voluntarily or involuntarily by operation of law.
“Treasury Regulations” means the regulations promulgated by the U.S. Treasury
Department pursuant to the Code.
“Venture License Agreement” means the Trademark License Agreement, by and among
TM Acquisition Corp., Coldwell Banker Real Estate Corporation, ERA Franchise
Systems, Inc. and the Company, dated as of January 31, 2005.
Section 1.2 Interpretation. Each definition in this Agreement includes the
singular and the plural, and reference to the neuter gender includes the
masculine and feminine where appropriate. References to any statute or Treasury
Regulations means such statute or regulations as amended at the time and include
any successor legislation or regulations. The headings to the Articles and
Sections are for convenience of reference and shall not affect the meaning or
interpretation of this Agreement. Except as otherwise stated, reference to
Articles, Exhibits, Sections and Schedules mean the Articles, Exhibits, Sections
and Schedules of this Agreement. The Exhibits and Schedules are hereby
incorporated by reference into and shall be deemed a part of this Agreement.


ARTICLE II
General Provisions
Section 2.1 Form. The Members hereby agree to operate the Company as a limited
liability company pursuant to the provisions of the Act and upon the terms and
conditions set forth in this Agreement. Except as expressly provided herein to
the contrary, the rights and obligations of the Members and the administration
and termination of the Company shall be governed by the Act.
Section 2.2 Company Name. The name of the Company is “PHH Home Loans, LLC” or
such other name or names as may be selected by a unanimous vote of the Members
from time to time, and its business shall be carried on in such name and in the
other names listed on Schedule 2.2 hereto, with such variations and changes
thereto as the Members shall deem necessary to comply with requirements of the
jurisdictions in which the Company’s operations are conducted.
Section 2.3 Registered Office; Registered Agent. The Company shall maintain a
registered office in the State of Delaware at 2711 Centerville Road, Suite 400,
in the City of Wilmington, County of New Castle, and the name of the Company’s
registered agent in the State of Delaware is, Corporation Service Company.

8

--------------------------------------------------------------------------------




Section 2.4 Place of Business. The business address of the Company is 3000
Leadenhall Road, Mt. Laurel, New Jersey 08054, or such other place as the
Members shall designate by unanimous vote.
Section 2.5 Purpose; Nature of Business Permitted; Powers.
(a) The Company is formed for the purposes of (1) originating Mortgage Loans
that are sourced through any Cendant Owned Real Estate Office and fulfilled
through any of the Origination Channels, (2) originating Mortgage Loans that are
sourced through any Cendant Mobility Office and fulfilled through any of the
Origination Channels, (3) originating Mortgage Loans for U.S.-based employees of
Cendant and its Subsidiaries and fulfilled through any of the Origination
Channels, (4) originating Mortgage Loans sourced by any loan officer of the
Company, either through any Cendant Owned Real Estate Office or through any
Cendant Mobility Office, (5) selling all Mortgage Loans originated by the
Company on a servicing-released basis on terms consistent with the provisions of
Section 6.1(b) below, and (6) any other purpose agreed to unanimously by the
Members in writing. For the avoidance of doubt, the purposes for which the
Company is formed shall not include, and without the prior unanimous written
consent of all Members the Company shall not engage in, (i) originating,
purchasing or otherwise acquiring and holding Mortgage Loans for investment
purposes, or (ii) servicing Mortgage Loans or retaining servicing rights with
respect to any Mortgage Loans originated and sold by the Company.


(b) Subject to the other provisions of this Agreement, the Company shall possess
and may exercise all of the powers and privileges granted by the Act or by any
other law or by this Agreement, together with any powers incidental thereto, but
only in so far as such powers and privileges are necessary to the conduct,
promotion or attainment of the business purposes of the Company specified in
Section 2.5(a) hereof, including, without limitation, the power:
(i) to acquire, hold, manage, own, sell, transfer, convey, assign, exchange,
license, pledge or otherwise dispose of the Company’s interest in assets or any
property held by the Company, including, without limitation, interests in
technology, intellectual property rights and other proprietary processes,
products or services;
(ii) to establish, have, maintain or close one or more offices within or without
the State of Delaware and in connection therewith to rent or acquire office
space and to engage personnel;
(iii) to open, maintain and close bank and brokerage accounts, including the
power to draw checks or other orders for the payment of moneys, and to invest
such funds as are temporarily not otherwise required for Company purposes;
(iv) to bring and defend actions and proceedings at law or in equity or before
any Governmental Entity, including any State Agency;
(v) to hire consultants, custodians, attorneys, accountants and such other
agents, officers and employees of the Company as it may deem necessary or
advisable, and to authorize each such agent and employee to act for and on
behalf of the Company;
(vi) to enter into, perform and carry out contracts and agreements of every kind
necessary or incidental to the accomplishment of the Company’s business
purposes, and to take or omit to take such other action in connection with the
business of the Company as may be necessary or desirable to further the business
purposes of the Company;
(vii) to obtain and hold any and all permits, licenses, consents, authorizations
and approvals as the Managing Member may from time to time deem necessary or
appropriate for the conduct of the business of the Company and its Subsidiaries,
including, without limitation, any such licenses and authorizations as may be
required pursuant to the rules and regulations of any State Agency; and
(viii) to carry on any other activities necessary or incidental to any of the
foregoing.


Section 2.6 Business Transactions of a Member with the Company. In accordance
with Section 18-107 of the Act and subject to the requirements of Section 6.1(e)
and Section 6.3 hereof, a Member may lend money to, borrow money from, act as
surety, guarantor or endorser for, guarantee or assume one or more specific
obligations of, provide collateral for, and transact other business with, the
Company and, subject to applicable law, shall have the same rights and
obligations with respect to any such matter as a Person who is not a Member.
Section 2.7 No State-Law Partnership. No provisions of this Agreement shall be
deemed or construed to constitute the Company a partnership (including, without
limitation, a limited partnership), or any Member a partner of a

9

--------------------------------------------------------------------------------




partnership or a partner with any other Member, for any purpose other than, in
each case, federal and state income tax purposes.
Section 2.8 Authorized Representatives. The “Authorized Representatives” of each
Member shall be those Persons appointed from time to time as Advisors by such
Member in accordance with Section 6.2 hereof. The written statements and
representations of an Authorized Representative on behalf of a Member shall be
the only authorized statements and representations of such Member with respect
to the matters specifically covered by this Agreement. The term “approved by” or
“consented to by” or “consent of” or “satisfactory to” with respect to a Member
means a decision or action which has been consented to in writing by an
Authorized Representative of such Member.
Section 2.9 Term. The existence of the Company commenced on the date of the
filing of the Certificate of Formation in the Office of the Secretary of State
of the State of Delaware, and shall continue until January 31, 2055, unless
earlier dissolved pursuant to the provisions of Article IX hereof. Upon the
occurrence of an Event of Dissolution, all FHA-insured loans held by the Company
shall be transferred to an approved mortgagee or lender prior to dissolution of
the Company.
Section 2.10 D/B/As, Fictitious Names, Licenses and Regulatory Approvals.
(a) The Company and its Subsidiaries shall make all d/b/a, fictitious name and
similar filings as are listed on Schedule 2.10(a) hereto and shall obtain all
licenses and regulatory approvals in each of the fifty (50) states and in the
District of Columbia as shall be necessary to conduct its loan origination, loan
sales and related operations as contemplated by this Agreement and the other
Transaction Documents in all such jurisdictions. The Cendant Member shall be
responsible for making all such d/b/a, fictitious name and similar filings, and
the PHH Member shall be responsible for obtaining all such licenses and
regulatory approvals. On the fifteenth (15th) of February, 2005 and on the first
(1st) and fifteenth (15th) of each month thereafter, the PHH Member shall
provide to the Cendant Member a detailed report on the status of all licenses
and regulatory approvals necessary to operate the Company and its Subsidiaries.
(b) Not more than forty-five (45) days after the PHH Member receives all of the
requisite d/b/a, fictitious name and other similar approvals for filings made by
the Cendant Member in accordance with Section 2.10(a) above in any state, the
PHH Member shall cause the Company to file with the appropriate regulatory
authorities in such state all applications for the requisite licenses and
regulatory approvals with respect to the business to be conducted by the Company
and any of its Subsidiaries in such state; provided, however, that for purposes
of counting the forty-five day period herein, no such approvals shall be deemed
received by the PHH Member prior to February 15, 2005. The PHH Member shall pay
to the Cendant Member a cash payment of $50,000 per month with respect to each
state for which the Company shall not have met such forty-five (45) day
deadline, with such payment being due and payable on the day of such deadline
and again every thirty (30) days thereafter until such filing has been made.
(c) The PHH Member shall cause the Company to diligently pursue and use its
reasonable best efforts to obtain all such licenses and regulatory approvals
described above not later than July 31, 2005. Without limiting the foregoing,
the PHH Member shall comply in a timely manner with all requests for information
received from any State Agency (provided that the PHH Member shall not be
responsible for any failure or refusal by Cendant to provide any information so
requested) and shall cause representatives of the Company to meet in person with
the requisite regulatory authorities in any state where such authorities have so
requested or where receipt of approval from such authorities has been delayed
and the Cendant Member so reasonably requests.
Section 2.11 Subsequent Capital Contributions.
(a) At any time after the Company shall have obtained all requisite licenses and
approvals and made all other filings necessary to enable it to operate its
business both (1) in not less than 25 states and (2) in each of those states
listed on Schedule 2.11(a) hereto or any subset thereof approved by the Cendant
Member in writing, the Cendant Member shall have the right to deliver to the PHH
Member a written notice (the “Contribution Notice”) containing the Cendant
Member’s election to cause the Subsequent Capital Contributions (as defined
below) to occur. The Parties shall consummate the transactions constituting the
Subsequent Capital Contributions on the date specified by the Cendant Member in
the Contribution Notice, which date (the



10

--------------------------------------------------------------------------------




“Contribution Date”) shall be no earlier than the seventh (7th) day following
the date of delivery of such notice to the PHH Member. On the Contribution Date,
the Parties shall take the following actions:
(i) the PHH Member shall contribute, or cause to be contributed, to the Company,
(A) substantially all of the assets constituting the businesses of each of the
companies constituting the Small Corps (with the form of the transaction in
which such transfer shall occur being determined pursuant to subparagraph
(b) below), and (B) those separately identifiable assets that comprise part of
PMC’s “phone-in, move-in” origination channel and that will be utilized by the
Company and its employees in the operation of its loan origination business (as
identified and scheduled by the Parties in accordance with subparagraph
(b) below) (the “PIMI Contributed Assets”);
(ii) the Cendant Member shall contribute, or cause to be contributed, to the
Company (A) the right to use those tradenames and marks specified in the Venture
License Agreement, on a royalty-free basis and otherwise on the terms set forth
in such agreement, and (B) an amount of cash determined in accordance with
subparagraph (b) below;
(iii) the parties shall execute the Contribution Agreement, the Management
Services Agreement, the Mortgage Loan Sale Agreement, the Lease and the Master
Sublease Agreement;
(iv) the PHH Member shall cause the Company to offer employment to (A) such
employees of PMC as shall be reasonably necessary to enable the Company to
perform its obligations pursuant to the terms of the SRA, and (B) all of the
employees of the Small Corps (other than those Small Corps that will become
Subsidiaries of the Company upon being contributed to the Company); and
(v) the PHH Member shall cause the Company to sponsor and maintain its own
employee benefit plans (including, but not limited to welfare benefit plans and
tax-qualified pension and retirement plans) for the benefit of the employees of
the Company and its Subsidiaries.
The actions contemplated by subparagraphs (i) through (v) above are referred to
herein as the “Subsequent Capital Contributions.”


(b) As soon as practicable after the date of this Agreement, in preparation for
the Subsequent Capital Contributions, the Parties shall cooperate in good faith
to do each of the following as promptly as practicable following the date hereof
and in any event within such time as shall be necessary to enable the Subsequent
Capital Contributions to occur by mid-year 2005:
(i) Determine the form of the transaction (merger, asset transfer, transfer of
equity interests or other) pursuant to which the businesses of the Small Corps
will be contributed to the Company (including, among other things, determining
the consents and approvals and d/b/a and other filings, qualifications and
notices required to be obtained or made in connection with such transaction and
the expected timing thereof), it being understood that the final determination
regarding the form of such transaction shall be made by the Cendant Member in
its sole discretion, and that the Parties will work together with a view toward
structuring the contributions so that the loans originated by the Small Corps
whose businesses will be combined directly with the Company’s (rather than
becoming Subsidiaries of the Company) will constitute not less than 15% of all
loans originated directly by the Company;
(ii) Obtain all such consents and approvals and make all such d/b/a and other
filings, qualifications and notices as shall be necessary to complete the
contribution of the businesses of the Small Corps to the Company pursuant to the
form of transaction determined in accordance with subparagraph (b)(i) above;
(iii) Prepare detailed and complete schedules identifying all of the PIMI
Contributed Assets, all of the employees of PMC and its Subsidiaries who will be
offered employment with the Company on the Contribution Date, and, if the form
of transaction determined pursuant to subparagraph (i) above contemplates one or
more asset transfer transactions, all of the assets, contracts and other rights
constituting the businesses of the applicable Small Corps to be contributed to
the Company pursuant to such transactions;
(iv) Obtain valuations (which in the case of subclauses (A) and (C) below shall
be performed by an unaffiliated third party selected by the Cendant Member) for
(A) the businesses of the Small Corps to be contributed to the Company pursuant
to Section 2.11(a)(i)(A) above, (B) the PIMI Contributed Assets to be
contributed to the Company pursuant to Section 2.11(a)(i)(B) above, and (C) the
Venture Trademark License to be contributed to the Company pursuant to
Section 2.11(a)(ii)(A) (it being understood that the amount of cash to be
contributed to the Company by the Cendant Member pursuant to
Section 2.11(a)(ii)(B) shall equal the difference between the total of the
amounts determined

11

--------------------------------------------------------------------------------




pursuant to subclauses (A) and (B) above and the amount determined pursuant to
subclause (C) above), and finalize Schedule II to this Agreement to reflect the
updated Gross Asset Values for such assets based upon such valuations;


(v) Prepare all agreements, instruments and other documents necessary or
appropriate to effect the transactions constituting the Subsequent Capital
Contributions (including without limitation a Contribution Agreement), which
agreements shall include provisions for, among other things, (A) customary
representations from the PHH Member with respect to the assets to be contributed
by it to the Company, the consents and approvals necessary to effect such
contributions, compliance with law and other regulatory matters with respect to
the businesses of the Small Corps and employee matters with respect to the
period prior to the Contribution Date, and (B) indemnification of the Company by
the PHH Member with respect to Losses arising out of or resulting from any
matter, circumstance or event occurring prior to the Contribution Date with
respect to or affecting the business, assets or employees of the Small Corps
contributed by or on behalf of the PHH Member; and
(vi) Prepare a Mortgage Loan Sale Agreement having terms consistent with
Section 6.1(b) of this Agreement.
(c) Prior to making the Subsequent Capital Contributions contemplated by
subparagraph (a) above, if the form of transaction involves any of the companies
comprising the Small Corps being merged into the Company or being contributed to
the Company and becoming a Subsidiary of the Company as a result thereof, the
PHH Member shall (i) settle and eliminate all intercompany accounts receivable,
accounts payable or other arrangements and obligations between PHH or any of its
Subsidiaries, on the one hand, and each such company, on the other, (ii) cause
all of the ownership interests in Landover Mortgage LLC held by any such company
to be distributed by such company to PMC, and (iii) in the case of any such
company that will become a Subsidiary of the Company following the contribution,
convert such company to a limited liability company pursuant to a transaction
acceptable in form and substance to tax counsel for the Cendant Member prior to
the Contribution Date.
(d) The PHH Member and its Affiliates (other than the Company and any of the
Small Corps (or any successor thereto) that is merged into the Company or
contributed as a Subsidiary of the Company) shall bear and pay all costs and
expenses (including Taxes) associated with the contribution of the businesses of
the Small Corps contemplated by Section 2.11(a) hereof, all of the transactions
contemplated by Section 2.11(c) hereof, and obtaining the consents and approvals
required in connection with the contribution of the Small Corps contemplated by
Section 2.11(b)(ii) above. Each Member shall bear and pay its own costs in
connection with the other transactions contemplated by this Section 2.11.


ARTICLE III
Members
Section 3.1 Members. The Company shall consist of the Members executing this
Agreement and any New Members admitted to the Company by the Members in
accordance with terms hereof. The Members of the Company, together with the
Common Interest Percentages and addresses of such Members, are listed on
Schedule I of this Agreement. As of the date hereof, there are no other Members
of the Company and no other Person has any right to take part in the ownership
or share in the profits of the Company. The Managing Member shall have the
authority, without the consent of the Members, but subject to the limitations
contained in Article VI hereof and otherwise in accordance with the terms of
this Agreement, to amend Schedule I in connection with any Transfer or other
change in ownership of Interests permitted hereunder and to reflect (a) the
admission of any New Member, (b) the removal, expulsion, retirement or death of
any Member, in each case, in accordance with the terms of this Agreement and
(c) any change in the Interests of any Member effected in accordance with the
terms of this Agreement (including Section 4.3 or 10.1 hereof). No Person shall
be deemed to be a Member unless such Person has executed and delivered to the
Company a copy of this Agreement. Each New Member shall be deemed to have a
fully executed copy of this Agreement if such Member is delivered a copy of this
Agreement which (a) has been executed by such Member and (b) is countersigned on
the same page by an authorized officer of the Company.
Section 3.2 Admission of New Members. New Members of the Company may only be
added if the addition of any such proposed New Member is approved, prior to such
admission, by the unanimous consent of all Members and if such proposed New
Member executes this Agreement and makes the representations and warranties set
forth in Section 3.3 hereof. Notwithstanding the foregoing, a Person that (a) is
an Affiliate of a Member and to whom such Member has Transferred all or any
portion of its Interest in accordance with Section 10.1 hereof or (b) is a
transferee

12

--------------------------------------------------------------------------------




of all or a portion of the Cendant Member’s Interest as permitted by
Section 10.1 hereof shall be admitted as a New Member without the consent of the
other Members, provided that such New Member executes this Agreement and makes
the representations and warranties set forth in Section 3.3 hereof.
Section 3.3 Representations. Each Member hereby represents and warrants to the
Company as follows:
(a) Such Member is a corporation, limited liability company, partnership or
business trust duly organized, validly existing and in good standing under the
laws of its jurisdiction of incorporation or organization. Such Member has full
right, power and authority to execute and deliver this Agreement and to perform
each of its obligations hereunder.


(b) All necessary action, corporate or otherwise, on the part of such Member
necessary to authorize the execution and delivery by such Member of this
Agreement and the performance by such Member of its obligations hereunder has
been taken, and no further action on the part of such Member is necessary for
such authorization. This Agreement has been duly authorized, executed and
delivered by such Member and (assuming due authorization, execution and delivery
by the other Members), constitutes a legal, valid and binding obligation of such
Member enforceable against such Member in accordance with its terms.
(c) Except as otherwise set forth in or contemplated by this Agreement with
respect to the Company, no consent, approval or authorization of, or filing or
registration with, any governmental or regulatory authority or any other Person
(other than such as have been obtained or made by such Member) is required to be
made or obtained by such Member in connection with the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated by this Agreement.
(d) Neither the execution and delivery of this Agreement by such Member nor the
consummation by such Member of the transactions contemplated hereby, nor
compliance by such Member with any of the terms or provisions hereof, will
(i) conflict with or result in a breach of any provision of the certificate of
incorporation, by-laws or similar governing documents of such Member or
(ii) assuming the consents, permits, authorizations, approvals, filings and
registrations previously disclosed in writing by such Member to the other
Members are obtained or made (x) violate any statute, code, ordinance, rule,
regulation, judgment, order, write, decree or injunction applicable to such
Member or any of its properties or assets or (y) violate, conflict with, result
in a breach of any provisions of, constitute a default (or an event which, with
notice or lapse of time, or both, would constitute a default) under, result in
the termination of, accelerate the performance required by, or result in a right
of termination or acceleration or the creation of any encumbrance upon any of
the properties or assets of such Member under, any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, deed of trust, license,
lease, agreement or other instrument or obligation to which such Member is a
party, or by which its properties or assets may be bound or affected, except, in
the case of clause (ii), for such violations, conflicts, breaches or defaults
which, either individually or in the aggregate, would not prevent or materially
hinder or delay such Member’s ability to consummate the transactions
contemplated hereby or perform its obligations hereunder.
Section 3.4 No Liability of Members. All debts, obligations and liabilities of
the Company, whether arising in contract, tort or otherwise, shall be solely the
debts, obligations and liabilities of the Company, and no Member shall be
obligated personally for any such debt, obligation or liability of the Company
solely by reason of being a Member.


Section 3.5 Company Property. No real or other property of the Company shall be
deemed to be owned by any Member individually but shall be owned by and title
shall be vested solely in the Company. The Interests of the Members in the
Company shall constitute personal property.
Section 3.6 Confidentiality.
(a) Each Member agrees not to disclose, communicate, use to the detriment of the
Company or for the benefit of any other Person, or misuse in any way, any
confidential information or trade secrets of the Company or any Subsidiary or
any other Member or its Affiliates, including personnel information, secret
processes, know-how, customer lists, formulas or other technical data
(“Confidential Information”), except as may be required by law; provided,
however, that (i) this prohibition shall not apply to (x) any information which,
through no improper action of such Member, is

13

--------------------------------------------------------------------------------




publicly available or generally known in the industry or (y) any information
which is disclosed upon the approval of all of the Members and (ii) such
information may be disclosed to the extent required by law, legal process or
applicable stock exchange rule. Each Member acknowledges and agrees that any
information or data such Member has acquired on any of these matters or items
were received in confidence and as fiduciary of the Company.
(b) It is agreed between the parties that the Company would be irreparably
damaged by reason of any violation of the provisions of this Section 3.6 and
that any remedy at law for a breach of such provisions would be inadequate.
Therefore, the Company shall be entitled to seek and obtain injunctive or other
equitable relief (including, but not limited to, a temporary restraining order,
a temporary injunction or a permanent injunction) against any Member, such
Member’s agents, assigns or successors for a breach or threatened breach of such
provisions and without the necessity of proving actual monetary loss. It is
expressly understood among the parties that this injunctive or other equitable
relief shall not be the Company’s exclusive remedy for any breach of this
Section 3.6 and that the Company shall be entitled to seek any other relief or
remedy that it may have by contract, statute, law or otherwise for any breach
hereof, and it is agreed that the Company shall also be entitled to recover its
attorneys’ fees and expenses in any successful action or suit against any Member
relating to any such breach. It is also expressly agreed that any Member shall
have the right to enforce this Section 3.6 on behalf of the Company against the
other Members.
(c) Notwithstanding the foregoing, the participation or involvement of any
Member in the Company shall not confer upon the Company or otherwise entitle the
Company or any other Member thereof to use or otherwise disclose in connection
with the Company and its business and affairs the name of such Member without
such Member’s prior consent.


(d) Except as otherwise agreed by the Members, in the event of a PHH Change of
Control or anticipated PHH Change of Control, the PHH Member shall implement
reasonable internal access controls and other restrictions on the use and
disclosure of Confidential Information to prevent any directors, officers,
employees, agents, consultants or contractors of a third party from having
access to such Confidential Information.
ARTICLE IV
Capital Contributions
Section 4.1 Capital Structure. The capital structure of the Company shall
consist of one class of Interests (“Common Interests”). Except as otherwise set
forth herein, each of the Common Interests shall be identical.
Section 4.2 Capital Contributions.
(a) Each Member has contributed, as an initial capital contribution (“Initial
Capital Contribution”) to the Company, the amount set forth opposite such
Member’s name on Schedule I hereto, and hereby agrees to contribute, in
accordance with the provisions of Section 2.11 of this Agreement, all of its
right, title and interest (whether now held or hereafter acquired) in and to the
assets described in Section 2.11(a) hereto having the estimated Gross Asset
Values as are reflected on Schedule II hereto (with the final Gross Asset Values
for such assets to be determined for purposes of this Agreement in accordance
with Section 2.11).
(b) In exchange for the Initial Capital Contributions, each Member has received
an Interest in the Company in proportion to the Interest percentage (“Common
Interest Percentage”) set forth opposite the name of such Member on Schedule I
hereto.
Section 4.3 Additional Provisions Concerning Capital Contributions.
(a) Capital Contributions. Other than as set forth in Section 4.2, no Member
shall be permitted to make additional Capital Contributions to the Company
except upon the prior written approval of all the other Members; provided,
however, that notwithstanding anything to the contrary contained herein, in the
event of an Additional Capital Determination (as defined below), then additional
Capital Contributions shall be made by each Member in an amount equal to the
product of (x) the Additional Capital Amount with respect to such Additional
Capital Determination and (y) such Member’s Common Interest Percentage. An
“Additional Capital Determination” shall

14

--------------------------------------------------------------------------------




mean a determination made by the Managing Member (which determination, if made,
shall be immediately notified in writing to the Board), and approved by the
Board pursuant to Section 6.3, that the Company requires additional Capital
Contributions from the Members to satisfy the Minimum Capital Requirements, as
defined in Section 6.3(a)(xviii) herein. The “Additional Capital Amount” with
respect to any Additional Capital Determination shall mean the aggregate
additional Capital Contributions required from all Members in connection
therewith, as approved by the Board pursuant to Section 6.3.
(b) Interest. Interest, if any, earned on funds contributed or held by the
Company shall inure to the benefit of the Company; the Members shall not be
entitled to receive interest or any other payments from the Company with respect
to their Capital Contributions or Capital Accounts.
Section 4.4 Capital Accounts.
(a) In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv), a capital
account (a “Capital Account”) shall be established and maintained for each
Member throughout the full term of the Company. A Member’s Capital Account
(i) shall be increased by (A) the amount of cash and the Fair Market Value of
property (other than cash) contributed by such Member and (B) such Member’s
allocable share of the Company’s Net Income (and items of income and gain) for
each Fiscal Period; and (ii) shall be decreased by (A) the amount of cash and
the Fair Market Value of property (other than cash) distributed to such Member
and (B) such Member’s allocable share of the Company’s Net Loss (and items of
deduction and loss) for each Fiscal Period.
(b) In addition to the adjustments specified by Section 4.4(a), each Member’s
Capital Account shall also be adjusted for any other increases or decreases that
are made to Capital Accounts pursuant to Section 704(b) of the Code and Treasury
Regulation Section 1.704-1(b)(2)(iv).
(c) In the event any Interest or portion thereof is transferred in accordance
with the terms of this Agreement, the transferee shall succeed to the Capital
Account or ratable portion thereof of the transferor to the extent such Capital
Account relates to the Interest or portion thereof so transferred, except to the
extent provided in Treasury Regulation Section 1.704-1(b)(2)(iv)(m).
(d) It is the intention of the Members that Capital Accounts shall be maintained
in accordance with Section 704(b) of the Code and with the Treasury Regulations
promulgated thereunder so that the allocations of items of income, gain, loss,
deduction and credit provided herein have substantial economic effect
thereunder.
(e) Except as may be required by the provisions of the Act or to the extent of
any withdrawal of capital in contravention of this Agreement or any distribution
in contravention of this Agreement, at no time during the term of the Company or
upon dissolution and liquidation thereof shall a Member with a negative balance
in his Capital Account have any obligation to the Company or the other Members
to restore such negative balance, and such negative balance shall not be treated
as an asset of the Company. Notwithstanding whether a Member has a positive or a
negative balance in its Capital Account, a Member shall be obligated to restore
to the Company the amount of any withdrawal of capital in contravention of this
Agreement or any distribution in contravention of this Agreement.
Section 4.5 Return of Capital Contributions. Except as otherwise provided herein
or in the Act, no Member shall have the right to withdraw, or receive any return
of, all or any portion of such Member’s Capital Contribution.
Section 4.6 Loans From Members. Loans by a Member to the Company shall not be
considered Capital Contributions. If any Member shall advance funds to the
Company in excess of the amounts contributed by such Member to the capital of
the Company, the making of such advances shall not result in any increase in the
amount of the Capital Account of such Member. The amounts of any such advances
shall be a debt of the Company to such Member and shall be payable or
collectible only out of the Company assets in accordance with the terms and
conditions upon which such advances are made. The repayment of loans from a
Member to the Company upon liquidation shall be subject to the order of priority
set forth in Section 9.4 hereof. Notwithstanding anything to the contrary in
this Agreement, any Loan by a Member to the Company shall be subject to the
provisions of Section 6.1(e) and shall be on arm’s-length market terms.

15

--------------------------------------------------------------------------------




ARTICLE V
Allocations and Distributions
Section 5.1 Allocations of Net Income and Net Loss. This Section 5.1 sets forth
the rules for both the book allocations of Net Income (and items of income and
gain) and Net Loss (and items of loss and deduction), to reflect the economic
arrangements of the Members and, subject to Section 5.5, for the tax allocations
for United States federal income tax purposes, pursuant to Section 704 of the
Code and the Treasury Regulations promulgated thereunder.
(a) Except as otherwise provided in this Article V, Net Loss shall be allocated
among the Members with respect to each Fiscal Period as of the end of such
Fiscal Period pro rata based upon their respective Common Interest Percentages.


(b) Except as otherwise provided in this Article V, Net Income shall be
allocated among the Members with respect to each Fiscal Period as of the end of
such Fiscal Period pro rata based upon their respective Common Interest
Percentages.
Section 5.2 Adjustments and Special Allocations.
The following special allocations shall be made in the following order and prior
to any other allocations under this Agreement:
(a) Minimum Gain Chargeback. Notwithstanding any other provision of this Article
V and except as otherwise provided in Treasury Regulation Section 1.704-2(f), if
there is a net decrease in Company Minimum Gain during any Fiscal Period of the
Company, each Member shall be specially allocated items of Company income and
gain for such Fiscal Period (and, if necessary, subsequent Fiscal Periods) in an
amount equal to such Member’s share of the net decrease in Company Minimum Gain,
as determined under Treasury Regulation Section 1.704-2(g). Allocations pursuant
to the previous sentence shall be made in proportion to the respective amounts
required to be allocated to each Member pursuant thereto. The items to be so
allocated shall be determined in accordance with Treasury Regulation Sections
1.704-2(f)(6) and (j)(2). This Section 5.2(a) is intended to comply with the
minimum gain chargeback requirement in such Treasury Regulation
Section 1.704-2(f) and shall be interpreted consistently therewith.
(b) Member Minimum Gain Chargeback. Notwithstanding any other provision of this
Article V, if there is a net decrease in Member Nonrecourse Debt Minimum Gain
attributable to a Member Nonrecourse Debt, then, each Member who has a share of
the Member Nonrecourse Debt Minimum Gain attributable to such Member Nonrecourse
Debt, determined in accordance with Treasury Regulation Section 1.704-2(i),
shall be specially allocated items of Company income and gain for such Fiscal
Period (and, if necessary, subsequent Fiscal Periods) in an amount equal to such
Member’s share of the net decrease in Member Nonrecourse Debt Minimum Gain
attributable to such Member Nonrecourse Debt, determined in accordance with
Treasury Regulation Section 1.704-2(i)(4). Allocations pursuant to the previous
sentence shall be made in proportion to the respective amounts required to be
allocated to each Member pursuant thereto. The items to be allocated shall be
determined in accordance with Treasury Regulation Sections 1.704-2(i)(4) and
(j)(2). This Section 5.2(b) is intended to comply with the minimum gain
chargeback requirement in Treasury Regulation Section 1.704-2(i)(4) and shall be
interpreted consistently therewith.
(c) Qualified Income Offset. Pursuant to Treasury Regulation
Section 1.704-1(b)(2)(ii)(d), in the event any Member unexpectedly receives any
adjustments, allocations, or distributions described in Treasury Regulation
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Company income and gain
shall be specially allocated to such Member in an amount and manner sufficient
to eliminate, to the extent required by the Treasury Regulations, any Adjusted
Capital Account Deficit as quickly as possible, provided that an allocation
pursuant to this Section 5.2(c) shall be made only if and to the extent that
such Member would have an Adjusted Capital Account Deficit after all other
allocations provided for in this Section have been tentatively made as if this
Section 5.2(c) were not in the Agreement. This Section 5.2(c) is intended to
satisfy the provisions of Treasury Regulation Section 1.704-1(b)(2)(ii)(d) and
shall be interpreted consistent therewith.

16

--------------------------------------------------------------------------------




(d) Nonrecourse Deductions. Nonrecourse Deductions for any Fiscal Period shall
be allocated among the Members in accordance with their respective Common
Interest Percentage.
(e) Member Nonrecourse Deductions. Any Member Nonrecourse Deductions for any
Fiscal Period of the Company or portion thereof shall be allocated to the Member
who bears the economic risk of loss with respect to the Member Nonrecourse Debt
to which such Member Nonrecourse Deductions are attributable, in accordance with
Treasury Regulation Section 1.704-2(i)(1).
(f) Section 754 Adjustments. To the extent an adjustment to the adjusted tax
basis of any Company asset is required pursuant to Treasury Regulation
Section 1.704-1(b)(2)(iv)(m) (2) or (4) to be taken into account in determining
Capital Accounts, the amount of such adjustment to the Capital Accounts shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis), and such gain or loss shall be
allocated to the Members in a manner consistent with the manner in which their
Capital Accounts are required to be adjusted pursuant to such sections of the
Treasury Regulations.
Section 5.3 Net Loss Limitation.
Notwithstanding the provisions of Section 5.1(a), the Net Losses (or items of
deduction or loss) allocated pursuant to Section 5.1(a) hereof shall not exceed
the maximum amount of Net Losses (or items of deduction or loss) that can be so
allocated without causing any Member to have an Adjusted Capital Account Deficit
at the end of any Fiscal Period. In the event that some but not all Members
would have Adjusted Capital Account Deficits as a consequence of the allocation
of Net Losses (or items of deduction or loss) pursuant to Section 5.1 hereof,
the limitation set forth in this Section 5.3 shall be applied on a Member by
Member basis and Net Losses (or items of deduction or loss) not allocable to any
Member as a result of such limitation shall be allocated to the other Members in
accordance with the respective positive balances in such Members’ Capital
Accounts so as to allocate the maximum permissible Net Losses (or items of
deduction or loss) to each Member under Treasury Regulation
Section 1.704-1(b)(2)(ii)(d).


Section 5.4 Other Allocation Rules.
(a) For purposes of determining the Net Income, Net Loss or other items
allocable to any Fiscal Period, subject to approval by the Board pursuant to
Section 6.3(a)(xiv) hereof, Net Income, Net Losses and such other items shall be
determined on a daily, monthly or other basis as determined by the Managing
Member using any permissible method under Section 706 of the Code and the
Treasury Regulations thereunder. Without limiting the generality of the
foregoing, the Managing Member shall, subject to approval by the Board pursuant
to Section 6.3(a)(xiv), allocate items of Net Income (and items of income or
gain) and Net Loss (and items of deduction or loss) between a Member and any
Person who has acquired an Interest in the Company from such Member (including
as a result of the provisions of Article VIII) using any permissible method
under Section 706 of the Code and the Treasury Regulations there under.
(b) “Excess nonrecourse liabilities” of the Company, within the meaning of
Treasury Regulation Section 1.752-3(a)(3), shall, subject to Section 6.3(a)(xiv)
hereof, be allocated to the Members in any permissible method as determined by
the Managing Member.
Section 5.5 Tax Allocations; Code Section 704(c).
(a) Except as otherwise provided for in this Agreement, each item of income,
gain, loss, deduction and credit shall be allocated among the Members in the
same manner for U.S. federal income tax purposes as the correlative item of book
income, gain, loss, deduction and credit is allocated pursuant to Sections 5.1,
5.2, 5.3 and 5.4. In addition, in accordance with Code Section 704(c) and the
Treasury Regulations thereunder, items of income, gain, loss, deduction and
credit with respect to any property contributed to the capital of the Company
shall, solely for U.S. federal income tax purposes, be allocated among the
Members so as to take account of any variation between the adjusted tax basis of
such property at the time of contribution to the Company for U.S. federal income
tax purposes and its initial Gross Asset Value at the time of contribution using
the “traditional method” as set forth in Treasury Regulation Section 1.704-3(b).

17

--------------------------------------------------------------------------------




(b) In the event the Gross Asset Value of any Company asset is adjusted in
accordance with the definition of Gross Asset Value hereof, subsequent
allocations of items of income, gain, loss and deduction with respect to such
asset shall take account of any variation between the adjusted tax basis of such
asset for U.S. federal income tax purposes and its adjusted Gross Asset Value in
a manner consistent with the principles of Code Section 704(c) and the Treasury
Regulations promulgated thereunder.


(c) Any elections or other decisions relating to such allocations shall, subject
to Section 6.3(a)(xiv) hereof, be made by the Managing Member in any manner that
reasonably reflects the purpose and intention of this Agreement. Allocations
pursuant to this Section are solely for purposes of U.S. federal, state, and
local income taxes and shall not affect, or in any way be taken into account in
computing, any Members’ Capital Account or share of Net Income (or items of
income or gain) or Net Loss (or items of loss or deduction), other items, or
distributions pursuant to any provision of this Agreement.
Section 5.6 Distributions.
Within thirty (30) days following the completion of each Fiscal Quarter, the
Managing Member shall cause the Company to distribute to all Members an amount
equal to the Distributable Net Income for such Fiscal Quarter pro rata based
upon their respective Common Interest Percentages.
ARTICLE VI
Management
Section 6.1 Managing Member.
(a) General. The PHH Member shall be the Managing Member of the Company, and
shall manage the Company in accordance with this Agreement. The actions of the
Managing Member taken in such capacity and in accordance with this Agreement
shall bind the Company.
(b) Powers and Duties. Except for circumstances in which the approval of the
Board is required by this Agreement pursuant to Section 6.3, the Managing Member
shall have full, exclusive and complete discretion to manage the business and
affairs of the Company in the ordinary course. Notwithstanding the foregoing,
the Managing Member covenants and agrees to manage the business and affairs of
the Company in accordance with the following terms and provisions:
(i) The Managing Member shall manage the business and affairs of the Company
only in a manner consistent with and in furtherance of the purposes set forth in
Section 2.5(a) of this Agreement. The Managing Member shall not cause or permit
the Company or any of its Subsidiaries to engage in any business or activity
other than that permitted to be conducted by the Company or any of its
Subsidiaries pursuant to Section 2.5(a) of this Agreement, or take or fail to
take any action that would prevent or preclude the Company from carrying on its
business as contemplated in this Agreement.


(ii) The Managing Member shall cause the Company and its Subsidiaries to sell
any and all Mortgage Loans it originates as promptly as practicable, but in no
event earlier than three (3) Business Days following the closing and funding of
such Mortgage Loan, and at no time shall the Managing Member cause or permit the
Company or any of its Subsidiaries to hold any Mortgage Loans for investment
purposes (it being the Members’ intent that at least 15% of the total number of
all loans originated by the Company be sold to unaffiliated Persons pursuant to
Investor Commitments or other sale arrangements entered into on terms consistent
with the provisions of Section 6.1(b)(iii) below).
(iii) In connection with any sales of Mortgage Loans by the Company or any
Subsidiary of the Company, whether to the Managing Member or any of its
Affiliates or to Persons that are not Affiliates of any Member, the Managing
Member shall cause the Company or such Subsidiary to sell such Mortgage Loans
only on arm’s-length terms pursuant to industry-standard loan sale documentation
and on industry-standard terms for best efforts execution inclusive for
servicing released sales.
Such duties may be delegated by the Managing Member to such officers, agents or
employees of the Company as the Managing Member may deem appropriate from time
to time.

18

--------------------------------------------------------------------------------




(c) Fiduciary Duties of Managing Member. The Managing Member, in the performance
of its duties as such, shall owe to the Members duties of loyalty and due care
of the type owed by the general partner of a limited partnership to its limited
partners under the laws of the State of Delaware.
(d) Compliance with Transaction Documents. Without limiting the provisions of
Section 6.1(b), the Managing Member shall cause the Company to operate its
business at all times in a manner consistent with the SRA, this Agreement and
all the other Transaction Documents.
(e) Transactions With Affiliates. Any transactions between the Company, on the
one hand, and the Managing Member or any Affiliate thereof, on the other hand
(any such transaction, a “Related Transaction”), including without limitation
any arrangements for sale of Mortgage Loans (including the Mortgage Loan Sale
Agreement), shall be approved by the Board in accordance with Section 6.3 prior
to the time that the Company engages or agrees or commits to engage in any such
Related Transaction. Notwithstanding the fact that the terms of a Related
Transaction have been previously approved by the Board, the Managing Member
shall not permit the Company to enter into a Related Transaction unless the
transaction is entered into on an arm’s length basis on terms no less favorable
to the Company than the terms that the Company could obtain from an independent
third party.


(f) Status of Managing Member. The Managing Member shall be the sole “manager”
(as that term is used in the Act) of the Company. Neither the Advisors nor the
officers of the Company, in such capacity, shall be “managers.” No Person who is
not also a Member may be appointed or serve as the Managing Member.
(g) Reliance by Third Parties. Third parties dealing with the Company may rely
conclusively upon any certificate of the Managing Member to the effect that it
(or its designee) is acting on behalf of the Company. Subject to the provisions
of this Agreement, the signature of an authorized officer of the Managing Member
shall be sufficient to bind the Company in every manner to any agreement or on
any document.
(h) HUD Manager. Notwithstanding any other provisions of this Agreement,
however, for the purposes of complying with the regulations of the HUD only, a
separate person shall be designated by the Managing Member (upon prior written
consent of the Cendant Member) as the HUD-Manager, who will have as his/her
principal activity the management of the Company as it relates to the
origination of FHA-insured mortgages and shall have exclusive authority to deal
with HUD/FHA on behalf of the Company (the “HUD-Manager”). If the HUD-Manager
withdraws or is removed, a new HUD-Manager shall be designated by the Managing
Member, and HUD shall be notified of the change. Upon admission of any new
Member, such new Member shall be deemed to agree that the HUD-Manager shall have
exclusive authority to deal with HUD/FHA on behalf of the Company.
Section 6.2 Board of Advisors.
(a) Establishment. There is hereby established a committee (the “Board”)
comprised of natural persons (the “Advisors”), whose primary purpose shall be to
provide a means for the Cendant Member to exercise its approval rights over
certain actions of the Company, as set forth in Section 6.3 below.
(b) Number of Advisors. The authorized number of Advisors shall be five (5) and
the Board shall be designated as set forth in paragraphs (c) and (d) below. No
Member may appoint any Advisor except as expressly set forth in paragraphs
(c) and (d) below.
(c) Appointment by the PHH Member. The PHH Member shall have the right to
designate (and to remove and/or designate successive replacements for) three
(3) Advisors (“PHH Advisors”). Each PHH Advisor shall have one (1) vote with
respect to any matter to be voted on by the Board. The initial PHH Advisors
shall be Donna Van Osten, Marshall Gayden and Robert Groody.


(d) Appointment by Cendant. The Cendant Member shall have the right to designate
(and to remove and/or designate successive replacements for) two (2) Advisors
(“Cendant Advisors”). Each Cendant Advisor shall have one (1) vote with respect
to any matter to be voted on by the Board. The initial Cendant Advisors shall be
Dave Weaving and Judy Reeves.

19

--------------------------------------------------------------------------------




(e) Term of Office. Once designated, an Advisor shall continue in office until
such Advisor’s removal in accordance with this Agreement or such Advisor’s
earlier death or resignation. Any Advisor may resign at any time by giving
written notice to that effect to the Board and the Managing Member. Any such
resignation shall take effect at the time of the receipt of that notice or any
later effective time specified in that notice, and, unless otherwise specified
in that notice, the acceptance of the resignation shall not be necessary to make
it effective.
(f) Meetings of the Board. The Board shall meet regularly at least once each
Fiscal Quarter, at such time and at such place as the Board may designate.
Special meetings of the Board shall be held on the call of any Advisor upon at
least five (5) Business Days (if the meeting is to be held in person) or two
(2) Business Days (if the meeting is held by telephone communications) notice to
each of the other Advisors, or upon such shorter notice as may be approved by
the Advisors (including at least one PHH Advisor and at least one Cendant
Advisor), and such notice may be delivered personally or by telephone,
electronic mail, facsimile transmission, United States mail or courier to each
Advisor at his or her business or residence address, provided that notice shall
be deemed given when actually delivered to the Advisor. Any Advisor may waive
such notice as to himself or herself.
(g) Conduct of Meeting. Any meeting of the Advisors may be held in person or
telephonically.
(h) Quorum. A majority of the Advisors which have been designated and who are
then in office shall constitute a quorum of the Board for purposes of conducting
business, provided that such quorum shall include at least one Cendant Advisor,
and provided further that proper notice of such meeting was delivered pursuant
to paragraph (f) above.
(i) Voting. The effectiveness of any vote, consent or other action of the Board
in respect of any matter set forth in Section 6.3 shall require a majority vote
of the entire Board (at least three Advisors voting in favor of such consent or
other action), provided that such majority must include the affirmative vote of
at least one Cendant Advisor. No Advisor shall be disqualified from voting on,
or shall be required to recuse himself or herself from the consideration of or
voting on, any matter by reason of such Advisor’s or any related Person’s
interest in such matter (it being understood that in approving or disapproving
any matter an Advisor may act to protect the interests of such Advisor or
related Person, as the Managing Member, a Member, or in any other capacity), so
long as such Advisor discloses such interest to, or such interest is reasonably
apparent to, the other Advisors. Only the Advisors in attendance at (or
participating by telephone in) any meeting of the Board may vote on any matter
as to which a vote is taken during such meeting, and no Advisor may vote by
proxy, absentee ballot or any other means.
(j) Action Without Meeting. Any action required or permitted to be taken at any
meeting of the Board may be taken without a meeting if all of the Advisors
consent thereto in writing, and such writing is filed with the minutes of
proceedings of the Board.
Section 6.3 Actions Requiring Board Approval.
(a) It is hereby understood and agreed by the Members that (x) the Company shall
not take, nor shall the Managing Member and/or any officer of the Company cause
the Company to take, nor shall the Company authorize or permit any of its
Subsidiaries to take, any of the following actions (in each case, the taking of
which shall be hereinafter referred to as a “Major Action”) without first
obtaining approval thereof by the Board in accordance with Section 6.2, in each
case:
(i) Accounting. (a) Except as otherwise may be mandated by GAAP, change any of
the accounting principles or practices used by the Company or (b) change the
independent auditors of the Company;
(ii) Acquisitions and Dispositions. Other than as specifically contemplated by
this Agreement or any other Transaction Document or the then-current Annual
Business Plan approved in accordance with Section 6.9 of this Agreement, (a)(1)
purchase or acquire any assets or property (including real property or capital
stock of a business) or (2) make any capital expenditures in excess of $100,000,
or (b) sell, option, convey, exchange, lease (as lessor), license or otherwise
dispose of or transfer any portion of or any interest in any property of the
Company, other than sales of Mortgage Loans made in accordance with
Section 6.1(b)(iii);
(iii) Advisors. Employ accountants, legal counsel, investment bankers or other
experts, other than those currently used by PHH or Cendant, to perform services
for the Company;

20

--------------------------------------------------------------------------------




(iv) Bankruptcy. Make, execute or deliver on behalf of the Company an assignment
for the benefit of creditors; or cause the Company, or any part thereof or
interest therein to be subject to the authority of any trustee, custodian or
receiver or to be subject to any proceeding for bankruptcy, insolvency,
reorganization, arrangement, readjustment of debt, relief of debtors,
dissolution or liquidation, or similar proceedings with respect to the Company;


(v) Distributions or Capital Returns. Declare, set aside, or pay any dividend or
make any distribution of assets (whether in cash, securities, property, or any
combination thereof), or return to a Member any amount of its Capital
Contribution, except, in each case, as expressly provided herein;
(vi) Indebtedness. Obligate the Company, any Subsidiary of the Company or any
Member as a surety, guarantor, or accommodation party to any obligation; incur
any indebtedness for borrowed money (other than pursuant to the Loan Funding
Facility and trade payables incurred in the ordinary course of business); or
impose upon any Member any personal liability in respect of any indebtedness of
the Company, except as and to the extent agreed in writing by such Member;
(vii) Issuances or Repurchases of Interests. (a) sell or issue, or enter into
any agreement to sell or issue, to any Person any Interest in the Company or
option or other right to acquire any Interest or any other equity interest or
quasi equity interest in the Company; (b) repurchase any Interest or any other
equity interest in the Company, in each case other than as specifically
contemplated by this Agreement; or (c) admit any Person as a Member;
(viii) Joint Ventures. Enter into any joint venture, joint operating or similar
arrangement;
(ix) Judgments. (1) Confess a judgment against the Company, or settle or adjust
any claims against the Company, resulting in either (A) the payment or transfer
of consideration of more than $150,000 for a single judgment or claim or more
than $500,000 in the aggregate during any 12-month period, (B) any material or
significant restriction on the ability of the Company to conduct its business as
contemplated by this Agreement and the other Transaction Documents, or (C) that
otherwise causes a significant change in the business operations of the Company;
or (2) commence any legal action or proceeding involving the Company where the
amount exceeds $300,000;
(x) Liens or Encumbrances. Grant any lien or encumbrance on any property of the
Company (other than the interest of any lessor in property leased by the Company
as lessee under a capitalized lease or operating lease entered into in
accordance with this Agreement), other than as specifically contemplated by this
Agreement or the Loan Funding Facility;


(xi) Material Contracts. Enter into any new contract, or modify any existing
contract, if such contract is a Transaction Document or is otherwise material to
the business, results of operations or financial condition of the Company and
its Subsidiaries taken as a whole;
(xii) Related Transactions. Enter into, modify or amend the terms of in any
material manner, make any material waiver on behalf of the Company under, or
terminate any Related Transaction, including any Transaction Document to which
the Company, on the one hand, and PHH or any of its Subsidiaries (other than the
Company), on the other, are parties;
(xiii) Mergers. Directly or indirectly, by operation of law or otherwise, merge
with, consolidate with, acquire all or substantially all of the assets or
capital stock of, or otherwise combine with, any Person, other than as
specifically contemplated by this Agreement;
(xiv) Tax Matters. Take any action to the extent that this Agreement provides
that such action is subject to the provisions of this Section 6.3(a)(xiv), make
any election under the Code and other relevant tax laws as to the status of the
Company, the treatment of items of income, gain, loss, deduction and expense,
and as to all other relevant matters, including, without limitation, elections
referred to in Section 754 of the Code, determine which items of cash outlay are
to be capitalized or treated as current expenses, or select the method of
accounting and bookkeeping procedures to be used by the Company;
(xv) Annual Business Plan. Approve each Annual Business Plan and any material
changes thereto or deviations therefrom;
(xvi) Chief Executive Officer. Appointment of the president and/or chief
executive officer of the Company;
(xvii) Fair Market Value. Make any determination of Fair Market Value required
to be made under this Agreement;

21

--------------------------------------------------------------------------------




(xviii) Minimum Capital Requirements. Make any final Additional Capital
Determination or any determination regarding the respective Additional Capital
Amounts required to be made by Members in connection therewith; or approve the
amount of cash or cash equivalents that should be retained by the Company in
order to meet minimum regulatory capital and reserve requirements imposed by any
Governmental Entity, whether in connection with retaining the licenses and
registrations necessary for the Company to originate Mortgage Loans or
otherwise, or by any creditor of the Company or any of its Subsidiaries,
including any lender under the Loan Funding Facility (the “Minimum Capital
Requirements”);


(xix) Liquidating Trustee. The appointment of a Liquidating Trustee that is a
Person other than the Managing Member; or
(xx) Agree to do any of the foregoing.
The Managing Member shall cause the governing documents of each of the Company’s
Subsidiaries to provide that such Subsidiary must obtain the approval of the
Company, as outlined pursuant to this Section 6.3, prior to taking any action
set forth in this Section 6.3.
Section 6.4 Company Resources. Except as specifically provided in this Agreement
or any other Transaction Document, or with the prior approval of the Board, the
Company shall not pay to or use for the benefit of any Member, funds, assets,
credit or other resources of any kind or description of the Company. Funds of
the Company shall be deposited only in the accounts of the Company in the
Company’s name, shall not be commingled with funds of any Member, and shall be
withdrawn only upon such signature or signatures as may be designated in writing
from time to time by the Managing Member.
Section 6.5 Advisors Have No Managerial Authority.
(a) Neither the Board nor the Advisors (individually or together with one or
more other Advisors) shall have power to direct or participate in the management
of the Company; provided, however, that nothing contained in this Section 6.5(a)
shall adversely affect or impair the authority and obligations of the Board and
the Advisors pursuant to Sections 6.2 and 6.3 hereof.
(b) The Advisors (acting in their individual capacity as such) shall owe no
fiduciary or other duties to the Company or any Member.
(c) Unless expressly and duly authorized in writing to do so by the Managing
Member and the Board, no other Member and no Advisor shall have any power or
authority to bind or act on behalf of the Company in any way, to pledge its
credit, or to render it liable for any purpose.
Section 6.6 Devotion of Time. The Advisors (in their capacity as Advisors) shall
not be obligated to devote all of their time or business efforts to the affairs
of the Company, and shall devote such time, effort, and skill as they deem
appropriate for the execution of their duties and responsibilities under this
Agreement.


Section 6.7 Officers. The initial executive officers of the Company shall be the
individuals set forth in Schedule 6.7 hereto (the “Initial Officers”).
Successors to the Initial Officers, and such other executive officers as may be
necessary to conduct the business of the Company, shall be chosen by the
Managing Member, subject to the approval of the Board if required pursuant to
Section 6.3 hereof.
Section 6.8 Remuneration; Reimbursement. Neither the Managing Member nor any
Advisor or officer shall be entitled to remuneration in its capacity as such.
Section 6.9 Approval of Annual Business Plan. Not less than seventy-five
(75) days prior to the end of each fiscal year, the Managing Member shall submit
to the Board the business plan of operations for the Company for the upcoming
fiscal year, which shall contain detailed budget, planning, projection and
profitability information (the “Annual Business Plan”). Each Annual Business
Plan shall be subject to approval of the Board in accordance with Section 6.3.
Section 6.10 Reports.

22

--------------------------------------------------------------------------------




(a) No later than the sixth (6th) Business Day following the end of each
calendar month, the PHH Member shall, in its capacity as Managing Member on an
outsourced basis, deliver to the Cendant Member:
(i) those surveys and reports listed and described in Schedule 6.10(a)(i) hereto
to verify compliance with the covenant contained in Section 6.1(d); and
(ii) a copy of (a) the balance sheet of the Company as of the end of the month,
(b) an income statement of the Company for such month, and (c) reports
reflecting other financial and statistical information with respect to the
Company, prepared substantially in the form of the report set forth in Schedule
6.10(a)(ii).
(b) No later than the tenth (10th) Business Day following the end of each
calendar month, the PHH Member shall, in its capacity as Managing Member on an
outsourced basis, deliver to the Cendant Member such forward-looking financial
information about the Company and the Company’s operations as the Cendant Member
may reasonably request (i.e., that is capable of being obtained, produced, or
generated without undue effort by the Company and the Managing Member) from time
to time (the “Monthly Forecasts”). The Managing Member shall (i) provide the
Monthly Forecasts to the Cendant Member in the format requested by the Cendant
Member and on a timely basis and (ii) make members of its management and the
Company’s management reasonably available for discussion relating to such
Monthly Forecasts. The Managing Member acknowledges that the Cendant Member and
any Affiliate thereof may use the Monthly Forecasts for the purpose of
developing projections of the Company’s future financial performance and may
include such projections in reports and other documents filed with Governmental
Entities, and as such, the Managing Member represents and warrants to Cendant
that the Managing Member shall prepare the Monthly Forecasts in good faith and
shall use its reasonable best efforts to ensure that the Monthly Forecasts
provide the most accurate estimate of the Company’s future results.
(c) No later than the tenth (10th) Business Day following the completion of each
Fiscal Quarter, the PHH Member shall, in its capacity as Managing Member on an
outsourced basis, deliver to the Cendant Member all statements, reports and
other documents reasonably requested by the Cendant Member that may be necessary
or appropriate for the Cendant Member or any Controlling Person thereof
(including, without limitation, Cendant) to satisfy all its reporting
requirements pursuant to the Securities Exchange Act of 1934.
(d) The Managing Member shall cause the Company to deliver to the Cendant Member
the financial reports and other information described in Sections 11.5 and 11.6
hereof.
ARTICLE VII
Changes in Law; Financial Reporting
Section 7.1 Compliance with Law; Changes in Law.
(a) The Members shall use commercially reasonable efforts to ensure that the
Company’s business and operations comply at all times with all applicable laws,
including RESPA.
(b) In the event that, as a result of any change in law, rule or regulation or
interpretation thereof after the date hereof, as set forth in a written document
by a Governmental Entity of competent jurisdiction, (i) any term or provision of
this Agreement or any of the other Transaction Documents, in the written opinion
of nationally-recognized counsel of either party, is not compliant in any
material respect with any applicable law, including RESPA, or (ii) the financial
terms of this Agreement and the other Transaction Documents, taken as a whole,
become materially inconsistent with the then-current market, the Members shall
use commercially reasonable efforts to restructure the business and operations
of the Company and amend the relevant provisions of this Agreement and the other
Transaction Documents to the extent necessary to achieve as closely as possible
the intention of the parties with respect to the economics of the relationships
provided for in this Agreement and the other Transaction Documents in a manner
that complies with such law, and, in the case of a change in law, rule or
regulation described in (ii) above, the Cendant Member shall have the right, by
providing written notice to the PHH Member, to cause PMC and the PHH Member to
enter into good faith discussions to renegotiate the economic terms provided for
in this Agreement and the other Transaction Documents. In the event the Members
fail to reach agreement regarding any such restructuring and renegotiation on
terms that are reasonably satisfactory to the Cendant Member within thirty
(30) days following the date on which written notice is provided by the Cendant
Member, the existing financial

23

--------------------------------------------------------------------------------




terms shall remain in full force and effect; provided, however, that in such
case the Cendant Member may elect to solicit from the PHH Member and from other
Persons a request for proposals for the provision of mortgage services
substantially similar to those provided for in this Agreement and the other
Transaction Documents. In the event that any proposal received by the Cendant
Member contains financial and other terms that, taken as a whole, are reasonably
determined by the Cendant Member to be superior to those set forth in the PHH
Member’s proposal, and the Cendant Member notifies the PHH Member of its intent
to accept such proposal, the PHH Member shall have thirty (30) days from the
date of such notification to review and determine whether to accept all of the
terms of such proposal, so long as such proposal complies with all applicable
laws and regulations (it being understood that the Cendant Member shall have no
obligation to accept any proposal at all). In the event that the PHH Member
agrees to the terms of such proposal within such thirty (30) day period, such
terms shall be incorporated into this Agreement and the other Transaction
Documents effective as of a date not later than ten (10) days following such
agreement. In the event the PHH Member fails to accept the terms of such
proposal, then the Cendant Member, at its option, shall have the right to
terminate its relationship as set forth in this Agreement by providing written
notice (the “Special Termination Notice”) to the PHH Member and through
completion of the transaction contemplated by Section 8.4(b) (a “Special
Termination Event”). In the event that the proposal submitted by the PHH Member
is selected by the Cendant Member, the terms of such proposal shall be
incorporated into this Agreement and the other Transaction Documents effective
as of a date not later than 20 days following the Cendant Member’s selection of
such proposal.
(c) If any change in law, rule or regulation described in (b) above involves a
change in RESPA that would permit Cendant or an Affiliate of Cendant to be paid
directly for loan referrals to the Company, then in lieu of the provisions
described in (b) above, the Members shall revise the structure and terms of this
Agreement and the other Transaction Documents so that, in lieu of the
distributions provided for in this Agreement, the Company shall pay a fee to the
Cendant Member in respect of each Mortgage Loan referred to the Company by
Cendant or an Affiliate of Cendant in an amount not less than, at Cendant’s
option, (i) 10 basis points over the average return to the Cendant Member with
respect to its interest in the Company, computed as basis points per loan, over
the immediately preceding six Quarterly Periods and (ii) the price the Cendant
Member could obtain in the then-current market on substantially similar terms,
based upon a survey of the market by Cendant and PMC with the highest and lowest
bids being discounted.


Section 7.2 Consolidation.
(a) The PHH Member hereby represents and warrants to the Cendant Member that the
Company will be consolidated on the books of PHH for financial reporting
purposes, and that PHH has undertaken and completed prior to date hereof all
analyses and investigations as shall be necessary and appropriate to support
such position.
(b) The Members shall use commercially reasonable efforts to take all such
actions as shall be necessary to ensure that the Company is consolidated on the
books of PHH for financial reporting purposes. Without limiting the foregoing,
in the event that, as a result of a change or interpretation in United States
generally accepted accounting principles after the date hereof, the Company is
required to be consolidated on the balance sheet of Cendant, the Members shall
use commercially reasonable efforts to make such changes to the business
relationship between the parties and to the provisions of this Agreement as are
requested by the Cendant Member to mitigate the effects to Cendant of such
change.
Section 7.3 Certain Actions.
The Managing Member shall (i) promptly notify the Cendant Member in writing of
any claim or action, or any inquiry or investigation that could result in a
claim or action, initiated by any Person (including any Governmental Entity)
that, if adversely resolved, would result in a material or significant
restriction on the ability of the Company to conduct its business as
contemplated by this Agreement and the other Transaction Documents, or that
would otherwise cause a significant change in the business operations of the
Company, and (ii) keep the Cendant Member actively involved in the settlement or
other resolution of any such claim, action, inquiry or investigation; provided,
however, that such claim, action, inquiry or investigation shall not be settled
or adjusted, and the Company shall not confess a judgment against it in
connection therewith, without the approval of the Board pursuant to Section 6.3
hereof.



24

--------------------------------------------------------------------------------




ARTICLE VIII
Termination of Relationship
Section 8.1 Cendant Termination Events. For purposes of this Agreement, “Cendant
Termination Event” means the occurrence of any of the following events:
(a) A PHH Regulatory Event occurs and is continuing for a period of six
consecutive months or more; provided, however, that the PHH Member may elect to
defer a termination pursuant to this Section 8.1(a) for up to six (6) additional
one-month periods following the time that such termination event shall have
first occurred if, no later than the second Business Day prior to the
commencement of each such additional one-month period the PHH Member pays the
Cendant Member in cash, by wire transfer of immediately available funds to an
account designated in writing by the Cendant Member, one million dollars
($1,000,000) (the “Regulatory Event Fee”);
(b) A Company Regulatory Event occurs and is continuing for a period of six
consecutive months or more; provided, however, that the PHH Member may elect to
defer a termination pursuant to this Section 8.1(b) for up to six (6) additional
one-month periods following the time that such termination event shall have
first occurred if, no later than the second Business Day prior to the
commencement of each such additional one-month period the PHH Member pays the
Cendant Member in cash, by wire transfer of immediately available funds to an
account designated in writing by the Cendant Member, an amount equal to the
Regulatory Event Fee;
(c) There is a material violation or breach by the PHH Member (acting in any
capacity whatsoever, including as Managing Member) of any representation,
warranty, covenant or other agreement contained in this Agreement or any other
Transaction Document (a “PHH Material Breach”), which violation or breach is not
cured by the PHH Member or the other relevant PHH party, in a manner reasonably
satisfactory to the Cendant Member, within thirty (30) days after written notice
relating to such PHH Material Breach has been delivered by the Cendant Member to
the PHH Member;
(d) The Company fails to make a distribution for any Fiscal Quarter in
accordance with the provisions of Section 5.6 hereof within ten (10) Business
Days after the date on which the Cendant Member first provides notice to the
Company of such failure; provided, however, that any payment of a distribution
to the Cendant Member after the due date provided for under Section 5.6 shall
include interest from the due date through the payment date at the prime rate;
(e) (i) The occurrence of a PHH Change of Control involving any entity on the
Cendant List attached hereto as Schedule 8.1(e) or any other entity that
directly or indirectly conducts or engages in any business covered by the
non-competition provisions set forth in Article X of the SRA. The Cendant List
shall contain up to ten companies and may be refreshed by the Cendant Member no
more frequently than once every two years beginning from the date of this
Agreement; provided, however, that if any Person on the Cendant List enters into
a merger, consolidation or similar business combination transaction with another
Person on the Cendant List, then Cendant may add another Person to the Cendant
List to replace such Person within sixty (60) days after the announcement of
such transaction, and such addition shall not constitute a refreshing of the
Cendant List as discussed above;
(f) The occurrence of any event or circumstance constituting Insolvency or
Bankruptcy with respect to PHH or PMC (a “Bankruptcy Event”); or
(g) The occurrence of any act or omission by PHH or any of its Subsidiaries that
causes or would reasonably be expected to cause material harm to the reputation
of Cendant or any of its Subsidiaries.
Section 8.2 Effects of a Cendant Termination Event. Upon the occurrence of a
Cendant Termination Event during the term of the Company, the Cendant Member
shall have the right to either (i) cause PMC or the PHH Member to purchase (the
“Cendant Put”) all of the Interests then held by the Cendant Member or any of
its Affiliates or (ii) cause the PHH Member to sell (the “PHH Sale”) all of the
Interests then held by the PHH Member or any of its Affiliates to a Person not
affiliated with Cendant (any such Person, for purposes of this Section 8.2, the
“Cendant Designated Buyer”).
(a) Cendant Put.

25

--------------------------------------------------------------------------------




(i) The exercise price of the Cendant Put (the “Put Price”) shall be an amount
equal to the sum of (A) the then-current Capital Account balance of the Cendant
Member plus the then-current Capital Account balance of any other Affiliate of
Cendant holding an Interest, in each case, as of the Put Date, plus (B) the
aggregate amount of all past due quarterly distributions to the Cendant Member
and to any other Affiliate of Cendant and any unpaid distribution in respect of
the most recently completed Fiscal Quarter pursuant to Section 5.6 hereof, in
each case as of the Put Date, plus (C) liquidated damages in an amount equal to
the Termination Payment (as defined below), calculated as of the Put Date, plus
(D) an amount equal to 49.9% of the Net Income, if any, realized by the Company
at any time after the end of the Fiscal Quarter most recently completed as of
the Put Date attributable to Mortgage Loans in process at any time prior to the
Put Date. In the event that the Cendant Member elects to exercise the Cendant
Put, the Cendant Member shall provide written notice (the “Cendant Put Notice”)
to the PHH Member. The Cendant Put Notice shall set forth the Cendant Member’s
calculation of the Put Price and the basis for such calculation. Any
disagreement regarding the Put Price or any other matter related to the exercise
of the Cendant Put shall be resolved in accordance with the provisions of
Section 13.6 hereof. In the event that the Cendant Member elects to exercise the
Cendant Put, the PHH Member and the Cendant Member shall, and shall cause their
respective Affiliates to, cooperate as fully as reasonably practicable with one
another to consummate the Cendant Put transaction as soon as reasonably
practicable following the receipt of the Cendant Put Notice by the PHH Member.
Concurrently with the consummation of the Cendant Put transaction, the PHH
Member shall pay or cause to be paid the Put Price to the Cendant Member in cash
by wire transfer of immediately available funds to an account or accounts
designated in writing by the Cendant Member. The “Put Date” shall be the date on
which the Cendant Put is consummated.
(ii) Upon the consummation of a Cendant Put, (A) all of the other Transaction
Documents shall automatically terminate (except as otherwise provided in any
such Transaction Document), (B) neither the Cendant Member nor any Affiliate
thereof shall be subject to any restriction under this Agreement or any other
Transaction Document to pursue a partnership, joint venture or other arrangement
with any third party mortgage operation, and (C) the PHH Member shall, and shall
cause the Company to, cause all loan officers employed by PMC or any of its
Subsidiaries (including the Company) that are located in any of Cendant’s Owned
Real Estate Offices to vacate those offices promptly following the Cendant
Member’s request.
(iii) “Termination Payment” means an amount equal to (A) the product of (x) two
(2) and (y) the actual Net Income of the Company for the trailing twelve months
(“LTM Net Income”), plus (B) all costs reasonably incurred by Cendant in
unwinding its relationship with PHH pursuant to this Agreement and the other
Transaction Documents and transitioning to a new mortgage venture partner;
provided, however, that in the case of a Cendant Termination Event pursuant to a
PHH Change in Control, in calculating the Termination Payment, the LTM Net
Income shall instead be multiplied by the number of years (including fractions
thereof) remaining until the tenth (10th) anniversary of the Closing Date;
provided further, however, that if such PHH Change in Control termination occurs
on or after the eighth (8th) anniversary of the Closing Date, the LTM Net Income
shall be multiplied by two (2).
(b) PHH Sale.
(i) If the Cendant Member elects to cause the PHH Sale, it shall deliver written
notice (the “PHH Sale Notice”) to the PHH Member. The Cendant Member shall
provide written notice to the PHH Member of the identity of the Cendant
Designated Buyer as promptly as reasonably practicable after delivery of the PHH
Sale Notice.


(ii) The sale price (the “Sale Price”) of the Interests then held by the PHH
Member and any of its Affiliates (the “PHH Interests”) to the Cendant Designated
Buyer shall be an amount equal to the sum of (A) the fair value of the Interests
of the PHH Member and any Affiliate thereof as of the date that the PHH Sale
Notice is delivered, which value shall be determined by multiplying the PHH
Member’s then-current proportionate membership interest by the Company’s EBITDA
for the trailing twelve months, multiplied by a then-current average market
EBITDA multiple for mortgage banking companies, plus (B) the aggregate amount of
all past due quarterly distributions to the PHH Member and any Affiliate thereof
and any unpaid distribution in respect of the most recently completed Fiscal
Quarter pursuant to Section 5.6 hereof, plus (C) an amount equal to 50.1% of the
Net Income realized by the Company at any time after the end of the Fiscal
Quarter most recently completed as of the Sale Date attributable to Mortgage
Loans in process prior to the Sale Date. The PHH Sale Notice shall set forth the
Cendant Member’s calculation of the Sale Price and the basis for such
calculation. Any disagreement regarding the Sale Price or any other matter
related to the PHH Sale shall be resolved in accordance with the provisions of
Section 13.6 hereof.

26

--------------------------------------------------------------------------------




(iii) If the Cendant Member delivers a PHH Sale Notice, then promptly thereafter
the Cendant Member and the PHH Member shall work together to effect the sale by
the PHH Member and its Affiliates of the PHH Interests to the Cendant Designated
Buyer, and the PHH Member shall use its reasonable best efforts to complete such
sale as promptly as practicable thereafter. The PHH Member shall cooperate with
and assist the Cendant Member and the Cendant Designated Buyer in obtaining all
consents and approvals of, making all filings and registrations with and
providing all notices to, such Governmental Entities or third parties as shall
be necessary or advisable to consummate such sale. At the time agreed upon for
the closing of the PHH Sale (the “Sale Date”), (i) the Cendant Designated Buyer
shall pay to the PHH Member (and/or, as directed by the PHH Member, to any of
its Affiliates) the Sale Price, by wire transfer of immediately available funds,
in consideration for the PHH Interests, and (ii) the PHH Member shall pay to the
Cendant Member liquidated damages in an amount equal to the Termination Payment
as of the Sale Date.
(iv) Upon consummation of the PHH Sale, (A) the other Transaction Documents
(except as otherwise provided in any such Transaction Document) shall
automatically terminate, (B) neither Cendant nor any Affiliate thereof shall be
subject to any restriction under this Agreement or any other Transaction
Document to pursue a partnership, joint venture or another arrangement with any
third party mortgage operation, (C) the PHH Member shall cause all loan officers
employed by PMC or any of its Subsidiaries that are located in any of Cendant’s
Owned Real Estate Offices to vacate those offices promptly following the Cendant
Member’s request, and (D) the Cendant Designated Buyer or an Affiliate thereof
shall become a Member and the sole Managing Member of the Company. The PHH
Member shall, and shall cause its Affiliates to, execute any agreement or
document necessary to effectuate the provisions of this paragraph (iv).
Section 8.3 PHH Termination Event.
For purposes of this Agreement, a “PHH Termination Event” means the occurrence
of any of the following events: (i) a material violation or breach by Cendant or
any Subsidiary thereof of any material covenant, agreement or obligation set
forth in this Agreement or any other Transaction Document, which violation or
breach is not cured and is continuing within sixty (60) days following written
notice to the Cendant Member; provided, however, that the PHH Member shall have
no right pursuant to this Section 8.3 or otherwise to terminate this Agreement
as a result of a breach by any Affiliate of Cendant of the covenant set forth in
Section 3.13(b) of the SRA; or (ii) the Bankruptcy of Cendant.
(a) In the event that a PHH Termination Event shall have occurred, the PHH
Member shall have the right to purchase (the “Purchase Right”) all of the
Interests then held by the Cendant Member and any of its Affiliates. The
exercise price of the Purchase Right (the “Purchase Price”) shall be an amount
equal to the sum of (i) the fair value of the Interests then held by the Cendant
Member and by any of its Affiliates as of the date that the Purchase Right is
exercised, which value shall be determined by multiplying the Cendant Member’s
then-current proportionate membership interest by the Company’s EBITDA for the
trailing twelve months, multiplied by a then-current average market EBITDA
multiple for mortgage banking companies, plus (ii) the aggregate amount of all
past due quarterly distributions to the Cendant Member and any Affiliate thereof
and any unpaid distribution in respect of the most recently completed Fiscal
Quarter pursuant to Section 5.6 hereof, plus (iii) an amount equal to 49.9% of
the Net Income realized by the Company at any time after the end of the Fiscal
Quarter most recently completed as of the date of purchase attributable to
Mortgage Loans in process at any time prior to completion of the Purchase Right
transaction. The Purchase Right shall remain exercisable for a period of two
(2) months following the occurrence of a PHH Termination Event. In the event
that the PHH Member elects to exercise the Purchase Right, the PHH Member shall
provide written notice (the “Purchase Notice”) to the Cendant Member prior to
the expiration of such two-month period. The Purchase Notice shall set forth the
PHH Member’s calculation of the Purchase Price and the basis for such
calculation. Any disagreement regarding the Purchase Price or any other matter
related to the exercise of the Purchase Right shall be resolved in accordance
with the provisions of Section 13.6 hereof. In the event that the PHH Member
elects to exercise the Purchase Right, the PHH Member and the Cendant Member
shall, and shall cause their respective Affiliates to, cooperate as fully as
reasonably practicable with one another to consummate the Purchase Right
transaction; provided, however, that the Purchase Right transaction shall not be
consummated earlier than the one-year anniversary of delivery of the Purchase
Notice. Concurrently with the consummation of the Purchase Right transaction,
the PHH Member shall pay or cause to be paid the Purchase Price to the Cendant

27

--------------------------------------------------------------------------------




Member in cash by wire transfer of immediately available funds to an account or
accounts designated in writing by the Cendant Member.
(b) Upon consummation of the Purchase Right transaction, (i) all other
Transaction Documents shall automatically terminate (except as otherwise
provided in any such Transaction Document), (ii) neither the Cendant Member nor
any Affiliate thereof shall be subject to any restriction under this Agreement
or any other Transaction Document to pursue a partnership, joint venture or
another arrangement with any third party mortgage operation and (iii) the PHH
Member shall, and shall cause the Company to, cause all loan officers employed
by PMC or any of its Subsidiaries (including the Company) that are located in
any of Cendant’s Owned Real Estate Offices to vacate those offices promptly
following the Cendant Member’s request.
(c) The PHH Member’s sole remedy hereunder or under any other Transaction
Document with respect to a breach of the covenant set forth in Section 3.13(b)
of the SRA shall be the right to receive from the Cendant Entities liquidated
damages in an amount equal to the aggregate amount of all documented
out-of-pocket costs actually incurred and paid by the PHH Member or any of its
Affiliates to one or more third parties as a direct result of such breach.
Section 8.4 Two Year Termination, Special Termination Event and 25-Year
Termination.
(a) Two-Year Termination. At any time after the eighth (8th) anniversary of the
Closing Date, the Cendant Member may deliver to the PHH Member a written notice
(the “Two-Year Termination Notice”) requesting that the PHH Member either
(i) purchase or cause to be purchased (the “Two Year Put”) all of the Interests
held by the Cendant Member or any of its Affiliates on a date no earlier than
two years after such Two-Year Termination Notice is delivered to the PHH Member
(“Two Year Put Date”) or (ii) sell (the “Two Year PHH Sale”) all of the
Interests then held by the PHH Member and/or any of its Affiliates to a Person
that is not affiliated with Cendant (any such Person, for purposes of this
Section 8.4, the “Cendant Designated Buyer”) on a date no earlier than two years
after such Two-Year Termination Notice is delivered to the PHH Member (“Two Year
Sale Date”).
(i) Two Year Put.
(1) The exercise price of the Two Year Put (the “Two Year Put Price”) shall be
an amount equal to the sum of (A) the fair value of the Interests of the Cendant
Member and any Affiliate thereof as of the Two Year Put Closing Date, which
value shall be determined by multiplying the Cendant Member’s then-current
proportionate membership interest by the Company’s EBITDA for the trailing
twelve months, multiplied by a then-current average market EBITDA multiple for
mortgage banking companies, plus (B) the aggregate amount of all past due
quarterly distributions to the Cendant Member and any Affiliate thereof and any
unpaid distribution in respect of the most recently completed Fiscal Quarter
pursuant to Section 5.6 hereof as of the Two Year Put Closing Date, plus (C) an
amount equal to 49.9% of the Net Income realized by the Company at any time
after the end of the Fiscal Quarter most recently completed as of the Two Year
Put Closing Date attributable to Mortgage Loans in process at any time prior to
the Two Year Put Closing Date. No later than sixty (60) days prior to the Two
Year Put Date, the Cendant Member shall deliver to the PHH Member a written
notice setting forth the Cendant Member’s calculation of the Two Year Put Price
and the basis for such calculation. Any disagreement regarding the Two Year Put
Price or any other matter related to the exercise of the Two Year Put shall be
resolved in accordance with the provisions of Section 13.6 hereof. In the event
that the Cendant Member elects to exercise the Two Year Put, the PHH Member and
the Cendant Member shall, and shall cause their respective Affiliates to,
cooperate as fully as reasonably practicable with one another to consummate the
Two Year Put transaction on the Two Year Put Date. Concurrently with the
consummation of the Two Year Put transaction, the PHH Member shall pay or cause
to be paid the Two Year Put Price to the Cendant Member in cash by wire transfer
of immediately available funds to an account or accounts designated in writing
by the Cendant Member. The “Two Year Put Closing Date” shall be the date on
which the Two Year Cendant Put is consummated.
(2) On the Two Year Put Closing Date, (A) all other Transaction Documents shall
automatically terminate (except as otherwise provided in any such Transaction
Document), (B) neither Cendant nor any Affiliate thereof shall be subject to any
restriction under this Agreement or any other Transaction Document to pursue a
partnership, joint venture or another arrangement with any third party mortgage
operation, and (C) the PHH Member shall, and shall cause the Company to, cause
all loan officers employed by PMC or any of its Subsidiaries (including the
Company)

28

--------------------------------------------------------------------------------




that are located in any of Cendant’s Owned Real Estate Offices to vacate those
offices promptly following the Cendant Member’s request.


(ii) Two Year PHH Sale.
(1) If the Cendant Member elects to cause the Two Year PHH Sale, it shall
provide written notice to the PHH Member of the identity of the Cendant
Designated Buyer no later than 180 days before the Two Year Sale Date.
(2) The sale price (the “Two Year Sale Price”) of the PHH Member’s Interest to
the Cendant Designated Buyer shall be an amount equal to the sum of (A) the fair
value of the PHH Member’s Interest, which value shall be determined by
multiplying the PHH Member’s then-current proportionate membership interest by
the Company’s EBITDA for the trailing twelve months, multiplied by a
then-current average market EBITDA multiple for mortgage banking companies, plus
(B) the aggregate amount of all past due quarterly distributions to the PHH
Member and any Affiliate thereof and any unpaid distribution in respect of the
most recently completed Fiscal Quarter pursuant to Section 5.6 hereof as of such
date, plus (C) an amount equal to 50.1% of the Net Income realized by the
Company at any time after the end of the Fiscal Quarter most recently completed
on or after the Two Year Sale Date attributable to Mortgage Loans in process at
any time prior to the Two Year Sale Date. No later than sixty (60) days prior to
the Two Year Sale Date, the Cendant Member shall deliver to PMC or the PHH
Member a notice that sets forth the Cendant Member’s calculation of the Two Year
Sale Price and the basis for such calculation. Any disagreement regarding the
Two Year Sale Price or any other matter related to the Two Year PHH Sale shall
be resolved in accordance with the provisions of Section 13.6 hereof.
(3) The Cendant Member, PMC and the PHH Member shall work together to effect the
sale by the PHH Member or its Affiliates of the PHH Interests to the Cendant
Designated Buyer, and the PHH Member shall use its reasonable best efforts to
complete such sale on the Two Year Sale Date. PMC and the PHH Member shall
cooperate with and assist the Cendant Member and the Cendant Designated Buyer in
obtaining all consents and approvals of, making all filings and registrations
with and providing all notices to, such Governmental Entities or third parties
as shall be necessary or advisable to consummate such sale. At the time agreed
upon for the closing of the Two Year PHH Sale, the Cendant Designated Buyer
shall pay to the PHH Member (or, as directed by the PHH Member, any of its
Affiliates) the Two Year Sale Price, by wire transfer of immediately available
funds, in consideration for the PHH Interests.


(4) Upon consummation of the Two Year PHH Sale, (A) the other Transaction
Documents shall automatically terminate (other than as set forth in any such
Transaction Document), (B) neither Cendant nor any Affiliate thereof shall be
subject to any restriction under this Agreement or any other Transaction
Document to pursue a partnership, joint venture or another arrangement with any
third party mortgage operation, (C) the PHH Member shall, and shall cause the
Company to, cause all loan officers employed by PMC or any of its Subsidiaries
(including the Company) that are located in any of Cendant’s Owned Real Estate
Offices to vacate those offices promptly following the Cendant Member’s request,
and (D) the Cendant Designated Buyer or an Affiliate thereof shall become a
Member and the sole Managing Member of the Company. The PHH Member shall, and
shall cause its Affiliates, to execute any agreement or document necessary to
effectuate the provisions of this paragraph (iv).
(b) Special Termination Event. Upon the occurrence of a Special Termination
Event, the Members shall as promptly as practicable take all such actions
necessary to consummate a transaction identical in all material respects to a
Two Year Put (a “Special Termination Put”), except that (1) the purchase price
shall be calculated as of the date the Special Termination Put is completed, and
(2) such transaction shall be completed not later than ninety (90) days
following the delivery by the Cendant Member of the Special Termination Notice
pursuant to Section 7.1(b). On the date of completion of the Special Termination
Put, (A) all other Transaction Documents shall automatically terminate (except
as otherwise provided in any such Transaction Document), (B) neither Cendant nor
any Affiliate thereof shall be subject to any restriction under this Agreement
or any other Transaction Document to pursue a partnership, joint venture or
another arrangement with any third party mortgage operation, and (C) the PHH
Member shall, and shall cause the Company to, cause all loan officers employed
by PMC or any of its Subsidiaries (including the Company) that are located in
any of Cendant’s Owned Real Estate Offices to vacate those offices promptly
following the Cendant Member’s request.
(c) PHH 25-Year Termination. The PHH Member may terminate the relationship
between the Parties to this Agreement, effective as of January 31, 2030, by
delivering written notice thereof to the Cendant Member (a “Non-

29

--------------------------------------------------------------------------------




Renewal Notice”), which notice shall be delivered no earlier than January 31,
2027 and not later than January 31, 2028. Upon delivery of a Non-Renewal Notice,
PMC and the PHH Member shall work together with the Cendant Member to consummate
a transaction identical in all material respects to, at the election of the PHH
Member, either the Two Year Put (a “Non-Renewal Put”) or Two Year PHH Sale (a
“Non-Renewal PHH Sale”), except that (1) the purchase price for such transaction
shall be calculated as of the date of completion of such transaction, and
(2) such transaction shall be completed no earlier than January 31, 2030. Upon
consummation of the Non-Renewal Put or the Non-Renewal PHH Sale, (A) the other
Transaction Documents shall automatically terminate (other than as set forth in
any such Transaction Document), (B) neither Cendant nor any Affiliate thereof
shall be subject to any restriction under this Agreement or any other
Transaction Document to pursue a partnership, joint venture or another
arrangement with any third party mortgage operation, (C) the PHH Member shall,
and shall cause the Company to, cause all loan officers employed by PMC or any
of its Subsidiaries (including the Company) that are located in any of Cendant’s
Owned Real Estate Offices to vacate those offices promptly following the Cendant
Member’s request, and (D) in the case of a Non-Renewal PHH Sale, the Cendant
Designated Buyer or an Affiliate thereof shall become a Member and the sole
Managing Member of the Company. The PHH Member shall, and shall cause its
Affiliates, to execute any agreement or document necessary to effectuate the
provisions of this paragraph (c).
Section 8.5 Effect of Termination Events.
(a) Notwithstanding anything to the contrary set forth in this Agreement, upon
the consummation of a Cendant Put, a Two Year Put, a Purchase Right, a Special
Termination Event Put or a Non-Renewal Put, the Cendant Member and each of its
Affiliates that is a Member shall cease to be a Member and to have any
obligations pursuant to this Agreement.
(b) Notwithstanding anything to the contrary set forth in this Agreement, upon
the consummation of a PHH Sale, a Two Year PHH Sale or a Non-Renewal PHH Sale,
the PHH Member and each of its Affiliates that is a Member shall cease to be a
Member and to have any obligations pursuant to this Agreement.
ARTICLE IX
Dissolution and Winding Up
Section 9.1 Events Causing Dissolution.
(a) The Company shall be dissolved upon the first of the following events to
occur (an “Event of Dissolution”):
(i) The written consent all Members at any time to dissolve and wind up the
affairs of the Company; or
(ii) The entry of a decree of judicial dissolution under Section 18-802 of the
Act.


No other event, including the retirement, insolvency, liquidation, dissolution,
expulsion, bankruptcy, death, incapacity or adjudication of incompetence of a
Member, shall cause the existence of the Company to terminate.
(b) Except as otherwise set forth in this Section 9.1, dissolution shall be
effective on the effective date of the Event of Dissolution, but the Company
shall not terminate until the assets thereof have been distributed in accordance
with the provisions of Section 9.4 hereof and all other provisions of the Act
with respect to the dissolution of a limited liability company have been
complied with. Notwithstanding the dissolution of the Company, prior to the
termination of the Company, the business, assets and affairs of the Company
shall continue to be governed by this Agreement.
Section 9.2 Winding Up. If the Company is dissolved pursuant to Section 9.1, the
Company’s affairs shall be wound up as soon as reasonably practicable in the
manner set forth below.
(a) Upon the occurrence of an Event of Dissolution, sole and plenary authority
to effectuate the liquidation of the Company shall be vested in the Managing
Member or a Person designated by the Managing Member (subject to the approval of
the Board pursuant to Section 6.3 hereof) to effectuate the liquidation of the
Company or if the Managing Member elects not to effectuate such liquidation and
fails to designate a liquidator, such Person as is selected by the Members (the
Managing Member or any such liquidating trustee who assumes such responsibility
being referred to herein as the “Liquidating Trustee”). The Liquidating Trustee
shall proceed diligently to wind up

30

--------------------------------------------------------------------------------




the affairs of the Company, liquidate the assets of the Company in an orderly
and businesslike manner consistent with obtaining the fair value thereof and
distribute the assets of the Company in accordance with the provisions of
Section 9.4 hereof. A reasonable amount of time shall be allowed for the orderly
liquidation of the assets of the Company and the discharge of liabilities to
creditors so as to enable the Liquidating Trustee to minimize the losses
attendant upon such liquidation. All FHA-insured loans held by the Company shall
be transferred to an approved mortgagee or lender prior to dissolution of the
Company. Prior to such distribution of the Company’s assets, the Liquidating
Trustee shall continue to exploit the rights, activities and properties of the
Company consistent with the sale or liquidation thereof, exercising in
connection therewith all of the power and authority of the Managing Member as
herein set forth.
(b) In winding up the affairs of the Company, the Liquidator shall have full
right and unlimited discretion, in the name of and for and on behalf of the
Company to:
(i) Prosecute and defend civil, criminal or administrative suits;


(ii) Collect Company assets, including obligations owed to the Company;
(iii) Settle and close the Company’s business;
(iv) Dispose of and convey all Company Property for cash, and in connection
therewith to determine the time, manner and terms of any sale or sales of
Company Property, having due regard for the activity and condition of the
relevant market and general financial and economic conditions;
(v) Pay all reasonable selling costs and other expenses incurred in connection
with the winding up out of the proceeds of the disposition of Company Property;
(vi) Discharge the Company’s known liabilities and, if necessary, to set up, for
a period not to exceed five (5) years after the date of dissolution, such cash
reserves as the Liquidator may deem reasonably necessary for any contingent or
unforeseen liabilities or obligations of the Company;
(vii) Distribute any remaining proceeds from the sale of Company Property to the
Members;
(viii) Prepare, execute, acknowledge and file articles of dissolution under the
Act and any other certificates, tax returns or instruments necessary or
advisable under any applicable law to effect the winding up and termination of
the Company;
(ix) Upon the distribution of the assets of the Company in accordance with the
provisions of Section 9.4 hereof, the Liquidating Trustee shall cause the
Company’s accountants to make a full and proper accounting of the assets,
liabilities and operations of the Company, as of and through the date on which
such distribution occurs; and
(x) Exercise, without further authorization or consent of any of the parties
hereto or their legal representatives or successors in interest, all of the
powers conferred upon the Members under the terms of this Agreement to the
extent necessary or desirable in the good faith judgment of the Liquidating
Trustee to perform its duties and functions. The Liquidating Trustee (unless
such Liquidating Trustee is the Managing Member or an Affiliate thereof) shall,
while acting in such capacity on behalf of the Company, be entitled to the
indemnification rights set forth in Section 12.1 hereof.


Section 9.3 Compensation of Liquidating Trustee. The Liquidating Trustee
appointed as provided herein shall be entitled to receive such reasonable
compensation for its services as shall be agreed upon by the Liquidating Trustee
and the Managing Member.
Section 9.4 Distribution of Company Property and Proceeds of Sale Thereof.
(a) Upon completion of all desired sales of Company Property, and after payment
of all selling costs and expenses, the Liquidating Trustee shall distribute the
proceeds of such sales, and any Company Property that is to be distributed in
kind, to the following groups in the following order of priority:
(i) to satisfy Company liabilities to creditors, including Members who are
creditors, to the extent otherwise permitted by law (other than for past due
Company distributions), whether by payment or establishment of reserves;
(ii) to satisfy Company obligations to Members and former Members to pay past
due Company distributions;

31

--------------------------------------------------------------------------------




(iii) pro rata among the Members who have made Capital Contributions to the
extent of their Capital Contributions; and
(iv) to the Members pro rata in accordance with their positive Capital Account
balances, taking into account all Capital Account adjustments for the Fiscal
Period in which the liquidation occurs and any distributions to such Member
pursuant to Section 9.4(a)(iii).
All distributions required under this Section 9.4 shall be made to the Members
by the end of the taxable year in which the liquidation occurs or, if later,
within 90 days after the date of such liquidation.
(b) The claims of each priority group specified above shall be satisfied in full
before satisfying any claims of a lower priority group. If the assets available
for disposition are insufficient to dispose of all of the claims of a priority
group, the available assets shall be distributed in proportion to the amounts
owed to each creditor or the respective Capital Account balances or Interests of
each Member in such group.
Section 9.5 Company Termination. Upon compliance with the foregoing distribution
plan, the Company shall cease to be such, and the Liquidating Trustee shall
execute, acknowledge and cause to be filed with the Secretary of State of the
State of Delaware articles of dissolution of the Company.


Section 9.6 Final Audit. Within a reasonable time following the completion of
the liquidation, the Liquidating Trustee shall supply to each of the Members a
statement that shall set forth the assets and the liabilities of the Company as
of the date of complete liquidation and each Member’s pro rata portion of
distributions pursuant to Section 9.4.
ARTICLE X
Transfers and Assignment of Interests
Section 10.1 Consent Required for Transfer.
(a) No Member shall be entitled to directly or indirectly sell, assign, Transfer
or otherwise dispose of all or any portion of his Interest, involuntarily or
voluntarily, without the written consent of all the other Members, which consent
may be given or withheld in each such other Member’s sole and absolute
discretion; provided, however, that notwithstanding the foregoing any Member may
sell, assign, Transfer or otherwise dispose of all or any portion of such
Member’s Interest to an Affiliate of such Member without the written consent of
the other Members; provided further, however, that the Cendant Member may at its
election Transfer a portion of its Interest to any Person that acquires or
otherwise succeeds to a portion of the business of Cendant Real Estate, and
shall transfer (i) its entire Interest to any Person that acquires or otherwise
succeeds to substantially all of the business of Cendant Real Estate, or (ii) an
appropriate portion of its Interest to any Person that acquires or otherwise
succeeds to substantially all of the business of NRT, in each case, whether by
merger, asset sale, stock sale, or otherwise (it being understood that in the
case of any transfer of a portion of the Cendant Member’s Interest contemplated
by this second proviso, the percentage represented by the portion of the
Interest so transferred shall be determined based upon the percentage of the
Company’s revenue for the then-current trailing twelve months represented by the
portion of the business of Cendant Real Estate so transferred in the
transaction).
(b) It shall be a condition to any Transfer of all or a portion of the Cendant
Member’s Interest permitted by Section 10.1(a) that any Person acquiring such
Interest or portion thereof shall agree in writing to be bound by this Agreement
and all of the other Transaction Documents with respect to the portion of the
business of Cendant Real Estate acquired by such Person, to the same extent that
Cendant Real Estate and the Cendant Member were so bound prior to such transfer
(other than as set forth in any such other Transaction Document). In the event
of consummation of any such Transfer in accordance with Section 10.1(a), the
Managing Member shall amend Schedule I to reflect such Transfer.


(c) It shall be a condition to any Transfer by a Member which may be permitted
under Section 10.1(a) that the transferee assume by written agreement all of the
obligations of the transferor under this Agreement with respect to such
transferred Interests and make the representations in Section 3.3 hereof. Any
attempted or purported Transfer in violation of this Article X shall be null and
void ab initio.

32

--------------------------------------------------------------------------------




Section 10.2 Withdrawal. No Member may withdraw from the Company without the
prior written consent of all Members, which consent may be given or withheld for
any reason.
ARTICLE XI
Fiscal Matters; Books and Records
Section 11.1 Bank Accounts; Investments. Capital Contributions, revenues and any
other Company funds shall be deposited by the Company in a bank account
established in the name of the Company, or shall be invested by the Company, at
the direction of the Managing Member, in time deposits, short-term governmental
obligations, commercial paper or other short-term money market instruments in
furtherance of the purposes of the Company. No other funds shall be deposited
into Company bank accounts or commingled with Company investments. Funds
deposited in the Company’s bank accounts may be withdrawn only to be invested in
time deposits, short-term governmental obligations, commercial paper or other
short-term money market instruments in furtherance of the Company’s purposes, to
pay Company debts or obligations or to be distributed to the Members pursuant to
this Agreement.
Section 11.2 Records Required by Act; Right of Inspection.
(a) During the term of the Company’s existence and for a period of four
(4) years thereafter, there shall be maintained in the Company’s principal
office specified pursuant to Section 2.4 all records required to be kept
pursuant to Section 18-305(a) of the Act, including, without limitation, a
current list of the names, addresses and Common Interest Percentage held by each
of the Members (including the dates on which each of the Members became a
Member), copies of federal, state and local information or income tax returns
for each of the Company’s tax years, copies of this Agreement and the
Certificate of Formation, including all amendments or restatements, and correct
and complete books and records of account of the Company for all periods of
operations.
(b) Each of the Company and the Managing Member shall, at their sole cost and
expense, make available, or cause to be made available, to the Cendant Member or
any person designated by the Cendant Member, in a timely manner, all documents
or materials in the possession of, or available to, the Company or the Managing
Member that the Cendant Member may reasonably request for any business purpose
(including, without limitation, any such documents and materials the Cendant
Member may request to verify the accuracy of the calculation of Distributable
Net Income for any Fiscal Quarter). In furtherance of the foregoing, each of the
Company and the Managing Member shall, at its sole cost and expense, make
available, or cause to be made available, during normal business hours and with
reasonable advance notice, to the Cendant Member or any Person designated by the
Cendant Member, resources, including, but not limited to, access to employees,
sufficient to respond adequately to any issue or concern raised by the Cendant
Member.
Section 11.3 Books and Records of Account. The Company shall maintain books and
records in such a manner as to enable the preparation of the Company’s U.S.
federal information tax return in compliance with Section 6031 of the Code, and
such other records as may be required in connection with the preparation and
filing of the Company’s required U.S. federal, state and local income tax
returns or other tax returns or reports of foreign jurisdictions, including,
without limitation, the records reflecting the Capital Accounts and adjustments
thereto specified in Article V hereof. Subject to Section 3.6, all such books
and records shall at all times be made available at the principal office of the
Company and shall be open to the reasonable inspection and examination by the
Members or their duly authorized representatives during normal business hours.
Notwithstanding the definition of “Members” herein, only Members admitted as
such to the Company shall have the inspection rights provided in the preceding
sentence.
Section 11.4 Expenses. The Company will be responsible for all expenses
(“Company Expenses”), including, without limitation, (i) all reasonable
accounting and legal expenses incurred in connection with Company operations,
(ii) all reasonable costs incurred in connection with the preparation of or
relating to reports made to the Members, (iii) all reasonable costs related to
litigation involving the Company, directly or indirectly, including, without
limitation, attorneys’ fees incurred in connection therewith and (iv) all
reasonable costs related to the Company’s obligations set forth in Sections
11.10 and 12.1; provided, however, that any Company Expenses must be
attributable solely to the operations of the Company, and that any expenses
relating to, resulting from or in

33

--------------------------------------------------------------------------------




connection with any other Person, including without limitation any other Person
who is an Affiliate of the Managing Member, shall not be Company Expenses.
Section 11.5 Tax Returns and Information. The Members intend for the Company to
be treated as a partnership for tax purposes. The Company shall prepare or cause
to be prepared all federal, state and local income and other tax returns that
the Company is required to file. After the end of each fiscal year of the
Company, the Company shall prepare and transmit to each Member a report (i.e.,
Schedule K-1) that shall include all necessary tax reporting information
required by Members for preparation of their federal, state and local income or
franchise tax returns, including the amount of income, gain, loss, deduction and
credit allocated to each Member for such fiscal year.


Section 11.6 Delivery of Audited Financial Statements to Members. As to each
fiscal year of the Company, the Company shall send to each Member a copy of
(a) the balance sheet of the Company as of the end of the fiscal year, (b) an
income statement of the Company for such year, and (c) a statement showing the
Net Income distributed by the Company to Members in respect of such year. Such
financial statements shall be delivered sixty (60) days following the end of
such fiscal year. The Company shall send to each Member all other reports or
statements prepared by the Company’s accountants promptly after receipt thereof.
Section 11.7 Audits. The fiscal year-end financial statements to be delivered
pursuant to Section 11.6 shall be audited and prepared in accordance with GAAP.
The audit shall be performed by an accounting firm selected pursuant to
Section 6.3(a)(iii).
Section 11.8 Fiscal Year. The Company’s fiscal year shall end on December 31 of
each calendar year.
Section 11.9 Tax Elections. The Company shall, subject to approval of the Board
pursuant to Section 6.3(a)(xiv) hereof, make the following elections on the
appropriate tax returns:
(a) to adopt the calendar year as the Company’s fiscal year, if permitted by the
Code;
(b) to elect to amortize the organizational expenses of the Company ratably over
a period of sixty (60) months as permitted by Section 709(b) of the Code; and
(c) any other election the Managing Member determines is in the best interests
of the Members, including an election pursuant to Section 754 of the Code to
adjust Company Properties upon a distribution of Company Property as described
in Section 734 of the Code or a transfer of any Interests as described in
Section 743 of the Code.
Neither the Company nor any Member may make an election for the Company to be
(i) excluded from the application of the provisions of subchapter K of chapter 1
of subtitle A of the Code or any similar provisions of applicable state law or
(ii) classified as a corporation for income tax purposes.


Section 11.10 Tax Matters Member. The PHH Member shall be designated as the “tax
matters partner” (the “Tax Matters Member”) of the Company pursuant to
Section 6231(a)(7) of the Code or corresponding provisions of state or local
law, to manage administrative tax proceedings conducted at the Company level by
the Internal Revenue Service or the state or local taxing authority with respect
to Company matters. The Tax Matters Member is, subject to Section 6.3(a)(xiv)
directed and authorized to take whatever steps it, in its reasonable judgment,
determines is necessary or desirable to perfect such designation, including,
without limitation, filing any forms or documents with the Internal Revenue
Service or any state or local taxing authority and taking such other action as
may from time to time be required under Treasury Regulations and corresponding
provisions of state or local law. Expenses of administrative proceedings
relating to the determination of Company items at the Company level undertaken
by the Tax Matters Member shall be expenses of the Company. The Tax Matters
Member shall inform each Member of the commencement of any audit of the Company
by the Internal Revenue Service or any other taxing authority.
ARTICLE XII
Indemnification and Insurance
Section 12.1 Indemnification and Advancement of Expenses.

34

--------------------------------------------------------------------------------




(a) In General. The Company shall, to the maximum extent permitted by applicable
law, indemnify and hold harmless all Advisors and officers of the Company
(“Indemnified Parties”), to the fullest extent permitted by law, from and
against any and all Losses, including, without limitation, Losses incurred in
investigating, preparing or defending any action, claim, suit, inquiry,
proceeding, investigation or appeal taken from any of the foregoing by or before
any court or governmental, administrative or other regulatory agency, body or
commission, whether pending or threatened, whether or not an Indemnified Party
is or may be a party thereto, which arises out of, relates to or is in
connection with this Agreement or the management or conduct of the business or
affairs of the Company, except for any such Losses that are found, pursuant to a
final and nonappealable judgment of a court of competent jurisdiction, to have
resulted from the gross negligence, bad faith, fraud or willful misconduct of,
or breach of this Agreement or knowing violation of law by, the Indemnified
Party seeking indemnification. The termination of any proceeding by settlement
shall not be deemed to create a presumption that the Indemnified Party involved
in such settlement acted in a manner which constituted gross negligence, bad
faith, fraud or willful misconduct or a knowing violation of law. All judgments
against an Indemnified Party wherein such Indemnified Party is entitled to
indemnification shall, to the extent available, be satisfied from Company
assets. The provisions of this Section 12.1 shall survive any termination or
expiration of this Agreement. Expenses incurred by an Indemnified Party in
defense or settlement of any claim that may be subject to a right of
indemnification hereunder may be advanced (and must be advanced to Advisors) by
the Company prior to the final disposition thereof upon receipt of an
undertaking by or on behalf of the Indemnified Party to repay such amount if it
shall ultimately be determined that the Indemnified Party is not entitled to be
indemnified by the Company. The right of any Indemnified Party to the
indemnification and advancement of expenses provided herein shall be cumulative
of and in addition to any and all rights to which such Indemnified Party may
otherwise be entitled by contract or as a matter of law or equity and shall
extend to such Indemnified Party’s successors, assigns and legal
representatives.
(b) Any indemnification under paragraph (a) of this Section 12.1 (unless ordered
by a court of competent jurisdiction) shall be made by the Company only as
authorized in the specific case upon a determination that indemnification of the
Indemnified Party is proper in the circumstances because he or she has met the
applicable standard of conduct set forth in paragraph (a) of this Section 12.1.
Such determination shall be made (i) by a four-fifths vote of the Board, or
(ii) if a four-fifths vote of the Board so directs, by independent legal counsel
in a written opinion.
(c) For purposes of this Section 12.1, any reference to the “Company” shall
include, in addition to the resulting or surviving entity, any constituent
entity (including any constituent of a constituent) absorbed in a consolidation
or merger which, if its separate existence had continued, would have had power
and authority to indemnify its directors or officers, so that any Person who is
or was a director or officer of such constituent entity, or is or was serving at
the request of such constituent entity as a director, officer or manager of
another corporation, limited liability company, partnership, joint venture,
trust or other enterprise, shall stand in the same position under the provisions
of this Section 12.1 with respect to the resulting or surviving entity as he or
she would have with respect to such constituent entity if its separate existence
had continued.
(d) Notwithstanding anything in this Article XII to the contrary, the Company
will not have the obligation of indemnifying any Person with respect to
proceedings, claims or actions initiated or brought voluntarily by such Person
and not by way of defense.
(e) Any indemnification or advancement of expenses provided by, or granted
pursuant to, this Section 12.1 shall be considered retroactive to the date upon
which the Certificate of Formation was filed with the State of Delaware.
Section 12.2 Insurance. The Company may purchase and maintain insurance or
another arrangement on behalf of any Person who is or was an Advisor or officer
identified in Section 12.1 against any liability asserted against such Person or
incurred by such Person in such a capacity or arising out of the status of such
a Person, whether or not the Company would have the power to indemnify such
Person against that liability under Section 12.1 or otherwise.


Section 12.3 Limit on Liability of Members. The indemnification set forth in
this Article XII shall in no event cause the Members to incur any personal
liability beyond their total Capital Contributions, nor shall it result in any
liability of the Members to any third party.

35

--------------------------------------------------------------------------------




Section 12.4 Indemnification by Managing Member.
(a) The Managing Member shall indemnify and hold harmless the Company and all
other Members and their respective Affiliates (“Other Indemnified Parties”), to
the fullest extent permitted by law, from and against any and all Losses,
including, without limitation, Losses incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from any of the foregoing by or before any court or governmental,
administrative or other regulatory agency, body or commission, whether pending
or threatened, whether or not an Other Indemnified Party is or may be a party
thereto, arising out of or resulting from (i) the negligence, willful misconduct
or violation of law or erroneous acts of or by the Managing Member or any of its
officers or employees in connection with the management of the business and
affairs of the Company, and (ii) any breach or violation by PMC or any of its
Affiliates of any representation, warranty, covenant or other agreement
contained in this Agreement or any other Transaction Document (including,
without limitation, any indemnification payment made to an Advisor or officer
under this Article XII hereof as a result of such breach or violation), it being
understood that the Company shall retain all risk with respect to, and the
Managing Member shall have no indemnification obligations hereunder with respect
to, loan level origination defects not otherwise resulting from any of the
circumstances described in clause (i) or (ii) of this Section 12.4(a). The
provisions of this Section 12.4 shall survive any termination or expiration of
this Agreement or any other Transaction Document. The right of any Other
Indemnified Party to the indemnification and advancement of expenses provided
herein shall be cumulative of and in addition to any and all rights to which
such Other Indemnified Party may otherwise be entitled by contract or as a
matter of law or equity and shall extend to such Other Indemnified Party’s
successors, assigns and legal representatives.
(b) In the case of a PHH Regulatory Event, the PHH Member shall indemnify and
hold harmless the Company from and against all Losses incurred by it arising out
of or resulting from such PHH Regulatory Event, except, in any such case, to the
extent that the Regulatory Order or Proceeding or Losses leading to such PHH
Regulatory Event are caused solely by Cendant or any of its Affiliates or any of
their respective directors, officers, advisors or employees.


(c) In the case of a Company Regulatory Event, the PHH Member shall indemnify
and hold harmless the Company from and against all Losses incurred or sustained
by it arising out of or resulting from such Company Regulatory Event, except, in
any case, to the extent that the Regulatory Order or Proceeding or Losses
leading to such Company Regulatory Event are caused solely by Cendant or any of
its Affiliates or any of their respective directors, officers, advisors or
employees.
(d) In the event there is a breach or violation by PMC or its Affiliates
(excluding the Company), on the one hand, or by Cendant or its Affiliates, on
the other hand, of any representation, warranty, covenant or other agreement
contained in this Agreement or any other Transaction Document, then the
breaching Party shall give prompt written notice thereof to the other Party and
each Advisor.
Section 12.5 No Additional Indemnification Rights.
Except as set forth herein, no Person (including, without limitation, any Member
and any officer, director or agent of any Member) shall have indemnification
rights against the Company.
ARTICLE XIII
Miscellaneous Provisions
Section 13.1 Counterparts. This Agreement may be executed in several
counterparts, each of which will be deemed an original but all of which will
constitute one and the same.
Section 13.2 Entire Agreement. This Agreement and the other Transaction
Documents constitute the entire agreement among the parties hereto and contains
all of the agreements among such parties with respect to the subject matter
hereof and thereof. This Agreement and the other Transaction Documents supersede
any and all other agreements, either oral or written, between such parties with
respect to the subject matter hereof and thereof.
Section 13.3 Partial Invalidity. Wherever possible, each provision hereof shall
be interpreted in such manner as to be effective and valid under applicable law,
but in case any one or more of the provisions contained herein shall, for

36

--------------------------------------------------------------------------------




any reason, be held to be invalid, illegal or unenforceable in any respect, such
provision shall be ineffective to the extent, but only to the extent, of such
invalidity, illegality or unenforceability without invalidating the remainder of
such invalid, illegal or unenforceable provision or provisions or any other
provisions hereof, unless such a construction would be unreasonable.


Section 13.4 Amendment. Except as expressly provided herein (including
Section 10.1 hereof), this Agreement may be amended only by a written agreement
executed by all the Members. Following such amendment, the Agreement, as
amended, shall be binding upon all Members. The Company shall notify the
Secretary of HUD of any amendments to this Agreement which would affect the
Company’s action under any HUD/FHA administered mortgage insurance program.
Section 13.5 Binding Effect. Subject to the provisions of this Agreement
relating to transferability, this Agreement will be binding upon and shall inure
to the benefit of the parties, and their respective distributees, heirs,
successors and assigns.
Section 13.6 Negotiation and Mediation.
(a) Negotiation. In the event of any dispute, controversy or claim arising out
of or relating to this Agreement or the breach, termination or validity thereof,
or the transactions contemplated hereby (a “Dispute”), upon the written notice
of any Member hereto, the Members shall attempt in good faith to negotiate a
resolution of the Dispute. If the Members are unable for any reason to resolve a
Dispute within 30 days after the receipt of such notice, the Dispute shall be
submitted to mediation in accordance with Section 13.6(b) hereof.
(b) Mediation. Any Dispute not resolved pursuant to Section 13.6(a) hereof
shall, at the request (the “Mediation Request”) of any Member (the “Disputing
Member”), be submitted to mediation in accordance with the then-prevailing
Commercial Mediation Rules of the American Arbitration Association, as modified
herein (the “Rules”). The mediation shall be held in New York, New York. The
Members shall have twenty (20) days from receipt by a party of a Mediation
Request to agree on a mediator. If no mediator has been agreed upon by the
Members within twenty (20) days of receipt by a Member (or Members) of a
Mediation Request, then any Member may request (on written notice to the other
Member or Members), that the American Arbitration Association appoint a mediator
in accordance with the Rules. All mediation pursuant to this Section 13.6(b)
shall be confidential and shall be treated as compromise and settlement
negotiations, and no oral or documentary representations made by the Members
during such mediation shall be admissible for any purpose in any subsequent
proceedings. No Member shall disclose or permit the disclosure of any
information about the evidence adduced or the documents produced by another
Member in the mediation proceedings or about the existence, contents or results
of the mediation award without the prior written consent of such other Member
except in the course of a judicial or regulatory proceeding or as may be
required by law, rule or regulation or requested by a governmental authority or
securities exchange. Before making any disclosure permitted by the preceding
sentence, the Member intending to make such disclosure shall give the other
Member a reasonable opportunity to protect its interests. If the Dispute has not
been resolved within sixty (60) days of the appointment of a Mediator, or within
ninety (90) days of delivery by a Disputing Member of notice in accordance with
Section 13.10 (whichever occurs sooner) or within such longer period as the
Members may agree to in writing, then any Member may file an action on the
Dispute in any court having jurisdiction in accordance with Section 13.7 herein.
Section 13.7 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO THE CHOICE OF LAWS RULES
THEREOF, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE MEMBERS HEREUNDER SHALL
BE DETERMINED IN ACCORDANCE WITH SUCH LAWS. Any legal suit, action or proceeding
against any of the Parties hereto arising out of or relating to this Agreement
shall only be instituted in any federal or state court in New York, New York,
pursuant to Section 5-1402 of the New York General Obligations Law, and each of
the Parties hereby irrevocably submits to the exclusive jurisdiction of any such
court in any such suit, action or proceeding. The Parties hereby agree to venue
in such courts and hereby waive, to the fullest extent permitted by law, any
claim that any such action or proceeding was brought in an inconvenient forum.
Each of the Parties hereby irrevocably waives all right to trial by jury in any
action, proceeding or counterclaim arising out of or relating to this Agreement.

37

--------------------------------------------------------------------------------




Section 13.8 Offset. Whenever the Company is to pay any sum to any Member, any
amounts that Member owes the Company may be deducted from that sum before
payment.
Section 13.9 Effect of Waiver or Consent. No provision of this Agreement shall
be deemed to have been waived unless such waiver is contained in a written
notice given to the party claiming such waiver has occurred. A waiver or
consent, express or implied, to or of any breach or default by any Person in the
performance by that Person of its obligations with respect to the Company is not
a consent or waiver to or of any other breach or default in the performance by
that Person of the same or any other obligations of that Person with respect to
the Company. Failure on the part of a Person to complain of any act of any
Person or to declare any Person in default with respect to the Company,
irrespective of how long that failure continues, does not constitute a waiver by
that Person of its rights with respect to that default until the applicable
statute-of-limitations period has run.
Section 13.10 Notices. To be effective, unless otherwise specified in this
Agreement, all notices and demands, consents and other communications under this
Agreement must be in writing and must be given (a) by depositing the same in the
United States mail, postage prepaid, certified or registered, return receipt
requested, (b) by delivering the same in person and receiving a signed receipt
therefore, (c) by sending the same by a nationally recognized overnight delivery
service or (d) by telecopy (promptly confirmed by telephone and followed by
personal or nationally recognized overnight delivery). For purposes of notices,
demands, consents and other communications under this Agreement, the addresses
of the Members (and their respective counsel, if applicable) shall be as
follows:
If to the PHH Member, addressed to:
PHH Broker Partner Corporation
3000 Leadenhall Road
Mt. Laurel, NJ 08054
Attn: William F. Brown
With a copy to:
PHH Mortgage Corporation
3000 Leadenhall Road
Mt. Laurel, NJ 08054
Attn: William F. Brown
If to the Cendant Member, addressed to:
Cendant Real Estate Services Venture Partner, Inc.
1 Campus Drive
Parsippany, NJ 07054
Attn: Eric Bock
With a copy to:
Cendant Corporation
9 West 57th Street, 37th Floor
New York, NY 10019
Attn: Eric Bock
Notices, demands, consents and other communications mailed in accordance with
the foregoing clause (a) shall be deemed to have been given, made and received
three (3) Business Days following the date so mailed. Notices, demands, consents
and other communications given in accordance with the foregoing clauses (b) and
(d) shall be deemed to have been given, made and received when sent on a
Business Day or, if not sent on a Business Day, then the next succeeding
Business Day. Notices, demands, consents and other communications given in
accordance with the foregoing clause (c) shall be deemed to have been given,
made and received when delivered or refused on a Business Day or, if not
delivered or refused on a Business Day, then the next succeeding Business Day.
Any Member or its assignee may designate a different address to which notices or
demands shall thereafter be directed and such designation shall be made by
written notice given in the manner hereinabove required, provided, that at all
times each Member shall be required to maintain a notice address in the
continental United States.

38

--------------------------------------------------------------------------------




Section 13.11 No Consequential Damages.
In no event shall the Cendant Member or any of its Affiliates have any liability
to the PHH Member or any of its Affiliates for any indirect, consequential,
incidental, collateral, exemplary, punitive, enhanced, special or other similar
damages of any kind or nature whatsoever, including, without limitation, lost
profits to the PHH Member or any of its Affiliates from past, present or future
business opportunities, loss of use or revenue, loss of savings or losses by
reason of cost of capital, arising out of or in any manner relating to this
Agreement or any other Transaction Document, the performance or breach thereof
or the subject matter thereof, whether or not the Cendant Member or any of its
Affiliates have been advised of, or otherwise might or should have anticipated,
the possibility or likelihood of such damages. The limitations of liability set
forth in this Section 13.11 shall apply regardless of the form of action in
which a claim is brought, whether in contract, tort (including negligence of any
kind, whether active or passive), warranty, strict liability or any other legal
or equitable grounds, and shall survive failure of an exclusive remedy.
Section 13.12 Most Favored Nation.
If during the term of this Agreement PMC or any of its Affiliates enters into
any agreement, arrangement or understanding with a third party whereby PMC or
such Affiliate (or any other entity formed in connection with such agreement,
arrangement or understanding) agrees to provide substantially the same Mortgage
Loan origination services to such third party, and such agreement, arrangement
or understanding contains pricing (other than the pricing of loans) or servicing
terms or conditions that, taken as a whole, are more favorable to such third
party than the comparable terms of this Agreement and the related Transaction
Documents, taken as a whole, are to Cendant, then the Company shall offer such
favorable terms and conditions to the Cendant Member with respect to Mortgage
Loans originated by the Company pursuant to this Agreement and amend this
Agreement and any other Transaction Documents, as applicable, to the extent
necessary so that such terms and conditions are incorporated in a manner
reasonably acceptable to the Cendant Member.


Section 13.13 Impossibility of Performance.
If during the term of this Agreement, without any change in applicable law, rule
or regulation and through no fault or breach of any Party hereto, it shall have
become impossible for the Parties to fulfill the objectives of the Company and
to perform their obligations hereunder, then the Parties shall proceed with an
orderly liquidation and dissolution of the Company in accordance with Article IX
hereof.



39

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized, as of the day
and year first above written.


 
 
 
CENDANT REAL ESTATE SERVICES
VENTURE PARTNER, INC.
 
 
By:
 
/s/    Eric J. Bock
Name:
 
Eric J. Bock
Title:
 
Executive Vice President and Secretary
 
PHH BROKER PARTNER CORPORATION
 
 
By:
 
/s/    Terence W. Edwards
Name:
 
Terence W. Edwards
Title:
 
President






40

--------------------------------------------------------------------------------






Exhibit A
SUBLEASE
THIS SUBLEASE is made as of January 31, 2005, by and between Cendant Mortgage
Corporation, a New Jersey corporation (“Sublessor”), and PHH Home Loans, LLC, a
Delaware limited liability company (“Sublessee”).
R E C I T A L S
A. iStar Bishops Gate LLC (“Landlord”), and Sublessor are the landlord and
tenant, respectively, under that certain lease (attached hereto as Exhibit “A”
and incorporated herein by reference) dated as of December 9, 2002 (the lease,
as same may have been or may hereafter be modified, is herein referred to as the
“Master Lease”) for certain premises described in the Master Lease (the “Master
Lease Premises”). The common address of the building in which the Master Lease
Premises are located is 3000-5000 Leadenhall Road, Mount Laurel, New Jersey;
B. Sublessor has agreed to sublet to Sublessee a portion of the Master Lease
Premises (the “Premises”) consisting of approximately             rentable
square feet as set forth in Exhibit “B” attached hereto, and Sublessee has
agreed to hire and take the Premises from Sublessor, on the terms and conditions
set forth herein.
NOW, THEREFORE, Sublessor and Sublessee agree as follows:
1. Term.
Subject to the Contingencies, as defined in Section 31 hereof, including receipt
of Landlord’s Consent to this Sublease, Sublessor sublets the Premises to
Sublessee and Sublessee hires and takes the Premises from Sublessor for a term
commencing on             (the “Sublease Commencement Date”) and ending on
            (the “Expiration Date”), unless terminated earlier in accordance
with the provisions hereinafter set forth (the period commencing on the Sublease
Commencement Date and ending on the Expiration Date is herein referred to as the
“Term”). The date upon which Sublessee shall commence paying rent hereunder is
the Sublease Commencement Date. Such subletting shall be in all respects subject
and subordinate to the terms, covenants and conditions of the Master Lease.
Sublessor and Sublessee acknowledge and agree that Sublessor’s right, if any, to
extend the term of the Master Lease, or to exercise any other options contained
in the Master Lease, including any option to purchase, shall not be exercisable
by Sublessee and, on the Expiration Date, Sublessee’s right to possess the
Premises under this Sublease shall terminate and no longer be of any force or
effect.
2. Possession.
a) Delivery of Possession. Sublessor agrees to deliver possession of the
Premises to Sublessee upon the Sublease Commencement Date.
b) Condition of Premises. Sublessee’s taking possession of the Premises shall be
conclusive evidence that the Premises were in good order and satisfactory
condition when Sublessee took possession. No promise of Sublessor to alter,
remodel, repair or improve the Premises or the Building in which the Premises
may be situated have been made by Sublessor to Sublessee. Sublessee, at its cost
and expense, shall perform all work necessary to prepare the Premises for
Sublessee’s occupancy thereof. At the termination of this Sublease, Sublessee
shall return the Premises broom-clean and in as good condition as when Sublessee
took possession, ordinary wear and tear excepted. Sublessee shall remove any
improvements or alterations made to the Premises by or on Sublessee’s behalf and
restore the Premises to the original condition prior to installation of such
improvements or alterations; provided, however that Sublessee shall only be
required to remove such improvements or alterations and restore the Premises to
the extent that Sublessor is required to remove and restore the same under the
Master Lease, failing which Sublessor may restore the Premises to such condition
and Sublessee shall pay the cost thereof on demand.


3. Incorporation of Master Lease.
The terms, covenants, conditions and respective obligations of Sublessor and
Sublessee to each other under this Sublease shall be the terms and conditions of
the Master Lease (which terms and conditions are incorporated herein

1

--------------------------------------------------------------------------------




by reference as though fully set forth), except as otherwise expressly provided
in this Sublease. To the extent any terms or provisions of this Sublease
contradict or conflict with any of the terms or provisions of the Master Lease,
the terms and provisions of this Sublease shall control as between Sublessor and
Sublesee only. Sublessor and Sublessee expressly agree, however, that Sublessor
assumes none of the Landlord’s obligations as set forth in the Master Lease.
Sublessee agrees to look solely to Landlord for performance of those obligations
and to forever hold Sublessor harmless from any claim arising from Landlord’s
failure to perform its obligations, unless such failure is due to Sublessor’s
breach of the Master Lease.
4. Sublessee’s Assumption of Master Lease Obligations and Benefits.
Except as otherwise expressly provided in this Sublease, (a) Sublessee expressly
assumes and agrees to perform and comply with all of the terms, covenants and
conditions of the Master Lease that are to be observed and performed thereunder
by Sublessor for the benefit of Landlord with respect to the Premises, and
(b) Sublessee shall indemnify, defend and save Sublessor harmless from and
against any loss, damage, cost or expense which Sublessor may sustain or incur
by reason of any failure on the part of Sublessee so to observe and perform the
same.
5. Rental.
As base rental (“Base Rent”) for the Premises during the Term, Sublessee
covenants and agrees to pay to Sublessor $            , in advance by the first
day of each month, without demand, deduction, offset or notice, at the address
of Sublessor identified in the “Notices” section of this Sublease (or some other
place as Sublessor shall have designated in writing). It is understood that Base
Rent shall be net to Sublessor, and any other charges that Sublessor may incur
on account of the Premises on account of services to Sublessee in excess of the
services provided to Sublessor under the Master Lease or on account of the
negligence or willful misconduct of Sublessee shall be the sole responsibility
of Sublessee, and such other charges shall be in addition to the Base Rent due
hereunder (such other charges are herein referred to as “Additional Rent”). The
Base Rent shall be subject to any Base Rent increases set forth in the Master
Lease.
If Sublessee fails to pay when due any Base Rent or Additional Rent that
Sublessee is obligated to pay under the terms of this Sublease, the unpaid
amounts shall bear interest at the maximum rate then allowed by law. Sublessee
acknowledges that the late payment of all or any portion of Base Rent or
Additional Rent will cause Sublessor to lose the use of that money and incur
costs and expenses not contemplated under this Sublease, including without
limitation, administrative and collection costs and processing and accounting
expenses, the exact amount of which is extremely difficult to ascertain.
Therefore, in addition to interest, if Sublessor does not receive the entire
amount payable within ten (10) days from the date it is due, Sublessee shall pay
Sublessor a late charge equal to ten percent (10%) of outstanding amount.
Sublessor and Sublessee agree that this late charge represents a reasonable
estimate of such costs and expenses and is fair compensation to Sublessor for
the loss suffered from such nonpayment by Sublessee. Acceptance of any interest
or late charge shall not constitute a waiver of Sublessee’s default with respect
to such nonpayment by Sublessee nor prevent Sublessor from exercising any other
rights or remedies available to Sublessor under this Sublease. Any payment of
any kind returned for insufficient funds will be subject to an additional
handling charge of $25.00.
6. Expense Pass-throughs.
It is understood that Base Rent shall be net to Sublessor, and any other charges
that Sublessor may incur per the Master Lease shall be the sole responsibility
of Sublessee, and shall be in addition to the Base Rent due. Sublessee shall pay
monthly installments to Sublessor which shall be an estimate of charges due
under the Master Lease. Upon final billing for each calendar year from the
Landlord, Sublessor shall submit the same billing to Sublessee, and any
overpayments or underpayments shall be ameliorated at that time.
7. Utilities.
Sublessee shall pay for all water, gas, heat, power, and other utilities and
services supplied to the Premises.
8. Use of the Premises.
Sublessee, along with its successors or assigns, shall be limited in use of the
Premises to that use specified in the Master Lease. Sublessee shall not conduct
any activity or perform any act prohibited by the laws of the United

2

--------------------------------------------------------------------------------




States of America or the state in which the building and property are located or
the ordinances of the city or county in which the Premises is situated and shall
not commit waste nor suffer waste to be committed, nor permit any nuisance on or
in the Premises. Sublessee shall not utilize any unethical method of business
operation, nor shall any space in the Premises be used for living quarters,
whether temporary or permanent. Sublessee shall not do anything, or permit
anything to be done, in or about the Premises, or bring or keep anything
therein, that will in any way increase the possibility of fire or other casualty
or do anything in conflict with the pertinent laws, rules or regulations of any
governmental authority. Sublessee shall not use or keep in, on or about the
Premises or the property upon which the Premises may be situated, any hazardous,
flammable or explosive fluid or substance or any illuminating material, unless
it is battery powered or UL approved. Sublessee shall at all times maintain an
adequate number of suitable fire extinguishers on the Premises for use in case
of local fires, including electrical or chemical fires.
9. Hazardous Materials.
Sublessee, including its agents, employees, contractors and invitees, shall not
cause nor permit the presence, release, storage, use or handling of any toxic
substances or hazardous materials in, about or under the Premises, nor the
Building nor the real property of which the Premises may be a part. If Sublessee
breaches the obligations stated in the preceding sentence, or if the presence of
any such toxic substances or hazardous materials on or about the Premises caused
or permitted by Sublessee results in contamination of the Premises, the real
property of which the Premises may be a part, or any adjacent property, then
Sublessee shall indemnify, defend and hold Sublessor and Landlord harmless from
any and all claims, judgments, damages, penalties, fines, costs, liabilities or
losses (including, without limitation, diminution in value of the Premises
and/or adjacent property, damages for the loss or restriction on use of rentable
or usable space or of any amenity of the Premises and/or adjacent property,
damages arising from any adverse impact on marketing of the Premises and/or
adjacent property, costs incurred in connection with any cleanup, remedial,
removal or restoration work, and sums paid in settlement of claims, attorney’s
fees, consultant fees and expert fees) which arise during or after the Term
hereof, as a result of such contamination. Nothing contained herein shall be
deemed or construed to limit the liability of Sublessee to Sublessor or Landlord
hereunder for the breach of any covenant of Sublessee under this Section. The
provisions of this Section shall survive the expiration or earlier termination
of this Sublease and Sublessee’s surrender of the Premises to Sublessor.
10. Intentionally Omitted.
11. Insurance.
At all times while this Sublease is in effect, Sublessee agrees to maintain at
its expense, with an insurance carrier satisfactory to Sublessor the insurance
required to be maintained by Sublessor under the Master Lease.


12. Waiver of Subrogation.
Sublessee hereby waives any and all rights of recovery against Sublessor and
Landlord and their respective subsidiaries and affiliates, and their respective
officers, directors, stockholders, agents and employees relating to the Premises
or property damage and any resulting business interruption losses, occurring on
or arising out of the use, maintenance or occupancy of the Premises, the Master
Lease Premises or the building whether or not such loss or damage is insured.
13. Termination of Master Lease.
In the event that during the Term of this Sublease the Master Lease is
terminated or comes to an end for any reason, then this Sublease and any
assignments of this Sublease shall terminate on the effective date of such
termination of the Master Lease. Notwithstanding the foregoing provisions of
this Section, if the reason for such termination of the Master Lease shall be a
default on the part of Sublessee with respect to any of the terms or conditions
of this Sublease or of the Master Lease, Sublessor shall be entitled to recover
from Sublessee as liquidated damages at least an amount equal to the damages
which Landlord shall be entitled to recover from Sublessor in connection with
such termination of the Master Lease.
14. Repairs and Alterations.

3

--------------------------------------------------------------------------------




There shall be no obligation on the part of Landlord or Sublessor to make any
repairs, alterations or improvements in order to make the Premises ready for
occupancy by Sublessee. Prior to making any repairs, alterations or improvements
on the Premises, Sublessee shall obtain the prior written consent thereto of
both Landlord and Sublessor. Any alterations, additions, or improvements made to
the Premises, or Sublessee’s behalf, whether at the expense of Sublessee or
Sublessor, including but not limited to, wall covering, carpeting, or other
floor covering, paneling and built-in cabinets shall be deemed a part of the
real estate and the property of Sublessor and shall be surrendered with the
Premises unless Landlord or Sublessor, by notice given to Sublessee no later
than thirty (30) days prior to the end of the Term, shall elect to have
Sublessee remove such alterations, additions, or improvements. Sublessee shall
thereupon accomplish such removal at its sole cost and repair any damage to the
Premises caused by such removal. In the event that Sublessor consents in writing
to any alterations, additions, or improvements to the Premises by Sublessee,
they shall be made at the sole cost of Sublessee by licensed contractors or
workmen approved by Sublessor. Sublessee shall secure all appropriate
governmental approvals and permits and shall complete such alterations with due
diligence. Any consent or approval given by Landlord or Sublessor hereunder
shall not give rise to rights to third parties to file mechanic’s or
materialman’s liens, nor waive Sublessor’s prohibition against such liens, nor
in any manner abrogate that Section of this Sublease requiring Sublessee to keep
Premises free of liens.
15. Sublessee to Keep Premises Free of Liens.
Sublessee shall keep the Premises and the property on which the Premises is
situated free from any liens arising out of any work performed, materials
furnished, or obligations incurred by Sublessee. Sublessee shall indemnify, hold
harmless, and defend Landlord and Sublessor from any liens and encumbrances
arising out of any work performed or materials furnished by or at the direction
of Sublessee. Such indemnity shall include, without limitation, all attorneys’
fees and costs incurred by Landlord or Sublessor due to the filing of such
mechanic’s or materialman’s lien or notice thereof. In the event that Sublessee,
within twenty (20) days following the imposition of any such lien, shall not
cause such lien to be released of record by payment or posting of a proper bond,
in addition to all other remedies provided herein and by law, Landlord or
Sublessor shall have the right (but not the obligation) to cause the same to be
released by such means as it shall deem proper, including bonding or payment of
the claim giving rise to such lien. All such sums paid by Landlord or Sublessor
and all expenses incurred by it in connection therewith, including attorneys’
fees and costs, shall be payable to Landlord or Sublessor by Sublessee on demand
with the highest legal interest rate. Landlord or Sublessor shall have the right
at all times to give notice or to post and keep posted on Premises any notice
permitted or required by law which Landlord or Sublessor shall deem proper for
the protection of Sublessor, Landlord and the Premises or any other party having
an interest therein from mechanic’s and materialman’s liens.
Sublessee shall give written notice to Landlord and Sublessor at least ten
(10) business days prior to the commencement of any work relating to the
alterations or additions to the Premises and shall post the Premises giving all
such persons notice of Sublessor’s and Landlord’s non-liability for work
performed or materials supplied. Failure to provide Landlord and Sublessor such
notice or post the Premises shall be deemed a material breach of this Sublease.
16. Assignment and Subletting.
Sublessee may not assign, sublease, transfer, sell, encumber or otherwise convey
its interest in this Sublease, or any portion thereof, or its interest in the
Premises, or any portion thereof, without the prior written consent of
Sublessor, which consent may be granted or withheld in the sole discretion of
Sublessor and the prior written consent of Landlord to the degree that such
consent is required under the terms of the Master Lease. Any such attempted
purported assignment, subletting, transfer, sale, encumbrance or other
conveyance obtained without first obtaining such prior written consent shall be
void and of no force or effect, and shall not confer any interest or estate in
the purported transferee and shall, at Sublessor’s option, constitute an
incurable default under this Sublease.
17. Continuing Liability of Sublessor.
Notwithstanding anything to the contrary contained elsewhere in this Sublease,
nothing contained in this Sublease shall be deemed or construed as relieving
Sublessor from any of its duties, responsibilities or obligations under the
Master Lease, and Sublessor shall in all events be and remain primarily liable
under the Master Lease as a principal,

4

--------------------------------------------------------------------------------




and not as a guarantor or surety, for all duties, responsibilities and
obligations (monetary or otherwise) contained in the Master Lease, to the same
extent as though no subletting by Sublessor had been made.
18. Notices.
Any notice, demand, consent, payment or communication given hereunder shall be
in writing and shall be given by personal delivery, by commercial overnight
delivery service or by certified mail, postage prepaid, return receipt
requested, at the following addresses:


 
 
 
 
 
 
 
If to Sublessor:
 
Cendant Mortgage Corporation
 
 
3000 Leadenhall Road
 
 
Mt Laurel, New Jersey 08054
 
 
Attention: General Counsel
 
 
If to Sublessee:
 
PHH Home Loans, LLC
 
 
 
 
 
 
 
 
 
 
 
 
Attn:
 
 
 
 
 
 
If to Landlord:
 
iStar Bishops Gate LLC
 
 
c/o iStar Financial Inc.
 
 
114 Avenue of the Americas
 
 
27th Floor
 
 
New York, New York 10036
 
 
Attn: Chief Financial Officer
 
 
with a copy to:
 
iStar Financial Inc.
 
 
114 Avenue of the Americas
 
 
27th Floor
 
 
New York, New York 10036
 
 
Attn: General Counsel



 
 
 
 
 
 
 
 
 
and
 
 
 
 
Katten Muchin Zavis Rosenman
 
 
525 West Monroe Street
 
 
16th Floor
 
 
Chicago, Illinois 60661-3693
 
 
Attn: Gregory P.L. Pierce, Esq.

Any of the above Parties may, by like notice at any time and from time to time,
designate a different address to which such notice shall be sent. Such notices,
requests, consents, payments or communications shall be deemed sufficiently
given (a) if personally served, upon such service (b) if sent by commercial
overnight delivery service, upon the next business day following such sending,
or (c) if mailed, forty-eight (48) hours following the first attempt of the
postal service to deliver same.

5

--------------------------------------------------------------------------------




19. Notice of Default.
Sublessor and Sublessee each agree to give to the other, forthwith upon receipt
thereof, a copy of any notice (including notice of default) under the Master
Lease.
20. Sublessee Defaults and Remedies.
Defaults. The occurrence of any one or more of the following events shall
constitute a default and breach of this Sublease by Sublessee:
a) If Sublessee shall fail to make any payment of any Rent or Additional Rent
when due and payable, and such default shall continue for a period of three
(3) days; or
b) If Sublessee shall be in default in the performance of any of the other
terms, covenants and conditions of this Sublease and (i) such default shall not
have been remedied within ten (10) days after written notice by Sublessor to
Sublessee specifying such default and requiring it to be remedied; or (ii) where
such default reasonably cannot be remedied within such period of ten (10) days,
if Sublessee shall not have commenced the remedying thereof within such period
of time and shall not be proceeding with due diligence to remedy it; or
c) If Sublessee shall desert or abandon the Premises and such desertion or
abandonment shall continue for a period of ten (10) days; or
d) The making by Sublessee of any general assignment or general arrangement for
the benefit of creditors; or the filing by or against Sublessee of a petition to
have Sublessee adjudged a bankrupt, or a petition of reorganization or
arrangement under any law relating to bankruptcy unless, in the case of a
petition filed against Sublessee, the same is dismissed within sixty (60) days;
or the appointment of a trustee or a receiver to take possession of
substantially all of Sublessee’s assets located at the Premises or of
Sublessee’s interest in this Sublease where possession is not restored to
Sublessee within thirty (30) days; or the attachment, execution, or judicial
seizure of substantially all of Sublessee’s assets located at the Premises or of
Sublessee’s interest in this Sublease, where such seizure is not discharged
within thirty (30) days after the levy thereof.
Remedies. In the event of any default or breach of Sublessee, Sublessor may at
any time thereafter, with or without notice or demand and without limiting
Sublessor in the exercise of a right which Sublessor may have by reason of such
default or breach, proceed as follows:
a) Without terminating this Sublease, re-enter and take possession of the
Premises or any part thereof and repossess same as Sublessor’s former estate and
expel Sublessee and those claiming through or under Sublessee, and remove the
effects of both or either with force, if necessary, without being deemed guilty
in trespass or of a forcible entry or detainer and without prejudice to any
remedies for arrears of rent or preceding breach of covenants. In such event,
Sublessor shall be entitled to recover from Sublessee all damages incurred by
Sublessor by reason of Sublessee’s default, including but not limited to the
cost of recovering possession of the Premises, expenses of reletting, including
necessary renovation and alteration of the Premises, reasonable attorneys’ fees,
any real estate commission actually paid, the worth at the time of the unpaid
rent for the balance of the Term, and that portion of the leasing sums payable.
Such damages shall bear interest from the date due at the highest legal interest
rate.
b) Terminate this Sublease by express notice to that effect.
c) Pursue any other remedy now or hereafter available to Sublessor under the
laws or judicial decisions of the state where the Premises is located.
d) Should Sublessor elect to re-enter as above provided, or should Sublessor
take possession pursuant to legal proceedings or pursuant to any notice provided
by law or otherwise, Sublessor may from time to time, without terminating this
Sublease or Sublessee’s obligations to pay rent hereunder, relet the Premises or
any part thereof for such terms, at such rentals, and upon such other terms and
conditions as Sublessor in its sole discretion may deem advisable, with the
right to make alterations and repairs to the Premises, all at Sublessee’s
expense. No such re-entry or taking of possession shall be construed as an
election on Sublessor’s part to terminate this Sublease unless a written notice
of such express intention is given to Sublessee.

6

--------------------------------------------------------------------------------




If this Sublease shall be terminated as provided in this Section, Sublessor may:
a) Re-enter and resume possession of the Premises and remove all persons and
property therefrom, either by summary dispossess proceedings or by a suitable
action or proceeding, at law or in equity, or otherwise, without being liable
for any damages therefor; and
b) Relet the whole or any part of the Premises for a period equal to, greater,
or less than the remainder of the then-Term of this Sublease, at such rental and
upon such terms and conditions as are acceptable to Sublessor, to any sublessee
it may deem suitable and for any use and purpose it may deem appropriate.
Sublessor shall not be liable in any respect for failure to relet the Premises,
or in any event of such reletting, for failure to collect the rent thereunder,
and any sums received by Sublessor on a reletting in excess of the Rent reserved
in this Sublease shall belong to Sublessor.
Sublessee shall pay to Sublessor, upon default of this Sublease, in accordance
with the provisions hereof, or upon the abandonment of said Premises by
Sublessee, a sum of money equal to the entire amount of Rent by this Sublease
provided to be paid and at that time remaining unpaid, whether or not presently
due, and upon making such payment, Sublessee shall be entitled to receive from
Sublessor all rents received by Sublessor from other tenants on account of said
Premises during the Term originally demised by this Sublease, less the expenses
which Sublessor may have incurred in connection with said resumption of
possession and reletting, including (without limitation) attorneys’ fees,
brokerage, cleaning, repairs, and decoration, provided, however, that the moneys
to which Sublessee shall so become entitled shall in no event exceed the amount
so paid by Sublessee to Sublessor.
Sublessee agrees to pay the costs and expenses, including reasonable attorneys’
fees, incurred by Sublessor in the enforcement of any of the terms of this
Sublease as a result of default by Sublessee.
The words “re-enter” and “re-entry,” as used in this Section are not restricted
to their technical legal meaning.
Sublessee hereby waives the service of any notice in writing by Sublessor of its
intention to re-enter.


If this Sublease shall be terminated as provided in this Section or by summary
proceedings or otherwise, Sublessor, in addition to any other rights under this
Section, shall be entitled to recover as damages (a) the cost of performing any
work required to be done by Sublessee under this Sublease, and all damages
resulting from Sublessee’s default in performing such work; and (b) the cost of
placing the Premises in the same condition as that in which Sublessee is
required to surrender them to Sublessor under this Sublease.
21. Counterparts.
This Sublease may be executed in counterparts, each of which shall be deemed to
be an original hereof.
22. Brokers and Commissions.
The parties acknowledge that no broker or agent was involved in the negotiations
related to, or consummation of, this Sublease. If Sublessee has dealt with any
other person or real estate broker with respect to subleasing or renting space
in the Building of which the Premises may be a part, Sublessee shall be solely
responsible for the payment of any fee due said person or firm and Sublessee
shall hold Sublessor free and harmless against any liability in respect thereto,
including attorneys’ fees and costs.
23. Choice of Law.
This Sublease and the transaction contemplated hereunder shall be governed by
and construed in accordance with the laws of the state where the property is
located.
24. Observance of Law.
Sublessee shall not use the Premises or permit anything to be done in or about
the Premises which will in any way conflict with any law, statute, ordinance or
governmental or environmental rule or regulation now in force or which may
hereafter be enacted or promulgated. Sublessee shall, as its sole cost and
expense, promptly comply with all laws, statutes, ordinances and governmental or
environmental rules, regulations or requirements now in force or which may
hereafter be in force, and with the requirements of any board of fire insurance
underwriters or other

7

--------------------------------------------------------------------------------




similar bodies now or hereafter constituted, relating to, or affecting the
condition, use or occupancy of the Premises. The judgment of any tribunal of
competent jurisdiction or the admission of Sublessee in any action against
Sublessee, whether Sublessor is a party thereto or not, that Sublessee has
violated any law, ordinance or governmental rule, regulation or requirement,
shall be conclusive of that fact as between Sublessor and Sublessee.
25. Attorney’s Fees.
If either party brings an action to enforce the terms hereof, the prevailing
party shall be entitled to receive reasonable attorney’s fees and court costs
from the other party.
26. Consents.
Notwithstanding anything contained in this Sublease to the contrary, Sublessee
shall have no claim, and hereby waives the right to any claim against Sublessor
for money damages by reason of any refusal, withholding or delaying by Sublessor
of any consent, approval or statement of satisfaction, and in such event,
Sublessee’s only remedies therefor shall be an action for specific performance,
injunction or declaratory judgment to enforce any right to such consent, etc.
27. Force Majeure.
Sublessor shall have no liability whatsoever to Sublessee on account of (a) the
inability or delay of Sublessor in fulfilling any of Sublessor’s obligations
under this Sublease by reason of war, strike, other labor trouble, riots, civil
unrest, governmental controls in connection with a national or other public
emergency, or shortages of fuel, supplies or labor resulting therefrom or any
other cause, whether similar or dissimilar to the above, beyond Sublessor’s
reasonable control; or (b) any failure or defect in the supply, quantity or
character of electricity or water furnished to the Premises, by reason of any
requirement, act or omission of the public utility or others furnishing the
Premises with electricity or water, or for any reason, whether similar or
dissimilar to the above, beyond Sublessor’s reasonable control. If this Sublease
specifies a time period for performance of an obligation of Sublessor, that time
period shall be extended by the period of any delay in Sublessor’s performance
caused by any of the events of force majeure described above.
28. Severability.
If any clause or provision of this Sublease is or becomes illegal, invalid, or
unenforceable because of present or future laws or any rule or regulation or any
governmental body or entity, effective during its Term, the intention of the
parties hereto is that the remaining parts of this Sublease shall not be
affected thereby unless such invalidity is, in the sole determination of
Sublessor, essential to the rights of both parties in which event Sublessor has
the right to terminate this Sublease on written notice to Sublessee.
29. Titles and Headings.
The titles and headings of sections of this Sublease are intended for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Sublease.
30. Changes, Waivers, Discharge and Modifications in Writing.
No provision of this Sublease may be changed, waived, discharged or terminated
except by an instrument in writing signed by the party against whom enforcement
of the change, waiver, discharge or termination is sought.
31. Contingencies.
Sublessee hereby acknowledges that this Sublease is contingent upon receipt by
Sublessor and Sublessee of all necessary consents or approvals, including,
without limitation, Landlord’s Consent to this Sublease.
IN WITNESS WHEREOF, the Sublessor and Sublessee have executed, and Sublessor has
consented to, this Sublease as of the day and year first above written.



8

--------------------------------------------------------------------------------




 
 
 
SUBLESSOR:
 
Cendant Mortgage Corporation
 
 
By:
 
 
Name:
 
Terence W. Edwards
Title:
 
President and Chief Executive Officer
 
SUBLESSEE:
 
PHH Home Loans, LLC
 
 
By:
 
 
Name:
 
Terence W. Edwards
Title:
 
President and Chief Executive Officer




9

--------------------------------------------------------------------------------




CONSENT TO SUBLEASE
The undersigned is the Landlord in the Master Lease described in the Sublease to
which this Consent is appended, and Landlord consents to the said Sublease
without waiver of restrictions, if any, against further assignments and
subletting.


 
 
 
iStar Bishops Gate LLC
 
 
By:
 
 
Name:
 
 
Title:
 
 






10

--------------------------------------------------------------------------------






Exhibit B
MANAGEMENT SERVICES AGREEMENT
THIS MANAGEMENT SERVICES AGREEMENT (“Services Agreement”) effective as of
            , 2005 (“Effective Date”), is entered into by and between PHH HOME
LOANS, LLC, a limited liability company formed under Delaware law (the
“Company”), and PHH MORTGAGE CORPORATION (“PMC”), a corporation organized under
the laws of the State of New Jersey (collectively, the “Parties”).
The Parties hereto agree as follows:
1. Capitalized Terms. Capitalized terms not otherwise defined in this Services
Agreement shall have the meaning described in the Strategic Relationship
Agreement, dated as of January 31, 2005 (the “SRA”).
2. Representations and Warranties of Company. The Company represents and
warrants to PMC that:
(a) It is duly organized and existing, and in good standing, pursuant to the
laws of the State of Delaware;
(b) It has the requisite limited liability company authority to enter into this
Services Agreement and to perform its obligations hereunder; and


(c) The terms and conditions of this Services Agreement do not violate any
provision of its Certificate of Formation, Operating Agreement or any other
agreement to which it is a party.
3. Representations and Warranties of PMC. PMC represents and warrants to the
Company that:
(a) It is duly organized and existing, and in good standing, pursuant to the
laws of the State of New Jersey;
(b) It has the requisite corporate authority to enter into this Services
Agreement and to perform its obligations hereunder; and
(c) The terms and conditions of this Services Agreement do not violate any
provision of its Articles of Incorporation, Bylaws or any other agreement to
which it is a party.
4. Seasonal Staffing Services. PMC shall provide to the Company the seasonal
staffing services described in Exhibit 4.1 attached hereto, on and pursuant to
the terms set forth therein. In consideration for performing the services
described in Exhibit 4.1 hereto, the Company shall pay to PMC a cash fee
calculated and payable in the manner set forth in Exhibit 4.1.
5. Product Support Services. PMC shall provide to the Company the product
support services described in Exhibit 5.1 attached hereto, on and pursuant to
the terms set forth therein. In consideration for performing the services
described in Exhibit 5.1 hereto, the Company shall pay to PMC monthly, in
advance, a cash fee calculated as set forth in Exhibit 5.1.


6. General Administrative Services. PMC shall provide to the Company the general
administrative services described in Exhibit 6.1 attached hereto, on and
pursuant to the terms set forth therein. In consideration for performing the
services described in Exhibit 6.1 hereto, the Company shall pay to PMC the cash
fee or cash fees calculated and payable in the manner set forth in Exhibit 6.1.
7. IT Administrative Services. PMC shall provide to the Company the IT
administrative services described in Exhibit 7.1 attached hereto, on and
pursuant to the terms set forth therein. In consideration for performing the
services described in Exhibit 7.1 hereto, the Company shall pay to PMC monthly,
in advance, a cash fee calculated as set forth in Exhibit 7.1.
8. Required Disclosures. The amount, payor and payee of the fees incurred in
connection with the product support services pursuant to Exhibit 5.1 shall be
described in the Mortgage Loan Disclosures, to the extent required by law.

1

--------------------------------------------------------------------------------




9. Standard of Care. PMC shall perform the services provided pursuant to this
Services Agreement with no less degree of care than PMC or any of its Affiliates
exercises in providing such services for its own account or the account of any
third party with a similar regulatory profile, provided, that in no event shall
PMC exercise a lesser degree of care than that exercised by PMC prior to the
date of the SRA.
10. Compliance with Laws. Actions taken or not taken by PMC and its Affiliates,
and all communications made when performing its obligations under this Services
Agreement shall comply in all material respects with the requirements of all
applicable laws. PMC shall promptly inform the Company in writing of any
notices, inquiries or other communications, written or oral, received by PMC or
any Affiliate thereof with respect to any material legal, administrative,
arbitral or other proceedings, claims, actions or governmental or regulatory
investigations or findings with respect to any of the services provided pursuant
to this Services Agreement.
11. Records Preservation and Retention.
(a) PMC acknowledges that all Mortgage Loan Documents are the property of the
Company. PMC shall use its reasonable best efforts to safeguard the Mortgage
Loan Documents that it may hold or retain. PMC may enter into an arrangement
with a third party agent to maintain the Mortgage Loan Documents with the
reasonable consent of the Company.
(b) PMC agrees that it or its agent will hold and be responsible for such
Mortgage Loan Documents within a secure and controlled environment to include,
but not be limited to, fireproof vaults. PMC agrees that it or its agent will
use its reasonable best efforts to protect such Mortgage Loan Documents from
destruction or loss and from the unauthorized divulgence of confidential
information. PMC shall, if such Mortgage Loan Documents are lost or destroyed,
replace such Mortgage Loan Documents in all necessary respects. Further, such
Mortgage Loan Documents will be maintained under such conditions as to have them
readily available for use and examination by the Company, upon its reasonable
request therefor.


(c) Upon request by the Company, PMC will forward any and all of the Company’s
records and the Company Mortgage Loan Documents in its possession that the
Company reasonably may seek.
(d) PMC shall maintain all such Mortgage Loan Documents and other records
relating to the services provided by it hereunder in accordance with all
applicable federal, state and local laws and regulations, as well as Mortgage
Loan investor and insurer requirements and reasonable Company requirements, as
provided to PMC.
12. Right to Audit. The Company and its officers, employees and agents,
including third party attorneys and accountants and auditors shall have full and
complete access to PMC’s records and operations at reasonable times to monitor
PMC’s performance on behalf of the Company pursuant to this Services Agreement,
and all audit, inspection and review rights that the Cendant Member has with
respect to the Company as provided in the Operating Agreement.
13. Termination. This Services Agreement shall terminate automatically upon the
effective date of any termination of the SRA in accordance with its terms;
provided that such termination shall have no effect on the Parties’ obligations
with respect to Mortgage Loans in the process of origination at the time of such
termination; and further provided that the representations, warranties and
covenants of the Parties contained herein and the respective obligations of each
Party hereunder to indemnify and hold harmless the other Party set forth in
Section 14 below shall survive the termination of this Services Agreement
(i) for a period of one (1) year thereafter, in the event of a Cendant Put, a
Two Year Put, a Purchase Right transaction, a Special Termination Put or a
Non-Renewal Put, or (ii) for a period of five (5) years thereafter, in the event
of a PHH Sale, a Two Year PHH Sale or a Non-Renewal PHH Sale. In connection with
any termination contemplated by clause (ii) above, PMC shall deliver to the
Company, at the effective time of such termination, any records in its
possession as contemplated by Section 11 hereof.
14. Indemnification.
(a) PMC shall indemnify, hold harmless and defend the Company, its members,
directors, officers and employees and its successors and assigns and their
members, directors, officers and employees, with counsel approved by the
Company, from and against any and all Losses which the Company or any such
parties may incur or be subject to

2

--------------------------------------------------------------------------------




arising out of, relating to, or in connection with (i) any representation of PMC
that was not true when made, (ii) any breach by PMC of its warranties or
covenants or the terms and conditions of this Services Agreement, or (iii) any
actions or failures to act by PMC or any of its Affiliates in connection with
the services provided pursuant to this Services Agreement that constitute
negligence, bad faith or willful misconduct. PMC’s obligation to so indemnify,
hold harmless and defend the Company and any such parties shall survive
termination of this Services Agreement in accordance with Section 14. The
Company’s right to indemnification, as provided herein, shall be in addition to,
and not in lieu of all other rights and remedies it may have under law.
(b) The Company shall indemnify, hold harmless and defend PMC, its directors,
officers and employees and its successors and assigns and their directors,
officers and employees, with counsel approved by PMC, from and against any and
all Losses which PMC or any such parties may incur or be subject to arising out
of, relating to or in connection with any representation made by the Company
that was not true when made or any breach by the Company of its warranties or
covenants or the terms and conditions of this Services Agreement. The Company’s
obligation to so indemnify, hold harmless and defend PMC and any such parties
shall survive termination of this Services Agreement in accordance with
Section 14. PMC’s right to indemnification, as provided herein, shall be in
addition to, and not in lieu of, all other rights and remedies it may have under
law.
15. Cooperation. The Parties acknowledge that the success of their efforts under
this Services Agreement depends on the cooperation of each of them. Accordingly,
each of the Parties shall use its best efforts and confer in good faith in an
attempt to agree upon any matter hereunder which requires such agreement.
16. No Partnership. This Services Agreement is not intended to be, nor shall it
be construed to be, the formation of a partnership or joint venture between the
Parties.


17. Notices. All notices and statements to be given under this Services
Agreement are to be in writing, delivered by hand, facsimile, overnight mail or
similar service, or first class United States mail, postage prepaid and
registered or certified with return receipt requested, to the following
addresses or facsimile numbers, as applicable (which addresses and facsimile
numbers may be revised by written notice):

3

--------------------------------------------------------------------------------




The Company:


 
 
PHH Home Loans, LLC
 
 
3000 Leadenhall Road
 
 
Mt. Laurel, NJ 08054
 
 
 
 
 
Attention:
 
President
 
 
Facsimile:
 
 
 
 
 
 
With a copy to:
 
 
 
 
Cendant Real Estate Services Venture Partner, Inc.
 
 
1 Campus Drive
 
 
Parsippany, NJ 07054
 
 
Attention:
 
Eric Bock
 
 
Facsimile:
 
 
 
 
 
PMC:
 
 
 
 
 
 
 
 
PHH Mortgage Corporation
 
 
3000 Leadenhall Road
 
 
Mt. Laurel, NJ 08054
 
 
 
 
 
Attention:
 
President
 
 
Facsimile:
 
856-917-6016

All written notices and statements shall be deemed given, delivered, received
and effective upon personal delivery or receipt of facsimile or telegram, one
(1) calendar day after sending by overnight mail or any similar service or five
(5) calendar days after mailing by first class United States mail in the manner
set forth above.
18. Expenses. PMC shall receive no compensation under the terms of this Services
Agreement except as expressly provided herein. The Company shall, at its sole
cost and expense, employ all persons necessary for it to carry out its duties
and responsibilities hereunder. All costs and expenses incurred by either Party
in connection herewith (including salaries for their respective personnel and
their respective legal fees and expenses) shall be solely the expenses of the
Party incurring them. Neither Party shall be obligated to contribute any amount
as capital or otherwise to the other.


19. Amendment. This Services Agreement may be amended and any provision hereof
waived, but only in writing signed by the Party against whom such amendment or
waiver is sought to be enforced; provided, however, that any action taken by the
Company pursuant to this Section 19 shall be valid only if taken following
receipt of the prior approval of the Company’s Board of Advisors (as defined in
the Operating Agreement) in accordance with Section 6.3 of the Operating
Agreement.
20. Governing Law. THIS SERVICES AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CHOICE OF LAWS RULES
THEREOF, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL
BE DETERMINED IN ACCORDANCE WITH SUCH LAWS. Any legal suit, action or proceeding
against any of the Parties hereto arising out of or relating to this Services
Agreement shall only be instituted in any federal or state court in New York,
New York, pursuant to Section 5-1402 of the New York General Obligations Law,
and each Party hereby irrevocably submits to the exclusive jurisdiction of any
such court in any such suit, action or proceeding. The Parties hereby agree to
venue in such courts and hereby waive, to the fullest extent permitted by law,
any claim that any such action or proceeding was brought in an inconvenient
forum. Each of the

4

--------------------------------------------------------------------------------




Parties hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim arising out of or relating to this Services
Agreement.


21. Dispute Resolution. In the event of any disputes under this Services
Agreement, resolution shall occur pursuant to the dispute resolution procedures
contained in Section 13.11 of the SRA as if such provision applied to the
Parties hereto.
22. Severability; Release. The Parties hereto shall not perform, or be expected
to perform, any act hereunder that is, or is reasonably believed to be, in
violation of any applicable state or federal rule or regulation. If any
provision of this Services Agreement is now or later in violation of any local,
state or federal law, then such provision shall be considered null and void for
purposes of this Services Agreement with all other provisions remaining in full
force and effect. Each Party expressly releases the other from any liability in
the event either of said Parties cannot fulfill any obligation hereunder due to
any prohibition under local, state or federal laws pertaining to such
obligation; provided, that the Parties agree to work together to structure an
alternative solution for addressing the provisions so found to be in violation.
23. Further Assurances. The Parties agree that each will, from time to time,
execute, acknowledge and deliver, or cause to be executed, acknowledged and
delivered, such amendments and supplements hereto and such further instruments
as may be reasonably required or appropriate to further express the intention of
the Parties, or to facilitate the performance of this Services Agreement.
24. Section Headings. The headings of the various sections of this Services
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Services Agreement.


25. Assignment. PMC may not assign this Services Agreement or any of its rights
or obligations hereunder without the prior express written consent of the
Company. The Company may not assign this Services Agreement or any of its rights
or obligations hereunder without the prior approval of the Company’s Board of
Advisors (as defined in the Operating Agreement) in accordance with Section 6.3
of the Operating Agreement.



5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned Parties has caused this Services
Agreement to be duly executed and delivered by one of its duly authorized
officers, all as of the Effective Date.


 
 
 
 
 
 
 
PHH HOME LOANS, LLC
 
PHH MORTGAGE CORPORATION
 
 
 
 
By:
 
 
 
By:
 
 
Name:
 
Terence W. Edwards
 
Name:
 
Terence W. Edwards
Title:
 
President and Chief Executive Officer
 
Title:
 
President and Chief Executive Officer




6

--------------------------------------------------------------------------------




EXHIBIT 4.1
Seasonal Staffing
Services:
Seasonal Staffing services includes the following services provided by PMC to
the Company:


 
•
 
Seasonal Staffing for Net One Tele-services – includes phone consultants and
additional staff for Loan Processing Center and Document Review Center –
additional staffing will be through PMC employees.



 
•
 
As needed and staffing availability permitting, the Company will provide reverse
staffing to PMC.

Fees:


 
•
 
The Company shall pay all *CONFIDENTIAL; plus



 
•
 
A fixed fee per week for actual compensation, plus *CONFIDENTIAL.




--------------------------------------------------------------------------------

*
The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.




7

--------------------------------------------------------------------------------




EXHIBIT 5.1
Product Support Services
Services:
Product Support consists of the following services provided by PMC to the
Company (whether or not the Company incurs these costs or similar costs
directly):


 
•
 
Loan control and completion (LCC) – post-closing functions here include
reconciling the HUD1 received from closing agents to the cash dispersed on the
loan reconciling the tax and insurance escrows if appropriate, the submissions
for insurance with HUD for GNMA insured loans and loan pools, certain compliance
monitoring activities, verification of recorded deeds and title insurance
policies etc.



 
•
 
Pricing – functions here include establishing the rate and fees for the
borrowers established at the time of the rate lock commitment based on then
current market conditions and profit expectations, performance of competitive
surveys and market data gathering efforts to verify the competitiveness of
pricing, determination of price concessions and implementation of concession
policies etc.



 
•
 
Loan sales – functions here include the aggregation of loans into pools based on
appropriate characteristics, determination of best execution decisions,
gathering loans files, performance of due diligences, and shipping of files,
management of GSE agency and mortgage loan investor relationships etc.



 
•
 
Product development – functions include development of loan program parameters,
program design to comply with investor requirements, design integration of new
programs to company processes, communication of new programs and related
requirements etc.



 
•
 
Credit risk management – includes providing access to PMC’s automated
underwriting systems, monitoring of loan quality, monitoring of compliance with
documentation standards, monitoring performance of loans to assess underwriting
and pricing effectiveness etc.



 
•
 
Mail print center – includes collection and copying of documents in connection
with processing of the Company’s loan applications and loan closing packages.



 
•
 
Operational strategy department – includes development, processing and reporting
on client survey results, office of the president for customer satisfaction and
recovery, etc.



 
•
 
Mail away program – includes the cost of program to allow borrowers to sign loan
documents in the presence of a notary rather than a closing agent etc.



Fees:
Fees will be based on the fair value of services provided, based on actual costs
incurred by PMC plus a profit margin of *CONFIDENTIAL.



--------------------------------------------------------------------------------

*
The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.




8

--------------------------------------------------------------------------------




EXHIBIT 6.1
General Administrative Services
Services:
General Administrative (non-IT) services includes the following services
provided by PMC to the Company (whether or not the Company incurs these costs or
similar costs directly):


 
•
 
Accounting and Finance – includes maintenance of the general ledger and related
sub ledgers, preparation of financial reports and management reports,
preparation of financial forecasts, staffing models, profitability models,
payment of bills, funding of loans, establishment of controls, controls
monitoring, determination of sales proceeds, etc.



 
•
 
Telecom – includes the cost of telephone systems, staffing for maintenance and
call prioritization systems, etc (including the PIMI systems)



 
•
 
Business intelligence – includes development and scheduling of management
reporting and client reporting systems, reporting data management etc.



 
•
 
Legal – includes consulting on legal matters etc.



 
•
 
Human resources – includes payroll processing or related management, benefits
management and participation in benefit plans, hiring-related matters,
training-related matters, etc



 
•
 
Public relations – includes event management services, press related matters,
etc.



 
•
 
Administration – Vendor management, etc



 
•
 
Facilities – includes building management, landscaping management, heating, air
conditioning, power, growth management, etc.



 
•
 
Training – development and delivery of training materials etc.



 
•
 
Executive – includes an allocation of PHH Corporation executive management and
corporate structure, PHH Mortgage executive management and structure, a portion
of Management incentive programs to the extent not allocated to specific
functions, etc

Fees:
Fees will be charged based on either (a) a per loan basis or (b) subject to a
fixed minimum with a variable component, in the Cendant Member’s sole
discretion. The fees will index annually at a maximum of 3%.



9

--------------------------------------------------------------------------------




EXHIBIT 7.1
IT Administrative Services
Services:
 
 
•
 
IT Administrative Services include the following:

 
 
•
 
systems operations

 
 
•
 
maintenance of production systems

 
 
•
 
help desk support

 
 
•
 
network support

 
 
•
 
development of enhancements

 
 
•
 
systems interoperability

 
 
•
 
maintenance of websites

 
 
•
 
systems security

 
 
•
 
systems management reporting

 
 
•
 
data management

 
 
•
 
IT vendor management

 
 
•
 
project evaluation and management

 
 
•
 
resource allocations

 
 
•
 
telecom systems and support

 
 
•
 
new systems integration

 
 
•
 
major systems development

 
 
•
 
systems controls

Fees:
Fees will be a per loan charge based on the fair value of services provided,
based on actual costs incurred by PMC plus a profit margin of *CONFIDENTIAL. The
annual growth factor will be the lesser of (i) 3% or (ii) the Consumer Price
Index rate at the time of reset.

10

--------------------------------------------------------------------------------




 

--------------------------------------------------------------------------------

*
The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.






11

--------------------------------------------------------------------------------






Exhibit C
Master Shared Office Space Agreement
This Master Shared Office Space Agreement (“Agreement”) is made as of this     
day of             , 2005, by and between NRT Inc., on behalf of its subsidiary
listed on the attached Exhibit “A” (such subsidiary is herein referred to as
“NRT”), and PHH Home Loans, LLC (“PHH”).
NRT currently occupies numerous locations identified as the “Master Premises” on
Exhibit A pursuant to the certain master leases (“Master Leases”) identified on
Exhibit A.
NRT has agreed to lease a portion (the “Premises”) of the Master Premises to
PHH, and PHH has agreed to hire and take said Premises from NRT, pursuant to the
terms and conditions set forth on Exhibit A and further pursuant to the
following terms and conditions:
 
1.
Commencement Date: As set forth on Exhibit A.

 
2.
Expiration Date: As set forth on Exhibit A.

 
3.
Proportionate Share: As set forth on Exhibit A.

 
4.
Base Rent and Additional Rent: As set forth on Exhibit A.

 
5.
Utilities: The costs associated with utilities are included in the base rent.
PHH shall pay all costs associated with PHH’s telephone usage and information
technology services within thirty (30) days after receipt of invoices for such
services.

 
6.
Common Areas: During the term of this Agreement, PHH shall have the right to use
the Common Areas, which shall be deemed to include, but not be limited to, the
conference room(s), kitchen, bathroom(s), reception area, receptionist’s
services and other similar facilities at the Premises.

 
7.
Parking: PHH shall have the right to purchase parking spaces at prevailing rates
in the parking area available to the Premises, on an as needed basis and as
agreed upon with NRT’s branch manager; provided, however that if NRT has a right
to park free of charge, NRT shall provide PHH with 1 parking space free of
charge or such greater number of parking spaces as the parties reasonably
determine that PHH would have if PHH leased similar space in the same market
from a third party landlord.

 
8.
Maintenance, Repairs and Alterations: NRT shall, or shall cause NRT’s landlord
to, clean and maintain the Premises and Common Areas in good order and
condition. PHH will be responsible for any and all alterations and for repairs
to the Premises resulting from PHH’s negligent or intentional act. All
alterations shall be subject to the consent of NRT (which consent shall not be
unreasonably withheld, conditioned or delayed) and to the conditions of the
Master Lease.

 
9.
Signage: PHH shall have the right to display signs bearing its name and/or the
name of its division provided said signs do not conflict with NRT’s signage. PHH
also shall have the right to display a sign within the interior of the Premises
that can be seen prominently by persons entering the Premises. All signage must
be approved by NRT’s landlord as required by the Master Lease.
10.
Personal Property and Equipment: PHH may supply any and all of its own personal
property reasonably necessary to its business. Further, PHH will install
telephone lines for its telephones, computers and facsimile machines and be
responsible for the payment thereof.

 

1

--------------------------------------------------------------------------------




11.
Master Lease Obligations: PHH shall be bound to all covenants, terms and
conditions contained in the Master Lease as the same relates to PHH’s occupancy
of the Premises.

 
12.
Termination of Master Lease: In the event that during the Term of this Agreement
the Master Lease is terminated or comes to an end for any reason, then this
Agreement and any assignments of this Agreement shall terminate on the effective
date of such termination of the Master Lease. Notwithstanding the foregoing
provisions of this section, if the reason for such termination of the Master
Lease shall be a default on the part of PHH with respect to any of the terms or
conditions of this Agreement or of the Master Lease, NRT shall be entitled to
recover from PHH as liquidated damages at least an amount equal to the damages
which Landlord shall be entitled to recover from NRT in connection with such
termination of the Master Lease.

 
13.
Indemnification: Except for the negligent acts, omissions or willful misconduct
of NRT (for which NRT shall defend and indemnify PHH), PHH shall defend,
indemnify and hold NRT harmless from and against all costs, expenses, attorneys’
fees, liabilities and damages arising out of (a) any breach or default on the
part of PHH in the observance or performance of any of its agreements or
obligations under this Agreement, and (b) any injury or damage to any person or
property occurring in or on the Premises caused by the acts or omissions of PHH,
its agents, employees or contractors. NRT shall defend, indemnify and hold PHH
harmless from and against all costs, expenses, attorneys’ fees, liabilities and
damages arising out of (a) any breach or default on the part of NRT in the
observance or performance of any of its agreements or obligations under this
Agreement, and (b) any injury or damage to any person or property occurring in
the Premises which are caused by the negligent acts, omissions or willful
misconduct of NRT.

 
14.
Entire Agreement: This Agreement constitutes the entire agreement between the
parties pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements. No modification of this Agreement shall be binding
unless executed in writing by the party to be bound thereby.

 
15.
Counterparts: This Agreement may be executed in counterparts and, as so
executed, shall constitute one agreement binding upon all parties. This
Agreement shall inure to the benefit of and shall be binding upon the respective
successors and assigns of each of the parties.

 
16.
Mutual Termination Option: Either PHH or NRT may terminate this Agreement at
anytime by providing the other party with ninety (90) days’ advanced written
notice of its intent to so terminate.




2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, NRT and PHH have executed this Agreement as of the dates set
forth below.
 
 
 
 
 
 
NRT:
 
NRT, Inc., on behalf of its subsidiary
 
 
By:
 
 
Name:
 
Eric J. Bock
 
Date
Title:
 
Executive Vice President and Secretary
 
PHH:
 
PHH Home Loans, LLC
 
 
By:
 
 
Name:
 
Terence W. Edwards
 
Date
Title:
 
President and Chief Executive Officer






3

--------------------------------------------------------------------------------






Exhibit D
Small Corps
1. Axiom Financial, Inc., a Utah corporation
2. Hamera Corp. d/b/a First Capital, a California corporation
3. LongIsland Mortgage Group, Inc., a New York corporation
4. NE Moves Mortgage Corporation, a Massachusetts corporation
5. Preferred Mortgage Group, Inc., a Virginia corporation
6. RMR Financial, a California corporation
7. Sunbelt Lending Services, Inc., a Florida corporation
8. Burnet Home Loans (a division of PHH Mortgage)














































    









1

--------------------------------------------------------------------------------






Schedule I
Initial Capital Contributions
 
 
 
 
 
 
 
 
Member
 
Initial Capital Contribution
 
Common Interest Percentage
 
PHH Broker Partner Corporation
 
$
250,500
 
50.1
%
 
 
 
Cendant Real Estate Services Venture Partner, Inc.
 
$
249,500
 
49.9
%




1

--------------------------------------------------------------------------------






Schedule II
Subsequent Capital Contributions
 
 
 
 
 
 
 
 
Member
 
 
 
Estimated Value
 
PHH Broker Partner Corporation
 
1) Businesses of Small Corps (Exhibit D)
 
$
*CONFIDENTIAL
(a) 
 
 
 
 
 
2) Direct assets of Phone-In Move-In channel
 
 
TBA
 
 
 
 
 
 
 
 
 
 
Total
 
$
*CONFIDENTIAL
 
 
 
 
Cendant Real Estate Services Venture Partner Inc.
 
1) Exclusive royalty-free license for Coldwell Banker Home Loans and ERA Home
Loans
 
$
*CONFIDENTIAL
(a) 
 
 
 
 
 
2) Cash
 
$
*CONFIDENTIAL
(b) 
 
 
 
 
 
 
 
 
 
Total
 
$
*CONFIDENTIAL
 

 

--------------------------------------------------------------------------------

(a)
Based upon preliminary valuations prepared by external valuation firm. These
valuations will be updated at the time of the Subsequent Capital Contributions.

 
(b)
Actual amount of cash contribution by Cendant Member will be determined based
upon the final valuations referenced in (a) above. Common Interest Percentage
will be consistent with Schedule I.

*
The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.




2

--------------------------------------------------------------------------------






Schedule 2.2
Other Company Names
1. ERA Home Loans
2. Coldwell Banker Home Loans
3. Burnet Home Loans

3

--------------------------------------------------------------------------------






Schedule 2.10(a)
D/B/A, Fictitious Name and Similar Filings
to be made by the Company and its Subsidiaries
 
 
 
 
 
 
 
 
 
 
Coldwell Banker
Home Loans
 
ERA Home Loans
 
Burnet Home Loans
Alabama
 
 
 
 
 
 
Alaska
 
 
 
 
 
 
Arizona
 
X
 
 
 
 
Arkansas
 
 
 
 
 
 
California- Sacramento County
 
X
 
 
 
 
Colorado
 
X
 
 
 
 
Connecticut
 
X
 
 
 
 
Delaware-New Castle County
 
X
 
X
 
 
DC
 
X
 
 
 
 
Florida
 
X
 
 
 
 
Georgia-Gwinnet County
 
X
 
 
 
 
Hawaii
 
 
 
 
 
 
Idaho
 
 
 
 
 
 
Illinois
 
X
 
 
 
 
Indiana
 
X
 
 
 
X
Iowa
 
 
 
 
 
 
Kansas
 
 
 
 
 
 
Kentucky
 
X
 
 
 
 
Louisiana
 
X
 
 
 
 
Maine
 
X
 
 
 
 
Maryland
 
X
 
X
 
 
Massachusetts-Boston City Clerk
 
X
 
 
 
 
Michigan
 
X
 
 
 
 
Minnesota
 
X
 
 
 
X
Mississippi
 
 
 
 
 
 
Missouri
 
X
 
 
 
 
Montana
 
X
 
 
 
 
Nebraska
 
 
 
 
 
 
Nevada-Carson City Clerk
 
X
 
 
 
 
New Hampshire
 
X
 
 
 
 
New Jersey
 
X
 
X
 
 
New Mexico
 
X
 
 
 
 
New York
 
X
 
X
 
 
North Carolina
 
 
 
 
 
 
North Dakota
 
 
 
 
 
 
Ohio
 
X
 
 
 
 
Oklahoma
 
 
 
 
 
 
Oregon
 
 
 
 
 
 
 
 
 
 
 
 
 
Pennsylvania
 
X
 
X
 
 
Rhode Island
 
X
 
 
 
 


4

--------------------------------------------------------------------------------




South Carolina
 
 
 
 
 
 
South Dakota
 
 
 
 
 
 
Tennessee
 
 
 
 
 
 
Texas
 
X
 
 
 
 
Utah
 
X
 
 
 
 
Vermont
 
 
 
 
 
 
Virginia-Alexandria City
 
X
 
X
 
 
Virginia
 
X
 
X
 
 
Washington
 
 
 
 
 
 
West Virginia
 
X
 
 
 
 
Wisconsin
 
 
 
 
 
X
Wyoming
 
X
 
 
 
 




5

--------------------------------------------------------------------------------






Schedule 2.11(a)
NRT Operating States
Georgia
Maryland
California
Illinois
Ohio
Colorado
Connecticut
Texas
Florida
Minnesota
Wisconsin
New Jersey
Pennsylvania
Missouri
Utah
Virginia
Maine
New Hampshire
Massachusetts
Rhode Island
Delaware

6

--------------------------------------------------------------------------------






Schedule 6.7
Initial Officers
1. President – Terry Edwards
2. Secretary – William F. Brown

7

--------------------------------------------------------------------------------






Schedule 6.10(a)(i)
Sample Pricing Survey
PHH Analysis - PHH vs. National Lenders
Assume: *CONFIDENTIAL
*CONFIDENTIAL
PHH is Better/Lower than the Competition when > *CONFIDENTIAL (+)
PHH is Worse/Higher than the Competition when < *CONFIDENTIAL (-)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Program L30 – 30-Year Conforming Fixed
 
 
 
Program L15 – 15-Year Conforming Fixed
 
 
 
Combined
Running Win
Date
 
Wins
 
Out of
 
Weekly Win %
 
Running Win %
 
 
 
Wins
 
Out of
 
Weekly Win %
 
Running Win %
 
 
 
%
12/08/04
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
12/15/04
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
12/22/04
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
12/29/04
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
01/05/05
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
01/12/05
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
01/19/05
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
01/26/05
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL



 

--------------------------------------------------------------------------------

*
The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.




8

--------------------------------------------------------------------------------






Schedule 6.10(a)(ii)
Reports




 

--------------------------------------------------------------------------------

*
The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.






9

--------------------------------------------------------------------------------




The following is a representative sample. Only portions applicable to JV should
be prepared.

1

--------------------------------------------------------------------------------






Senior Leadership Team
Monthly Management Report
December 2004
[image0.jpg]
Entire Document For Internal Use Only

2

--------------------------------------------------------------------------------




[image1.jpg]
Monthly Management Report
Index
 
Section
 
Page
 
 
EXECUTIVE SUMMARY
 
4
TOTAL MORTGAGE
 
28
BRANDS
 
77
CORPORATE CLIENT
 
98
LOGOS
 
113
DOCUMENT REVIEW CENTER
 
127
TRAINEES
 
135
JACKSONVILLE
 
137
CORPORATE SALES
 
150
REAL ESTATE FIELD SALES
 
155
WHOLESALE SALES
 
172
E. PROVIDENCE
 
177
SERVICING
 
179
LOAN CONTROL AND COMPLETION
 
199
SECONDARY MARKETING
 
204
CREDIT RISK MANAGEMENT
 
214
CORRESPONDENT LENDING
 
219
ACCOUNTING/FINANCE
 
224
INFORMATION TECHNOLOGY
 
227
TELECOM
 
233
BUSINESS INTELLIGENCE
 
235
LEGAL
 
237
HUMAN RESOURCES
 
240
TRAINING
 
254
PUBLIC RELATIONS
 
257
ADMINISTRATION
 
260
MAIL/RRC/Print
 
263
FACILITIES
 
275
MARKETING
 
278
E-COMMERCE
 
281
OPERATIONAL STRATEGY
 
283
MAIL AWAY (CSSG)
 
285
SUBSIDIARIES
 
287

Entire Document For Internal Use Only

3

--------------------------------------------------------------------------------




Glossary of Terms:
Actuals are the results booked in the General Ledgers and statistical databases
for the reported period.
Budget equals the estimates for the reporting period; In this report, budgeted
numbers are equal to those which were submitted in the 2&10 Forecast. The
difference between Actual results and Budgeted results can be divided into two
components as described below: Volume Variance and Productivity Variance.
Budget Volume Actualsare generated by replacing budgeted volumes in the original
budget model with actual volumes. The resulting numbers represent a “volume
actual Budget” for the period, which assumes that actual volumes were known at
the time of Budget creation.
Forecast Volume Actuals are generated by replacing forecast volumes in the
previous forecast model with actual volumes. The resulting numbers represent a
“volume actual Forecast” for the period, which assumes that actual volumes were
known at the time of Forecast creation during the prior month.
Productivity Variance is the difference between Volume Actual results and Actual
results. It represents that portion of the difference between Actual results and
Budgeted or Forecast results that is attributable solely to changes in drivers
and methodology since the Budget or Forecast was developed.
Entire Document For Internal Use Only



4

--------------------------------------------------------------------------------




Confidential Treatment


[image6.jpg]
EXECUTIVE SUMMARY
Commentary – DECEMBER 2004
First mortgage leads for the month were under forecast by 12%. Application
dollars were below forecast for prime product by 2%, HELOCs were below forecast
by 3%. First mortgage closing dollars were above forecast by 9% and HELOCS were
higher by 15%.
EBITDA for December was $*CONFIDENTIAL million below forecast. Production
revenue was over by $.9MM due to better than forecast loan sales (10%) and note
margins (24%), partially offset by MSR additions which were capitalized at a
rate 14% lower than forecast. Loan sales are forecast to decrease 28% in January
accompanied by a 25% decrease in realized note margins. Net Servicing revenue
was off forecast by $21 million due to net MSR valuation.
EBITDA for the full year is below budget by $*CONFIDENTIAL MM. The current
shortfall is the result of lower Production EBITDA (-$*CONFIDENTIAL MM) due to
lower closing volume (-9%) and lower Servicing EBITDA (-$*CONFIDENTIAL MM)
resulting from a higher than anticipated net decline in MSR Valuation, lower
closing volume and higher payoff volume; offset by improved capture and
retention in mortgage insurance, and lower foreclosure expense. Several
unplanned sales of investment securities, HELOCs, and servicing rights on
delinquent GNMA loans helped narrow the shortfall to budget.
Headcount for December is 6,016.
Net delinquencies for December are *CONFIDENTIAL% of the servicing portfolio,
which is down from *CONFIDENTIAL% in December 2003 and *CONFIDENTIAL% in January
2004.



--------------------------------------------------------------------------------

*
The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.



Overall Market Statistics – December 2004
Treasury rates were lower. The three-month Treasury bill rate fell 1 basis point
from prior month end. The 10-year note fell 13 basis points. Through
mid-January, Treasury rates have risen an average of 5 bps.
 
 
 
 
 
 
 
 
Treasury Rates
 
Current Month
 
Prior Month
 
Prior Year
 
 
 
 
3 Mo T-Bill
 
2.212
 
2.223
 
0.917
10 Yr T-Note
 
4.218
 
4.349
 
4.246

Mortgage rates are essentially flat to prior month, but above last year. Through
mid-January, mortgage rates have experienced little change.
 

5

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
Mortgage Rates
 
Current Month
 
Prior Month
 
Prior Year
 
 
 
 
30 Yr FRM
 
5.682
 
5.703
 
5.705
15 Yr FRM
 
5.096
 
5.103
 
5.028
1 Yr ARM
 
4.110
 
4.043
 
3.445



Application levels for the industry are below prior month, but above prior year.
Through mid-January, refinance is increasing, but purchase activity is
decreasing. June 2003 was the highest refinance application month on record with
a refinance index reading of 8,100.
 
 
 
 
 
 
 
 
Application Index
 
Current Month
 
Prior Month
 
Prior Year
 
 
 
 
Total
 
671.52
 
718.48
 
621.03
Purchase
 
470.40
 
471.73
 
409.68
Refi
 
1841.28
 
2153.93
 
1850.25

Refinance applications for the industry as a percent of total applications are
above prior month and prior year.
 
 
 
 
 
 
 
 
Purch/Refi App Mix
 
Current Month
 
Prior Month
 
Prior Year
 
 
 
 
Purchase %
 
46.62
 
53.02
 
50.44
Refi %
 
53.38
 
46.98
 
49.56
 
 
 
 
Cendant Refi Closing %
 
37.00
 
37.00
 
41.00



Annual closing forecast from FNMA (prime mortgages) is above the prior month’s
forecast for the full year, but below prior year actual. Cendant’s full year
projection increased slightly from the prior forecast.
 
 
 
 
 
 
 
 
FY 2004 Closing Dollar Forecast ($B)
 
Current Month
 
Prior Month
 
2003 Actual
 
 
 
 
FNMA
 
2,799
 
2,736
 
3,832
Cendant
 
48.60
 
48.30
 
80.61

Pipeline – December 2004
Leads (prime mortgage) are below prior month, forecast, budget and prior year.
 
 
 
 
 
 
 
 
 
 
 
 
Lead Units
 
Current
Month
 
Prior
Month
 
Prior Year
Month
 
Forecast
Month
 
Budget
Month
 
 
 
 
 
 
1st Mtg
 
32,308
 
40,595
 
43,512
 
36,584
 
43,980
HELOCs
 
3,975
 
5,236
 
3,774
 
4,900
 
3,437






6

--------------------------------------------------------------------------------




Confidential Treatment


Applications are below prior month, forecast, prior year and budget.
 
 
 
 
 
 
 
 
 
 
 
 
App Units
 
Current
Month
 
Prior
Month
 
Prior Year
Month
 
Forecast
Month
 
Budget
Month
 
 
 
 
 
 
1st Mtg
 
15,757
 
19,903
 
20,032
 
17,092
 
19,642
HELOCs
 
2,830
 
3,443
 
2,495
 
3,226
 
1,967

Closings are below prior month, prior year and budget, but above forecast.
 
 
 
 
 
 
 
 
 
 
 
 
Closing Units
 
Current
Month
 
Prior
Month
 
Prior Year
Month
 
Forecast
Month
 
Budget
Month
 
 
 
 
 
 
1st Mtg
 
15,529
 
16,296
 
20,906
 
14,229
 
18,656
HELOCs
 
3,094
 
3,168
 
2,586
 
2,831
 
2,228

*CONFIDENTIAL are above prior month, prior year, forecast and budget.
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
Current
Month
 
Prior
Month
 
Prior Year
Month
 
Forecast
Month
 
Budget
Month
 
 
 
 
 
 
Brands
 
18.1
 
16.2
 
15.8
 
16.2
 
17.6
LOGOS
 
15.6
 
15.1
 
16.2
 
19.0
 
18.3

 

--------------------------------------------------------------------------------

*
The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.



Confidential Treatment


Brands penetration rates are as follow (one month lag):
 
 
 
 
 
 
 
 
Brands % Penetration
 
November
Month
 
October
Month
 
Prior Year
November
 
 
 
 
NRT
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
Brands
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
Total
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL








7

--------------------------------------------------------------------------------




Service levels (“I would recommend”) are flat to last month at a four-year high!
 
 
 
 
 
 
 
 
IWR %
 
Current
Month
 
Prior
Month
 
Prior Year
Month
 
 
 
 
Company
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
HELOCS
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL

 

--------------------------------------------------------------------------------

*
The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.




8

--------------------------------------------------------------------------------




[image3.jpg]
 

--------------------------------------------------------------------------------


9

--------------------------------------------------------------------------------




*
The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.




10

--------------------------------------------------------------------------------






[image4.jpg]
 

--------------------------------------------------------------------------------


11

--------------------------------------------------------------------------------




*
The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.




12

--------------------------------------------------------------------------------




Confidential Treatment


KEY STATISTICS
FORECAST 2003/2004
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Dec-04 
Actual
 
 
Dec-04 
Forecast
 
 
Variance 
$
 
 
Variance 
%
 
 
Full Year 
2004
 
 
Full Year 
2003
 
 
Full Year
2002
 
 
Variance
$
 
Variance 
%
 
 
 
FY Budget
2004
 
 
Variance
$
 
Variance 
%
 
Leads (units):
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
 
16,235


 
 
 
18,632


 
 
 
(2,397


)
 
-12.9
%
 
 
324,947


 
 
 
381,586


 
 
 
405,284


 
 
 
(23,698


)
 
-5.8
%
 
 
382,129


 
 
 
(57,182


)
 
-17.6
%
*CONFIDENTIAL
 
 
12,867


 
 
 
14,227


 
 
 
(1,360


)
 
-9.6
%
 
 
288,964


 
 
 
541,787


 
 
 
492,573


 
 
 
49,214


 
 
10.0
%
 
 
366,308


 
 
 
(77,344


)
 
-26.8
%
*CONFIDENTIAL
 
 
3,206


 
 
 
3,725


 
 
 
(519


)
 
-13.9
%
 
 
70,032


 
 
 
125,267


 
 
 
119,307


 
 
 
5,960


 
 
5.0
%
 
 
106,787


 
 
 
(36,755


)
 
-52.5
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
 
32,308


 
 
 
36,584


 
 
 
(4,276


)
 
-11.7
%
 
 
683,943


 
 
 
1,048,640


 
 
 
1,017,164


 
 
 
31,476


 
 
3.1
%
 
 
855,224


 
 
 
(171,281


)
 
-25.0
%
*CONFIDENTIAL
 
 
3,975


 
 
 
4,900


 
 
 
(925


)
 
-18.9
%
 
 
78,444


 
 
 
49,034


 
 
 
—


 
 
 
—


 
 
0.0
%
 
 
89,394


 
 
 
(10,950


)
 
-14.0
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Leads
 
 
36,283


 
 
 
41,484


 
 
 
(5,201


)
 
-12.5
%
 
 
762,387


 
 
 
1,097,674


 
 
 
1,017,164


 
 
 
31,476


 
 
3.1
%
 
 
944,618


 
 
 
(182,231


)
 
-23.9
%
Applications (units):
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
 
7,942


 
 
 
8,567


 
 
 
(625


)
 
-7.3
%
 
 
176,188


 
 
 
288,997


 
 
 
271,033


 
 
 
17,964


 
 
6.6
%
 
 
221,124


 
 
 
(44,936


)
 
-25.5
%
*CONFIDENTIAL
 
 
637


 
 
 
742


 
 
 
(105


)
 
-14.2
%
 
 
28,150


 
 
 
54,678


 
 
 
22,336


 
 
 
32,342


 
 
144.8
%
 
 
30,012


 
 
 
(1,862


)
 
-6.6
%
*CONFIDENTIAL
 
 
2,971


 
 
 
3,139


 
 
 
(168


)
 
-5.4
%
 
 
55,030


 
 
 
74,896


 
 
 
65,818


 
 
 
9,078


 
 
13.8
%
 
 
42,778


 
 
 
12,252


 
 
22.3
%
*CONFIDENTIAL
 
 
2,411


 
 
 
2,677


 
 
 
(266


)
 
-9.9
%
 
 
43,624


 
 
 
47,254


 
 
 
39,621


 
 
 
7,633


 
 
19.3
%
 
 
46,384


 
 
 
(2,760


)
 
-6.3
%
*CONFIDENTIAL
 
 
1,796


 
 
 
1,967


 
 
 
(171


)
 
-8.7
%
 
 
40,021


 
 
 
73,413


 
 
 
73,388


 
 
 
25


 
 
0.0
%
 
 
60,492


 
 
 
(20,471


)
 
-51.1
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
 
15,757


 
 
 
17,092


 
 
 
(1,335


)
 
-7.8
%
 
 
343,013


 
 
 
539,238


 
 
 
472,196


 
 
 
67,042


 
 
14.2
%
 
 
400,790


 
 
 
(57,777


)
 
-16.8
%
*CONFIDENTIAL
 
 
2,830


 
 
 
3,226


 
 
 
(396


)
 
-12.3
%
 
 
53,413


 
 
 
41,241


 
 
 
—


 
 
 
—


 
 
0.0
%
 
 
53,760


 
 
 
(347


)
 
-0.6
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Apps (units)
 
 
18,587


 
 
 
20,318


 
 
 
(1,731


)
 
-8.5
%
 
 
396,426


 
 
 
580,479


 
 
 
472,196


 
 
 
67,042


 
 
14.2
%
 
 
454,550


 
 
 
(58,124


)
 
-14.7
%
Applications ($):
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


13

--------------------------------------------------------------------------------




*CONFIDENTIAL
 
 
1,347,556


 
 
 
1,373,007


 
 
$
(25,451


)
 
-1.9
%
 
$
29,092,405


 
 
 
44,652,399


 
 
 
40,857,344


 
 
$
3,795,055


 
 
9.3
%
 
 
33,514,395


 
 
 
(4,421,990


)
 
-15.2
%
*CONFIDENTIAL
 
 
125,840


 
 
 
152,341


 
 
 
(26,501


)
 
-17.4
%
 
 
5,457,929


 
 
 
9,725,976


 
 
 
3,221,124


 
 
 
6,504,852


 
 
201.9
%
 
 
5,577,187


 
 
 
(119,258


)
 
-2.2
%
*CONFIDENTIAL
 
 
575,736


 
 
 
541,227


 
 
 
34,509


 
 
6.4
%
 
 
9,309,344


 
 
 
11,064,599


 
 
 
9,424,510


 
 
 
1,640,089


 
 
17.4
%
 
 
6,310,510


 
 
 
2,998,834


 
 
32.2
%
*CONFIDENTIAL
 
 
669,912


 
 
 
720,789


 
 
 
(50,877


)
 
-7.1
%
 
 
11,467,264


 
 
 
11,377,930


 
 
 
9,440,445


 
 
 
1,937,486


 
 
20.5
%
 
 
10,928,862


 
 
 
538,402


 
 
4.7
%
*CONFIDENTIAL
 
 
675,555


 
 
 
688,380


 
 
 
(12,826


)
 
-1.9
%
 
 
14,698,781


 
 
 
22,952,098


 
 
 
24,968,856


 
 
 
(2,016,758


)
 
-8.1
%
 
 
20,469,578


 
 
 
(5,772,797


)
 
-39.3
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
$
3,394,599


 
 
$
3,475,745


 
 
$
(81,146


)
 
-2.3
%
 
$
70,023,723


 
 
$
99,773,002


 
 
$
87,912,279


 
 
$
11,860,723


 
 
13.5
%
 
$
76,800,532


 
 
$
(6,776,809


)
 
-9.7
%
*CONFIDENTIAL
 
 
334,504


 
 
 
345,583


 
 
$
(11,078


)
 
-3.2
%
 
 
5,480,346


 
 
 
4,356,141


 
 
$
0


 
 
$
0


 
 
0.0
%
 
$
5,271,039


 
 
$
209,307


 
 
3.8
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Apps
 
$
3,729,103


 
 
$
3,821,328


 
 
$
(92,225


)
 
-2.4
%
 
$
75,504,069


 
 
$
104,129,143


 
 
$
87,912,279


 
 
$
11,860,723


 
 
13.5
%
 
$
82,071,571


 
 
$
(6,567,502


)
 
-8.7
%
Closings (units):
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
 
7,603


 
 
 
7,037


 
 
 
566


 
 
8.0
%
 
 
116,755


 
 
 
227,024


 
 
 
173,347


 
 
 
53,677


 
 
31.0
%
 
 
145,554


 
 
 
(28,799


)
 
-24.7
%
*CONFIDENTIAL
 
 
610


 
 
 
603


 
 
 
7


 
 
1.1
%
 
 
16,847


 
 
 
35,324


 
 
 
10,368


 
 
 
24,956


 
 
240.7
%
 
 
21,475


 
 
 
(4,628


)
 
-27.5
%
*CONFIDENTIAL
 
 
2,755


 
 
 
2,518


 
 
 
237


 
 
9.4
%
 
 
38,118


 
 
 
60,405


 
 
 
42,043


 
 
 
18,362


 
 
43.7
%
 
 
28,096


 
 
 
10,022


 
 
26.3
%
*CONFIDENTIAL
 
 
2,553


 
 
 
2,435


 
 
 
118


 
 
4.8
%
 
 
35,073


 
 
 
42,001


 
 
 
32,199


 
 
 
9,802


 
 
30.4
%
 
 
34,982


 
 
 
91


 
 
0.3
%
*CONFIDENTIAL
 
 
2,008


 
 
 
1,635


 
 
 
373


 
 
22.8
%
 
 
31,734


 
 
 
71,141


 
 
 
55,044


 
 
 
16,097


 
 
29.2
%
 
 
46,339


 
 
 
(14,605


)
 
-46.0
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
 
15,529


 
 
 
14,229


 
 
 
1,300


 
 
9.1
%
 
 
238,527


 
 
 
435,895


 
 
 
313,001


 
 
 
122,894


 
 
39.3
%
 
 
276,447


 
 
 
(37,920


)
 
-15.9
%
*CONFIDENTIAL
 
 
3,094


 
 
 
2,831


 
 
 
263


 
 
9.3
%
 
 
39,375


 
 
 
31,692


 
 
 
—


 
 
 
—


 
 
0.0
%
 
 
43,202


 
 
 
(3,827


)
 
-9.7
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Closings (units)
 
 
18,623


 
 
 
17,060


 
 
 
1,563


 
 
9.2
%
 
 
277,902


 
 
 
467,587


 
 
 
313,001


 
 
 
122,894


 
 
39.3
%
 
 
319,649


 
 
 
(41,747


)
 
-15.0
%
Closings ($):
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
 
1,277,465


 
 
 
1,152,048


 
 
$
125,417


 
 
10.9
%
 
$
18,937,331


 
 
 
35,125,673


 
 
 
25,738,538


 
 
$
9,387,134


 
 
36.5
%
 
 
21,934,612


 
 
 
(2,997,281


)
 
-15.8
%
*CONFIDENTIAL
 
 
130,953


 
 
 
117,977


 
 
 
12,976


 
 
11.0
%
 
 
3,341,295


 
 
 
6,120,948


 
 
 
1,449,329


 
 
 
4,671,620


 
 
322.3
%
 
 
4,040,864


 
 
 
(699,570


)
 
-20.9
%
*CONFIDENTIAL
 
 
494,501


 
 
 
498,967


 
 
 
(4,466


)
 
-0.9
%
 
 
6,253,287


 
 
 
8,700,730


 
 
 
5,935,380


 
 
 
2,765,349


 
 
46.6
%
 
 
4,183,061


 
 
 
2,070,226


 
 
33.1
%
*CONFIDENTIAL
 
 
663,775


 
 
 
640,968


 
 
 
22,807


 
 
3.6
%
 
 
8,942,545


 
 
 
9,799,654


 
 
 
7,425,673


 
 
 
2,373,981


 
 
32.0
%
 
 
8,181,141


 
 
 
761,404


 
 
8.5
%
*CONFIDENTIAL
 
 
743,713


 
 
 
622,669


 
 
 
121,044


 
 
19.4
%
 
 
11,100,459


 
 
 
20,861,549


 
 
 
18,731,395


 
 
 
2,130,154


 
 
11.4
%
 
 
15,556,595


 
 
 
(4,456,136


)
 
-40.1
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
$
3,310,407


 
 
$
3,032,629


 
 
$
277,779


 
 
9.2
%
 
$
48,574,917


 
 
 
80,608,554


 
 
$
59,280,315


 
 
$
21,328,239


 
 
36.0
%
 
 
53,896,273


 
 
$
(5,321,357


)
 
-11.0
%
*CONFIDENTIAL
 
 
346,054


 
 
 
301,017


 
 
$
45,036


 
 
15.0
%
 
 
3,977,526


 
 
 
3,092,747


 
 
$
0


 
 
$
0


 
 
0.0
%
 
$
4,126,391


 
 
$
(148,865


)
 
-3.7
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Closings
 
$
3,656,461


 
 
$
3,333,646


 
 
$
322,815


 
 
9.7
%
 
$
52,552,443


 
 
 
83,701,301


 
 
$
59,280,315


 
 
$
21,328,239


 
 
36.0
%
 
$
58,022,664


 
 
$
(5,470,222


)
 
-10.4
%
 
 
 
 
 
 
 
 
 
 
 
 
 
Saleable
 
$
2,247,168


 
 
 
2,058,402


 
 
$
188,766


 
 
9.2
%
 
$
32,247,680


 
 
$
60,191,252


 
 
$
38,457,537


 
 
$
21,733,715


 
 
56.5
%
 
$
34,199,285


 
 
$
(1,951,604


)
 
-6.1
%
Non-Saleable
 
 
1,409,293


 
 
 
1,275,244


 
 
 
134,049


 
 
10.5
%
 
 
20,304,762


 
 
 
23,510,049


 
 
 
20,822,778


 
 
 
2,687,271


 
 
12.9
%
 
 
23,823,380


 
 
 
(3,518,617


)
 
-17.3
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
$
3,656,461


 
 
$
3,333,646


 
 
$
322,815


 
 
9.7
%
 
$
52,552,443


 
 
$
83,701,301


 
 
$
59,280,315


 
 
$
24,420,986


 
 
41.2
%
 
$
58,022,664


 
 
$
(5,470,222


)
 
-10.4
%


14

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
 
 
Closings Refi %
 
 
37


%
 
 
19


%
 
 
17


%
 
89.5
%
 
 
37


%
 
 
60


%
 
 
52


%
 
 
9


%
 
17.0
%
 
 
24


%
 
 
13


%
 
35.1
%
*CONFIDENTIAL
 
 
18.10


%
 
 
18.98


%
 
 
0.88


%
 
-4.64
%
 
 
15.45


%
 
 
16.19


%
 
 
18.10


%
 
 
-1.92


%
 
-10.59
%
 
 
17.94


%
 
 
-2.49


%
 
-16.13
%
*CONFIDENTIAL
 
 
15.63


%
 
 
16.21


%
 
 
-0.58


%
 
-3.55
%
 
 
14.75


%
 
 
15.18


%
 
 
15.22


%
 
 
-0.04


%
 
-0.26
%
 
 
16.51


%
 
 
-1.76


%
 
-11.95
%
Servicing Portfolio
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
$
142,888,284


 
 
$
142,530,435


 
 
$
357,849


 
 
0.3
%
 
$
142,888,284


 
 
$
131,965,265


 
 
$
114,073,931


 
 
$
17,891,334


 
 
15.7
%
 
$
153,922,171


 
 
$
(11,033,887


)
 
-7.7
%
*CONFIDENTIAL
 
 
142,755,821


 
 
 
141,585,314


 
 
 
1,170,507


 
 
0.8
%
 
 
137,880,566


 
 
 
122,828,284


 
 
 
105,781,000


 
 
 
17,047,284


 
 
16.1
%
 
 
141,092,316


 
 
 
(3,211,749


)
 
-2.3
%
*CONFIDENTIAL
 
 
1,607,838


 
 
 
1,713,731


 
 
 
(105,894


)
 
-6.2
%
 
 
1,607,838


 
 
 
1,640,589


 
 
 
1,380,004


 
 
 
260,585


 
 
18.9
%
 
 
1,730,326


 
 
 
(122,487


)
 
-7.6
%
*CONFIDENTIAL
 
 
113


 
 
 
120


 
 
 
(8


)
 
-6.4
%
 
 
113


 
 
 
124


 
 
 
121


 
 
 
3


 
 
2.8
%
 
 
112


 
 
 
0


 
 
0.1
%
*CONFIDENTIAL
 
 
(14,042


)
 
 
(14,500


)
 
 
458


 
 
-3.2
%
 
 
(182,781


)
 
 
(342,300


)
 
 
(215,769


)
 
 
(126,531


)
 
58.6
%
 
 
(147,021


)
 
 
(35,760


)
 
19.6
%
EBITDA:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
$
5,701,480


 
 
$
4,032,657


 
 
$
1,668,824


 
 
41.4
%
 
$
83,730,405


 
 
$
687,354,619


 
 
$
430,576,491


 
 
$
258,778,128


 
 
59.6
%
 
$
145,980,402


 
 
$
(62,249,997


)
 
-74.3
%
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
 
—


 
 
 
—


 
 
 
—


 
 
 
 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
 
 
 
—


 
 
 
—


 
 
 
 
*CONFIDENTIAL
 
 
(11,294,216


)
 
 
9,901,499


 
 
 
(21,195,714


)
 
-214.1
%
 
 
16,148,434


 
 
 
(385,458,049


)
 
 
(463,167,106


)
 
 
77,709,057


 
 
16.8
%
 
 
54,077,801


 
 
 
(37,929,367


)
 
-234.9
%
*CONFIDENTIAL
 
 
—


 
 
 
—


 
 
 
—


 
 
 
 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
 
 
 
—


 
 
 
—


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
$
(5,592,735


)
 
$
13,934,155


 
 
$
(19,526,891


)
 
-140.1
%
 
$
99,878,839


 
 
$
301,896,570


 
 
$
(32,590,615


)
 
$
334,487,185


 
 
1026.3
%
 
$
200,058,203


 
 
$
(100,179,364


)
 
-100.3
%
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
$
2,204,779


 
 
$
2,119,977


 
 
$
84,802


 
 
4.0
%
 
$
29,404,353


 
 
$
51,860,853


 
 
$
34,231,032


 
 
$
17,629,821


 
 
51.5
%
 
$
31,421,834


 
 
$
(2,017,481


)
 
-6.9
%
*CONFIDENTIAL
 
 
227,256


 
 
 
185,695


 
 
 
41,561


 
 
22.4
%
 
 
2,838,757


 
 
 
7,554,277


 
 
 
3,823,737


 
 
 
3,730,539


 
 
97.6
%
 
 
3,009,510


 
 
 
(170,753


)
 
-8.0
%
*CONFIDENTIAL
 
 
100,757


 
 
 
—


 
 
 
100,757


 
 
 
 
 
 
222,315


 
 
 
105,968


 
 
 
—


 
 
 
105,968


 
 
 
 
 
 
—


 
 
 
222,315


 
 
100.0
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Loans Sold (UPB) - Total
 
$
2,532,791


 
 
$
2,305,672


 
 
$
227,120


 
 
9.9
%
 
$
32,465,425


 
 
$
59,521,099


 
 
$
38,054,770


 
 
$
21,466,329


 
 
56.4
%
 
$
34,431,344


 
 
$
(1,965,919


)
 
-6.1
%
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
 
114


 
 
 
132


 
 
 
(18


)
 
-13.4
%
 
 
125


 
 
 
140


 
 
 
182


 
 
 
(42


)
 
-23.2
%
 
 
143


 
 
 
(19


)
 
-14.8
%
*CONFIDENTIAL
 
 
11


 
 
 
19


 
 
 
(8


)
 
-40.0
%
 
 
13


 
 
 
21


 
 
 
39


 
 
 
(18


)
 
-45.1
%
 
 
26


 
 
 
(13


)
 
-102.7
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
 
126


 
 
 
151


 
 
 
(25


)
 
-16.8
%
 
 
138


 
 
 
161


 
 
 
221


 
 
 
(60


)
 
-27.0
%
 
 
170


 
 
 
(32


)
 
-23.1
%
 
 
 
 
 
 
 
 
 
 
 
 
 
Margin (BP)
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
*CONFIDENTIAL
 
Fee Income (BP)
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
*CONFIDENTIAL
 


15

--------------------------------------------------------------------------------




Capitalized Servicing (BP)
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
*CONFIDENTIAL
 
Gross Prod. Rev. (BP)
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
*CONFIDENTIAL
 

 

--------------------------------------------------------------------------------

*
The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.




16

--------------------------------------------------------------------------------






Confidential Treatment


CENDANT MORTGAGE
KEY STATISTICS
FORECAST 2004
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Jan-04
 
Feb-04
 
Mar-04
 
Apr-04
 
May-04
 
Jun-04
 
Jul-04
 
Aug-04
 
Sep-04
 
Oct-04
 
Nov-04
 
Dec-04
 
Total 2004
 
Leads (units):
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
26,957


 
 
29,031


 
 
36,054


 
 
33,470


 
 
29,107


 
 
29,707


 
 
27,745


 
 
27,543


 
 
24,446


 
 
24,060


 
 
20,592


 
 
16,235


 
 
324,947


 
*CONFIDENTIAL
 
30,501


 
 
30,567


 
 
40,992


 
 
32,180


 
 
26,284


 
 
24,340


 
 
20,449


 
 
19,958


 
 
18,121


 
 
16,781


 
 
15,924


 
 
12,867


 
 
288,964


 
*CONFIDENTIAL
 
6,492


 
 
7,022


 
 
10,753


 
 
7,609


 
 
6,113


 
 
5,925


 
 
5,192


 
 
4,955


 
 
4,512


 
 
4,174


 
 
4,079


 
 
3,206


 
 
70,032


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
63,950


 
 
66,620


 
 
87,799


 
 
73,259


 
 
61,504


 
 
59,972


 
 
53,386


 
 
52,456


 
 
47,079


 
 
45,015


 
 
40,595


 
 
32,308


 
 
683,943


 
*CONFIDENTIAL
 
7,649


 
 
7,127


 
 
7,200


 
 
6,123


 
 
6,610


 
 
8,253


 
 
6,648


 
 
7,515


 
 
6,372


 
 
5,736


 
 
5,236


 
 
3,975


 
 
78,444


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Leads
 
71,599


 
 
73,747


 
 
94,999


 
 
79,382


 
 
68,114


 
 
68,225


 
 
60,034


 
 
59,971


 
 
53,451


 
 
50,751


 
 
45,831


 
 
36,283


 
 
762,387


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Applications (units):
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
15,856


 
 
16,586


 
 
23,293


 
 
18,358


 
 
16,336


 
 
16,425


 
 
13,956


 
 
13,758


 
 
11,941


 
 
11,613


 
 
10,124


 
 
7,942


 
 
176,188


 
*CONFIDENTIAL
 
3,031


 
 
3,271


 
 
4,708


 
 
3,570


 
 
3,024


 
 
3,016


 
 
2,257


 
 
1,674


 
 
1,076


 
 
1,040


 
 
846


 
 
637


 
 
28,150


 
*CONFIDENTIAL
 
3,657


 
 
3,849


 
 
7,743


 
 
6,258


 
 
4,601


 
 
5,347


 
 
5,389


 
 
4,369


 
 
3,773


 
 
3,472


 
 
3,601


 
 
2,971


 
 
55,030


 
*CONFIDENTIAL
 
3,024


 
 
3,752


 
 
5,523


 
 
4,570


 
 
3,898


 
 
3,985


 
 
3,417


 
 
3,508


 
 
3,315


 
 
3,200


 
 
3,021


 
 
2,411


 
 
43,624


 
*CONFIDENTIAL
 
3,409


 
 
4,131


 
 
6,181


 
 
4,434


 
 
3,460


 
 
3,437


 
 
3,034


 
 
2,879


 
 
2,639


 
 
2,310


 
 
2,311


 
 
1,796


 
 
40,021


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
28,977


 
 
31,589


 
 
47,448


 
 
37,190


 
 
31,319


 
 
32,210


 
 
28,053


 
 
26,188


 
 
22,744


 
 
21,635


 
 
19,903


 
 
15,757


 
 
343,013


 
*CONFIDENTIAL
 
4,095


 
 
4,939


 
 
5,227


 
 
4,745


 
 
4,989


 
 
5,414


 
 
4,480


 
 
4,852


 
 
4,378


 
 
4,021


 
 
3,443


 
 
2,830


 
 
53,413


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


17

--------------------------------------------------------------------------------




  Total Apps (units)
 
33,072


 
 
36,528


 
 
52,675


 
 
41,935


 
 
36,308


 
 
37,624


 
 
32,533


 
 
31,040


 
 
27,122


 
 
25,656


 
 
23,346


 
 
18,587


 
 
396,426


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Applications ($):
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
$
2,513,232


 
$
2,696,357


 
$
3,888,425


 
$
3,100,199


 
$
2,730,458


 
$
2,713,001


 
$
2,257,460


 
$
2,227,559


 
$
1,996,974


 
$
1,923,738


 
$
1,697,444


 
$
1,347,556


 
$
29,092,405


 
*CONFIDENTIAL
 
576,231


 
 
625,646


 
 
970,261


 
 
686,156


 
 
597,664


 
 
598,259


 
 
437,837


 
 
300,727


 
 
190,318


 
 
187,077


 
 
161,912


 
 
125,840


 
 
5,457,829


 
*CONFIDENTIAL
 
574,287


 
 
598,744


 
 
1,273,859


 
 
1,029,244


 
 
794,111


 
 
892,138


 
 
890,787


 
 
722,107


 
 
667,573


 
 
622,945


 
 
667,814


 
 
575,736


 
 
9,309,344


 
*CONFIDENTIAL
 
755,559


 
 
978,821


 
 
1,448,245


 
 
1,252,443


 
 
1,027,633


 
 
1,021,889


 
 
873,188


 
 
879,087


 
 
865,281


 
 
890,676


 
 
604,530


 
 
669,912


 
 
11,467,264


 
*CONFIDENTIAL
 
1,213,846


 
 
1,497,261


 
 
2,187,111


 
 
1,642,244


 
 
1,280,772


 
 
1,275,365


 
 
1,160,398


 
 
1,046,605


 
 
967,094


 
 
866,442


 
 
884,088


 
 
675,555


 
 
14,696,781


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
$
5,633,154


 
$
6,396,830


 
$
9,767,901


 
$
7,710,287


 
$
6,430,639


 
$
6,500,652


 
$
5,619,670


 
$
5,176,084


 
$
4,687,241


 
$
4,490,878


 
$
4,215,788


 
$
3,394,599


 
$
70,023,723


 
*CONFIDENTIAL
 
414,734


 
 
497,638


 
 
528,825


 
 
493,324


 
 
487,475


 
 
524,815


 
 
460,171


 
 
495,708


 
 
445,035


 
 
425,154


 
 
371,965


 
 
334,504


 
 
5,480,346


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  Total Apps
$
6,047,888


 
$
6,894,467


 
$
10,296,726


 
$
8,203,611


 
$
6,918,114


 
$
7,025,466


 
$
6,079,841


 
$
5,671,792


 
$
5,133,276


 
$
4,916,032


 
$
4,587,752


 
$
3,729,103


 
$
75,504,069


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Closings (units):
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
7,647


 
 
8,280


 
 
11,759


 
 
12,955


 
 
13,180


 
 
12,322


 
 
9,456


 
 
9,488


 
 
8,075


 
 
7,815


 
 
8,275


 
 
7,603


 
 
116,755


 
*CONFIDENTIAL
 
1,316


 
 
1,329


 
 
1,844


 
 
2,140


 
 
2,099


 
 
1,962


 
 
1,550


 
 
1,424


 
 
1,065


 
 
826


 
 
682


 
 
610


 
 
16,847


 
*CONFIDENTIAL
 
1,872


 
 
1,881


 
 
2,813


 
 
4,165


 
 
4,411


 
 
4,268


 
 
3,306


 
 
4,006


 
 
3,285


 
 
2,711


 
 
2,645


 
 
2,755


 
 
38,118


 
*CONFIDENTIAL
 
1,726


 
 
2,105


 
 
3,268


 
 
3,628


 
 
3,531


 
 
3,741


 
 
3,197


 
 
3,202


 
 
2,710


 
 
2,692


 
 
2,720


 
 
2,553


 
 
35,073


 
*CONFIDENTIAL
 
2,400


 
 
2,225


 
 
2,917


 
 
3,260


 
 
3,862


 
 
4,080


 
 
2,781


 
 
2,358


 
 
2,016


 
 
1,853


 
 
1,974


 
 
2,008


 
 
31,734


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
14,861


 
 
15,820


 
 
22,601


 
 
26,148


 
 
27,083


 
 
26,373


 
 
20,290


 
 
20,478


 
 
17,151


 
 
15,897


 
 
15,296


 
 
15,529


 
 
238,527


 
*CONFIDENTIAL
 
2,307


 
 
2,702


 
 
3,740


 
 
3,795


 
 
3,517


 
 
3,627


 
 
3,271


 
 
3,484


 
 
3,253


 
 
3,417


 
 
3,168


 
 
3,094


 
 
39,375


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  Total Closings (units)
 
17,168


 
 
18,522


 
 
26,341


 
 
29,943


 
 
30,600


 
 
30,000


 
 
23,561


 
 
23,962


 
 
20,404


 
 
19,314


 
 
19,464


 
 
18,623


 
 
277,902


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Closings ($):
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
$
1,145,529


 
$
1,263,906


 
$
1,847,786


 
$
2,092,266


 
$
2,167,817


 
$
2,085,130


 
$
1,567,916


 
$
1,536,210


 
$
1,284,162


 
$
1,290,720


 
$
1,378,424


 
$
1,277,465


 
$
18,937,331


 


18

--------------------------------------------------------------------------------




*CONFIDENTIAL
 
248,363


 
 
255,100


 
 
355,143


 
 
426,737


 
 
440,345


 
 
388,872


 
 
312,390


 
 
285,372


 
 
204,575


 
 
157,792


 
 
135,651


 
 
130,953


 
 
3,341,295


 
*CONFIDENTIAL
 
267,903


 
 
291,490


 
 
428,771


 
 
675,233


 
 
727,055


 
 
713,896


 
 
536,286


 
 
648,501


 
 
538,661


 
 
458,137


 
 
472,853


 
 
494,501


 
 
6,253,287


 
*CONFIDENTIAL
 
418,485


 
 
532,187


 
 
833,997


 
 
936,288


 
 
944,535


 
 
941,972


 
 
810,532


 
 
805,584


 
 
655,919


 
 
686,535


 
 
712,738


 
 
663,775


 
 
8,942,545


 
*CONFIDENTIAL
 
775,597


 
 
756,798


 
 
978,149


 
 
1,116,640


 
 
1,360,834


 
 
1,508,915


 
 
960,279


 
 
832,660


 
 
710,309


 
 
647,382


 
 
689,182


 
 
743,713


 
 
11,100,459


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
$
2,855,877


 
$
3,099,481


 
$
4,443,846


 
$
5,247,165


 
$
5,660,587


 
$
5,638,785


 
$
4,187,403


 
$
4,108,328


 
$
3,393,627


 
$
3,240,665


 
$
3,388,847


 
$
3,310,407


 
$
48,574,917


 
*CONFIDENTIAL
 
247,992


 
 
252,317


 
 
351,455


 
 
372,979


 
 
354,398


 
 
358,501


 
 
314,542


 
 
345,596


 
 
336,160


 
 
357,224


 
 
340,307


 
 
346,054


 
 
3,977,526


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  Total Closings
$
3,103,869


 
$
3,351,797


 
$
4,795,301


 
$
5,620,144


 
$
6,014,985


 
$
5,997,286


 
$
4,501,945


 
$
4,453,924


 
$
3,729,787


 
$
3,597,790


 
$
3,729,154


 
$
3,656,461


 
$
52,552,443


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Saleable
$
1,822,185


 
$
1,962,448


 
$
2,694,822


 
$
3,612,684


 
$
3,916,923


 
$
3,678,130


 
$
2,707,005


 
$
2,706,407


 
$
2,257,758


 
$
2,155,495


 
$
2,286,655


 
$
2,247,168


 
$
32,247,680


 
Non-Saleable
 
1,281,684


 
 
1,389,349


 
 
1,900,479


 
 
2,007,460


 
 
2,098,061


 
 
2,319,156


 
 
1,794,940


 
 
1,747,517


 
 
1,472,028


 
 
1,442,295


 
 
1,442,499


 
 
1,409,293


 
 
20,304,762


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
$
3,103,869


 
$
3,351,797


 
$
4,795,301


 
$
5,620,144


 
$
6,014,985


 
$
5,997,286


 
$
4,501,945


 
$
4,453,924


 
$
3,729,787


 
$
3,597,790


 
$
3,729,154


 
$
3,656,461


 
$
52,552,443


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Closings Refi %
 
40


%
 
43


%
 
45


%
 
46


%
 
46


%
 
33


%
 
23


%
 
25


%
 
29


%
 
32


%
 
37


%
 
37


%
 
37


%
*CONFIDENTIAL
 
13.0


%
 
13.4


%
 
15.2


%
 
14.1


%
 
14.2


%
 
17.4


%
 
16.8


%
 
17.2


%
 
15.2


%
 
14.5


%
 
16.2


%
 
18.1


%
 
15.4


%
*CONFIDENTIAL
 
12.7


%
 
11.6


%
 
15.2


%
 
15.1


%
 
14.7


%
 
17.1


%
 
16.1


%
 
15.9


%
 
13.9


%
 
14.0


%
 
15.1


%
 
15.6


%
 
14.8


%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Servicing Portfolio
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
132,675,074


 
 
133,060,048


 
 
134,490,134


 
 
135,237,386


 
 
136,659,314


 
 
138,590,408


 
 
139,659,275


 
 
140,922,899


 
 
141,658,302


 
 
142,117,616


 
 
142,623,357


 
 
142,888,284


 
 
142,888,284


 
*CONFIDENTIAL
 
132,270,169


 
 
132,533,462


 
 
133,022,630


 
 
133,465,581


 
 
133,997,870


 
 
134,653,947


 
 
135,279,613


 
 
135,906,645


 
 
136,481,810


 
 
136,994,156


 
 
137,463,257


 
 
137,880,566


 
 
137,880,566


 
*CONFIDENTIAL
 
1,607,838


 
 
1,557,559


 
 
1,478,046


 
 
1,798,200


 
 
1,856,159


 
 
1,854,661


 
 
1,617,563


 
 
1,648,925


 
 
1,652,726


 
 
1,585,586


 
 
1,704,476


 
 
1,607,838


 
 
1,607,838


 
*CONFIDENTIAL
 
121


 
 
117


 
 
110


 
 
133


 
 
136


 
 
134


 
 
130


 
 
117


 
 
117


 
 
112


 
 
120


 
 
113


 
 
113


 
*CONFIDENTIAL
 
(10,950


)
 
(12,695


)
 
(17,738


)
 
(21,818


)
 
(19,784


)
 
(17,043


)
 
(14,202


)
 
(13,611


)
 
(12,665


)
 
(13,070


)
 
(13,282


)
 
(14,042


)
 
(180,910


)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EBITDA:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
$
(17,245,309


)
$
1,501,980


 
$
1,647,784


 
$
35,819,692


 
$
23,243,035


 
$
36,985,442


 
$
(13,202,436


)
$
(819,355


)
$
13,478,624


 
$
(12,609,751


)
$
9,229,218


 
$
5,701,480


 
$
83,730,405


 
*CONFIDENTIAL
 
12,255,335


 
 
8,776,151


 
 
(5,846,210


)
 
4,923,212


 
 
(12,240,391


)
 
(30,351,142


)
 
7,593,828


 
 
8,761,757


 
 
12,797,339


 
 
9,739,112


 
 
11,033,659


 
 
(11,294,216


)
 
16,148,434


 


19

--------------------------------------------------------------------------------




*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  Total
$
(4,989,974


)
$
10,278,131


 
$
(4,198,426


)
$
40,742,904


 
$
11,002,644


 
$
6,634,300


 
$
(5,608,608


)
$
7,942,402


 
$
26,275,962


 
$
(2,870,638


)
$
20,262,877


 
$
(5,592,735


)
$
99,878,839


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
$
1,900,557


 
$
1,816,856


 
$
2,360,398


 
$
2,756,771


 
$
3,176,753


 
$
3,371,314


 
$
2,743,918


 
$
2,690,582


 
$
2,522,444


 
$
1,833,430


 
$
2,026,552


 
$
2,204,779


 
$
29,404,353


 
*CONFIDENTIAL
 
260,080


 
 
131,891


 
 
132,640


 
 
257,463


 
 
359,611


 
 
450,487


 
 
316,782


 
 
194,800


 
 
162,730


 
 
152,342


 
 
172,676


 
 
227,256


 
 
2,838,757


 
*CONFIDENTIAL
 
—


 
 
—


 
 
35,133


 
 
—


 
 
—


 
 
22,733


 
 
—


 
 
—


 
 
34,513


 
 
29,179


 
 
—


 
 
100,757


 
 
222,315


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Loans Sold (UPB) - Total
$
2,160,637


 
$
1,948,746


 
$
2,528,170


 
$
3,014,234


 
$
3,536,364


 
$
3,844,634


 
$
3,060,700


 
$
2,885,381


 
$
2,739,687


 
$
2,014,951


 
$
2,199,229


 
$
2,532,791


 
$
32,465,425


 
*CONFIDENTIAL
 
124


 
 
116


 
 
119


 
 
146


 
 
148


 
 
135


 
 
124


 
 
108


 
 
113


 
 
109


 
 
122


 
 
114


 
 
125


 
*CONFIDENTIAL
 
16


 
 
14


 
 
18


 
 
19


 
 
16


 
 
10


 
 
8


 
 
10


 
 
9


 
 
12


 
 
13


 
 
11


 
 
13


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
140


 
 
131


 
 
137


 
 
165


 
 
164


 
 
145


 
 
132


 
 
118


 
 
122


 
 
121


 
 
135


 
 
126


 
 
138


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Margin (BP)
 
*CONFIDENTIAL


 
 
*CONFIDENTIAL


 
 
*CONFIDENTIAL


 
 
*CONFIDENTIAL


 
 
*CONFIDENTIAL


 
 
*CONFIDENTIAL


 
 
*CONFIDENTIAL


 
 
*CONFIDENTIAL


 
 
*CONFIDENTIAL


 
 
*CONFIDENTIAL


 
 
*CONFIDENTIAL


 
 
*CONFIDENTIAL


 
 
*CONFIDENTIAL


 
Fee Income (BP)
 
*CONFIDENTIAL


 
 
*CONFIDENTIAL


 
 
*CONFIDENTIAL


 
 
*CONFIDENTIAL


 
 
*CONFIDENTIAL


 
 
*CONFIDENTIAL


 
 
*CONFIDENTIAL


 
 
*CONFIDENTIAL


 
 
*CONFIDENTIAL


 
 
*CONFIDENTIAL


 
 
*CONFIDENTIAL


 
 
*CONFIDENTIAL


 
 
*CONFIDENTIAL


 
Capitalized Servicing (BP)
 
*CONFIDENTIAL


 
 
*CONFIDENTIAL


 
 
*CONFIDENTIAL


 
 
*CONFIDENTIAL


 
 
*CONFIDENTIAL


 
 
*CONFIDENTIAL


 
 
*CONFIDENTIAL


 
 
*CONFIDENTIAL


 
 
*CONFIDENTIAL


 
 
*CONFIDENTIAL


 
 
*CONFIDENTIAL


 
 
*CONFIDENTIAL


 
 
*CONFIDENTIAL


 
Gross Prod. Rev. (BP)
 
*CONFIDENTIAL


 
 
*CONFIDENTIAL


 
 
*CONFIDENTIAL


 
 
*CONFIDENTIAL


 
 
*CONFIDENTIAL


 
 
*CONFIDENTIAL


 
 
*CONFIDENTIAL


 
 
*CONFIDENTIAL


 
 
*CONFIDENTIAL


 
 
*CONFIDENTIAL


 
 
*CONFIDENTIAL


 
 
*CONFIDENTIAL


 
 
*CONFIDENTIAL


 

 

--------------------------------------------------------------------------------

*
The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.






20

--------------------------------------------------------------------------------




Confidential Treatment


[image6.jpg]
December 2004 Volume Analysis
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2004
 
2003
 
Budget
 
Forecast
 
2004 YTD
 
2003 YTD
 
Variance vs.
2003
 
 
Variance vs.
Budget
 
 
Variance vs.
Forecast
 
 
Variance vs.
2003 YTD
 
 
*CONFIDENTIAL
*CONFIDENTIAL
 
9,663


 
10,725


 
11,061


 
11,034


 
194,669


 
210,512


 
-9.90
%
 
-12.64
%
 
-12.43
%
 
-7.53
%
 
*CONFIDENTIAL
*CONFIDENTIAL
 
17


 
44


 
24


 
21


 
454


 
653


 
-61.36
%
 
-30.05
%
 
-17.58
%
 
-30.47
%
 
 
*CONFIDENTIAL
 
621


 
829


 
915


 
710


 
13,806


 
17,340


 
-25.09
%
 
-32.10
%
 
-12.49
%
 
-20.38
%
 
*CONFIDENTIAL
*CONFIDENTIAL
 
4,839


 
5,365


 
6,189


 
5,966


 
99,097


 
112,304


 
-9.80
%
 
-21.81
%
 
-18.89
%
 
-11.76
%
 
 
*CONFIDENTIAL
 
323


 
1,930


 
1


 
401


 
17,769


 
62,812


 
-83.26
%
 
40275.00
%
 
-19.41
%
 
-71.71
%
 
*CONFIDENTIAL
*CONFIDENTIAL
 
2,043


 
2,362


 
2,492


 
2,277


 
31,912


 
34,839


 
-13.51
%
 
-18.02
%
 
-10.28
%
 
-8.40
%
 
 
*CONFIDENTIAL
 
1


 
1


 
—


 
—


 
14


 
17


 
0.00
%
 
 
 
 
 
 
 
-17.65
%
 
*CONFIDENTIAL
*CONFIDENTIAL
 
704


 
661


 
1,198


 
972


 
13,570


 
11,775


 
6.51
%
 
-41.22
%
 
-27.54
%
 
15.24
%
 
*CONFIDENTIAL
*CONFIDENTIAL
 
1,673


 
2,151


 
3,373


 
2,295


 
37,773


 
38,740


 
-22.22
%
 
-50.40
%
 
-27.11
%
 
-2.50
%
 
*CONFIDENTIAL
*CONFIDENTIAL
 
143


 
1,338


 
—


 
195


 
17,646


 
26,253


 
-89.31
%
 
 
 
 
-26.67
%
 
-32.78
%
 
*CONFIDENTIAL
*CONFIDENTIAL
 
2,437


 
2,514


 
8,469


 
2,864


 
47,352


 
47,381


 
-3.06
%
 
-71.23
%
 
-14.91
%
 
-0.06
%
 
*CONFIDENTIAL
*CONFIDENTIAL
 
967


 
1,030


 
1,044


 
1,436


 
17,724


 
17,161


 
-6.12
%
 
-7.36
%
 
-32.66
%
 
3.28
%
 
*CONFIDENTIAL
*CONFIDENTIAL
 
358


 
490


 
1,386


 
456


 
10,545


 
12,601


 
-26.94
%
 
-74.17
%
 
-21.41
%
 
-16.32
%
 
*CONFIDENTIAL
*CONFIDENTIAL
 
526


 
—


 
—


 
540


 
2,088


 
11


 
 
 
 
 
 
 
-2.59
%
 
18881.82
%
 
 
*CONFIDENTIAL
 
84


 
860


 
617


 
440


 
10,535


 
15,577


 
-90.23
%
 
-86.39
%
 
-80.91
%
 
-32.37
%
 
*CONFIDENTIAL
*CONFIDENTIAL
 
124


 
377


 
354


 
124


 
4,281


 
6,728


 
-67.11
%
 
-64.95
%
 
0.00
%
 
-36.37
%
 
*CONFIDENTIAL
*CONFIDENTIAL
 
11


 
—


 
—


 
35


 
796


 
—


 
 
 
 
 
 
 
-68.21
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Purchase Leads
 
24,534


 
30,677


 
37,122


 
29,764


 
520,031


 
614,704


 
-20.02
%
 
-33.91
%
 
-17.57
%
 
-15.40
%
 
 
Refi Leads
 
7,774


 
12,835


 
9,904


 
6,820


 
163,912


 
433,936


 
-39.43
%
 
-21.51
%
 
13.99
%
 
-62.23
%
 
 
HELOC Leads
 
3,975


 
3,774


 
4,687


 
4,900


 
78,444


 
49,034


 
5.33
%
 
-15.20
%
 
-18.88
%
 
59.98
%
 
*CONFIDENTIAL


21

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Leads
 
36,283


 
47,286


 
51,713


 
41,484


 
762,387


 
1,097,674


 
-23.27
%
 
-29.84
%
 
-12.54
%
 
-30.55
%
 
*CONFIDENTIAL
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
CLOSINGS $ - Total
 
2004
 
2003
 
Budget
 
Forecast
 
2004 YTD
 
2003 YTD
 
Variance vs.
2003
 
 
Variance vs.
Budget
 
 
Variance vs.
Forecast
 
 
Variance vs.
2003 YTD
 
 
*CONFIDENTIAL
*CONFIDENTIAL
 
238,602


 
245,935


 
316,833


 
266,713


 
3,343,452


 
3,678,910


 
-2.98
%
 
-24.69
%
 
-10.54
%
 
-9.12
%
 
 
*CONFIDENTIAL
 
365


 
1,036


 
861


 
453


 
3,044


 
6,018


 
-64.76
%
 
-57.61
%
 
-19.45
%
 
-49.41
%
 
*CONFIDENTIAL
*CONFIDENTIAL
 
21,033


 
19,877


 
25,815


 
19,335


 
299,085


 
281,326


 
5.82
%
 
-18.52
%
 
8.78
%
 
6.31
%
 
 
*CONFIDENTIAL
 
224,217


 
230,984


 
302,927


 
240,990


 
3,115,137


 
3,602,155


 
-2.93
%
 
-25.98
%
 
-6.96
%
 
-13.52
%
 
 
*CONFIDENTIAL
 
12,226


 
105,106


 
7,234


 
14,299


 
681,882


 
2,281,501


 
-88.37
%
 
69.00
%
 
-14.49
%
 
-70.11
%
 
*CONFIDENTIAL
*CONFIDENTIAL
 
181,411


 
175,981


 
187,310


 
191,817


 
2,221,408


 
2,203,684


 
3.09
%
 
-3.15
%
 
-5.42
%
 
0.80
%
 
 
*CONFIDENTIAL
 
—


 
—


 
—


 
—


 
—


 
—


 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
32,309


 
39,909


 
88,858


 
34,564


 
512,849


 
348,838


 
-19.04
%
 
-63.64
%
 
-6.52
%
 
47.02
%
 
 
*CONFIDENTIAL
 
350,648


 
391,594


 
790,873


 
498,072


 
5,117,721


 
4,875,131


 
-10.46
%
 
-55.66
%
 
-29.60
%
 
4.98
%
 
 
*CONFIDENTIAL
 
9,858


 
42,088


 
—


 
12,261


 
395,660


 
514,974


 
-76.58
%
 
 
 
 
-19.60
%
 
-23.17
%
 
 
*CONFIDENTIAL
 
48,079


 
56,635


 
338,411


 
63,128


 
655,852


 
666,291


 
-15.11
%
 
-85.79
%
 
-23.84
%
 
-1.57
%
 
 
*CONFIDENTIAL
 
50,125


 
50,018


 
54,577


 
60,745


 
669,508


 
623,994


 
0.21
%
 
-8.16
%
 
-17.48
%
 
7.29
%
 
 
*CONFIDENTIAL
 
32,118


 
25,722


 
80,822


 
31,913


 
377,094


 
360,903


 
24.87
%
 
-60.26
%
 
0.64
%
 
4.49
%
 
 
*CONFIDENTIAL
 
13,682


 
—


 
—


 
9,613


 
35,406


 
920


 
 
 
 
 
 
 
42.32
%
 
3748.12
%
 
 
*CONFIDENTIAL
 
3,159


 
4,814


 
7,409


 
2,394


 
73,700


 
81,107


 
-34.39
%
 
-57.37
%
 
31.95
%
 
-9.13
%
 
 
*CONFIDENTIAL
 
258


 
—


 
—


 
880


 
7,814


 
—


 
 
 
 
 
 
 
-70.69
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
1,218,091


 
1,389,697


 
2,201,929


 
1,447,176


 
17,509,612


 
19,525,753


 
-12.35
%
 
-44.68
%
 
-15.83
%
 
-10.33
%
 
 
*CONFIDENTIAL
 
—


 
 
 
—


 
—


 
—


 
—


 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
770,305


 
1,130,680


 
302,737


 
304,462


 
11,706,000


 
34,312,750


 
-31.87
%
 
154.45
%
 
153.01
%
 
-65.88
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
1,988,396


 
2,520,377


 
2,504,666


 
1,751,638


 
29,215,613


 
53,838,503


 
-21.11
%
 
-20.61
%
 
13.52
%
 
-45.73
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
515,970


 
518,740


 
607,764


 
554,920


 
7,233,393


 
6,722,001


 
-0.53
%
 
-15.10
%
 
-7.02
%
 
7.61
%
 
 


22

--------------------------------------------------------------------------------




*CONFIDENTIAL
 
8,275


 
109,927


 
—


 
10,457


 
987,975


 
1,471,700


 
-92.47
%
 
 
 
 
-20.87
%
 
-32.87
%
 
 
*CONFIDENTIAL
 
26,145


 
21,295


 
46,281


 
31,171


 
280,413


 
100,265


 
22.77
%
 
-43.51
%
 
-16.12
%
 
179.67
%
 
 
*CONFIDENTIAL
 
21,946


 
44,340


 
45,368


 
20,639


 
408,457


 
302,785


 
-50.51
%
 
-51.63
%
 
6.33
%
 
34.90
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
572,335


 
694,302


 
699,413


 
617,188


 
8,910,238


 
8,596,752


 
-17.57
%
 
-18.17
%
 
-7.27
%
 
3.65
%
 
 
*CONFIDENTIAL
 
222,393


 
278,590


 
106,496


 
118,537


 
3,373,602


 
7,323,851


 
-20.17
%
 
108.83
%
 
87.61
%
 
-53.94
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
794,727


 
972,892


 
805,909


 
735,724


 
12,283,839


 
15,920,603


 
-18.31
%
 
-1.39
%
 
8.02
%
 
-22.84
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
196,699


 
110,920


 
98,575


 
176,915


 
2,035,733


 
1,699,074


 
77.33
%
 
99.54
%
 
11.18
%
 
19.81
%
 
 
*CONFIDENTIAL
 
82,909


 
116,759


 
95,128


 
162,810


 
1,794,134


 
1,196,866


 
-28.99
%
 
-12.85
%
 
-49.08
%
 
49.90
%
 
 
*CONFIDENTIAL
 
18,358


 
95,592


 
255,681


 
17,356


 
481,422


 
925,898


 
-80.79
%
 
-92.82
%
 
5.78
%
 
-48.00
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
297,967


 
323,271


 
449,385


 
357,081


 
4,311,289


 
3,821,838


 
-7.83
%
 
-33.69
%
 
-16.55
%
 
12.81
%
 
 
*CONFIDENTIAL
 
229,317


 
240,642


 
112,346


 
164,965


 
2,764,175


 
7,027,610


 
-4.71
%
 
104.12
%
 
39.01
%
 
-60.67
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
527,284


 
563,913


 
561,731


 
522,047


 
7,075,464


 
10,849,448


 
-6.50
%
 
-6.13
%
 
1.00
%
 
-34.79
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Purchase Closings
 
2,088,392


 
2,407,270


 
3,350,727


 
2,421,445


 
30,731,139


 
31,944,343


 
-13.25
%
 
-37.67
%
 
-13.75
%
 
-3.80
%
 
 
Total Refi Closings
 
1,222,015


 
1,649,912


 
521,580


 
587,964


 
17,843,777


 
48,664,211


 
-25.93
%
 
134.29
%
 
107.84
%
 
-63.33
%
 
 
Total HELOC Closings
 
346,054


 
278,893


 
336,679


 
301,017


 
3,977,526


 
3,092,747


 
24.08
%
 
2.78
%
 
14.96
%
 
28.61
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Grand Total ($)
 
3,656,461


 
4,336,075


 
4,208,985


 
3,310,426


 
52,552,443


 
83,701,301


 
-15.67
%
 
-13.13
%
 
10.45
%
 
-37.21
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------

*
The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.




23

--------------------------------------------------------------------------------






Confidential Treatment


[image6.jpg]
December 2004 Volume Analysis
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Refl Leads:
 
2004
 
2003
 
Budget
 
Forecast
 
2004 YTD
 
2003 YTD
 
Variance vs.
2003
 
 
Variance vs.
Budget
 
 
Variance vs.
Forecast
 
 
Variance vs.
2003 YTD
 
 
 
*CONFIDENTIAL
 
570


 
593


 
582


 
581


 
9,168


 
19,993


 
-3.88
%
 
-2.09
%
 
-1.85
%
 
-54.14
%
 
*CONFIDENTIAL
*CONFIDENTIAL
 
2


 
4


 
8


 
7


 
53


 
41


 
-50.00
%
 
-75.31
%
 
-70.91
%
 
29.27
%
 
 
*CONFIDENTIAL
 
90


 
112


 
48


 
37


 
1,503


 
3,377


 
-19.64
%
 
86.98
%
 
140.96
%
 
-55.49
%
 
*CONFIDENTIAL
*CONFIDENTIAL
 
463


 
463


 
331


 
317


 
7,059


 
18,607


 
0.00
%
 
39.76
%
 
46.23
%
 
-62.06
%
 
 
*CONFIDENTIAL
 
159


 
1,396


 
0


 
100


 
13,270


 
51,875


 
-88.61
%
 
79400.00
%
 
58.68
%
 
-74.42
%
 
*CONFIDENTIAL
*CONFIDENTIAL
 
47


 
45


 
—


 
23


 
884


 
3,395


 
4.44
%
 
 
 
 
104.35
%
 
-73.96
%
 
 
*CONFIDENTIAL
 
1


 
—


 
—


 
—


 
3


 
14


 
 
 
 
 
 
 
 
 
 
-78.57
%
 
*CONFIDENTIAL
*CONFIDENTIAL
 
690


 
547


 
798


 
595


 
10,628


 
25,514


 
26.14
%
 
-13.58
%
 
15.88
%
 
-58.34
%
 
*CONFIDENTIAL
*CONFIDENTIAL
 
1,533


 
2,087


 
3,288


 
1,430


 
32,259


 
86,527


 
-26.55
%
 
-53.38
%
 
7.23
%
 
-62.72
%
 
*CONFIDENTIAL
*CONFIDENTIAL
 
86


 
791


 
—


 
105


 
10,589


 
40,917


 
-89.13
%
 
 
 
 
-18.10
%
 
-74.12
%
 
*CONFIDENTIAL
*CONFIDENTIAL
 
1,284


 
1,589


 
2,498


 
1,243


 
24,538


 
62,152


 
-19.19
%
 
-48.60
%
 
3.30
%
 
-60.52
%
 
*CONFIDENTIAL
*CONFIDENTIAL
 
1,926


 
4,247


 
1,044


 
1,934


 
35,817


 
78,513


 
-54.65
%
 
84.51
%
 
-0.41
%
 
-54.38
%
 
*CONFIDENTIAL
*CONFIDENTIAL
 
350


 
618


 
890


 
295


 
14,113


 
35,455


 
-43.37
%
 
-60.66
%
 
18.85
%
 
-60.19
%
 
*CONFIDENTIAL
*CONFIDENTIAL
 
—


 
—


 
—


 
—


 
—


 
—


 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
516


 
164


 
265


 
110


 
2,398


 
3,184


 
214.63
%
 
95.03
%
 
369.09
%
 
-24.69
%
 
*CONFIDENTIAL
*CONFIDENTIAL
 
40


 
179


 
152


 
31


 
1,210


 
4,372


 
-77.65
%
 
-73.62
%
 
29.03
%
 
-72.32
%
 
 
*CONFIDENTIAL
 
17


 
—


 
 
 
12


 
420


 
 
 
 
 
 
 
 
 
37.10
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Refi Leads
 
7,774


 
12,835


 
9,904


 
6,820


 
163,912


 
433,936


 
-39.43
%
 
-21.51
%
 
13.99
%
 
-62.23
%
 
*CONFIDENTIAL
Purchase Leads
 
24,534


 
30,677


 
37,122


 
29,764


 
520,031


 
614,704


 
-20.02
%
 
-33.91
%
 
-17.57
%
 
-15.40
%
 
 


24

--------------------------------------------------------------------------------




HELOC Leads
 
3,975


 
3,774


 
4,687


 
4,900


 
78,444


 
49,034


 
5.33
%
 
-15.20
%
 
-18.88
%
 
59.98
%
 
*CONFIDENTIAL
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Leads
 
36,283


 
47,286


 
51,713


 
41,484


 
762,387


 
1,097,674


 
-23.27
%
 
-29.84
%
 
-12.54
%
 
-30.55
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
CLOSING $ - Total
 
2004
 
2003
 
Budget
 
Forecast
 
2004 YTD
 
2003 YTD
 
Variance vs.
2003
 
 
Variance vs.
Budget
 
 
Variance vs.
Forecast
 
 
Variance vs.
2003 YTD
 
 
*CONFIDENTIAL
*CONFIDENTIAL
 
32,385


 
23,240


 
8,124


 
7,343


 
368,989


 
856,556


 
39.35
%
 
298.64
%
 
341.07
%
 
-56.92
%
 
 
*CONFIDENTIAL
 
—


 
—


 
96


 
50


 
1,613


 
271


 
 
 
 
-100.00
%
 
-100.00
%
 
495.01
%
 
*CONFIDENTIAL
*CONFIDENTIAL
 
2,739


 
3,638


 
720


 
515


 
55,064


 
123,361


 
-24.69
%
 
280.74
%
 
432.37
%
 
-55.36
%
 
 
*CONFIDENTIAL
 
33,262


 
31,074


 
7,830


 
6,208


 
416,826


 
1,361,426


 
7.04
%
 
324.82
%
 
435.78
%
 
-69.38
%
 
 
*CONFIDENTIAL
 
7,468


 
106,272


 
185


 
3,575


 
853,357


 
4,448,615


 
-92.97
%
 
3926.07
%
 
108.92
%
 
-80.82
%
 
*CONFIDENTIAL
*CONFIDENTIAL
 
3,830


 
6,547


 
941


 
1,938


 
38,562


 
215,302


 
-41.49
%
 
306.94
%
 
97.69
%
 
-82.09
%
 
 
*CONFIDENTIAL
 
—


 
—


 
—


 
—


 
—


 
—


 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
43,999


 
57,874


 
9,873


 
23,043


 
556,928


 
1,328,747


 
-23.97
%
 
345.65
%
 
90.95
%
 
-58.09
%
 
 
*CONFIDENTIAL
 
360,282


 
545,079


 
197,718


 
101,517


 
5,160,560


 
13,837,699


 
-33.90
%
 
82.22
%
 
254.90
%
 
-62.71
%
 
 
*CONFIDENTIAL
 
13,628


 
44,933


 
—


 
6,602


 
503,993


 
2,249,074


 
-69.67
%
 
 
 
 
106.42
%
 
-77.59
%
 
 
*CONFIDENTIAL
 
63,795


 
83,178


 
44,057


 
30,119


 
799,935


 
2,359,909


 
-23.30
%
 
44.80
%
 
111.81
%
 
-66.10
%
 
 
*CONFIDENTIAL
 
153,931


 
157,601


 
23,390


 
101,860


 
2,092,078


 
5,140,866


 
-2.33
%
 
558.11
%
 
51.12
%
 
-59.30
%
 
 
*CONFIDENTIAL
 
50,863


 
64,861


 
8,980


 
20,906


 
798,880


 
2,280,089


 
-21.58
%
 
466.38
%
 
143.29
%
 
-64.96
%
 
 
*CONFIDENTIAL
 
—


 
—


 
—


 
—


 
—


 
—


 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
3,601


 
6,382


 
823


 
494


 
41,962


 
110,834


 
-43.58
%
 
337.45
%
 
628.93
%
 
-62.14
%
 
 
*CONFIDENTIAL
 
520


 
—


 
—


 
292


 
17,253


 
—


 
 
 
 
 
 
 
77.83
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
770,305


 
1,130,680


 
302,737


 
304,462


 
11,706,000


 
34,312,750


 
-31.87
%
 
154.45
%
 
153.01
%
 
-65.88
%
 
 
*CONFIDENTIAL
 
1,218,091


 
1,389,697


 
2,201,929


 
1,447,176


 
17,509,612


 
19,525,753


 
-12.35
%
 
-44.68
%
 
-15.83
%
 
-10.33
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
1,988,396


 
2,520,377


 
2,504,666


 
1,751,638


 
29,215,613


 
53,838,503


 
-21.11
%
 
-20.61
%
 
13.52
%
 
-45.73
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
193,085


 
160,777


 
96,359


 
106,648


 
2,343,862


 
4,103,132


 
20.09
%
 
100.38
%
 
81.05
%
 
-42.88
%
 
 


25

--------------------------------------------------------------------------------




*CONFIDENTIAL
 
1,328


 
73,865


 
 
 
3,486


 
630,633


 
2,418,603


 
-98.20
%
 
 
 
 
-61.89
%
 
-73.93
%
 
 
*CONFIDENTIAL
 
18,632


 
15,045


 
5,142


 
3,955


 
211,219


 
210,854


 
23.84
%
 
262.32
%
 
371.07
%
 
0.17
%
 
 
*CONFIDENTIAL
 
9,348


 
28,903


 
4,995


 
4,448


 
187,888


 
591,262


 
-67.66
%
 
87.13
%
 
110.17
%
 
-68.22
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
222,393


 
278,590


 
106,496


 
118,537


 
3,373,602


 
7,323,851


 
-20.17
%
 
108.83
%
 
87.61
%
 
-53.94
%
 
 
*CONFIDENTIAL
 
572,335


 
694,302


 
699,413


 
617,188


 
8,910,238


 
8,596,752


 
-17.57
%
 
-18.17
%
 
-7.27
%
 
3.65
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
794,727


 
972,892


 
805,909


 
735,724


 
12,283,839


 
15,920,603


 
-18.31
%
 
-1.39
%
 
8.02
%
 
-22.84
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
91,529


 
46,652


 
24,644


 
44,229


 
904,735


 
1,857,201


 
96.20
%
 
271.41
%
 
106.94
%
 
-51.29
%
 
 
*CONFIDENTIAL
 
123,364


 
126,434


 
23,782


 
115,013


 
1,518,685


 
3,947,588


 
-2.43
%
 
418.72
%
 
7.26
%
 
-61.53
%
 
 
*CONFIDENTIAL
 
14,425


 
67,555


 
63,920


 
5,724


 
340,755


 
1,222,821


 
-78.65
%
 
-77.43
%
 
152.01
%
 
-72.13
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
229,317


 
240,642


 
112,346


 
164,965


 
2,764,175


 
7,027,610


 
-4.71
%
 
104.12
%
 
39.01
%
 
-60.67
%
 
 
*CONFIDENTIAL
 
297,967


 
323,271


 
449,385


 
357,081


 
4,311,289


 
3,821,838


 
-7.83
%
 
-33.69
%
 
-16.55
%
 
12.81
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
527,284


 
563,913


 
561,731


 
522,047


 
7,075,464


 
10,849,448


 
-6.50
%
 
-6.13
%
 
1.00
%
 
-34.79
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Refi Closings
 
1,222,015


 
1,649,912


 
521,580


 
587,964


 
17,843,777


 
48,664,211


 
-25.93
%
 
134.29
%
 
107.84
%
 
-63.33
%
 
 
Total Purchase Closings
 
2,088,392


 
2,407,270


 
3,350,727


 
2,421,445


 
30,731,139


 
31,944,343


 
-13.25
%
 
-37.67
%
 
-13.75
%
 
-3.80
%
 
 
Total HELOC Closings
 
346,054


 
278,893


 
336,679


 
301,017


 
3,977,526


 
3,092,747


 
24.08
%
 
2.78
%
 
14.96
%
 
28.61
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Grand Total ($)
 
3,656,461


 
4,336,075


 
4,208,985


 
3,310,426


 
52,552,443


 
83,701,301


 
-15.67
%
 
-13.13
%
 
10.45
%
 
-37.21
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------

*
The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.




26

--------------------------------------------------------------------------------






Confidential Treatment


Performance Curve - Purchase & Refinance
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Jan
 
 
Feb
 
 
Mar
 
 
Apr
 
 
May
 
 
Jun
 
 
Jul
 
 
Aug
 
 
Sep
 
 
Oct
 
 
Nov
 
 
Dec
 
 
AVG
 
*CONFIDENTIAL
 
24.38
%
 
23.44
%
 
25.61
%
 
25.27
%
 
25.55
%
 
25.59
%
 
28.67
%
 
26.03
%
 
24.58
%
 
23.88
%
 
23.51
%
 
22.25
%
 
24.90
%
*CONFIDENTIAL
 
27.18
%
 
26.25
%
 
28.37
%
 
28.07
%
 
28.36
%
 
28.43
%
 
31.52
%
 
28.94
%
 
27.48
%
 
26.82
%
 
26.44
%
 
25.18
%
 
27.75
%
*CONFIDENTIAL
 
22.44
%
 
25.40
%
 
28.00
%
 
26.54
%
 
28.78
%
 
29.75
%
 
25.02
%
 
25.40
%
 
23.85
%
 
24.46
%
 
23.06
%
 
22.60
%
 
25.44
%
*CONFIDENTIAL
 
22.44
%
 
25.40
%
 
28.00
%
 
26.54
%
 
28.78
%
 
29.75
%
 
25.02
%
 
25.40
%
 
23.85
%
 
24.46
%
 
23.06
%
 
22.79
%
 
25.46
%
*CONFIDENTIAL
 
40.73
%
 
37.98
%
 
42.92
%
 
33.69
%
 
32.13
%
 
34.05
%
 
33.91
%
 
36.70
%
 
36.01
%
 
38.58
%
 
39.44
%
 
36.28
%
 
36.87
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Jan
 
 
Feb
 
 
Mar
 
 
Apr
 
 
May
 
 
Jun
 
 
Jul
 
 
Aug
 
 
Sep
 
 
Oct
 
 
Nov
 
 
Dec
 
 
AVG
 
*CONFIDENTIAL
 
22.40
%
 
20.47
%
 
26.07
%
 
25.29
%
 
25.88
%
 
24.68
%
 
28.30
%
 
27.99
%
 
27.77
%
 
26.75
%
 
24.30
%
 
22.97
%
 
25.24
%
*CONFIDENTIAL
 
27.83
%
 
25.84
%
 
29.14
%
 
25.97
%
 
25.67
%
 
25.82
%
 
29.39
%
 
29.78
%
 
30.01
%
 
30.10
%
 
28.57
%
 
25.19
%
 
27.78
%
*CONFIDENTIAL
 
22.97
%
 
22.07
%
 
26.84
%
 
26.16
%
 
27.24
%
 
28.91
%
 
28.99
%
 
29.18
%
 
27.35
%
 
27.14
%
 
26.95
%
 
26.11
%
 
26.66
%
*CONFIDENTIAL
 
22.97
%
 
22.07
%
 
26.84
%
 
26.16
%
 
27.24
%
 
28.91
%
 
28.99
%
 
29.18
%
 
27.35
%
 
27.14
%
 
26.95
%
 
24.50
%
 
26.53
%
*CONFIDENTIAL
 
40.03
%
 
38.73
%
 
40.63
%
 
31.06
%
 
28.54
%
 
31.82
%
 
37.21
%
 
36.76
%
 
36.51
%
 
37.97
%
 
33.96
%
 
32.04
%
 
35.44
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Jan
 
 
Feb
 
 
Mar
 
 
Apr
 
 
May
 
 
Jun
 
 
Jul
 
 
Aug
 
 
Sep
 
 
Oct
 
 
Nov
 
 
Dec
 
 
AVG
 
*CONFIDENTIAL
 
44.23
%
 
40.12
%
 
45.34
%
 
42.88
%
 
43.02
%
 
42.59
%
 
47.68
%
 
41.56
%
 
44.14
%
 
44.07
%
 
38.38
%
 
39.29
%
 
42.77
%
*CONFIDENTIAL
 
47.23
%
 
43.12
%
 
48.34
%
 
45.88
%
 
46.02
%
 
45.59
%
 
50.68
%
 
44.56
%
 
47.14
%
 
47.07
%
 
41.38
%
 
42.29
%
 
45.77
%
*CONFIDENTIAL
 
41.54
%
 
41.07
%
 
48.34
%
 
49.62
%
 
40.22
%
 
45.80
%
 
41.38
%
 
45.03
%
 
41.47
%
 
41.03
%
 
39.33
%
 
35.63
%
 
42.54
%
*CONFIDENTIAL
 
41.54
%
 
41.07
%
 
48.34
%
 
49.62
%
 
40.22
%
 
45.80
%
 
41.38
%
 
45.03
%
 
41.47
%
 
41.03
%
 
39.33
%
 
41.29
%
 
43.01
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Jan
 
 
Feb
 
 
Mar
 
 
Apr
 
 
May
 
 
Jun
 
 
Jul
 
 
Aug
 
 
Sep
 
 
Oct
 
 
Nov
 
 
Dec
 
 
AVG
 
*CONFIDENTIAL
 
18.57
%
 
16.85
%
 
26.42
%
 
27.73
%
 
29.24
%
 
32.57
%
 
33.36
%
 
33.53
%
 
30.46
%
 
27.23
%
 
19.64
%
 
20.06
%
 
26.31
%
*CONFIDENTIAL
 
32.98
%
 
28.98
%
 
36.35
%
 
33.26
%
 
33.96
%
 
36.57
%
 
36.83
%
 
36.85
%
 
33.84
%
 
30.42
%
 
22.69
%
 
23.08
%
 
32.15
%
*CONFIDENTIAL
 
20.91
%
 
20.59
%
 
27.33
%
 
25.93
%
 
28.37
%
 
28.48
%
 
25.14
%
 
26.11
%
 
26.21
%
 
23.85
%
 
27.11
%
 
25.50
%
 
25.46
%
*CONFIDENTIAL
 
20.91
%
 
20.59
%
 
27.33
%
 
25.93
%
 
28.37
%
 
28.48
%
 
25.14
%
 
26.11
%
 
26.21
%
 
23.85
%
 
27.11
%
 
17.08
%
 
24.76
%


27

--------------------------------------------------------------------------------




*CONFIDENTIAL
 
44.03
%
 
45.72
%
 
45.14
%
 
31.49
%
 
28.43
%
 
33.78
%
 
37.43
%
 
38.70
%
 
31.24
%
 
31.64
%
 
34.60
%
 
28.67
%
 
35.91
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Jan
 
 
Feb
 
 
Mar
 
 
Apr
 
 
May
 
 
Jun
 
 
Jul
 
 
Aug
 
 
Sep
 
 
Oct
 
 
Nov
 
 
Dec
 
 
AVG
 
*CONFIDENTIAL
 
55.69
%
 
50.59
%
 
57.98
%
 
53.84
%
 
64.27
%
 
64.87
%
 
66.03
%
 
66.73
%
 
61.61
%
 
60.92
%
 
53.96
%
 
66.78
%
 
60.27
%
*CONFIDENTIAL
 
55.64
%
 
50.27
%
 
57.49
%
 
54.62
%
 
65.97
%
 
65.50
%
 
66.80
%
 
67.28
%
 
62.54
%
 
62.02
%
 
54.79
%
 
67.69
%
 
60.88
%
*CONFIDENTIAL
 
54.27
%
 
50.09
%
 
58.78
%
 
55.93
%
 
54.55
%
 
61.19
%
 
56.87
%
 
59.93
%
 
54.28
%
 
56.79
%
 
62.47
%
 
67.13
%
 
57.69
%
*CONFIDENTIAL
 
54.27
%
 
50.09
%
 
58.78
%
 
55.93
%
 
54.55
%
 
61.19
%
 
56.87
%
 
59.93
%
 
54.28
%
 
56.79
%
 
62.47
%
 
65.74
%
 
57.57
%
*CONFIDENTIAL
 
77.26
%
 
75.22
%
 
81.68
%
 
77.83
%
 
85.26
%
 
86.13
%
 
63.63
%
 
84.92
%
 
68.91
%
 
88.57
%
 
87.30
%
 
84.76
%
 
80.11
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Jan
 
 
Feb
 
 
Mar
 
 
Apr
 
 
May
 
 
Jun
 
 
Jul
 
 
Aug
 
 
Sep
 
 
Oct
 
 
Nov
 
 
Dec
 
 
AVG
 
*CONFIDENTIAL
 
50.56
%
 
49.43
%
 
59.33
%
 
60.52
%
 
66.53
%
 
70.13
%
 
69.00
%
 
67.19
%
 
64.33
%
 
62.93
%
 
54.36
%
 
63.54
%
 
61.49
%
*CONFIDENTIAL
 
52.64
%
 
50.40
%
 
59.57
%
 
61.00
%
 
62.91
%
 
71.07
%
 
68.04
%
 
68.36
%
 
68.05
%
 
61.98
%
 
57.97
%
 
63.99
%
 
62.16
%
*CONFIDENTIAL
 
53.45
%
 
55.07
%
 
64.07
%
 
56.48
%
 
54.38
%
 
64.53
%
 
59.62
%
 
59.99
%
 
52.59
%
 
51.50
%
 
58.46
%
 
66.00
%
 
58.01
%
*CONFIDENTIAL
 
53.45
%
 
55.07
%
 
64.07
%
 
56.48
%
 
54.38
%
 
64.53
%
 
59.62
%
 
59.99
%
 
52.59
%
 
51.50
%
 
58.46
%
 
62.43
%
 
57.71
%
*CONFIDENTIAL
 
74.34
%
 
71.28
%
 
84.21
%
 
75.06
%
 
80.96
%
 
84.56
%
 
64.85
%
 
76.91
%
 
71.07
%
 
71.62
%
 
89.01
%
 
83.93
%
 
77.32
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Jan
 
 
Feb
 
 
Mar
 
 
Apr
 
 
May
 
 
Jun
 
 
Jul
 
 
Aug
 
 
Sep
 
 
Oct
 
 
Nov
 
 
Dec
 
 
AVG
 
*CONFIDENTIAL
 
59.92
%
 
56.37
%
 
62.39
%
 
57.61
%
 
67.58
%
 
75.84
%
 
72.88
%
 
79.02
%
 
63.58
%
 
60.77
%
 
58.17
%
 
69.28
%
 
65.28
%
*CONFIDENTIAL
 
59.92
%
 
56.37
%
 
62.39
%
 
58.61
%
 
68.58
%
 
76.84
%
 
73.88
%
 
80.02
%
 
64.58
%
 
61.77
%
 
59.17
%
 
70.28
%
 
66.03
%
*CONFIDENTIAL
 
58.10
%
 
63.11
%
 
70.29
%
 
56.13
%
 
62.57
%
 
81.29
%
 
77.42
%
 
76.33
%
 
64.44
%
 
62.73
%
 
67.88
%
 
80.11
%
 
68.37
%
*CONFIDENTIAL
 
58.10
%
 
63.11
%
 
70.29
%
 
56.13
%
 
62.57
%
 
81.29
%
 
77.42
%
 
76.33
%
 
64.44
%
 
62.73
%
 
67.88
%
 
69.28
%
 
67.47
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Jan
 
 
Feb
 
 
Mar
 
 
Apr
 
 
May
 
 
Jun
 
 
Jul
 
 
Aug
 
 
Sep
 
 
Oct
 
 
Nov
 
 
Dec
 
 
AVG
 
*CONFIDENTIAL
 
48.51
%
 
56.10
%
 
65.87
%
 
66.66
%
 
70.17
%
 
72.89
%
 
77.11
%
 
62.36
%
 
65.67
%
 
70.98
%
 
54.25
%
 
69.39
%
 
65.00
%
*CONFIDENTIAL
 
48.79
%
 
56.64
%
 
65.83
%
 
65.17
%
 
67.92
%
 
69.81
%
 
75.72
%
 
61.17
%
 
64.89
%
 
69.97
%
 
53.86
%
 
69.14
%
 
64.08
%
*CONFIDENTIAL
 
54.36
%
 
59.46
%
 
65.00
%
 
52.37
%
 
46.91
%
 
53.44
%
 
49.49
%
 
52.55
%
 
40.52
%
 
37.03
%
 
42.62
%
 
34.03
%
 
48.98
%
*CONFIDENTIAL
 
54.36
%
 
59.46
%
 
65.00
%
 
52.37
%
 
46.91
%
 
53.44
%
 
49.49
%
 
52.55
%
 
40.52
%
 
37.03
%
 
42.62
%
 
44.14
%
 
49.82
%
*CONFIDENTIAL
 
74.88
%
 
76.51
%
 
85.26
%
 
82.33
%
 
80.93
%
 
82.62
%
 
65.85
%
 
72.69
%
 
73.27
%
 
54.76
%
 
68.47
%
 
42.34
%
 
71.66
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Jan
 
 
Feb
 
 
Mar
 
 
Apr
 
 
May
 
 
Jun
 
 
Jul
 
 
Aug
 
 
Sep
 
 
Oct
 
 
Nov
 
 
Dec
 
 
AVG
 


28

--------------------------------------------------------------------------------




*CONFIDENTIAL
 
13.12
%
 
12.16
%
 
13.89
%
 
13.40
%
 
16.51
%
 
16.83
%
 
17.31
%
 
18.26
%
 
16.34
%
 
15.40
%
 
13.15
%
 
15.76
%
 
15.18
%
*CONFIDENTIAL
 
14.82
%
 
13.83
%
 
15.51
%
 
15.04
%
 
18.15
%
 
18.43
%
 
18.97
%
 
19.94
%
 
18.10
%
 
17.20
%
 
14.95
%
 
17.57
%
 
16.88
%
*CONFIDENTIAL
 
12.67
%
 
11.63
%
 
15.18
%
 
15.09
%
 
14.71
%
 
17.05
%
 
16.13
%
 
15.89
%
 
13.89
%
 
13.99
%
 
15.13
%
 
15.63
%
 
14.75
%
*CONFIDENTIAL
 
12.67
%
 
11.63
%
 
15.18
%
 
15.09
%
 
14.71
%
 
17.05
%
 
16.13
%
 
15.89
%
 
13.89
%
 
13.99
%
 
15.13
%
 
16.21
%
 
14.80
%
*CONFIDENTIAL
 
25.56
%
 
28.33
%
 
32.11
%
 
31.60
%
 
32.41
%
 
29.44
%
 
21.43
%
 
29.22
%
 
24.65
%
 
32.37
%
 
33.05
%
 
32.93
%
 
29.43
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Jan
 
 
Feb
 
 
Mar
 
 
Apr
 
 
May
 
 
Jun
 
 
Jul
 
 
Aug
 
 
Sep
 
 
Oct
 
 
Nov
 
 
Dec
 
 
AVG
 
*CONFIDENTIAL
 
14.70
%
 
12.96
%
 
14.22
%
 
14.82
%
 
17.39
%
 
18.29
%
 
17.64
%
 
18.14
%
 
17.81
%
 
17.34
%
 
14.69
%
 
16.24
%
 
16.19
%
*CONFIDENTIAL
 
14.72
%
 
13.67
%
 
15.38
%
 
16.03
%
 
17.08
%
 
18.36
%
 
17.64
%
 
18.73
%
 
18.92
%
 
17.87
%
 
17.14
%
 
18.32
%
 
16.99
%
*CONFIDENTIAL
 
13.02
%
 
13.40
%
 
15.24
%
 
14.11
%
 
14.20
%
 
17.36
%
 
16.78
%
 
17.25
%
 
15.24
%
 
14.50
%
 
16.19
%
 
18.10
%
 
15.45
%
*CONFIDENTIAL
 
13.02
%
 
13.40
%
 
15.24
%
 
14.11
%
 
14.20
%
 
17.36
%
 
16.78
%
 
17.25
%
 
15.24
%
 
14.50
%
 
16.19
%
 
18.98
%
 
15.52
%
*CONFIDENTIAL
 
25.38
%
 
25.75
%
 
32.49
%
 
29.70
%
 
30.00
%
 
26.70
%
 
19.70
%
 
26.13
%
 
25.81
%
 
26.28
%
 
32.98
%
 
29.95
%
 
27.57
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Jan
 
 
Feb
 
 
Mar
 
 
Apr
 
 
May
 
 
Jun
 
 
Jul
 
 
Aug
 
 
Sep
 
 
Oct
 
 
Nov
 
 
Dec
 
 
AVG
 
*CONFIDENTIAL
 
24.53
%
 
24.60
%
 
27.41
%
 
26.09
%
 
32.05
%
 
35.00
%
 
33.45
%
 
37.88
%
 
29.66
%
 
27.99
%
 
26.41
%
 
29.74
%
 
29.57
%
*CONFIDENTIAL
 
26.48
%
 
26.53
%
 
29.34
%
 
28.02
%
 
34.00
%
 
36.97
%
 
35.44
%
 
39.89
%
 
31.67
%
 
30.00
%
 
28.41
%
 
31.73
%
 
31.54
%
*CONFIDENTIAL
 
24.34
%
 
27.37
%
 
31.96
%
 
27.20
%
 
32.13
%
 
42.23
%
 
39.73
%
 
36.79
%
 
30.29
%
 
28.56
%
 
30.06
%
 
34.56
%
 
32.10
%
*CONFIDENTIAL
 
24.34
%
 
27.37
%
 
31.96
%
 
27.20
%
 
32.13
%
 
42.23
%
 
39.73
%
 
36.79
%
 
30.29
%
 
28.56
%
 
30.06
%
 
31.09
%
 
31.81
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Jan
 
 
Feb
 
 
Mar
 
 
Apr
 
 
May
 
 
Jun
 
 
Jul
 
 
Aug
 
 
Sep
 
 
Oct
 
 
Nov
 
 
Dec
 
 
AVG
 
*CONFIDENTIAL
 
17.33
%
 
14.94
%
 
14.93
%
 
16.39
%
 
19.64
%
 
21.24
%
 
23.62
%
 
20.17
%
 
21.81
%
 
21.92
%
 
15.22
%
 
15.93
%
 
18.60
%
*CONFIDENTIAL
 
19.24
%
 
16.82
%
 
16.81
%
 
18.27
%
 
21.54
%
 
23.14
%
 
25.55
%
 
22.13
%
 
23.77
%
 
23.88
%
 
17.17
%
 
17.87
%
 
20.52
%
*CONFIDENTIAL
 
11.69
%
 
13.22
%
 
14.27
%
 
12.97
%
 
12.05
%
 
14.46
%
 
14.06
%
 
13.85
%
 
10.54
%
 
9.72
%
 
10.86
%
 
8.90
%
 
12.22
%
*CONFIDENTIAL
 
11.69
%
 
13.22
%
 
14.27
%
 
12.97
%
 
12.05
%
 
14.46
%
 
14.06
%
 
13.85
%
 
10.54
%
 
9.72
%
 
10.86
%
 
17.30
%
 
12.92
%
*CONFIDENTIAL
 
28.60
%
 
32.36
%
 
37.82
%
 
37.67
%
 
32.46
%
 
26.47
%
 
21.07
%
 
26.86
%
 
28.48
%
 
20.09
%
 
23.36
%
 
14.30
%
 
27.46
%

 

--------------------------------------------------------------------------------

*
The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.




29

--------------------------------------------------------------------------------




Confidential Treatment


Monthly Income Statement
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Actuals
 
 
12&0 Forecast
 
 
December
 
 
Month Actual vs.
 
 
 
October
 
 
November
 
 
December
 
 
January ‘05
 
 
February ‘05
 
 
Forecast
 
 
Budget
 
 
Forecast
 
 
Budget
 
Servicing
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
39,796,556
 
 
41,889,256
 
 
43,006,752
 
 
40,888,720


 
 
40,980,093


 
 
42,337,389


 
 
44,857,939


 
 
669,363
 
 
(1,851,187
)
*CONFIDENTIAL
 
3,248,528
 
 
3,547,278
 
 
522,938
 
 
2,828,887


 
 
2,956,306


 
 
3,321,713


 
 
2,178,301


 
 
(2,798,775
)
 
(1,655,363
)
*CONFIDENTIAL
 
(1,569,092
)
 
(1,929,397
)
 
(4,746,755
)
 
(649,104


)
 
(1,720,107


)
 
(2,571,144


)
 
(1,475,307


)
 
(2,175,611
)
 
(3,271,447
)
*CONFIDENTIAL
 
311,628
 
 
275,618
 
 
365,444
 
 
—


 
 
—


 
 
250,000


 
 
—


 
 
115,444
 
 
365,444
 
*CONFIDENTIAL
 
(25,799,692
)
 
(25,515,938
)
 
(42,346,464
)
 
(27,000,000


)
 
(27,000,000


)
 
(25,514,370


)
 
(21,064,818


)
 
(16,832,094
)
 
(21,281,646
)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Net Servicing Revenues
 
15,987,926
 
 
18,266,817
 
 
(3,198,086
)
 
16,068,504


 
 
15,216,292


 
 
17,823,588


 
 
24,496,113


 
 
(21,021,674
)
 
(27,694,199
)
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
6,455,403
 
 
7,002,363
 
 
8,025,670
 
 
6,766,806


 
 
6,592,252


 
 
7,922,089


 
 
7,214,738


 
 
103,581
 
 
810,932
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
9,532,524
 
 
11,264,455
 
 
(11,223,756
)
 
9,301,697


 
 
8,624,040


 
 
9,901,499


 
 
17,281,376


 
 
(21,125,255
)
 
(28,505,132
)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Average Servicing Portfolio
 
141,887,959,147
 
 
142,370,456,936
 
 
142,755,820,667
 
 
142,981,736,931


 
 
142,972,122,834


 
 
142,576,895,692


 
 
153,086,499,688


 
 
178,924,975
 
 
(10,330,679,021
)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Production
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Gross Revenues
 
57,237,279
 
 
76,185,315
 
 
70,305,494
 
 
50,055,995


 
 
46,819,146


 
 
68,468,836


 
 
66,720,472


 
 
1,836,658
 
 
3,585,023
 
 
 
 
 
 
 
 
 
 
 
Direct Expenses
 
(28,780,866
)
 
(26,162,229
)
 
(24,879,709
)
 
(24,194,227


)
 
(21,250,726


)
 
(23,915,137


)
 
(25,698,172


)
 
(964,572
)
 
818,463
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Net Production Revenues
 
28,456,413
 
 
50,023,086
 
 
45,425,785
 
 
25,861,768


 
 
25,568,420


 
 
44,553,699


 
 
41,022,299


 
 
872,086
 
 
4,403,486
 


30

--------------------------------------------------------------------------------




*CONFIDENTIAL
 
29,910,928
 
 
31,019,017
 
 
32,578,089
 
 
24,573,355


 
 
25,009,042


 
 
28,660,696


 
 
27,481,853


 
 
3,917,393
 
 
5,096,236
 
*CONFIDENTIAL
 
11,172,293
 
 
9,781,486
 
 
7,161,629
 
 
13,652,705


 
 
12,412,862


 
 
11,865,208


 
 
12,390,151


 
 
(4,703,579
)
 
(5,228,521
)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
(12,626,808
)
 
9,222,583
 
 
5,686, 067
 
 
(12,364,292


)
 
(11,853,484


)
 
4,027,796


 
 
1,150,296


 
 
1,658,271
 
 
4,535,771
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Loans Closed
 
3,597,789,525
 
 
3,729,154,116
 
 
3,656,461,926
 
 
2,823,081,950


 
 
2,512,905,187


 
 
3,333,646,040


 
 
3,990,171,035


 
 
322,814,988
 
 
(333,710,007
)
 
 
 
 
 
 
 
 
 
 
Loans Sold
 
2,014,951,149
 
 
2,199,228,935
 
 
2,532,791,433
 
 
1,817,408,024


 
 
1,701,051,213


 
 
2,305,671,610


 
 
2,281,856,336


 
 
227,119,823
 
 
250,935,097
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Other
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
206,589
 
 
(230,796
)
 
(70,459
)
 
—


 
 
—


 
 
—


 
 
—


 
 
(70,459
)
 
(70,459
)
*CONFIDENTIAL
 
17,057
 
 
6,635
 
 
15,414
 
 
9,385


 
 
9,385


 
 
4,861


 
 
5,353


 
 
10,553
 
 
10,061
 
Summary
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Net Revenues
 
44,667,986
 
 
68,065,742
 
 
42,172,653
 
 
41,939,657


 
 
40,794,097


 
 
62,382,148


 
 
65,523,766


 
 
(20,209,495
)
 
(23,351,113
)
 
 
 
 
 
 
 
 
 
 
Operating Expenses
 
47,538,624
 
 
47,802,865
 
 
47,765,389
 
 
44,992,866


 
 
44,014,156


 
 
48,447,993


 
 
47,086,742


 
 
(682,604
)
 
678,647
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
(2,870,638
)
 
20,262,877
 
 
(5,592,735
)
 
(3,053,209


)
 
(3,220,059


)
 
13,934,155


 
 
18,437,024


 
 
(19,526,891
)
 
(24,029,760
)
Depreciation and Amortization
 
2,833,795
 
 
2,831,889
 
 
2,542,737
 
 
2,434,353


 
 
2,415,238


 
 
2,562,463


 
 
2,412,320


 
 
(19,725
)
 
130,417
 
Interest Expense
 
48,839
 
 
41,355
 
 
41,464
 
 
—


 
 
—


 
 
—


 
 
—


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
(5,753,272
)
 
17,389,633
 
 
(8,176,937
)
 
(5,487,562


)
 
(5,635,297


)
 
11,371,693


 
 
16,024,704


 
 
(19,548,629
)
 
(24,201,641
)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




31

--------------------------------------------------------------------------------




Confidential Treatment


YTD & FY Income Statement
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
DECEMBER YTD
 
 
FULL YEAR
 
 
 
Actuals
 
 
Budget
 
 
Variance
 
 
2004 Forecast
 
 
2004 Budget
 
 
Variance
 
 
2003 Actuals
 
 
Variance
 
Servicing
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
490,945,904
 
 
499,076,157
 
 
(8,130,252
)
 
490,945,904
 
 
499,076,157


 
 
(8,130,252


)
 
444,058,317
 
 
46,887,587
 
*CONFIDENTIAL
 
37,495,629
 
 
29,933,441
 
 
7,562,189
 
 
37,495,629
 
 
29,933,441


 
 
7,562,189


 
 
45,922,908
 
 
(8,427,279
)
*CONFIDENTIAL
 
(36,906,038
)
 
(35,388,761
)
 
(516,277
)
 
(35,905,038
)
 
(35,388,761


)
 
(516,277


)
 
(71,410,836
)
 
35,505,798
 
*CONFIDENTIAL
 
5,649,586
 
 
2,388,967
 
 
3,260,619
 
 
5,649,586
 
 
2,388,967


 
 
3,260,619


 
 
26,253,017
 
 
(20,603,431
)
*CONFIDENTIAL
 
(409,518,970
)
 
(361,210,536
)
 
(48,308,434
)
 
(409,518,970
)
 
(361,210,536


)
 
(48,308,434


)
 
(730,960,767
)
 
321,441,797
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
—


 
 
 
 
 
 
 
Net Servicing Revenues
 
88,667,112
 
 
134,799,267
 
 
(46,132,156
)
 
88,667,112
 
 
134,799,267


 
 
(46,132,156


)
 
(286,137,361
)
 
374,804,473
 
*CONFIDENTIAL
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
—


 
 
 
 
 
 
 
*CONFIDENTIAL
 
76,163,080
 
 
80,721,333
 
 
(4,558,253
)
 
76,163,080
 
 
80,721,333


 
 
(4,558,253


)
 
98,817,641
 
 
(22,654,561
)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
—


 
 
 
 
 
 
 
*CONFIDENTIAL
 
12,504,032
 
 
54,077,935
 
 
(41,573,903
)
 
12,504,032
 
 
54,077,935


 
 
(41,573,903


)
 
(384,955,002
)
 
397,459,034
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
—


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Average Servicing Portfolio
 
137,880,566,344
 
 
141,092,315,681
 
 
(3,211,749,337
)
 
137,880,566,344
 
 
141,092,315,681


 
 
(3,211,749,337


)
 
122,828,283,732
 
 
15,052,282,612
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Production
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Gross Revenues
 
981,729,764
 
 
1,044,429,861
 
 
(62,700,098
)
 
981,729,764
 
 
1,044,429,861


 
 
(62,700,098


)
 
1,918,058,090
 
 
(936,328,326
)
 
 
 
 
 
 
 
 
 
Direct Expenses
 
(376,381,721
)
 
(366,108,492
)
 
(10,273,229
)
 
(376,381,721
)
 
(366,108,492


)
 
(10,273,229


)
 
(606,798,102
)
 
230,416,381
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Net Production Revenues
 
605,348,043
 
 
678,321,369
 
 
(72,973,326
)
 
605,348,043
 
 
678,321,369


 
 
(72,973,326


)
 
1,311,259,988
 
 
(705,911,945
)
*CONFIDENTIAL
 
391,365,368
 
 
381,454,331
 
 
9,911,037
 
 
391,365,368
 
 
381,454,331


 
 
9,911,037


 
 
465,391,069
 
 
(74,025,701
)
*CONFIDENTIAL
 
132,262,209
 
 
150,948,720
 
 
(18,686,510
)
 
132,262,209
 
 
150,948,720


 
 
(18,686,510


)
 
158,631,414
 
 
(26,369,205
)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
81,720,466
 
 
145,918,318
 
 
(64,197,853
)
 
81,720,466
 
 
145,918,318


 
 
(64,197,853


)
 
687,237,505
 
 
(605,517,039
)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


32

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
Loans Closed
 
52,552,442,773
 
 
58,022,664,361
 
 
(5,470,221,588
)
 
52,552,442,773
 
 
58,022,664,361


 
 
(5,470,221,588


)
 
83,701,300,901
 
 
(31,148,858,128
)
 
 
 
 
 
 
 
 
 
Loans Sold
 
32,465,424,924
 
 
34,431,344,420
 
 
(1,965,919,497
)
 
32,465,424,924
 
 
34,431,344,420


 
 
(1,965,919,497


)
 
59,521,098,501
 
 
(27,055,673,577
)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Other
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
3,644,403
 
 
2,388,967
 
 
1,255,436
 
 
3,644,403
 
 
—


 
 
3,644,403


 
 
(503,047
)
 
4,147,450
 
*CONFIDENTIAL
 
2,009,939
 
 
62,279
 
 
1,947,660
 
 
2,009,939
 
 
62,279


 
 
1,947,660


 
 
117,114
 
 
1,892,825
 
Summary
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Net Revenues
 
699,669,496
 
 
815,571,882
 
 
(115,902,386
)
 
699,669,496
 
 
813,182,915


 
 
(113,513,419


)
 
1,024,736,694
 
 
(325,067,198
)
 
 
 
 
 
 
 
 
 
Operating Expenses
 
599,790,657
 
 
613,124,383
 
 
(13,333,726
)
 
599,790,657
 
 
613,124,383


 
 
(13,333,726


)
 
722,840,124
 
 
(123,049,467
)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
99,878,839
 
 
202,447,499
 
 
(102,568,660
)
 
99,878,839
 
 
200,058,532


 
 
(100,179,693


)
 
301,896,570
 
 
(202,017,731
)
 
 
 
 
 
 
 
 
 
Depreciation, Amortization & Interest Expense
 
31,770,851
 
 
30,828,606
 
 
942,245
 
 
31,770,851
 
 
30,828,606


 
 
942,245


 
 
26,613,105
 
 
5,157,746
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
68,107,988
 
 
171,618,893
 
 
(103,510,905
)
 
68,107,988
 
 
169,229,926


 
 
(101,121,938


)
 
275,283,465
 
 
(207,175,477
)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------

*
The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.




33

--------------------------------------------------------------------------------




Confidential Treatment


Quarterly Income Statement
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2003
 
 
2004
 
 
 
First Quarter
 
 
Second Quarter
 
 
Third Quarter
 
 
Fourth Quarter
 
 
First Quarter
 
 
Second Quarter
 
 
Third Quarter
 
 
Fourth Quarter
 
Servicing
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
108,613,539


 
 
109,725,263


 
 
112,016,257


 
 
113,703,258


 
 
120,289,682
 
 
123,925,085


 
 
122,038,574
 
 
124,692,563
 
*CONFIDENTIAL
 
9,066,609


 
 
8,469,605


 
 
8,128,143


 
 
20,258,551


 
 
8,815,226
 
 
10,797,616


 
 
10,564,044
 
 
7,318,744
 
*CONFIDENTIAL
 
(16,342,976


)
 
(23,936,321


)
 
(16,378,777


)
 
(14,752,762


)
 
(13,640,842
)
 
(13,505,195


)
 
(513,757
)
 
(8,245,244
)
*CONFIDENTIAL
 
8,665,052


 
 
7,309,897


 
 
7,188,498


 
 
3,089,570


 
 
2,340,760
 
 
1,533,318


 
 
822,818
 
 
952,689
 
*CONFIDENTIAL
 
(133,638,364


)
 
(187,389,590


)
 
(263,989,939


)
 
(145,942,874


)
 
(93,061,991
)
 
(141,795,771


)
 
(80,999,113
)
 
(93,662,095
)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Net Servicing Revenues
 
(23,636,140


)
 
(85,821,146


)
 
(153,035,818


)
 
(23,644,257


)
 
24,742,835
 
 
(19,044,947


)
 
51,912,566
 
 
31,056,658
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
18,297,415


 
 
26,264,268


 
 
28,247,901


 
 
26,008,057


 
 
14,189,062
 
 
18,623,375


 
 
21,867,208
 
 
21,483,435
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
(41,933,555


)
 
(112,085,414


)
 
(181,283,719


)
 
(49,652,314


)
 
10,553,773
 
 
(37,668,321


)
 
30,045,358
 
 
9,573,222
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Average Servicing Portfolio
 
115,779,517,827


 
 
119,758,106,549


 
 
125,243,682,183


 
 
130,637,845,235


 
 
133,022,630,183
 
 
136,244,310,379


 
 
140,207,721,159
 
 
142,321,889,907
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Production
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Gross Revenues
 
422,260,048


 
 
517,942,019


 
 
620,324,974


 
 
357,531,049


 
 
197,509,028
 
 
342,685,516


 
 
237,807,131
 
 
203,728,088
 
 
 
 
 
 
 
 
 
 
Direct Expenses
 
(130,309,732


)
 
(166,067,320


)
 
(192,074,853


)
 
(118,346,197


)
 
(74,601,907
)
 
(108,025,638


)
 
(113,931,372
)
 
(79,822,804
)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Net Production Revenues
 
291,950,316


 
 
351,874,699


 
 
428,250,121


 
 
239,184,852


 
 
122,907,121
 
 
234,659,878


 
 
123,875,759
 
 
123,905,284
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
113,655,255


 
 
128,357,324


 
 
124,064,476


 
 
99,314,014


 
 
98,061,365
 
 
100,935,579


 
 
98,860,390
 
 
93,508,034
 
*CONFIDENTIAL
 
39,430,295


 
 
41,156,075


 
 
39,678,828


 
 
38,366,216


 
 
39,061,403
 
 
39,215,643


 
 
25,869,755
 
 
28,115,408
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


34

--------------------------------------------------------------------------------




*CONFIDENTIAL
 
138,864,766


 
 
182,361,300


 
 
264,506,817


 
 
101,504,622


 
 
(14,215,647
)
 
94,508,657


 
 
(854,386
)
 
2,281,842
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Loans Closed
 
17,845,231,646


 
 
23,319,995,254


 
 
27,594,019,970


 
 
14,942,054,031


 
 
11,250,967,623
 
 
17,632,414,731


 
 
12,685,655,750
 
 
10,983,404,669
 
 
 
 
 
 
 
 
 
 
Loans Sold
 
12,672,682,912


 
 
16,298,151,671


 
 
19,227,617,252


 
 
11,322,646,666


 
 
6,637,553,042
 
 
10,395,132,250


 
 
8,685,768,115
 
 
6,746,971,517
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Other
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
(503,047


)
 
4,631,503
 
 
—


 
 
(892,433
)
 
(94,667
)
*CONFIDENTIAL
 
33,414


 
 
33,414


 
 
33,414


 
 
16,872


 
 
120,102
 
 
1,539,512


 
 
311,219
 
 
39,106
 
 
 
 
 
 
 
 
 
 
Summary
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Net Revenues
 
268,347,590


 
 
266,086,967


 
 
275,247,717


 
 
215,054,420


 
 
152,401,561
 
 
217,154,444


 
 
175,207,110
 
 
154,906,381
 
 
 
 
 
 
 
 
 
 
Operating Expenses
 
171,382,965


 
 
195,777,667


 
 
191,991,205


 
 
163,688,287


 
 
151,311,830
 
 
158,774,596


 
 
146,597,353
 
 
143,106,878
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
96,964,625


 
 
70,309,300


 
 
83,256,512


 
 
51,366,133


 
 
1,089,731
 
 
58,379,848


 
 
28,609,757
 
 
11,799,504
 
 
 
 
 
 
 
 
 
 
Depreciation and Amortization
 
6,364,671


 
 
6,779,536


 
 
6,822,761


 
 
6,433,352


 
 
6,792,132
 
 
7,933,660


 
 
8,363,807
 
 
8,208,421
 
Interest Expense
 
—


 
 
—


 
 
—


 
 
—


 
 
40,151
 
 
168,645


 
 
141,760
 
 
131,658
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
90,599,954


 
 
63,529,764


 
 
76,433,751


 
 
44,932,781


 
 
(5,742,552
)
 
50,277,543


 
 
20,104,190
 
 
3,459,425
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------

*
The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.




35

--------------------------------------------------------------------------------




Confidential Treatment


Production Direct Expenses - Detail
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
December 2004
 
December
 
 
12&0 Forecast
 
 
2004
 
 
 
Key
 
Actuals
 
 
Forecast
 
 
Variance
 
 
January ‘05
 
 
February ‘05
 
 
YTD Actuals
 
 
YTD Budget
 
 
Variance
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
(4,426,813


)
 
(2,824,660


)
 
1,602,153


 
 
(3,302,780


)
 
(2,569,973


)
 
(56,319,633


)
 
(56,552,580


)
 
(232,947


)
*CONFIDENTIAL
 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
(1,061,688


)
 
(1,061,688


)
*CONFIDENTIAL
 
*CONFIDENTIAL
 
(176,019


)
 
(162,773


)
 
13,246


 
 
(184,850


)
 
(141,663


)
 
(2,494,124


)
 
(3,593,089


)
 
(1,098,965


)
*CONFIDENTIAL
 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
(201,800


)
 
(264,069


)
 
(62,269


)
 
(308,415


)
 
(90,980


)
 
(13,535,930


)
 
(20,299,148


)
 
(6,763,218


)
*CONFIDENTIAL
 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
(900


)
 
—


 
 
900


 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
(3,925,125


)
 
(3,214,728


)
 
710,397


 
 
(3,009,935


)
 
(2,091,976


)
 
(51,569,696


)
 
(64,316,492


)
 
(12,746,796


)
*CONFIDENTIAL
 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
(15,950


)
 
—


 
 
15,950


 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
(257,296


)
 
(180,384


)
 
76,911


 
 
(191,106


)
 
(147,108


)
 
(3,604,023


)
 
(4,031,647


)
 
(427,625


)
*CONFIDENTIAL
 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
398,245


 
 
425,000


 
 
26,755


 
 
425,000


 
 
425,000


 
 
1,959,121


 
 
5,623,896


 
 
3,664,775


 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
7,437,757


 
 
5,948,904


 
 
(1,488,853


)
 
5,908,047


 
 
4,139,081


 
 
94,659,005


 
 
112,716,723


 
 
18,057,718


 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
665,087


 
 
508,333


 
 
(156,753


)
 
629,764


 
 
312,932


 
 
33,557,300


 
 
48,716,288


 
 
15,158,988


 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
3,005,134


 
 
3,766,890


 
 
761,756


 
 
2,620,400


 
 
2,939,348


 
 
34,406,803


 
 
27,708,302


 
 
(6,698,500


)
*CONFIDENTIAL
 
*CONFIDENTIAL
 
4,151,330


 
 
3,064,762


 
 
(1,086,567


)
 
2,949,773


 
 
2,504,821


 
 
56,922,604


 
 
31,423,983


 
 
(25,498,621


)
*CONFIDENTIAL
 
*CONFIDENTIAL
 
3,695,017


 
 
1,295,000


 
 
(2,400,017


)
 
1,295,000


 
 
1,295,000


 
 
17,809,940


 
 
15,115,482


 
 
(2,694,458


)
*CONFIDENTIAL
 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
201,250


 
 
200,000


 
 
(1,250


)
 
531,925


 
 
200,000


 
 
7,181,103


 
 
15,596,003


 
 
8,414,900


 


36

--------------------------------------------------------------------------------




*CONFIDENTIAL
 
*CONFIDENTIAL
 
178,850


 
 
117,461


 
 
(61,389


)
 
112,367


 
 
109,176


 
 
2,211,313


 
 
2,150,123


 
 
(61,191


)
*CONFIDENTIAL
 
*CONFIDENTIAL
 
85,410


 
 
—


 
 
(85,410


)
 
—


 
 
—


 
 
389,901


 
 
—


 
 
(389,901


)
*CONFIDENTIAL
 
*CONFIDENTIAL
 
91,429


 
 
131,213


 
 
39,784


 
 
123,740


 
 
130,076


 
 
10,728,023


 
 
8,685,759


 
 
(2,042,264


)
*CONFIDENTIAL
 
*CONFIDENTIAL
 
1,747,463


 
 
1,072,411


 
 
(675,052


)
 
972,502


 
 
864,859


 
 
21,938,552


 
 
2,558,998


 
 
(19,379,554


)
*CONFIDENTIAL
 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
(275


)
 
—


 
 
275


 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
104,095


 
 
74,081


 
 
(30,014


)
 
52,800


 
 
44,597


 
 
1,360,624


 
 
970,236


 
 
(390,389


)
*CONFIDENTIAL
 
*CONFIDENTIAL
 
3,410,925


 
 
2,208,343


 
 
(1,202,582


)
 
2,593,395


 
 
3,390,105


 
 
53,351,923


 
 
62,147,282


 
 
8,795,359


 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
257,156


 
 
267,191


 
 
10,035


 
 
247,157


 
 
345,624


 
 
5,001,343


 
 
6,671,463


 
 
1,670,120


 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
54,121


 
 
34,776


 
 
(19,345


)
 
35,034


 
 
53,121


 
 
884,557


 
 
764,622


 
 
(119,935


)
*CONFIDENTIAL
 
*CONFIDENTIAL
 
190


 
 
—


 
 
(190


)
 
—


 
 
—


 
 
7,407


 
 
1,355


 
 
(6,052


)
*CONFIDENTIAL
 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
25,951


 
 
58,554


 
 
32,603


 
 
47,072


 
 
66,862


 
 
723,489


 
 
1,153,069


 
 
429,580


 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
—


 
 
2,711


 
 
2,711


 
 
2,161


 
 
3,110


 
 
5,960


 
 
49,711


 
 
43,751


 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
382,935


 
 
150,000


 
 
(232,935


)
 
150,000


 
 
150,000


 
 
4,256,468


 
 
5,000,000


 
 
743,532


 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
(293,005


)
 
132,956


 
 
425,961


 
 
120,505


 
 
188,504


 
 
3,202,679


 
 
3,490,104


 
 
287,425


 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
736,454


 
 
358,985


 
 
(377,469


)
 
457,539


 
 
529,828


 
 
7,294,156


 
 
7,130,998


 
 
(163,158


)
*CONFIDENTIAL
 
*CONFIDENTIAL
 
18,002


 
 
9,871


 
 
(8,131


)
 
10,964


 
 
17,214


 
 
228,397


 
 
336,552


 
 
108,155


 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
50,950


 
 
52,350


 
 
1,400


 
 
51,850


 
 
51,850


 
 
638,850


 
 
589,051


 
 
(49,799


)


37

--------------------------------------------------------------------------------




*CONFIDENTIAL
 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
23,153


 
 
23,153


 
 
276,469


 
 
284,012


 
 
7,543


 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
328,216


 
 
310,738


 
 
(17,478


)
 
271,791


 
 
222,166


 
 
4,783,392


 
 
5,629,746


 
 
846,354


 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
210,910


 
 
114,724


 
 
(96,187


)
 
90,300


 
 
110,478


 
 
2,241,414


 
 
1,504,621


 
 
(736,792


)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Production Direct Expense
 
 
 
17,956,819


 
 
13,658,640


 
 
(4,298,179


)
 
12,725,155


 
 
13,075,205


 
 
238,480,262


 
 
216,163,733


 
 
(22,316,529


)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------

*The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.


Confidential Treatment


Production Direct Expenses - Summary
December 2004
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Key
 
*CONFIDENTIAL
 
 
*CONFIDENTIAL
 
 
*CONFIDENTIAL
 
 
*CONFIDENTIAL
 
 
*CONFIDENTIAL
 
 
*CONFIDENTIAL
 
 
*CONFIDENTIAL
 
 
*CONFIDENTIAL
 
 
*CONFIDENTIAL
 
 
 
 
 
 
 
 
 
 
 
 
Production Expense Tier 1
 
(1)
 
 
3,845,821


 
 
 
30,917


 
 
 
—


 
 
 
—


 
 
 
1,930,978


 
 
 
1,574,956


 
 
 
—


 
 
 
221,088


 
 
 
—


 
Closings Tier 1
 
 
 
 
2,189


 
 
 
1,346


 
 
 
866


 
 
 
—


 
 
 
2,527


 
 
 
902


 
 
 
—


 
 
 
109


 
 
 
—


 
*CONFIDENTIAL
 
 
 
 
1,756.86


 
 
 
22.98


 
 
 
—


 
 
 
—


 
 
 
764.02


 
 
 
1,746.07


 
 
 
—


 
 
 
2,022.43


 
 
 
—


 
 
 
 
 
 
 
 
 
 
 
 
Production Expense Tier 2
 
(2)
 
 
93,084


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
171,314


 
 
 
(1,900


)
 
 
—


 
 
 
109,642


 
 
 
—


 
Closings Tier 2
 
 
 
 
35


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
253


 
 
 
—


 
 
 
—


 
 
 
73


 
 
 
—


 
*CONFIDENTIAL
 
 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
677.34


 
 
 
—


 
 
 
—


 
 
 
1,510.22


 
 
 
—


 
 
 
 
 
 
 
 
 
 
 
 
Production Expense Tier 3
 
(3)
 
 
1,583


 
 
 
1,019


 
 
 
—


 
 
 
(12,215


)
 
 
(5,101


)
 
 
17,586


 
 
 
3,217,117


 
 
 
—


 
 
 
—


 
Closings Tier 3
 
 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
1,429


 
 
 
—


 
 
 
—


 


38

--------------------------------------------------------------------------------




*CONFIDENTIAL
 
 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
2,251.56


 
 
 
—


 
 
 
—


 
 
 
 
 
 
 
 
 
 
 
 
Production Expense Tier 4
 
(4)
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
50,950


 
Closings Tier 4
 
 
 
 
133


 
 
 
109


 
 
 
1


 
 
 
369


 
 
 
0


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
*CONFIDENTIAL
 
 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
 
 
 
 
 
 
 
 
 
Production Expense Tier 6&7
 
(5)
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
4,151,330


 
 
 
—


 
 
 
—


 
Closings Tier 6&7
 
 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
1,197


 
 
 
—


 
 
 
—


 
*CONFIDENTIAL
 
 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
3,467.53


 
 
 
—


 
 
 
—


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL Closings
 
 
 
 
2,357


 
 
 
1,455


 
 
 
866


 
 
 
821


 
 
 
2,780


 
 
 
1,635


 
 
 
2,569


 
 
 
182


 
 
 
—


 
 
 
 
 
 
 
 
 
 
 
 
Flood Certifications (all Tiers)
 
(6)
 
 
2,761


 
 
 
13,208


 
 
 
985


 
 
 
938


 
 
 
(3,111


)
 
 
(13,644


)
 
 
516


 
 
 
(2,824


)
 
 
1,031


 
*CONFIDENTIAL
 
 
 
$
1.17


 
 
$
9.08


 
 
$
1.14


 
 
$
1.14


 
 
$
(1.12


)
 
$
(8.34


)
 
$
0.20


 
 
$
(15.52


)
 
$
—


 
 
 
 
 
 
 
 
 
 
 
 
Misc Production Directs (all Tiers)
 
(7)
 
 
243,968


 
 
 
20,264


 
 
 
10,489


 
 
 
785


 
 
 
510,608


 
 
 
52,031


 
 
 
84,302


 
 
 
30,130


 
 
 
1,258,435


 
*CONFIDENTIAL
 
 
 
$
103.50


 
 
$
13.93


 
 
$
12.11


 
 
$
0.96


 
 
$
183.65


 
 
$
31.82


 
 
$
32.82


 
 
$
165.63


 
 
$
—


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL Applications
 
 
 
 
3,071


 
 
 
1,611


 
 
 
895


 
 
 
465


 
 
 
3,733


 
 
 
1,967


 
 
 
3,179


 
 
 
100


 
 
 
—


 
 
 
 
 
 
 
 
 
 
 
 
Scoring Fees (all Tiers)
 
(8)
 
 
(54,604


)
 
 
(28,638


)
 
 
(15,907


)
 
 
(8,268


)
 
 
(66,365


)
 
 
(34,969


)
 
 
(56,526


)
 
 
(1,778


)
 
 
—


 
*CONFIDENTIAL
 
 
 
$
(17.78


)
 
$
(17.78


)
 
$
(17.78


)
 
$
(17.78


)
 
$
(17.78


)
 
$
(17.78


)
 
$
(17.78


)
 
$
—


 
 
$
—


 
 
 
 
 
 
 
 
 
 
 
 
Appraisal expense, Net (ALL)
 
(9)
 
 
213,532


 
 
 
298,623


 
 
 
20,979


 
 
 
(21,069


)
 
 
40,499


 
 
 
330,707


 
 
 
(6,999


)
 
 
—


 
 
 
(40,602


)
*CONFIDENTIAL
 
 
 
$
69.53


 
 
$
185.40


 
 
$
23.45


 
 
$
(45.31


)
 
$
10.85


 
 
$
168.15


 
 
$
(2.20


)
 
$
—


 
 
$
—


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


39

--------------------------------------------------------------------------------




Credit Reports
 
(10)
 
 
257,731


 
 
 
(16,585


)
 
 
25,805


 
 
 
13,549


 
 
 
329,201


 
 
 
(37,842


)
 
 
(29


)
 
 
(3,715


)
 
 
10,322


 
95% of Leads & Net 2 Applications
 
 
 
 
13,929


 
 
 
3,772


 
 
 
2,185


 
 
 
465


 
 
 
13,040


 
 
 
1,713


 
 
 
—


 
 
 
100


 
 
 
—


 
 
 
 
 
$
18.50


 
 
$
(4.40


)
 
$
11.81


 
 
$
29.14


 
 
$
25.25


 
 
$
(22.09


)
 
$
—


 
 
$
—


 
 
$
—


 
*CONFIDENTIAL
 
 
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
 
 
 
 
 
 
 
 
 
 
Tier 1
 
 
 
$
1,931.79


 
 
$
209.21


 
 
$
30.73


 
 
$
—


 
 
$
964.86


 
 
$
1,897.82


 
 
$
—


 
 
$
2,172.53


 
 
$
—


 
Tier 2 & 4
 
 
 
$
174.93


 
 
$
186.23


 
 
$
30.73


 
 
$
(31.85


)
 
$
878.19


 
 
$
—


 
 
$
—


 
 
$
1,660.33


 
 
$
—


 
Tier 3
 
 
 
$
—


 
 
$
—


 
 
$
—


 
 
$
—


 
 
$
—


 
 
$
—


 
 
$
2,231.58


 
 
$
—


 
 
$
—


 
Tier 6 & 7
 
 
 
$
—


 
 
$
—


 
 
$
—


 
 
$
—


 
 
$
—


 
 
$
—


 
 
$
3,447.55


 
 
$
—


 
 
$
—


 

 

--------------------------------------------------------------------------------

*
The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.




40

--------------------------------------------------------------------------------




Confidential Treatment


Fee Income - Detail (ex HELOC Revenue)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
December 2004
 
December
 
 
12&0 Forecast
 
 
2004
 
 
 
Actuals
 
 
Forecast
 
 
Variance
 
 
January ‘05
 
 
February ‘05
 
 
YTD Actuals
 
 
YTD Budget
 
 
Variance
 
 
 
 
 
 
 
 
 
 
Application Fee Income Grouping
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
 
4,396,727


 
 
 
—


 
 
 
4,396,727


 
 
 
—


 
 
 
—


 
 
 
64,864,128


 
 
 
8,959,532


 
 
55,904,596
 
 
*CONFIDENTIAL
 
 
1,008,217


 
 
 
4,438,282


 
 
 
(3,430,065


)
 
 
3,364,619


 
 
 
2,877,376


 
 
 
3,366,744


 
 
 
58,538,914


 
 
(55,172,169
 
)
*CONFIDENTIAL
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
—
 
 
*CONFIDENTIAL
 
 
345,495


 
 
 
—


 
 
 
345,495


 
 
 
—


 
 
 
—


 
 
 
6,073,113


 
 
 
541,597


 
 
5,531,517
 
 
*CONFIDENTIAL
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
—
 
 
*CONFIDENTIAL
 
 
18,000


 
 
 
—


 
 
 
18,000


 
 
 
—


 
 
 
—


 
 
 
59,558


 
 
 
26,190


 
 
33,368
 
 
*CONFIDENTIAL
 
 
199,154


 
 
 
312,229


 
 
 
(113,075


)
 
 
265,723


 
 
 
267,572


 
 
 
712,414


 
 
 
2,827,864


 
 
(2,115,449
 
)
*CONFIDENTIAL
 
 
(9,643


)
 
 
—


 
 
 
(9,643


)
 
 
—


 
 
 
—


 
 
 
(365,222


)
 
 
(93,198


)
 
(272,024
 
)
TOTAL
 
 
5,957,951


 
 
 
4,750,512


 
 
 
1,207,439


 
 
 
3,630,342


 
 
 
3,144,948


 
 
 
74,710,736


 
 
 
70,800,898


 
 
3,909,838
 
 
 
 
 
 
 
 
 
 
 
Misc Income Grouping
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
—
 
 
*CONFIDENTIAL
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
—
 
 
*CONFIDENTIAL
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
—
 
 
*CONFIDENTIAL
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
—
 
 
*CONFIDENTIAL
 
 
13,792


 
 
 
—


 
 
 
13,792


 
 
 
—


 
 
 
—


 
 
 
52,321


 
 
 
—


 
 
52,321
 
 
*CONFIDENTIAL
 
 
197


 
 
 
—


 
 
 
197


 
 
 
—


 
 
 
—


 
 
 
4,495


 
 
 
667


 
 
3,828
 
 
*CONFIDENTIAL
 
 
614


 
 
 
—


 
 
 
614


 
 
 
—


 
 
 
—


 
 
 
64,566


 
 
 
16,809


 
 
47,757
 
 
*CONFIDENTIAL
 
 
370,654


 
 
 
187,275


 
 
 
183,379


 
 
 
197,117


 
 
 
209,632


 
 
 
2,466,981


 
 
 
1,019,726


 
 
1,447,254
 
 
*CONFIDENTIAL
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
—
 
 
TOTAL
 
 
385,258


 
 
 
187,275


 
 
 
197,982


 
 
 
197,117


 
 
 
209,632


 
 
 
2,588,363


 
 
 
1,037,202


 
 
1,551,161
 
 
 
 
 
 
 
 
 
 
 
Sub Corporations Grouping
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
 
3,046,807


 
 
 
2,819,693


 
 
 
227,114


 
 
 
2,356,696


 
 
 
2,548,778


 
 
 
38,416,419


 
 
 
32,135,381


 
 
6,281,038
 
 
*CONFIDENTIAL
 
 
22,692


 
 
 
—


 
 
 
22,692


 
 
 
—


 
 
 
—


 
 
 
387,942


 
 
 
52,071


 
 
335,871
 
 
*CONFIDENTIAL
 
 
2,342,112


 
 
 
3,114,323


 
 
 
(772,211


)
 
 
2,306,831


 
 
 
1,930,909


 
 
 
35,184,167


 
 
 
31,251,265


 
 
3,932,902
 
 


41

--------------------------------------------------------------------------------




*CONFIDENTIAL
 
 
224,781


 
 
 
602,235


 
 
 
(377,454


)
 
 
675,240


 
 
 
632,606


 
 
 
8,919,338


 
 
 
12,069,114


 
 
(3,149,776
 
)
*CONFIDENTIAL
 
 
1,107,288


 
 
 
1,132,522


 
 
 
(25,235


)
 
 
836,116


 
 
 
841,845


 
 
 
15,192,934


 
 
 
15,729,229


 
 
(536,295
 
)
*CONFIDENTIAL
 
 
734,689


 
 
 
585,389


 
 
 
149,300


 
 
 
489,239


 
 
 
558,319


 
 
 
9,135,418


 
 
 
7,721,504


 
 
1,413,914
 
 
*CONFIDENTIAL
 
 
1,065,254


 
 
 
2,066,621


 
 
 
(1,001,367


)
 
 
1,915,213


 
 
 
1,371,361


 
 
 
24,749,509


 
 
 
33,715,932


 
 
(8,966,424
 
)
*CONFIDENTIAL
 
 
197,306


 
 
 
270,740


 
 
 
(73,434


)
 
 
194,381


 
 
 
279,637


 
 
 
3,409,196


 
 
 
5,594,377


 
 
(2,185,181
 
)
*CONFIDENTIAL
 
 
470,905


 
 
 
546,596


 
 
 
(75,691


)
 
 
497,641


 
 
 
461,614


 
 
 
3,805,973


 
 
 
—


 
 
3,805,973
 
 
TOTAL
 
 
9,211,833


 
 
 
11,138,119


 
 
 
(1,926,286


)
 
 
9,271,357


 
 
 
8,625,069


 
 
 
139,200,895


 
 
 
138,268,873


 
 
932,022
 
 
 
 
 
 
 
 
 
 
 
Joint Venture Grouping
 
 
301,784


 
 
 
4,700,000


 
 
 
(4,398,216


)
 
 
—


 
 
 
—


 
 
 
10,510,760


 
 
 
14,949,259


 
 
(4,438,499
 
)
 
 
 
 
 
 
 
 
 
 
 
—


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Corporate Income Grouping
 
 
 
 
 
 
 
 
 
 
—


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
 
(37,038


)
 
 
—


 
 
 
(37,038


)
 
 
—


 
 
 
—


 
 
 
(42,774


)
 
 
9,228


 
 
(52,002
 
)
*CONFIDENTIAL
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
—
 
 
*CONFIDENTIAL
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
—
 
 
*CONFIDENTIAL
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
 
—


 
 
—
 
 
*CONFIDENTIAL
 
 
(1,234,229


)
 
 
(2,713,137


)
 
 
1,478,908


 
 
 
(2,371,835


)
 
 
(2,214,688


)
 
 
(14,212,551


)
 
 
(24,067,971


)
 
9,855,420
 
 
TOTAL
 
 
(1,271,267


)
 
 
(2,713,137


)
 
 
1,441,870


 
 
 
(2,371,835


)
 
 
(2,214,688


)
 
 
(14,255,324


)
 
 
(24,058,742


)
 
9,803,418
 
 
*CONFIDENTIAL
 
 
4,120,061


 
 
 
3,348,924


 
 
 
771,137


 
 
 
2,784,790


 
 
 
2,334,092


 
 
 
60,460,050


 
 
 
71,010,350


 
 
(10,550,301
 
)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Fee Income
 
 
18,705,618


 
 
 
21,411,692


 
 
 
(2,706,074


)
 
 
13,511,770


 
 
 
12,099,052


 
 
 
273,215,480


 
 
 
272,007,841


 
 
1,207,639
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Fee Income - Summary (ex HELOC Revenue)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
*CONFIDENTIAL
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
*CONFIDENTIAL
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
 
*CONFIDENTIAL
 
 
*CONFIDENTIAL
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
$
*CONFIDENTIAL


 
 
$
*CONFIDENTIAL


 
 
$
*CONFIDENTIAL


 
 
$
*CONFIDENTIAL


 
 
$
*CONFIDENTIAL


 
 
$
*CONFIDENTIAL


 
 
$
*CONFIDENTIAL


 
 
*CONFIDENTIAL
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


42

--------------------------------------------------------------------------------




*
The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.




43

--------------------------------------------------------------------------------




Confidential Treatment


PRICING MARGIN SUMMARY BASED ON LOANS CLOSED
DECEMBER 2004
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Loan Amount
 
Margin
 
Servicing
 
 
 
Loan Amount
 
Margin
 
Servicing
 
 
 
Loan Amount
 
Margin
 
Servicing
 
 
 
 
 
 
 
 
 
 
 
 
316,343,386
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
 
 
 
280,001,045
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
 
 
 
298,527,686
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
 
 
 
 
 
 
 
 
 
 
$
7,464,210
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
 
 
$
5,246,537
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
 
 
$
6,669,098
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
 
 
 
 
 
 
 
 
 
 
Loan Amount
 
Margin
 
Servicing
 
 
 
Loan Amount
 
Margin
 
Servicing
 
 
 
Loan Amount
 
Margin
 
Servicing
 
 
 
 
 
 
 
 
 
 
 
 
245,176,821
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
 
 
 
180,754,664
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
 
 
 
5,372,993
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
 
 
 
 
 
 
 
 
 
 
$
5,670,083
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
 
 
$
2,700,212
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
 
 
$
68,898
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
 
 
 
 
 
 
 
 
 
 
Loan Amount
 
Margin
 
Servicing
 
 
 
Loan Amount
 
Margin
 
Servicing
 
 
 
Loan Amount
 
Margin
 
Servicing
 
 
 
 
 
 
 
 
 
 
 
 
21,947,000
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
 
 
 
252,041,593
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
 
 
 
92,977,517
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
 
 
 
 
 
 
 
 
 
 
$
498,077
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
 
 
$
4,748,424
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
 
 
$
1,739,987
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
Wtd Avg
 
Wtd Avg
Loan Amount
 
Margin
 
Servicing
 
 
 
 
 
 
 
 
 
 
 
Loan Amount
 
Margin
 
Servicing
 
 
 
 
 
 
 
 
 
 
 
 
499,414,161
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
 
 
 
 
 
 
 
 
 
 
 
 
2,192,556,865
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
 
 
 
 
 
 
 
 
 
 
$
11,929,826
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
 
 
 
 
 
 
 
 
 
 
 
$
46,735,353
 
*CONFIDENTIAL
 
*CONFIDENTIAL

 

--------------------------------------------------------------------------------

*
The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.




44

--------------------------------------------------------------------------------




Confidential Treatment


BRANDS
December 2004
Donna Van Osten Monthly Highlights:
 
1)
Leads came in at 86% and volume to LPC was 88% of forecast. Volume to LPC
improved to 15 per person in December 2004 vs. 13 prior year. *CONFIDENTIAL
remained stable at 68. Answer rates and average speed of answer continue to be
*CONFIDENTIAL answer rate with an asa of *CONFIDENTIAL Seconds. IAB was phased
out in December and Satellite (new quality pgm) was rolled out as a test month.
Results are not apples to apples to IAB platform. Quality program was changed in
coordination with the rollout of the new sales consultant compensation plan,
which is heavily weighted on *CONFIDENTIAL – as opposed to 2004 plan which was
based solely on *CONFIDENTIAL. Net results of the new comp plan will be improved
*CONFIDENTIAL

 
2)
Pipeline through December averaged 41 per processor. *CONFIDENTIAL service
levels continue-*CONFIDENTIAL Agent IWR and *CONFIDENTIAL % Customer IWR. Answer
rates were *CONFIDENTIAL and achieved *CONFIDENTIAL % of closing target.

 
3)
Positive variance in Bank Charges due to a reduction of the credit card fee
accrual. Negative variance in Charges and Fees attributed to higher processing
of lender credits.



 
 

*The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.



45

--------------------------------------------------------------------------------




Confidential Treatment


BRANDS
Donna Van Osten
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Actuals
 
12&0 Forecast
 
December
 
Month Volume Actuals
 
Month Productivity
Variance
 
 
 
October
 
November
 
December
 
January ‘05
 
February ‘05
 
Forecast
 
Budget
 
Forecast
 
Budget
 
Forecast
 
 
Budget
 
 
 
 
 
 
 
 
 
 
 
 
 
DRIVERS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
24,060
 
20,592
 
16,235
 
25,850
 
29,196
 
18,632
 
19,099
 
18,235
 
16,235
 
—


 
 
—


 
*CONFIDENTIAL
 
6,158
 
5,203
 
4,027
 
4,369
 
7,192
 
4,564
 
5,329
 
4,027
 
4,027
 
—


 
 
—


 
*CONFIDENTIAL
 
3,903
 
3,975
 
3,697
 
3,175
 
2,372
 
3,665
 
4,920
 
3,697
 
3,697
 
—


 
 
—


 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
6,650
 
5,604
 
4,508
 
4,784
 
7,891
 
4,834
 
8,853
 
4,308
 
4,308
 
—


 
 
—


 
*CONFIDENTIAL
 
4,179
 
4,258
 
3,978
 
3,356
 
2,567
 
3,942
 
8,262
 
3,978
 
3,978
 
—


 
 
—


 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
265
 
248
 
239
 
245
 
311
 
257
 
354
 
249
 
305
 
(10


)
 
(66


)
*CONFIDENTIAL
 
210
 
197
 
194
 
173
 
189
 
201
 
243
 
201
 
198
 
(7


)
 
(4


)
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
91
 
83
 
68
 
106
 
94
 
72
 
54
 
55
 
53
 
3


 
 
15


 
*CONFIDENTIAL
 
23
 
21
 
17
 
18
 
23
 
18
 
15
 
18
 
13
 
1


 
 
4


 
*CONFIDENTIAL
 
32
 
28
 
22
 
28
 
42
 
24
 
28
 
21
 
22
 
1


 
 
0


 
*CONFIDENTIAL
 
20
 
22
 
21
 
19
 
14
 
20
 
26
 
20
 
20
 
1


 
 
0


 

BRANDS
Donna Van Osten
 

46

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Actuals
 
12&0 Forecast
 
December
 
Month Volume Actuals
 
Month Productivity
Variance
 
 
 
October
 
November
 
December
 
January ‘05
 
February ‘05
 
Forecast
 
Budget
 
Forecast
 
Budget
 
Forecast
 
 
Budget
 
 
 
 
 
 
 
 
 
 
 
 
 
SUMMARY HEADCOUNT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
BRANDs
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
3


 
3


 
3


 
3


 
3


 
3


 
3


 
3


 
3


 
—


 
 
—


 
*CONFIDENTIAL
 
43


 
38


 
38


 
28


 
35


 
29


 
43


 
28


 
37


 
10


 
 
1


 
*CONFIDENTIAL
 
—


 
—


 
—


 
245


 
311


 
257


 
354


 
249


 
305


 
(249


)
 
(305


)
*CONFIDENTIAL
 
139


 
122


 
111


 
—


 
—


 
—


 
—


 
—


 
—


 
111


 
 
111


 
*CONFIDENTIAL
 
126


 
126


 
128


 
—


 
—


 
—


 
—


 
—


 
—


 
128


 
 
128


 
*CONFIDENTIAL
 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
 
—


 
*CONFIDENTIAL
 
78


 
76


 
72


 
63


 
63


 
72


 
65


 
72


 
57


 
—


 
 
15


 
*CONFIDENTIAL
 
2


 
1


 
1


 
—


 
—


 
—


 
—


 
—


 
—


 
1


 
 
1


 
*CONFIDENTIAL
 
10


 
10


 
10


 
10


 
10


 
10


 
10


 
10


 
10


 
—


 
 
—


 
*CONFIDENTIAL
 
401


 
376


 
363


 
349


 
421


 
371


 
474


 
352


 
412


 
1


 
 
(49


)
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
 
—


 
*CONFIDENTIAL
 
210


 
197


 
194


 
173


 
189


 
201


 
243


 
201


 
198


 
(7


)
 
(4


)
*CONFIDENTIAL
 
7


 
8


 
7


 
4


 
4


 
4


 
4


 
4


 
4


 
3


 
 
3


 
*CONFIDENTIAL
 
2


 
2


 
2


 
1


 
1


 
1


 
2


 
1


 
2


 
1


 
 
—


 
*CONFIDENTIAL
 
29


 
27


 
25


 
22


 
22


 
20


 
28


 
20


 
23


 
6


 
 
3


 
*CONFIDENTIAL
 
20


 
32


 
30


 
30


 
30


 
37


 
42


 
38


 
35


 
(8


)
 
(5


)
*CONFIDENTIAL
 
14


 
12


 
12


 
11


 
11


 
10


 
12


 
10


 
10


 
2


 
 
2


 
*CONFIDENTIAL
 
282


 
279


 
271


 
241


 
258


 
273


 
331


 
273


 
272


 
(2


)
 
(1


)
BRANDs Headcount
 
683


 
655


 
634


 
590


 
679


 
644


 
806


 
635


 
684


 
(1


)
 
(50


)

 

--------------------------------------------------------------------------------


47

--------------------------------------------------------------------------------




*
The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.



Confidential Treatment


BRANDS
Donna Van Osten
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Actuals
 
 
12&0 Forecast
 
December
 
Month Volume Actuals
 
Month Productivity
Variance
 
 
Explanation of Budget
Productivity Variances
 
 
October
 
November
 
 
December
 
 
January ‘05
 
February ‘05
 
Forecast
 
Budget
 
Forecast
 
Budget
 
Forecast
 
 
Budget
 
 
Indirect Costs
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
1,922,203


 
1,908,082


 
 
1,972,049


 
 
1,600,365


 
1,709,047


 
1,891,410


 
2,271,182


 
1,570,997


 
1,934,869


 
101,051


 
 
37,179


 
 
 
*CONFIDENTIAL
 
41,258


 
31,117


 
 
60,086


 
 
54,904


 
63,239


 
31,729


 
—


 
30,587


 
—


 
29,199


 
 
50,088


 
 
*CONFIDENTIAL
*CONFIDENTIAL
 
828


 
—


 
 
(563


)
 
—


 
—


 
—


 
—


 
—


 
—


 
(563


)
 
(563


)
 
 
*CONFIDENTIAL
 
—


 
—


 
 
—


 
 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
 
—


 
 
 
*CONFIDENTIAL
 
—


 
—


 
 
—


 
 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
 
—


 
 
 
*CONFIDENTIAL
 
13,419


 
10,241


 
 
7,077


 
 
38,706


 
2,987


 
4,640


 
5,744


 
4,574


 
4,863


 
2,503


 
 
2,214


 
 
 
*CONFIDENTIAL
 
1,891,669


 
1,333,201


 
 
1,153,472


 
 
988,513


 
1,008,882


 
1,053,118


 
1,297,458


 
1,027,758


 
1,101,402


 
125,714


 
 
52,070


 
 
*CONFIDENTIAL
*CONFIDENTIAL
 
430,915


 
454,792


 
 
334,797


 
 
357,650


 
373,267


 
335,205


 
391,278


 
330,078


 
333,091


 
4,719


 
 
1,706


 
 
 
*CONFIDENTIAL
 
269,674


 
202,437


 
 
184,992


 
 
305,309


 
307,969


 
270,099


 
321,176


 
255,904


 
273,264


 
(80,911


)
 
88,272


 
 
*CONFIDENTIAL
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
4,569,966


 
3,939,843


 
 
3,711,910


 
 
3,345,447


 
3,465,392


 
3,586,200


 
4,286,839


 
3,530,198


 
3,647,489


 
181,712


 
 
64,420


 
 
*CONFIDENTIAL
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
—


 
—


 
 
—


 
 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
 
—


 
 
 
*CONFIDENTIAL
 
—


 
—


 
 
—


 
 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
 
—


 
 
 
*CONFIDENTIAL
 
2,961


 
6,880


 
 
5,858


 
 
30,319


 
19,412


 
30,500


 
30,500


 
30,500


 
30,500


 
(24,642


)
 
(24,642


)
 
*CONFIDENTIAL
*CONFIDENTIAL
 
3,124


 
9,442


 
 
4,457


 
 
5,733


 
3,733


 
7,833


 
6,733


 
7,833


 
6,733


 
(3,377


)
 
(2,277


)
 
 
*CONFIDENTIAL
 
108,881


 
(22,535


)
 
40,260


 
 
8,000


 
29,000


 
24,553


 
31,405


 
24,553


 
24,957


 
15,707


 
 
15,303


 
 
*CONFIDENTIAL
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
5,923


 
11,719


 
 
4,285


 
 
8,530


 
9,755


 
8,875


 
12,875


 
8,700


 
11,200


 
(4,415


)
 
(6,915


)
 
*CONFIDENTIAL
*CONFIDENTIAL
 
—


 
—


 
 
—


 
 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
 
—


 
 
 


48

--------------------------------------------------------------------------------




*CONFIDENTIAL
 
—


 
272


 
 
6,415


 
 
1,200


 
1,200


 
1,200


 
—


 
1,200


 
—


 
5,215


 
 
6,415


 
 
 
*CONFIDENTIAL
 
—


 
—


 
 
—


 
 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
 
—


 
 
 
*CONFIDENTIAL
 
—


 
—


 
 
—


 
 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
 
—


 
 
 
*CONFIDENTIAL
 
—


 
—


 
 
—


 
 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
 
—


 
 
 
*CONFIDENTIAL
 
—


 
42


 
 
83


 
 
1,000


 
1,000


 
—


 
—


 
—


 
—


 
83


 
 
83


 
 
 
*CONFIDENTIAL
 
363,929


 
147,377


 
 
158,022


 
 
190,805


 
197,982


 
176,307


 
168,644


 
186,806


 
167,682


 
(10,783


)
 
(11,660


)
 
 
*CONFIDENTIAL
 
—


 
—


 
 
—


 
 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
 
—


 
 
 
*CONFIDENTIAL
 
27,367


 
27,367


 
 
27,357


 
 
24,613


 
24,729


 
24,159


 
29,596


 
24,113


 
25,113


 
3,255


 
 
2,254


 
 
 
*CONFIDENTIAL
 
—


 
—


 
 
—


 
 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
 
—


 
 
 
*CONFIDENTIAL
 
—


 
—


 
 
—


 
 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
 
—


 
 
 
*CONFIDENTIAL
 
—


 
—


 
 
—


 
 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
 
—


 
 
 
*CONFIDENTIAL
 
—


 
—


 
 
—


 
 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
 
—


 
 
 
*CONFIDENTIAL
 
15,801


 
5,648


 
 
(24,729


)
 
18,467


 
31,090


 
20,289


 
23,690


 
17,902


 
17,902


 
(42,631


)
 
(42,631


)
 
*CONFIDENTIAL
*CONFIDENTIAL
 
—


 
1,729


 
 
282


 
 
—


 
—


 
—


 
—


 
—


 
—


 
282


 
 
282


 
 
 
*CONFIDENTIAL
 
1,356


 
93,453


 
 
396


 
 
2,026


 
2,479


 
8,687


 
18,545


 
8,573


 
15,775


 
(8,177


)
 
(15,379


)
 
*CONFIDENTIAL
*CONFIDENTIAL
 
—


 
—


 
 
—


 
 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
 
—


 
 
 
*CONFIDENTIAL
 
202,275


 
246,742


 
 
108,271


 
 
94,069


 
147,790


 
110,139


 
181,083


 
98,437


 
136,788


 
9,634


 
 
(28,617


)
 
*CONFIDENTIAL
*CONFIDENTIAL
 
—


 
—


 
 
—


 
 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
 
—


 
 
 
*CONFIDENTIAL
 
84,202


 
115,401


 
 
98,674


 
 
42,067


 
31,432


 
74,302


 
24,599


 
74,940


 
18,485


 
23,734


 
 
80,189


 
 
*CONFIDENTIAL
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
8,810


 
5,450


 
 
2,500


 
 
7,431


 
5,588


 
7,978


 
3,997


 
8,004


 
3,004


 
(5,504


)
 
(504


)
 
 
*CONFIDENTIAL
 
13,000


 
10,250


 
 
10,250


 
 
11,303


 
8,498


 
14,163


 
12,299


 
14,243


 
9,243


 
(3,993


)
 
1,008


 
 
 
*CONFIDENTIAL
 
13,160


 
10,721


 
 
7,496


 
 
12,931


 
9,828


 
23,376


 
36,232


 
23,587


 
27,317


 
(16,091


)
 
(19,821


)
 
*CONFIDENTIAL
*CONFIDENTIAL
 
5,082


 
5,598


 
 
2,795


 
 
1,984


 
1,483


 
3,000


 
3,000


 
3,000


 
3,000


 
(205


)
 
(205


)
 
 
*CONFIDENTIAL
 
—


 
—


 
 
—


 
 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
 
—


 
 
 
*CONFIDENTIAL
 
—


 
—


 
 
—


 
 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
 
—


 
 
 
*CONFIDENTIAL
 
1,158


 
2,935


 
 
2,685


 
 
—


 
—


 
—


 
—


 
—


 
—


 
2,685


 
 
2,685


 
 
 


49

--------------------------------------------------------------------------------




*CONFIDENTIAL
 
—


 
25


 
 
135


 
 
—


 
—


 
—


 
—


 
—


 
—


 
135


 
 
135


 
 
 
*CONFIDENTIAL
 
—


 
—


 
 
—


 
 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
 
—


 
 
 
*CONFIDENTIAL
 
—


 
—


 
 
—


 
 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
 
—


 
 
 
*CONFIDENTIAL
 
—


 
—


 
 
—


 
 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
 
—


 
 
 
*CONFIDENTIAL
 
1,020,662


 
809,706


 
 
446,410


 
 
350,000


 
350,000


 
350,000


 
17,562


 
350,000


 
17,562


 
96,410


 
 
428,848


 
 
*CONFIDENTIAL
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
63,905


 
(45,409


)
 
(51,730


)
 
—


 
—


 
—


 
—


 
—


 
—


 
(91,730


)
 
(51,730


)
 
*CONFIDENTIAL
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Indirect Expenses
 
6,511,563


 
5,382,654


 
 
4,560,091


 
 
4,155,725


 
4,340,391


 
4,471,561


 
4,907,800


 
4,392,589


 
4,162,751


 
167,502


 
 
397,340


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
979


 
961


 
 
1,059


 
 
869


 
550


 
925


 
716


 
1,020


 
955


 
39


 
 
92


 
 
*CONFIDENTIAL
*CONFIDENTIAL
 
1,558


 
1,284


 
 
1,146


 
 
1,235


 
1,691


 
1,134


 
784


 
1,104


 
1,046


 
42


 
 
100


 
 
*CONFIDENTIAL
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
587


 
703


 
 
652


 
 
699


 
439


 
742


 
625


 
819


 
847


 
42


 
 
15


 
 
*CONFIDENTIAL
*CONFIDENTIAL
 
1,094


 
925


 
 
933


 
 
994


 
1,350


 
910


 
685


 
887


 
917


 
46


 
 
18


 
 
*CONFIDENTIAL

 

--------------------------------------------------------------------------------

*
The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.




50

--------------------------------------------------------------------------------




Confidential Treatment


BRANDS
Donna Van Osten
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  
 
DECEMBER YTD
 
 
Full Year
 
 
 
Actuals
 
Budget
 
Variance
 
 
Budget Volume
Actuals
 
Budget
Productivity
Variance
 
 
2004 Forecast
 
2004 Budget
 
Variance
 
 
2003 Actuals
 
Variance
 
 
Budget Volume
Actuals
 
Budget
Productivity
Variance
 
 
 
 
 
 
 
 
 
 
 
 
 
 
DRIVERS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
324,947
 
378,447
 
(53,500
)
 
324,947
 
—


 
 
324,947
 
378,447
 
(53,500
)
 
419,820
 
(94,873
)
 
324,947
 
—


 
*CONFIDENTIAL
 
67,103
 
105,879
 
(18,774
)
 
87,105
 
—


 
 
87,105
 
105,879
 
(18,774
)
 
124,884
 
(37,779
)
 
87,105
 
—


 
*CONFIDENTIAL
 
52,093
 
64,776
 
(12,683
)
 
52,093
 
—


 
 
52,093
 
64,776
 
(12,683
)
 
85,331
 
(33,238
)
 
52,093
 
—


 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
94,108
 
132,405
 
(38,297
)
 
94,108
 
—


 
 
94,108
 
116,382
 
(22,274
)
 
135,714
 
(41,806
)
 
94,108
 
—


 
*CONFIDENTIAL
 
56,163
 
81,679
 
(25,516
)
 
56,163
 
—


 
 
56,163
 
71,102
 
(14,939
)
 
92,527
 
(36,364
)
 
56,163
 
—


 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
239
 
354
 
(115
)
 
305
 
(66


)
 
299
 
337
 
(38
)
 
249
 
50
 
 
296
 
3


 
*CONFIDENTIAL
 
194
 
243
 
(49
)
 
198
 
(4


)
 
206
 
237
 
(30
)
 
314
 
(107
)
 
203
 
4


 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
113
 
89
 
24
 
 
89
 
24


 
 
91
 
94
 
(3
)
 
141
 
(50
)
 
91
 
(1


)
*CONFIDENTIAL
 
30
 
25
 
5
 
 
24
 
7


 
 
24
 
26
 
(2
)
 
42
 
(18
)
 
24
 
(0


)
*CONFIDENTIAL
 
40
 
45
 
(5
)
 
40
 
1


 
 
38
 
41
 
(3
)
 
38
 
2
 
 
39
 
(1


)
*CONFIDENTIAL
 
24
 
28
 
(4
)
 
24
 
0


 
 
23
 
25
 
(2
)
 
25
 
(2
)
 
23
 
(0


)

BRANDS
Donna Van Osten
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  
 
DECEMBER YTD
 
 
Full Year Average
 
 
 
Actuals
 
Budget
 
Variance
 
 
Budget Volume
Actuals
 
Budget
Productivity
Variance
 
 
2004 Forecast
 
2004 Budget
 
Variance
 
 
2003 Actuals
 
Variance
 
 
Budget Volume
Actuals
 
Budget
Productivity
Variance
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SUMMARY HEADCOUNT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
BRANDs
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


51

--------------------------------------------------------------------------------




*CONFIDENTIAL
 
3


 
3


 
—


 
 
3


 
—


 
 
3


 
3


 
(0


)
 
4


 
(2


)
 
3
 
 
(0


)
*CONFIDENTIAL
 
38


 
43


 
(5


)
 
37


 
1


 
 
38


 
41


 
(4


)
 
37


 
1


 
 
36
 
 
1


 
*CONFIDENTIAL
 
—


 
354


 
(354


)
 
305


 
(305


)
 
299


 
337


 
(38


)
 
249


 
50


 
 
296
 
 
3


 
*CONFIDENTIAL
 
111


 
—


 
111


 
 
—


 
111


 
 
—


 
—


 
—


 
 
—


 
—


 
 
—
 
 
—


 
*CONFIDENTIAL
 
128


 
—


 
128


 
 
—


 
128


 
 
—


 
—


 
—


 
 
—


 
—


 
 
—
 
 
—


 
*CONFIDENTIAL
 
—


 
—


 
—


 
 
—


 
—


 
 
—


 
—


 
—


 
 
10


 
(10


)
 
—
 
 
—


 
*CONFIDENTIAL
 
72


 
65


 
7


 
 
57


 
15


 
 
74


 
67


 
7


 
 
78


 
(4


)
 
62
 
 
12


 
*CONFIDENTIAL
 
1


 
—


 
1


 
 
—


 
1


 
 
17


 
12


 
6


 
 
33


 
(15


)
 
12
 
 
6


 
*CONFIDENTIAL
 
10


 
10


 
—


 
 
10


 
—


 
 
11


 
10


 
1


 
 
6


 
5


 
 
10
 
 
1


 
*CONFIDENTIAL
 
363


 
474


 
(111


)
 
412


 
(49


)
 
442


 
470


 
(28


)
 
416


 
25


 
 
419
 
 
23


 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
—


 
—


 
—


 
 
—


 
—


 
 
—


 
—


 
—


 
 
28


 
(28


)
 
—
 
 
—


 
*CONFIDENTIAL
 
194


 
243


 
(49


)
 
198


 
(4


)
 
206


 
237


 
(30


)
 
232


 
(26


)
 
203
 
 
4


 
*CONFIDENTIAL
 
—


 
—


 
—


 
 
—


 
—


 
 
—


 
—


 
—


 
 
54


 
(54


)
 
—
 
 
—


 
*CONFIDENTIAL
 
7


 
4


 
3


 
 
4


 
3


 
 
9


 
12


 
(3


)
 
35


 
(26


)
 
11
 
 
(2


)
*CONFIDENTIAL
 
2


 
2


 
—


 
 
2


 
—


 
 
2


 
2


 
—


 
 
4


 
(2


)
 
2
 
 
—


 
*CONFIDENTIAL
 
—


 
—


 
—


 
 
—


 
—


 
 
—


 
—


 
—


 
 
2


 
(2


)
 
—
 
 
—


 
*CONFIDENTIAL
 
—


 
—


 
—


 
 
—


 
—


 
 
—


 
—


 
—


 
 
5


 
(5


)
 
—
 
 
—


 
*CONFIDENTIAL
 
—


 
—


 
—


 
 
—


 
—


 
 
—


 
—


 
—


 
 
14


 
(14


)
 
—
 
 
—


 
*CONFIDENTIAL
 
26


 
28


 
(2


)
 
23


 
3


 
 
31


 
28


 
3


 
 
34


 
(3


)
 
24
 
 
6


 
*CONFIDENTIAL
 
—


 
—


 
—


 
 
—


 
—


 
 
1


 
—


 
1


 
 
36


 
(35


)
 
—
 
 
1


 
*CONFIDENTIAL
 
30


 
42


 
(12


)
 
35


 
(5


)
 
29


 
42


 
(13


)
 
48


 
(19


)
 
36
 
 
(7


)
*CONFIDENTIAL
 
—


 
—


 
—


 
 
—


 
—


 
 
0


 
—


 
0


 
 
6


 
(5


)
 
—
 
 
0


 
*CONFIDENTIAL
 
12


 
12


 
—


 
 
10


 
2


 
 
14


 
12


 
2


 
 
13


 
1


 
 
11
 
 
3


 
*CONFIDENTIAL
 
271


 
331


 
(60


)
 
272


 
(1


)
 
292


 
333


 
(41


)
 
510


 
(218


)
 
287
 
 
5


 
BRANDs Headcount
 
634


 
806


 
(172


)
 
684


 
(50


)
 
733


 
803


 
(70


)
 
926


 
(193


)
 
706
 
 
27


 

 

--------------------------------------------------------------------------------


52

--------------------------------------------------------------------------------




*
The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.



 

Confidential Treatment


BRANDS
Donna Van Osten
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
DECEMBER YTD
 
 
Full Year
 
 
 
Actuals
 
 
Budget
 
 
Variance
 
 
Budget
Volume
Actuals
 
 
Budget
Productivity
Variance
 
 
2004
Forecast
 
 
2004
Budget
 
 
Variance
 
 
2003
Actuals
 
Variance
 
 
Budget
Volume
Actuals
 
 
Budget
Productivity
Variance
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Indirect Costs
 
24,824,795


 
 
25,763,920


 
 
(939,125


)
 
22,750,323


 
 
2,074,472


 
 
24,824,795


 
 
25,763,920


 
 
(939,125


)
 
30,508,096


 
(5,683,300


)
 
22,750,323


 
 
2,074,472


 
*CONFIDENTIAL
 
1,467,605


 
 
2,997,854


 
 
(1,530,249


)
 
1,952,185


 
 
(494,581


)
 
1,467,605


 
 
2,997,854


 
 
(1,530,249


)
 
4,301,070


 
(2,833,465


)
 
1,962,185


 
 
(494,581


)
*CONFIDENTIAL
 
56,075


 
 
1,797


 
 
54,278


 
 
1,797


 
 
54,278


 
 
56,075


 
 
1,797


 
 
54,278


 
 
1,130,424


 
(1,074,349


)
 
1,797


 
 
54,278


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
19,635


 
 
12,019


 
 
7,615


 
 
12,019


 
 
7,615


 
 
19,635


 
 
12,019


 
 
7,615


 
 
570,902


 
(551,267


)
 
12,019


 
 
7,615


 
*CONFIDENTIAL
 
174,487


 
 
144,513


 
 
29,954


 
 
136,173


 
 
38,294


 
 
174,467


 
 
144,513


 
 
29,954


 
 
324,275


 
(149,807


)
 
136,173


 
 
38,294


 
*CONFIDENTIAL
 
18,771,892


 
 
18,702,633


 
 
69,260


 
 
16,242,050


 
 
2,529,843


 
 
18,771,892


 
 
18,702,633


 
 
69,260


 
 
25,863,177


 
(7,091,285


)
 
16,242,050


 
 
2,529,843


 
*CONFIDENTIAL
 
6,807,594


 
 
5,438,859


 
 
368,735


 
 
4,734,651


 
 
1,072,943


 
 
5,807,594


 
 
5,438,859


 
 
368,735


 
 
6,746,800


 
(939,205


)
 
4,734,651


 
 
1,072,943


 
*CONFIDENTIAL
 
3,797,898


 
 
4,658,768


 
 
(860,870


)
 
4,045,168


 
 
(247,267


)
 
3,797,898


 
 
4,658,768


 
 
(860,870


)
 
4,964,749


 
(1,166,851


)
 
4,045,166


 
 
(247,267


)
*CONFIDENTIAL
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
54,919,961


 
 
57,720,364


 
 
(2,800,403


)
 
49,884,363


 
 
5,035,598


 
 
54,919,961


 
 
57,720,364


 
 
(2,800,403


)
 
74,409,492


 
(19,489,530


)
 
49,884,363


 
 
5,035,598


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
5,054


 
 
—


 
 
5,054


 
 
—


 
 
5,054


 
 
5,054


 
 
—


 
 
5,054


 
 
4,643


 
411


 
 
—


 
 
5,054


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
134,211


 
 
234,777


 
 
(100,566


)
 
221,017


 
 
(86,806


)
 
134,211


 
 
234,777


 
 
(100,586


)
 
180,469


 
(45,258


)
 
221,017


 
 
(86,806


)
*CONFIDENTIAL
 
124,281


 
 
97,420


 
 
26,860


 
 
97,306


 
 
26,975


 
 
124,281


 
 
97,420


 
 
26,860


 
 
196,971


 
(72,690


)
 
97,306


 
 
26,975


 
*CONFIDENTIAL
 
642,757


 
 
521,532


 
 
121,225


 
 
434,213


 
 
208,543


 
 
642,757


 
 
521,532


 
 
121,225


 
 
821,825


 
(179,068


)
 
434,213


 
 
208,543


 
*CONFIDENTIAL
 
113,423


 
 
155,698


 
 
(42,276


)
 
139,748


 
 
(28,326


)
 
113,423


 
 
155,698


 
 
(42,276


)
 
526,386


 
(412,963


)
 
139,748


 
 
(26,326


)
*CONFIDENTIAL
 
3,752


 
 
—


 
 
3,752


 
 
—


 
 
3,752


 
 
3,752


 
 
—


 
 
3,752


 
 
56,065


 
(52,314


)
 
—


 
 
3,752


 
*CONFIDENTIAL
 
33,227


 
 
6,102


 
 
27,126


 
 
6,102


 
 
27,126


 
 
33,227


 
 
6,102


 
 
27,126


 
 
28,165


 
5,062


 
 
6,102


 
 
27,126


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 


53

--------------------------------------------------------------------------------




*CONFIDENTIAL
 
20,789


 
 
838


 
 
19,951


 
 
838


 
 
19,951


 
 
20,789


 
 
838


 
 
19,951


 
 
49,719


 
(28,931


)
 
838


 
 
19,951


 
*CONFIDENTIAL
 
2,664,213


 
 
2,907,642


 
 
(243,429


)
 
2,599,443


 
 
64,771


 
 
2,664,213


 
 
2,907,642


 
 
(243,429


)
 
4,437,622


 
(1,773,409


)
 
2,599,443


 
 
64,771


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
324,092


 
 
352,838


 
 
(28,746


)
 
312,108


 
 
11,984


 
 
324,092


 
 
352,838


 
 
(28,746


)
 
349,451


 
(25,359


)
 
312,108


 
 
11,984


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
330,130


 
 
496,452


 
 
(166,321


)
 
413,037


 
 
(82,906


)
 
330,130


 
 
496,452


 
 
(166,321


)
 
734,376


 
(404,246


)
 
413,037


 
 
(82,906


)
*CONFIDENTIAL
 
51,336


 
 
45,462


 
 
5,874


 
 
45,462


 
 
5,874


 
 
51,336


 
 
45,462


 
 
5,874


 
 
36,792


 
14,544


 
 
45,462


 
 
5,874


 
*CONFIDENTIAL
 
192,558


 
 
274,873


 
 
(142,315


)
 
236,741


 
 
(104,183


)
 
132,558


 
 
274,873


 
 
(142,315


)
 
281,069


 
(148,511


)
 
236,741


 
 
(104,183


)
*CONFIDENTIAL
 
—


 
 
16,000


 
 
(16,000


)
 
16,000


 
 
(16,000


)
 
—


 
 
16,000


 
 
(16,000


)
 
—


 
—


 
 
16,000


 
 
(16,000


)
*CONFIDENTIAL
 
2,141,818


 
 
2,998,834


 
 
(857,018


)
 
2,411,642


 
 
(269,826


)
 
2,141,816


 
 
2,998,834


 
 
(857,018


)
 
3,384,957


 
(1,243,141


)
 
2,411,642


 
 
(269,826


)
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
1,145,505


 
 
642,558


 
 
502,947


 
 
565,129


 
 
580,376


 
 
1,145,505


 
 
642,558


 
 
502,947


 
 
2,935,877


 
(1,790,372


)
 
565,129


 
 
580,376


 
*CONFIDENTIAL
 
125,485


 
 
82,400


 
 
43,085


 
 
71,934


 
 
53,551


 
 
125,485


 
 
82,400


 
 
43,085


 
 
308,278


 
(182,793


)
 
71,934


 
 
53,551


 
*CONFIDENTIAL
 
241,983


 
 
185,730


 
 
56,253


 
 
154,023


 
 
87,961


 
 
241,983


 
 
185,730


 
 
56,253


 
 
331,575


 
(89,592


)
 
154,023


 
 
87,961


 
*CONFIDENTIAL
 
196,734


 
 
432,530


 
 
(236,797


)
 
341,905


 
 
(146,171


)
 
195,734


 
 
432,530


 
 
(236,797


)
 
628,854


 
(433,120


)
 
341,905


 
 
(146,171


)
*CONFIDENTIAL
 
51,969


 
 
41,852


 
 
10,117


 
 
41,852


 
 
10,117


 
 
51,969


 
 
41,852


 
 
10,117


 
 
43,331


 
8,638


 
 
41,852


 
 
10,117


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
968


 
 
—


 
 
968


 
 
—


 
 
968


 
 
968


 
 
—


 
 
968


 
 
5,191


 
(4,223


)
 
—


 
 
968


 
*CONFIDENTIAL
 
110,886


 
 
32,685


 
 
78,201


 
 
32,665


 
 
78,201


 
 
110,886


 
 
32,685


 
 
78,201


 
 
473,639


 
(362,753


)
 
32,685


 
 
78,201


 
*CONFIDENTIAL
 
(3,265


)
 
(5,212


)
 
1,947


 
 
(5,212


)
 
1,947


 
 
(3,285


)
 
(5,212


)
 
1,947


 
 
2,703


 
(5,968


)
 
(5,212


)
 
1,947


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
5,870,337


 
 
1,270,561


 
 
4,299,776


 
 
1,270,561


 
 
4,299,776


 
 
5,570,337


 
 
1,270,561


 
 
4,299,776


 
 
2,174,715


 
3,395,621


 
 
1,270,561


 
 
4,299,776


 
*CONFIDENTIAL
 
(511,738


)
 
(966,561


)
 
454,823


 
 
(966,561


)
 
454,823


 
 
(511,738


)
 
(966,561


)
 
454,823


 
 
90,527


 
(602,265


)
 
(966,561


)
 
454,823


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Indirect Expenses
 
68,569,465


 
 
67,545,375


 
 
1,024,090


 
 
58,324,334


 
 
10,245,131


 
 
68,569,465


 
 
67,545,375


 
 
1,024,090


 
 
92,492,693


 
(23,923,228


)
 
58,324,334


 
 
10,245,131


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
729


 
 
510


 
 
218


 
 
620


 
 
109


 
 
729


 
 
580


 
 
148


 
 
682


 
47


 
 
620


 
 
109


 
*CONFIDENTIAL
 
1,221


 
 
827


 
 
394


 
 
1,038


 
 
182


 
 
1,221


 
 
950


 
 
271


 
 
1,000


 
221


 
 
1,038


 
 
182


 
 
 
 
 
 
 
 
 
 
 
 
 
 


54

--------------------------------------------------------------------------------




*CONFIDENTIAL
 
584


 
 
436


 
 
148


 
 
530


 
 
54


 
 
584


 
 
498


 
 
88


 
 
548


 
35


 
 
530


 
 
54


 
*CONFIDENTIAL
 
978


 
 
707


 
 
271


 
 
888


 
 
90


 
 
978


 
 
812


 
 
166


 
 
804


 
174


 
 
888


 
 
90


 

 

--------------------------------------------------------------------------------

*
The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.




55

--------------------------------------------------------------------------------




Confidential Treatment


BRANDS-Teleservices
Donna Van Osten
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  
 
Actuals
 
12&0 Forecast
 
December
 
Monthly Volume Actuals
 
Monthly Productivity
Variance
 
 
 
October
 
November
 
December
 
January ‘05
 
February ‘05
 
Forecast
 
Budget
 
Forecast
 
Budget
 
Forecast
 
 
Budget
 
 
 
 
 
 
 
 
 
 
 
 
 
DRIVERS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
24,060


 
20,592


 
16,235


 
25,860


 
29,196


 
18,632


 
19,099


 
16,235


 
16,235


 
—


 
 
—


 
*CONFIDENTIAL
 
6,158


 
5,203


 
4,027


 
4,369


 
7,192


 
4,564


 
5,329


 
4,027


 
4,027


 
—


 
 
—


 
*CONFIDENTIAL
 
3,903


 
3,975


 
3,697


 
3,175


 
2,372


 
3,665


 
4,920


 
3,697


 
3,697


 
—


 
 
—


 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
6,650


 
5,604


 
4,308


 
4,784


 
7,891


 
4,834


 
6,853


 
4,308


 
4,308


 
—


 
 
—


 
*CONFIDENTIAL
 
4,179


 
4,258


 
3,978


 
3,366


 
2,567


 
3,942


 
6,262


 
3,978


 
3,978


 
—


 
 
—


 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
265


 
248


 
239


 
245


 
311


 
257


 
354


 
249


 
305


 
(10


)
 
(66


)
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
91


 
83


 
68


 
108


 
94


 
72


 
54


 
65


 
53


 
3


 
 
15


 
*CONFIDENTIAL
 
23


 
21


 
17


 
18


 
23


 
18


 
15


 
16


 
13


 
1


 
 
4


 


BRANDS-Teleservices
Donna Van Osten
 


  
  
 
Actuals
 
12&0 Forecast
 
December
 
Monthly Volume Actuals
 
Monthly Productivity 
Variance
 
 
 
October
 
November
 
December
 
January ‘05
 
February ‘05
 
Forecast
 
Budget
 
Forecast
 
Budget
 
Forecast
 
 
Budget
 
 
 
 
 
 
 
 
 
 
 
 
 
SUMMARY HEADCOUNT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
BRANDs
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
3


 
3


 
3


 
3


 
3


 
3


 
3


 
3


 
3


 
—


 
 
—


 
*CONFIDENTIAL
 
43


 
38


 
38


 
28


 
35


 
29


 
43


 
28


 
37


 
10


 
 
1


 
*CONFIDENTIAL
 
—


 
—


 
—


 
245


 
311


 
257


 
354


 
249


 
305


 
(249


)
 
(305


)
*CONFIDENTIAL
 
139


 
122


 
111


 
—


 
—


 
—


 
—


 
—


 
—


 
111


 
 
111


 
*CONFIDENTIAL
 
126


 
126


 
128


 
—


 
—


 
—


 
—


 
—


 
—


 
128


 
 
128


 


56

--------------------------------------------------------------------------------




*CONFIDENTIAL
 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
 
—


 
*CONFIDENTIAL
 
78


 
76


 
72


 
63


 
83


 
72


 
65


 
72


 
57


 
—


 
 
15


 
*CONFIDENTIAL
 
2


 
1


 
1


 
—


 
—


 
—


 
—


 
—


 
—


 
1


 
 
1


 
*CONFIDENTIAL
 
10


 
10


 
10


 
10


 
10


 
10


 
10


 
10


 
10


 
—


 
 
—


 
Brands Teleservices SubTotal
 
401


 
376


 
363


 
349


 
421


 
371


 
474


 
362


 
412


 
1


 
 
(49


)

 

--------------------------------------------------------------------------------

*
The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.




57

--------------------------------------------------------------------------------




Confidential Treatment


BRANDS-Teleservices
Donna Van Osten
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  
 
Actuals
 
 
12&0 Forecast
 
December
 
Monthly Volume Actuals
 
Monthly Productivity 
Variance
 
 
 
October
 
 
November
 
 
December
 
 
January ‘05
 
February ‘05
 
Forecast
 
Budget
 
Forecast
 
Budget
 
Forecast
 
 
Budget
 
Indirect Costs
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
1,021,103


 
 
1,013,388


 
 
1,026,156


 
 
870,314


 
972,450


 
1,010,486


 
1,229,319


 
989,452


 
1,078,436
 
 
36,703


 
 
(52,284


)
*CONFIDENTIAL
 
38,800


 
 
30,174


 
 
58,515


 
 
50,840


 
49,331


 
31,477


 
—


 
30,635


 
—
 
 
27,880


 
 
58,615


 
*CONFIDENTIAL
 
828


 
 
—


 
 
(563


)
 
—


 
—


 
—


 
—


 
—


 
—
 
 
(563


)
 
(563


)
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
—


 
—


 
—


 
—


 
—
 
 
—


 
 
—


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
—


 
—


 
—


 
—


 
—
 
 
—


 
 
—


 
*CONFIDENTIAL
 
13,419


 
 
1,714


 
 
1,557


 
 
36,941


 
1,100


 
2,639


 
3,383


 
2,571


 
2,935
 
 
(1,014


)
 
(1,378


)
*CONFIDENTIAL
 
1,678,974


 
 
1,116,588


 
 
932,295


 
 
771,238


 
838,883


 
767,643


 
952,416


 
742,869


 
819,858
 
 
189,426


 
 
112,437


 
*CONFIDENTIAL
 
264,757


 
 
292,139


 
 
204,590


 
 
216,011


 
236,211


 
209,117


 
239,991


 
203,986


 
208,812
 
 
604


 
 
(4,223


)
*CONFIDENTIAL
 
188,441


 
 
121,536


 
 
101,146


 
 
198,212


 
210,608


 
165,100


 
196,356


 
160,902


 
170,846
 
 
(59,756


)
 
(69,701


)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
3,206,321


 
 
2,575,538


 
 
2,232,695


 
 
2,143,556


 
2,308,583


 
2,186,463


 
2,621,465


 
2,130,414


 
2,280,888
 
 
193,281


 
 
42,607


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
—


 
—


 
—


 
—


 
—
 
 
—


 
 
—


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
—


 
—


 
—


 
—


 
—
 
 
—


 
 
—


 
*CONFIDENTIAL
 
2,961


 
 
1,500


 
 
6,142


 
 
30,319


 
19,412


 
18,000


 
18,000


 
18,000


 
18,000
 
 
(12,858


)
 
(12,858


)
*CONFIDENTIAL
 
2,453


 
 
7,898


 
 
4,457


 
 
3,733


 
3,733


 
4,833


 
3,733


 
4,833


 
3,733
 
 
(377


)
 
723


 
*CONFIDENTIAL
 
16,602


 
 
—


 
 
32,783


 
 
4,000


 
4,000


 
18,000


 
9,083


 
18,000


 
8,151
 
 
14,783


 
 
24,632


 
*CONFIDENTIAL
 
3,591


 
 
2,807


 
 
2,420


 
 
5,900


 
7,125


 
6,575


 
8,075


 
6,400


 
7,200
 
 
(3,980


)
 
(4,780


)
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
—


 
—


 
—


 
—


 
—
 
 
—


 
 
—


 
*CONFIDENTIAL
 
—


 
 
—


 
 
6,081


 
 
—


 
—


 
—


 
—


 
—


 
—
 
 
6,081


 
 
6,081


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
—


 
—


 
—


 
—


 
—
 
 
—


 
 
—


 


58

--------------------------------------------------------------------------------




*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
—


 
—


 
—


 
—


 
—
 
 
—


 
 
—


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
—


 
—


 
—


 
—


 
—
 
 
—


 
 
—


 
*CONFIDENTIAL
 
—


 
 
42


 
 
83


 
 
1,000


 
1,000


 
—


 
—


 
—


 
—
 
 
83


 
 
83


 
*CONFIDENTIAL
 
205,291


 
 
79,760


 
 
80,800


 
 
93,096


 
105,104


 
75,460


 
77,351


 
65,752


 
65,305
 
 
15,048


 
 
15,496


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
—


 
—


 
—


 
—


 
—
 
 
—


 
 
—


 
*CONFIDENTIAL
 
15,576


 
 
15,576


 
 
15,676


 
 
14,794


 
14,249


 
13,967


 
17,565


 
13,908


 
15,250
 
 
1,667


 
 
326


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
—


 
—


 
—


 
—


 
—
 
 
—


 
 
—


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
—


 
—


 
—


 
—


 
—
 
 
—


 
 
—


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
—


 
—


 
—


 
—


 
—
 
 
—


 
 
—


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
—


 
—


 
—


 
—


 
—
 
 
—


 
 
—


 
*CONFIDENTIAL
 
15,801


 
 
5,646


 
 
(24,729


)
 
18,467


 
31,090


 
20,289


 
23,690


 
17,902


 
17,902
 
 
(42,631


)
 
(42,631


)
*CONFIDENTIAL
 
—


 
 
1,729


 
 
282


 
 
—


 
—


 
—


 
—


 
—


 
—
 
 
282


 
 
282


 
*CONFIDENTIAL
 
954


 
 
45,845


 
 
195


 
 
2,013


 
2,466


 
3,685


 
12,642


 
3,565


 
10,956
 
 
(3,371


)
 
(10,762


)
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
—


 
—


 
—


 
—


 
—
 
 
—


 
 
—


 
*CONFIDENTIAL
 
182,262


 
 
205,709


 
 
92,094


 
 
88,174


 
143,295


 
92,346


 
139,962


 
81,822


 
105,769
 
 
10,272


 
 
(13,675


)
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
—


 
—


 
—


 
—


 
—
 
 
—


 
 
—


 
*CONFIDENTIAL
 
88,815


 
 
107,841


 
 
84,006


 
 
42,067


 
31,432


 
73,302


 
24,599


 
73,940


 
18,485
 
 
10,066


 
 
65,521


 
*CONFIDENTIAL
 
6,750


 
 
3,250


 
 
1,000


 
 
5,159


 
3,855


 
2,978


 
3,997


 
3,004


 
3,004
 
 
(2,004


)
 
(2,004


)
*CONFIDENTIAL
 
11,000


 
 
8,000


 
 
6,750


 
 
7,937


 
5,931


 
9,163


 
12,299


 
9,243


 
9,243
 
 
(2,493


)
 
(2,493


)
*CONFIDENTIAL
 
2,169


 
 
1,016


 
 
(2,409


)
 
2,159


 
1,613


 
3,665


 
4,920


 
3,697


 
3,697
 
 
(6,106


)
 
(6,106


)
*CONFIDENTIAL
 
2,786


 
 
4,148


 
 
1,995


 
 
1,984


 
1,483


 
3,000


 
3,000


 
3,000


 
3,000
 
 
(1,005


)
 
(1,005


)
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
—


 
—


 
—


 
—


 
—
 
 
—


 
 
—


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
—


 
—


 
—


 
—


 
—
 
 
—


 
 
—


 
*CONFIDENTIAL
 
(3,489


)
 
(3,123


)
 
2,745


 
 
—


 
—


 
—


 
—


 
—


 
—
 
 
(2,745


)
 
(2,745


)
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
—


 
—


 
—


 
—


 
—
 
 
—


 
 
—


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
—


 
—


 
—


 
—


 
—
 
 
—


 
 
—


 


59

--------------------------------------------------------------------------------




*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
—


 
—


 
—


 
—


 
—
 
 
—


 
 
—


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
—


 
—


 
—


 
—


 
—
 
 
—


 
 
—


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
—


 
—


 
—


 
—


 
—
 
 
—


 
 
—


 
*CONFIDENTIAL
 
24,797


 
 
(36,715


)
 
(6,393


)
 
—


 
—


 
—


 
—


 
—


 
—
 
 
(6,393


)
 
(6,393


)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Indirect Expenses
 
3,784,640


 
 
3,026,465


 
 
2,621,084


 
 
2,464,360


 
2,684,370


 
2,531,726


 
2,980,382


 
2,453,480


 
2,570,583
 
 
167,604


 
 
50,500


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
589


 
 
540


 
 
608


 
 
515


 
340


 
524


 
435


 
570


 
597
 
 
39


 
 
12


 
*CONFIDENTIAL
 
906


 
 
711


 
 
659


 
 
732


 
1,046


 
642


 
476


 
617


 
646
 
 
42


 
 
13


 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
482


 
 
460


 
 
539


 
 
448


 
293


 
452


 
383


 
495


 
529
 
 
45


 
 
10


 
*CONFIDENTIAL
 
767


 
 
605


 
 
584


 
 
637


 
899


 
555


 
419


 
536


 
573
 
 
49


 
 
11


 

 

--------------------------------------------------------------------------------

*
The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.




60

--------------------------------------------------------------------------------




Confidential Treatment


BRANDS-Teleservices
Donna Van Osten
 

61

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
DECEMBER YTD
 
 
Full Year
 
 
 
Actuals
 
Budget
 
Variance
 
 
Budget Volume
Actuals
 
Budget
Productivity
Variance
 
 
2004 Forecast
 
2004 Budget
 
Variance
 
 
2003 Actuals
 
Variance
 
 
Budget Volume
Actuals
 
Budget
Productivity
Variance
 
 
 
 
 
 
 
 
 
 
 
 
 
 
DRIVERS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
324,947


 
378,447


 
(53,500


)
 
324,947


 
—


 
 
324,947


 
378,447


 
(53,500


)
 
419,820


 
(94,873


)
 
324,947


 
—


 
*CONFIDENTIAL
 
87,105


 
105,879


 
(18,774


)
 
87,105


 
—


 
 
87,105


 
105,879


 
(18,774


)
 
124,884


 
(37,779


)
 
87,105


 
—


 
*CONFIDENTIAL
 
52,093


 
64,776


 
(12,683


)
 
52,093


 
—


 
 
52,093


 
64,776


 
(12,683


)
 
85,331


 
(33,238


)
 
52,093


 
—


 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
94,108


 
132,405


 
(38,297


)
 
94,108


 
—


 
 
94,108


 
116,382


 
(22,274


)
 
135,714


 
(41,606


)
 
94,108


 
—


 
*CONFIDENTIAL
 
56,163


 
81,679


 
(25,516


)
 
56,163


 
—


 
 
56,163


 
71,102


 
(14,939


)
 
92,527


 
(36,364


)
 
56,163


 
—


 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
239


 
354


 
(115


)
 
305


 
(66


)
 
299


 
337


 
(38


)
 
249


 
50


 
 
296


 
3


 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
113


 
89


 
24


 
 
89


 
24


 
 
91


 
94


 
(3


)
 
141


 
(50


)
 
91


 
(1


)
*CONFIDENTIAL
 
30


 
25


 
5


 
 
24


 
7


 
 
24


 
26


 
(2


)
 
42


 
(18


)
 
24


 
(0


)
 
BRANDS-Teleservices
Donna Van Osten
 


  
  
 
DECEMBER YTD
 
 
Full Year Average
 
 
 
Actuals
 
Budget
 
Variance
 
 
Budget Volume
Actuals
 
Budget
Productivity
Variance
 
 
2004 Forecast
 
2004 Budget
 
Variance
 
 
2003 Actuals
 
Variance
 
 
Budget Volume
Actuals
 
Budget
Productivity
Variance
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SUMMARY HEADCOUNT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
BRANDs
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
3


 
3


 
—


 
 
3


 
—


 
 
3


 
3


 
(0


)
 
4


 
(2


)
 
3


 
(0


)
*CONFIDENTIAL
 
38


 
43


 
(5


)
 
37


 
1


 
 
38


 
41


 
(4


)
 
37


 
1


 
 
36


 
1


 
*CONFIDENTIAL
 
—


 
354


 
(354


)
 
305


 
(305


)
 
299


 
337


 
(38


)
 
249


 
50


 
 
296


 
3


 
*CONFIDENTIAL
 
111


 
—


 
111


 
 
—


 
111


 
 
—


 
—


 
—


 
 
—


 
—


 
 
—


 
—


 
*CONFIDENTIAL
 
128


 
—


 
128


 
 
—


 
128


 
 
—


 
—


 
—


 
 
—


 
—


 
 
—


 
—


 
*CONFIDENTIAL
 
—


 
—


 
—


 
 
—


 
—


 
 
—


 
—


 
—


 
 
10


 
(10


)
 
—


 
—


 
*CONFIDENTIAL
 
72


 
65


 
7


 
 
57


 
15


 
 
74


 
67


 
7


 
 
78


 
(4


)
 
62


 
12


 
*CONFIDENTIAL
 
1


 
—


 
1


 
 
—


 
1


 
 
17


 
12


 
6


 
 
33


 
(15


)
 
12


 
6


 
*CONFIDENTIAL
 
10


 
10


 
—


 
 
10


 
—


 
 
11


 
10


 
1


 
 
6


 
5


 
 
10


 
1


 
Brands Teleservices SubTotal
 
363


 
474


 
(111


)
 
412


 
(49


)
 
442


 
470


 
(28


)
 
416


 
25


 
 
419


 
23


 

 

--------------------------------------------------------------------------------


62

--------------------------------------------------------------------------------




*
The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.




63

--------------------------------------------------------------------------------




Confidential Treatment


BRANDS-Teleservices
Donna Van Osten
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
DECEMBER YTD
 
 
Full Year
 
 
 
Actuals
 
 
Budget
 
 
Variance
 
 
Budget Volume
Actuals
 
 
Budget
Productivity
Variance
 
 
2004 Forecast
 
 
2004 Budget
 
 
Variance
 
 
2003 Actuals
 
Variance
 
 
Budget Volume
Actuals
 
 
Budget
Productivity
Variance
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Indirect Costs
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
13,458,265


 
 
14,042,751


 
 
(584,485


)
 
12,639,594


 
 
818,671


 
 
13,458,265


 
 
14,042,751


 
 
(584,485


)
 
14,038,095


 
(579,829


)
 
12,639,594


 
 
818,671


 
*CONFIDENTIAL
 
873,533


 
 
1,744,520


 
 
(870,987


)
 
1,167,454


 
 
(293,920


)
 
873,533


 
 
1,744,520


 
 
(870,987


)
 
2,247,073


 
(1,373,540


)
 
1,167,454


 
 
(293,920


)
*CONFIDENTIAL
 
41,859


 
 
561


 
 
41,298


 
 
561


 
 
41,298


 
 
41,859


 
 
561


 
 
41,298


 
 
13,203


 
28,655


 
 
561


 
 
41,298


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
368,431


 
(368,431


)
 
—


 
 
—


 
*CONFIDENTIAL
 
133,343


 
 
118,193


 
 
15,150


 
 
113,800


 
 
19,543


 
 
133,343


 
 
118,193


 
 
15,150


 
 
175,794


 
(42,450


)
 
113,800


 
 
19,543


 
*CONFIDENTIAL
 
15,436,422


 
 
14,885,047


 
 
551,375


 
 
13,053,806


 
 
2,382,616


 
 
15,436,422


 
 
14,885,047


 
 
551,375


 
 
19,187,508


 
(3,751,086


)
 
13,053,806


 
 
2,382,616


 
*CONFIDENTIAL
 
3,740,583


 
 
3,523,915


 
 
216,668


 
 
3,112,481


 
 
628,102


 
 
3,740,583


 
 
3,523,915


 
 
216,668


 
 
3,737,109


 
3,474


 
 
3,112,481


 
 
628,102


 
*CONFIDENTIAL
 
2,436,474


 
 
3,024,895


 
 
(588,422


)
 
2,661,724


 
 
(225,251


)
 
2,436,474


 
 
3,024,895


 
 
(588,422


)
 
2,728,963


 
(292,489


)
 
2,661,724


 
 
(225,251


)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
36,120,480


 
 
37,339,882


 
 
(1,219,402


)
 
32,749,420


 
 
3,371,060


 
 
36,120,480


 
 
37,339,882


 
 
(1,219,402


)
 
42,496,175


 
(6,375,696


)
 
32,749,420


 
 
3,371,060


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
4,643


 
(4,643


)
 
—


 
 
—


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
120,359


 
 
190,653


 
 
(70,294


)
 
176,892


 
 
(56,533


)
 
120,359


 
 
190,653


 
 
(70,294


)
 
157,467


 
(37,108


)
 
176,892


 
 
(56,533


)
*CONFIDENTIAL
 
99,459


 
 
57,345


 
 
42,114


 
 
57,345


 
 
42,114


 
 
99,459


 
 
57,345


 
 
42,114


 
 
142,900


 
(43,441


)
 
57,345


 
 
42,114


 
*CONFIDENTIAL
 
145,023


 
 
169,044


 
 
(24,021


)
 
154,011


 
 
(8,988


)
 
145,023


 
 
169,044


 
 
(24,021


)
 
173,225


 
(28,202


)
 
154,011


 
 
(8,988


)
*CONFIDENTIAL
 
74,126


 
 
101,349


 
 
(27,223


)
 
92,599


 
 
(18,473


)
 
74,126


 
 
101,349


 
 
(27,223


)
 
183,513


 
(109,386


)
 
92,599


 
 
(18,473


)
*CONFIDENTIAL
 
3,752


 
 
—


 
 
3,752


 
 
—


 
 
3,752


 
 
3,752


 
 
—


 
 
3,752


 
 
6,232


 
(2,480


)
 
—


 
 
3,752


 
*CONFIDENTIAL
 
13,334


 
 
72


 
 
13,262


 
 
72


 
 
13,262


 
 
13,334


 
 
72


 
 
13,262


 
 
1,114


 
12,221


 
 
72


 
 
13,262


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 


64

--------------------------------------------------------------------------------




*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
11,087


 
 
355


 
 
10,732


 
 
355


 
 
10,732


 
 
11,087


 
 
355


 
 
10,732


 
 
38,957


 
(27,870


)
 
355


 
 
10,732


 
*CONFIDENTIAL
 
1,498,811


 
 
1,530,812


 
 
(32,001


)
 
1,311,850


 
 
186,961


 
 
1,498,811


 
 
1,530,812


 
 
(32,001


)
 
2,257,397


 
(758,586


)
 
1,311,850


 
 
186,961


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
192,208


 
 
210,350


 
 
(18,143


)
 
189,536


 
 
2,672


 
 
192,208


 
 
210,350


 
 
(18,143


)
 
168,699


 
23,508


 
 
189,536


 
 
2,672


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
330,130


 
 
496,452


 
 
(166,321


)
 
413,037


 
 
(82,906


)
 
330,130


 
 
496,452


 
 
(166,321


)
 
734,376


 
(404,246


)
 
413,037


 
 
(82,906


)
*CONFIDENTIAL
 
42,049


 
 
39,116


 
 
2,933


 
 
39,116


 
 
2,933


 
 
42,049


 
 
39,116


 
 
2,933


 
 
35,711


 
6,338


 
 
39,116


 
 
2,933


 
*CONFIDENTIAL
 
62,116


 
 
185,562


 
 
(123,446


)
 
162,104


 
 
(99,988


)
 
62,116


 
 
185,562


 
 
(123,446


)
 
216,989


 
(154,873


)
 
162,104


 
 
(99,988


)
*CONFIDENTIAL
 
—


 
 
16,000


 
 
(16,000


)
 
16,000


 
 
(16,000


)
 
—


 
 
16,000


 
 
(16,000


)
 
—


 
—


 
 
16,000


 
 
(16,000


)
*CONFIDENTIAL
 
1,854,148


 
 
2,469,700


 
 
(615,552


)
 
1,983,615


 
 
(129,466


)
 
1,854,148


 
 
2,469,700


 
 
(615,552


)
 
2,867,530


 
(1,013,381


)
 
1,983,615


 
 
(129,466


)
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
1,032,953


 
 
609,181


 
 
423,774


 
 
531,752


 
 
501,203


 
 
1,032,955


 
 
609,181


 
 
423,774


 
 
2,637,435


 
(1,604,480


)
 
531,752


 
 
501,203


 
*CONFIDENTIAL
 
91,925


 
 
71,800


 
 
20,125


 
 
61,334


 
 
30,591


 
 
91,925


 
 
71,800


 
 
20,125


 
 
269,025


 
(177,100


)
 
61,334


 
 
30,591


 
*CONFIDENTIAL
 
186,825


 
 
176,980


 
 
9,845


 
 
145,273


 
 
41,553


 
 
186,825


 
 
176,980


 
 
9,845


 
 
270,650


 
(83,825


)
 
145,273


 
 
41,553


 
*CONFIDENTIAL
 
27,912


 
 
63,416


 
 
(35,504


)
 
50,733


 
 
(22,821


)
 
27,912


 
 
63,416


 
 
(35,504


)
 
134,722


 
(106,810


)
 
50,733


 
 
(22,821


)
*CONFIDENTIAL
 
31,883


 
 
38,074


 
 
(6,191


)
 
38,074


 
 
(6,191


)
 
31,883


 
 
38,074


 
 
(6,191


)
 
35,915


 
(4,031


)
 
38,074


 
 
(6,191


)
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
5,191


 
(5,191


)
 
—


 
 
—


 
*CONFIDENTIAL
 
23,334


 
 
12,238


 
 
11,095


 
 
12,238


 
 
11,095


 
 
23,334


 
 
12,238


 
 
11,095


 
 
168,448


 
(145,115


)
 
12,238


 
 
11,095


 
*CONFIDENTIAL
 
848


 
 
(78


)
 
926


 
 
(78


)
 
926


 
 
848


 
 
(78


)
 
926


 
 
5,535


 
(4,688


)
 
(78


)
 
926


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 


65

--------------------------------------------------------------------------------




*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
(396,458


)
 
(973,709


)
 
577,251


 
 
(973,709


)
 
577,251


 
 
(396,458


)
 
(973,709


)
 
577,251


 
 
609,961


 
(1,006,420


)
 
(973,709


)
 
577,251


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Indirect Expenses
 
41,566,306


 
 
42,804,595


 
 
(1,238,290


)
 
37,211,568


 
 
4,354,737


 
 
41,566,306


 
 
42,804,595


 
 
(1,238,290


)
 
53,621,810


 
(12,055,504


)
 
37,211,568


 
 
4,354,737


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
442


 
 
323


 
 
118


 
 
395


 
 
46


 
 
442


 
 
368


 
 
74


 
 
395


 
47


 
 
395


 
 
48


 
*CONFIDENTIAL
 
740


 
 
524


 
 
216


 
 
663


 
 
78


 
 
740


 
 
602


 
 
138


 
 
580


 
161


 
 
663


 
 
78


 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
384


 
 
282


 
 
102


 
 
348


 
 
36


 
 
384


 
 
321


 
 
63


 
 
313


 
71


 
 
348


 
 
36


 
*CONFIDENTIAL
 
643


 
 
457


 
 
186


 
 
583


 
 
60


 
 
643


 
 
525


 
 
118


 
 
459


 
184


 
 
583


 
 
60


 

 

--------------------------------------------------------------------------------

*
The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.



Confidential Treatment


BRANDS-Production
Donna Van Osten
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  
 
Actuals
 
12&0 Forecast
 
December
 
Monthly Volume Actuals
 
Monthly Productivity 
Variance
 
 
 
October
 
November
 
December
 
January ‘05
 
February ‘05
 
Forecast
 
Budget
 
Forecast
 
Budget
 
Forecast
 
 
Budget
 
 
 
 
 
 
 
 
 
 
 
 
 
DRIVERS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
24,060


 
20,592


 
18,235


 
25,860


 
29,196


 
18,632


 
19,099


 
16,235


 
16,235


 
—


 
 
—


 
*CONFIDENTIAL
 
6,158


 
5,203


 
4,027


 
4,369


 
7,192


 
4,564


 
5,329


 
4,027


 
4,027


 
—


 
 
—


 
*CONFIDENTIAL
 
3,903


 
3,975


 
3,697


 
3,175


 
2,372


 
3,665


 
4,920


 
3,697


 
3,697


 
—


 
 
—


 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
6,650


 
5,604


 
4,308


 
4,784


 
7,891


 
4,834


 
6,853


 
4,308


 
4,308


 
—


 
 
—


 
*CONFIDENTIAL
 
4,179


 
4,258


 
3,978


 
3,366


 
2,567


 
3,942


 
6,262


 
3,978


 
3,978


 
—


 
 
—


 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
210


 
197


 
194


 
173


 
189


 
201


 
243


 
201


 
198


 
(7


)
 
(4


)


66

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
32


 
28


 
22


 
28


 
42


 
24


 
28


 
21


 
22


 
1


 
 
0


 
*CONFIDENTIAL
 
20


 
22


 
21


 
19


 
14


 
20


 
26


 
20


 
20


 
1


 
 
0


 
 
BRANDS-Production
Donna Van Osten
 


  
  
 
Actuals
 
12&0 Forecast
 
December
 
Monthly Volume Actuals
 
Monthly Productivity 
Variance
 
 
 
October
 
November
 
December
 
January ‘05
 
February ‘05
 
Forecast
 
Budget
 
Forecast
 
Budget
 
Forecast
 
 
Budget
 
 
 
 
 
 
 
 
 
 
 
 
 
SUMMARY HEADCOUNT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
BRANDs
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
 
—


 
*CONFIDENTIAL
 
210


 
197


 
194


 
173


 
189


 
201


 
243


 
201


 
198


 
(7


)
 
(4


)
*CONFIDENTIAL
 
7


 
9


 
7


 
4


 
4


 
4


 
4


 
4


 
4


 
3


 
 
3


 
*CONFIDENTIAL
 
2


 
2


 
2


 
1


 
1


 
1


 
2


 
1


 
2


 
1


 
 
—


 
*CONFIDENTIAL
 
29


 
27


 
25


 
22


 
22


 
20


 
28


 
20


 
23


 
6


 
 
3


 
*CONFIDENTIAL
 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
 
—


 
*CONFIDENTIAL
 
20


 
32


 
30


 
30


 
30


 
37


 
42


 
38


 
35


 
(8


)
 
(5


)
*CONFIDENTIAL
 
14


 
12


 
12


 
11


 
11


 
10


 
12


 
10


 
10


 
2


 
 
2


 
Brands Production SubTotal
 
282


 
279


 
271


 
241


 
258


 
273


 
331


 
273


 
272


 
(2


)
 
(1


)

 

--------------------------------------------------------------------------------

*
The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.




67

--------------------------------------------------------------------------------




BRANDS-Production
Donna Van Osten
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  
 
Actuals
 
 
12&0 Forecast
 
December
 
Month Volume Actuals
 
Month Productivity
Variance
 
 
 
October
 
 
November
 
 
December
 
 
January ‘05
 
February ‘05
 
Forecast
 
Budget
 
Forecast
 
Budget
 
Forecast
 
 
Budget
 
 
 
 
 
 
 
 
 
 
 
 
 
Indirect Costs
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
901,100


 
 
894,694


 
 
945,893


 
 
730,052


 
736,598


 
880,923
 
 
1,041,863
 
 
881,545
 
 
856,433
 
 
64,348


 
 
89,480
 
 
*CONFIDENTIAL
 
2,458


 
 
943


 
 
1,571


 
 
4,063


 
13,908


 
252
 
 
—
 
 
252
 
 
—
 
 
1,319


 
 
1,571
 
 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
—


 
—
 
 
—
 
 
—
 
 
—
 
 
—


 
 
—
 
 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
—


 
—
 
 
—
 
 
—
 
 
—
 
 
—


 
 
—
 
 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
—


 
—
 
 
—
 
 
—
 
 
—
 
 
—


 
 
—
 
 
*CONFIDENTIAL
 
—


 
 
8,500


 
 
5,520


 
 
1,765


 
1,887


 
2,001
 
 
2,361
 
 
2,003
 
 
1,928
 
 
3,517


 
 
3,592
 
 
*CONFIDENTIAL
 
212,695


 
 
216,614


 
 
221,177


 
 
217,276


 
169,999


 
285,474
 
 
345,042
 
 
284,889
 
 
281,544
 
 
(63,713


)
 
(60,367
 
)
*CONFIDENTIAL
 
166,158


 
 
162,553


 
 
130,207


 
 
141,638


 
137,056


 
126,088
 
 
151,287
 
 
126,092
 
 
124,279
 
 
4,115


 
 
5,928
 
 
*CONFIDENTIAL
 
81,233


 
 
80,902


 
 
83,847


 
 
107,097


 
97,361


 
104,995
 
 
124,821
 
 
105,002
 
 
102,418
 
 
(21,155


)
 
(18,571
 
)
*CONFIDENTIAL
 
1,363,645


 
 
1,364,305


 
 
1,388,214


 
 
1,201,891


 
1,156,809


 
1,399,737
 
 
1,665,374
 
 
1,399,784
 
 
1,366,601
 
 
(11,569


)
 
21,613
 
 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
—


 
—
 
 
—
 
 
—
 
 
—
 
 
—


 
 
—
 
 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
—


 
—
 
 
—
 
 
—
 
 
—
 
 
—


 
 
—
 
 
*CONFIDENTIAL
 
—


 
 
5,380


 
 
716


 
 
—


 
—


 
12,500
 
 
12,500
 
 
12,500
 
 
12,500
 
 
(11,784


)
 
(11,784
 
)
*CONFIDENTIAL
 
671


 
 
1,545


 
 
—


 
 
2,000


 
—


 
3,000
 
 
3,000
 
 
3,000
 
 
3,000
 
 
(3,000


)
 
(3,000
 
)
*CONFIDENTIAL
 
92,279


 
 
(22,535


)
 
7,477


 
 
4,000


 
25,000


 
6,553
 
 
22,322
 
 
6,553
 
 
16,806
 
 
924


 
 
(9,329
 
)
*CONFIDENTIAL
 
2,333


 
 
8,912


 
 
1,866


 
 
2,630


 
2,630


 
2,300
 
 
4,800
 
 
2,300
 
 
4,000
 
 
(435


)
 
(2,135
 
)
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
—


 
—
 
 
—
 
 
—
 
 
—
 
 
—


 
 
—
 
 
*CONFIDENTIAL
 
—


 
 
272


 
 
334


 
 
1,200


 
1,200


 
1,200
 
 
—
 
 
1,200
 
 
—
 
 
(866


)
 
334
 
 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
—


 
—
 
 
—
 
 
—
 
 
—
 
 
—


 
 
—
 
 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
—


 
—
 
 
—
 
 
—
 
 
—
 
 
—


 
 
—
 
 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
—


 
—
 
 
—
 
 
—
 
 
—
 
 
—


 
 
—
 
 


68

--------------------------------------------------------------------------------




*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
—


 
—
 
 
—
 
 
—
 
 
—
 
 
—


 
 
—
 
 
*CONFIDENTIAL
 
158,637


 
 
67,617


 
 
76,222


 
 
97,509


 
92,878


 
100,847
 
 
111,294
 
 
101,054
 
 
102,378
 
 
(25,832


)
 
(27,155
 
)
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
—


 
—
 
 
—
 
 
—
 
 
—
 
 
—


 
 
—
 
 
*CONFIDENTIAL
 
11,791


 
 
11,791


 
 
11,791


 
 
9,819


 
10,480


 
10,192
 
 
12,030
 
 
10,204
 
 
9,863
 
 
1,587


 
 
1,929
 
 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
—


 
—
 
 
—
 
 
—
 
 
—
 
 
—


 
 
—
 
 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
—


 
—
 
 
—
 
 
—
 
 
—
 
 
—


 
 
—
 
 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
—


 
—
 
 
—
 
 
—
 
 
—
 
 
—


 
 
—
 
 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
—


 
—
 
 
—
 
 
—
 
 
 
 
—


 
 
—
 
 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
—


 
—
 
 
—
 
 
—
 
 
—
 
 
—


 
 
—
 
 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
—


 
—
 
 
—
 
 
—
 
 
—
 
 
—


 
 
—
 
 
*CONFIDENTIAL
 
402


 
 
47,608


 
 
202


 
 
13


 
13


 
5,002
 
 
5,903
 
 
5,008
 
 
4,819
 
 
(4,807


)
 
(4,617
 
)
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
—


 
—
 
 
—
 
 
—
 
 
—
 
 
—


 
 
—
 
 
*CONFIDENTIAL
 
20,013


 
 
41,034


 
 
16,177


 
 
5,894


 
4,495


 
17,793
 
 
41,121
 
 
16,616
 
 
31,019
 
 
(439


)
 
(14,842
 
)
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
—


 
—
 
 
—
 
 
—
 
 
—
 
 
—


 
 
—
 
 
*CONFIDENTIAL
 
(4,612


)
 
7,561


 
 
14,667


 
 
—


 
—


 
1,000
 
 
—
 
 
1,000
 
 
—
 
 
13,667


 
 
14,661
 
 
*CONFIDENTIAL
 
2,060


 
 
2,200


 
 
1,500


 
 
2,272


 
1,733


 
5,000
 
 
—
 
 
5,000
 
 
—
 
 
(3,500


)
 
1,500
 
 
*CONFIDENTIAL
 
2,000


 
 
2,250


 
 
3,800


 
 
3,366


 
2,567


 
5,000
 
 
—
 
 
5,000
 
 
—
 
 
(1,500


)
 
3,500
 
 
*CONFIDENTIAL
 
10,991


 
 
9,705


 
 
9,904


 
 
10,772


 
8,215


 
19,711
 
 
31,312
 
 
19,890
 
 
23,620
 
 
(9,986


)
 
(13,716
 
)
*CONFIDENTIAL
 
2,296


 
 
1,450


 
 
800


 
 
—


 
—


 
—
 
 
—
 
 
—
 
 
—
 
 
800


 
 
800
 
 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
—


 
—
 
 
—
 
 
—
 
 
—
 
 
—


 
 
—
 
 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
—


 
—
 
 
—
 
 
—
 
 
—
 
 
—


 
 
—
 
 
*CONFIDENTIAL
 
4,647


 
 
6,508


 
 
5,430


 
 
—


 
—


 
—
 
 
—
 
 
—
 
 
—
 
 
5,430


 
 
5,430
 
 
*CONFIDENTIAL
 
—


 
 
25


 
 
135


 
 
—


 
—


 
—
 
 
—
 
 
—
 
 
—
 
 
135


 
 
135
 
 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
—


 
—
 
 
—
 
 
—
 
 
—
 
 
—


 
 
—
 
 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
—


 
—
 
 
—
 
 
—
 
 
—
 
 
—


 
 
—
 
 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
—


 
—
 
 
—
 
 
—
 
 
—
 
 
—


 
 
—
 
 


69

--------------------------------------------------------------------------------




*CONFIDENTIAL
 
1,020,662


 
 
809,708


 
 
446,410


 
 
350,000


 
350,000


 
350,000
 
 
17,562
 
 
350,000
 
 
17,562
 
 
96,410


 
 
428,848
 
 
*CONFIDENTIAL
 
39,108


 
 
(8,694


)
 
(45,337


)
 
—


 
—


 
—
 
 
—
 
 
—
 
 
—
 
 
(45,337


)
 
(45,337
 
)
Total Indirect Expenses
 
2,726,923


 
 
2,356,189


 
 
1,939,008


 
 
1,691,366


 
1,656,021


 
1,939,835
 
 
1,927,218
 
 
1,939,109
 
 
1,592,168
 
 
(102


)
 
346,840
 
 
*CONFIDENTIAL
 
410


 
 
420


 
 
450


 
 
354


 
210


 
401
 
 
281
 
 
450
 
 
370
 
 
(0


)
 
81
 
 
*CONFIDENTIAL
 
653


 
 
553


 
 
487


 
 
502


 
645


 
492
 
 
306
 
 
487
 
 
400
 
 
(0


)
 
87
 
 
*CONFIDENTIAL
 
205


 
 
240


 
 
322


 
 
251


 
147


 
290
 
 
243
 
 
325
 
 
317
 
 
(3


)
 
5
 
 
 
 
326


 
 
320


 
 
349


 
 
357


 
451


 
355
 
 
266
 
 
352
 
 
344
 
 
(3


)
 
5
 
 

 

--------------------------------------------------------------------------------

*
The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.




70

--------------------------------------------------------------------------------




Confidential Treatment


BRANDS-Production
Donna Van Osten
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  
 
 
 
DECEMBER YTD
 
 
Full Year
 
 
 
Actuals
 
Budget
 
Variance
 
 
Budget Volume
Actual*
 
Budget
Productivity
Variance
 
 
2004 Forecast
 
2004 Budget
 
Variance
 
 
2003 Actuals
 
Variance
 
 
Budget Volume
Actuals
 
Budget
Productivity
Variance I
 
DRIVERS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
324,947


 
378,447


 
(53,500


)
 
324,947


 
—


 
 
324,947


 
378,447


 
(53,500


)
 
419,820
 
(94,873
)
 
324,947


 
—


 
*CONFIDENTIAL
 
87,105


 
105,879


 
(18,774


)
 
87,105


 
—


 
 
87,105


 
105,879


 
(18,774


)
 
124,884
 
(37,779
)
 
87,105


 
—


 
*CONFIDENTIAL
 
52,093


 
64,776


 
(12,683


)
 
52,033


 
—


 
 
52,093


 
84,7 76


 
(12,683


)
 
85,331
 
(33,230
)
 
 
 
—


 
*CONFIDENTIAL
 
94,108


 
132,405


 
(38,297


)
 
94,108


 
—


 
 
94,108


 
116,382


 
(22,274


)
 
135,714
 
(41,606
)
 
94,108


 
—


 
*CONFIDENTIAL
 
96,163


 
81,679


 
(25,516


)
 
56,163


 
—


 
 
56,163


 
71,102


 
(14,939


)
 
92,527
 
(36,364
)
 
56,163


 
—


 
*CONFIDENTIAL
 
194


 
243


 
(49


)
 
198


 
(4


)
 
206


 
237


 
(30


)
 
314
 
(107
)
 
203


 
4


 
*CONFIDENTIAL
 
40


 
45


 
(5


)
 
40


 
1


 
 
38


 
41


 
(3


)
 
36
 
2
 
 
39


 
(1


)
*CONFIDENTIAL
 
24


 
28


 
(4


)
 
24


 
0


 
 
23


 
25


 
(2


)
 
25
 
(2
)
 
23


 
(0


)
 
BRANDS-Production
Danna Van Oaten
 


  
  
 
DECEMBER YTD
 
 
Full Year Average
 
 
 
Actuals
 
Budget
 
Variance
 
 
Budget Volume
Actuals
 
Budget
Productivity
Variance
 
 
2004 Forecast
 
2004 Budget
 
Variance
 
 
2003 Actuals
 
Variance
 
 
Budget Volume
Actuals
 
Budget
Productivity
Variance
 
SUMMARY HEADCOUNT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
BRANDS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
—


 
—


 
—


 
 
—


 
—


 
 
—


 
—


 
—


 
 
28
 
(28
)
 
—


 
—


 
*CONFIDENTIAL
 
—


 
243


 
(49


)
 
198


 
(4


)
 
206


 
237


 
(30


)
 
232
 
(26
)
 
203


 
4


 
*CONFIDENTIAL
 
—


 
—


 
—


 
 
—


 
—


 
 
—


 
—


 
—


 
 
54
 
(54
)
 
—


 
—


 
*CONFIDENTIAL
 
7


 
4


 
3


 
 
4


 
3


 
 
9


 
12


 
(3


)
 
35
 
(26
)
 
11


 
(2


)
*CONFIDENTIAL
 
2


 
2


 
—


 
 
2


 
—


 
 
2


 
2


 
—


 
 
4
 
(2
)
 
2


 
—


 
*CONFIDENTIAL
 
—


 
—


 
—


 
 
—


 
—


 
 
—


 
—


 
—


 
 
2
 
(2
)
 
—


 
—


 
*CONFIDENTIAL
 
—


 
—


 
—


 
 
—


 
—


 
 
—


 
—


 
—


 
 
5
 
(5
)
 
—


 
—


 


71

--------------------------------------------------------------------------------




*CONFIDENTIAL
 
—


 
—


 
—


 
 
—


 
—


 
 
—


 
—


 
—


 
 
14
 
(14
)
 
—


 
—


 
*CONFIDENTIAL
 
26


 
28


 
(2


)
 
23


 
3


 
 
31


 
28


 
3


 
 
34
 
(3
)
 
24


 
6


 
*CONFIDENTIAL
 
—


 
—


 
—


 
 
—


 
—


 
 
1


 
—


 
1


 
 
36
 
(35
)
 
—


 
1


 
*CONFIDENTIAL
 
30


 
42


 
(12


)
 
35


 
(5


)
 
29


 
42


 
(13


)
 
48
 
(19
)
 
36


 
(7


)
*CONFIDENTIAL
 
—


 
—


 
—


 
 
—


 
—


 
 
0


 
—


 
0


 
 
6
 
(5
)
 
—


 
0


 
*CONFIDENTIAL
 
12


 
12


 
—


 
 
10


 
2


 
 
14


 
12


 
2


 
 
13
 
1
 
 
11


 
3


 
Brands Production Sub Total
 
271


 
331


 
(60


)
 
272


 
(1


)
 
292


 
333


 
(41


)
 
510
 
(218
)
 
287


 
5


 

 

--------------------------------------------------------------------------------

*
The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.




72

--------------------------------------------------------------------------------




Confidential Treatment


BRANDS-Production
Donna Van Osten
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
DECEMBER YTD
 
 
Full Year
 
 
 
Actuals
 
 
Budget
 
 
Variance
 
 
Budget Volume 
Actuals
 
 
Budget 
Productivity 
Variance
 
 
2004 Forecast
 
 
2004 Budget
 
 
Variance
 
 
2003 Actuals
 
 
Variance
 
 
Budget Volume 
Actuals
 
 
Budget 
Productivity 
Variance
 
Indirect Costs
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
11,366,530


 
 
11,721,170


 
 
(354,640


)
 
10,110,729


 
 
1,255,801


 
 
11,366,530


 
 
11,721,170


 
 
(354,640


 
 
16,470,001


 
 
(5,103,471


)
 
10,110,729


 
 
1,255,801


 
*CONFIDENTIAL
 
594,071


 
 
1,253,334


 
 
(659,263


)
 
794,732


 
 
(200,660


)
 
594,071


 
 
1,253,334


 
 
(659,263


 
 
2,053,996


 
 
(1,459,925


)
 
794,732


 
 
(200,660


)
*CONFIDENTIAL
 
14,216


 
 
1,236


 
 
12,980


 
 
1,236


 
 
12,980


 
 
14,216


 
 
1,236


 
 
12,980


 
 
1,117,221


 
 
(1,103,005


)
 
1,236


 
 
12,980


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
19,635


 
 
12,019


 
 
7,615


 
 
12,019


 
 
7,615


 
 
19,635


 
 
12,019


 
 
7,615


 
 
202,471


 
 
(182,837


)
 
12,019


 
 
7,615


 
*CONFIDENTIAL
 
41,124


 
 
26,320


 
 
14,804


 
 
22,373


 
 
18,751


 
 
41,124


 
 
26,320


 
 
14,804


 
 
148,481


 
 
(107,357


)
 
22,373


 
 
18,751


 
*CONFIDENTIAL
 
3,335,470


 
 
3,817,585


 
 
(482,115


)
 
3,188,244


 
 
147,226


 
 
3,335,470


 
 
3,817,585


 
 
(482,115


)
 
6,675,669


 
 
(3,340,199


)
 
3,188,244


 
 
147,226


 
*CONFIDENTIAL
 
2,067,011


 
 
1,914,945


 
 
152,066


 
 
1,622,170


 
 
444,841


 
 
2,067,011


 
 
1,914,945


 
 
152,066


 
 
3,009,690


 
 
(942,679


)
 
1,622,170


 
 
444,841


 
*CONFIDENTIAL
 
1,361,425


 
 
1,633,873


 
 
(272,448


)
 
1,383,441


 
 
(22,017


)
 
1,361,425


 
 
1,633,873


 
 
(272,448


)
 
2,235,787


 
 
(874,362


)
 
1,383,441


 
 
(22,017


)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
18,799,482


 
 
20,380,482


 
 
(1,581,000


)
 
17,134,943


 
 
1,664,538


 
 
18,799,482


 
 
20,380,482


 
 
(1,581,000


)
 
31,913,316


 
 
(13,113,835


)
 
17,134,943


 
 
1,664,538


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
5,054


 
 
—


 
 
5,054


 
 
—


 
 
5,054


 
 
5,054


 
 
—


 
 
5,054


 
 
—


 
 
5,054


 
 
—


 
 
5,054


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
13,852


 
 
44,125


 
 
(30,273


)
 
44,125


 
 
(30,273


)
 
13,852


 
 
44,125


 
 
(30,273


)
 
23,002


 
 
(9,150


)
 
44,125


 
 
(30,273


)
*CONFIDENTIAL
 
24,822


 
 
40,075


 
 
(15,254


)
 
39,961


 
 
(15,139


)
 
24,822


 
 
40,075


 
 
(15,254


)
 
54,071


 
 
(29,250


)
 
39,961


 
 
(15,139


)
*CONFIDENTIAL
 
497,734


 
 
352,488


 
 
145,246


 
 
280,203


 
 
217,532


 
 
497,734


 
 
352,488


 
 
145,246


 
 
648,600


 
 
(150,866


)
 
280,203


 
 
217,532


 
*CONFIDENTIAL
 
39,297


 
 
54,350


 
 
(15,053


)
 
47,150


 
 
(7,853


)
 
39,297


 
 
54,350


 
 
(15,053


)
 
342,873


 
 
(303,577


)
 
47,150


 
 
(7,853


)
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
49,834


 
 
(49,834


)
 
—


 
 
—


 
*CONFIDENTIAL
 
19,893


 
 
6,030


 
 
13,863


 
 
6,030


 
 
13,863


 
 
19,893


 
 
6,030


 
 
13,863


 
 
27,052


 
 
(7,159


)
 
6,030


 
 
13,863


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 


73

--------------------------------------------------------------------------------




*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
9,702


 
 
483


 
 
9,219


 
 
483


 
 
9,219


 
 
9,702


 
 
483


 
 
9,219


 
 
10,763


 
 
(1,061


)
 
483


 
 
9,219


 
*CONFIDENTIAL
 
1,165,402


 
 
1,376,830


 
 
(211,428


)
 
1,287,592


 
 
(122,191


)
 
1,165,402


 
 
1,376,830


 
 
(211,428


)
 
2,180,225


 
 
(1,014,823


)
 
1,287,592


 
 
(122,191


)
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
131,884


 
 
142,488


 
 
(10,603


)
 
122,572


 
 
9,313


 
 
131,884


 
 
142,488


 
 
(10,603


)
 
180,752


 
 
(48,868


)
 
122,572


 
 
9,313


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
9,287


 
 
6,346


 
 
2,941


 
 
6,346


 
 
2,941


 
 
9,287


 
 
6,346


 
 
2,941


 
 
1,081


 
 
8,206


 
 
6,346


 
 
2,941


 
*CONFIDENTIAL
 
70,442


 
 
89,311


 
 
(18,869


)
 
74,638


 
 
(4,195


)
 
70,442


 
 
89,311


 
 
(18,869


)
 
64,080


 
 
6,362


 
 
74,638


 
 
(4,195


)
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
287,668


 
 
529,134


 
 
(241,466


)
 
428,027


 
 
(140,359


)
 
287,668


 
 
529,134


 
 
(241,466


)
 
517,427


 
 
(229,760


)
 
428,027


 
 
(140,359


)
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
112,550


 
 
33,378


 
 
79,173


 
 
33,378


 
 
79,173


 
 
112,550


 
 
33,378


 
 
79,173


 
 
298,442


 
 
(185,892


)
 
33,378


 
 
79,173


 
*CONFIDENTIAL
 
33,560


 
 
10,600


 
 
22,960


 
 
10,600


 
 
22,960


 
 
33,560


 
 
10,600


 
 
22,960


 
 
39,253


 
 
(5,693


)
 
10,600


 
 
22,960


 
*CONFIDENTIAL
 
55,158


 
 
8,750


 
 
46,408


 
 
8,750


 
 
46,408


 
 
55,158


 
 
8,750


 
 
46,408


 
 
60,925


 
 
(5,767


)
 
8,750


 
 
46,408


 
*CONFIDENTIAL
 
167,822


 
 
369,115


 
 
(201,293


)
 
291,173


 
 
(123,351


)
 
167,822


 
 
369,115


 
 
(201,293


)
 
494,132


 
 
(326,310


)
 
291,173


 
 
(123,351


)
*CONFIDENTIAL
 
20,086


 
 
3,777


 
 
16,308


 
 
3,777


 
 
16,308


 
 
20,086


 
 
3,777


 
 
16,308


 
 
7,417


 
 
12,669


 
 
3,777


 
 
16,308


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
968


 
 
—


 
 
968


 
 
—


 
 
968


 
 
968


 
 
—


 
 
968


 
 
—


 
 
968


 
 
—


 
 
968


 
*CONFIDENTIAL
 
87,553


 
 
20,447


 
 
67,106


 
 
20,447


 
 
67,106


 
 
87,553


 
 
20,447


 
 
67,106


 
 
305,191


 
 
(217,638


)
 
20,447


 
 
67,106


 
*CONFIDENTIAL
 
(4,113


)
 
(5,135


)
 
1,022


 
 
(5,135


)
 
1,022


 
 
(4,113


)
 
(5,135


)
 
1,022


 
 
(2,833


)
 
(1,280


)
 
(5,135


)
 
1,022


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 


74

--------------------------------------------------------------------------------




*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
5,570,337


 
 
1,270,561


 
 
4,299,776


 
 
1,270,561


 
 
4,299,776


 
 
5,570,337


 
 
1,270,561


 
 
4,299,776


 
 
2,174,715


 
 
3,395,621


 
 
1,270,561


 
 
4,299,776


 
*CONFIDENTIAL
 
(115,280


)
 
7,147


 
 
(122,428


)
 
7,147


 
 
(122,428


)
 
(115,280


)
 
7,147


 
 
(122,428


)
 
(519,434


)
 
404,154


 
 
7,147


 
 
(122,428


)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Indirect Expenses
 
27,003,159


 
 
24,740,780


 
 
2,262,380


 
 
21,112,766


 
 
5,890,394


 
 
27,003,159


 
 
24,740,780


 
 
2,262,380


 
 
38,870,883


 
 
(11,867,724


)
 
21,112,766


 
 
5,890,394


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
287


 
 
187


 
 
100


 
 
224


 
 
63


 
 
287


 
 
213


 
 
74


 
 
286


 
 
1


 
 
224


 
 
63


 
*CONFIDENTIAL
 
481


 
 
303


 
 
178


 
 
376


 
 
105


 
 
481


 
 
348


 
 
133


 
 
420


 
 
61


 
 
376


 
 
105


 
*CONFIDENTIAL
 
200


 
 
154


 
 
48


 
 
182


 
 
18


 
 
200


 
 
175


 
 
25


 
 
235


 
 
(35


)
 
182


 
 
18


 
*CONFIDENTIAL
 
335


 
 
250


 
 
85


 
 
305


 
 
30


 
 
335


 
 
287


 
 
48


 
 
345


 
 
(10


)
 
305


 
 
30


 

 

--------------------------------------------------------------------------------

*
The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.



Confidential Treatment


Cendant Mortgage Monthly Operational Update
 
 
 
 
 
 
 
 
 
 
 
Teleservices Statistics (Sales)
 
December 2003
 
 
December 2004
 
 
Percentage Change
(+/-)
 
Answer rates
 
*CONFIDENTIAL
%
 
*CONFIDENTIAL
%
 
*CONFIDENTIAL
%
Average speed of answer
 
*CONFIDENTIAL
%
 
*CONFIDENTIAL
%
 
*CONFIDENTIAL
%
Percentage of calls answered within *CONFIDENTIAL secs
 
*CONFIDENTIAL
%
 
*CONFIDENTIAL
%
 
*CONFIDENTIAL
%
Leads per person
 
*CONFIDENTIAL
%
 
*CONFIDENTIAL
%
 
*CONFIDENTIAL
%
Outbound calls per lead
 
*CONFIDENTIAL
%
 
*CONFIDENTIAL
%
 
*CONFIDENTIAL
%
Percentage of purchase leads
 
*CONFIDENTIAL
%
 
*CONFIDENTIAL
%
 
*CONFIDENTIAL
%

 

75

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
Loans Processing Center
 
December 2003
 
 
December 2004
 
 
Percentage Change
(+/-)
 
Answer rates
 
*CONFIDENTIAL
%
 
*CONFIDENTIAL
%
 
*CONFIDENTIAL
%
Average speed of answers
 
*CONFIDENTIAL
%
 
*CONFIDENTIAL
%
 
*CONFIDENTIAL
%
Percentage of calls answered within *CONFIDENTIAL secs
 
*CONFIDENTIAL
%
 
*CONFIDENTIAL
%
 
*CONFIDENTIAL
%
Loans per person
 
*CONFIDENTIAL
%
 
*CONFIDENTIAL
%
 
*CONFIDENTIAL
%
Percentage of “I would recommend”
 
*CONFIDENTIAL
%
 
*CONFIDENTIAL
%
 
*CONFIDENTIAL
%
Average Survey results
 
*CONFIDENTIAL
%
 
*CONFIDENTIAL
%
 
*CONFIDENTIAL
%
Outbound call per loan
 
*CONFIDENTIAL
%
 
*CONFIDENTIAL
%
 
*CONFIDENTIAL
%
Average talk time
 
*CONFIDENTIAL
%
 
*CONFIDENTIAL
%
 
*CONFIDENTIAL
%
Percentage of purchase closings
 
*CONFIDENTIAL
%
 
*CONFIDENTIAL
%
 
*CONFIDENTIAL
%

 
 
 
 
 
 
 
 
 
 
 
Agent Help Desk
 
December 2003
 
 
December 2004
 
 
Percentage Change
(+/-)
 
Answer rates
 
*CONFIDENTIAL
%
 
*CONFIDENTIAL
%
 
*CONFIDENTIAL
%
Average speed of answer
 
*CONFIDENTIAL
%
 
*CONFIDENTIAL
%
 
*CONFIDENTIAL
%
Percentage of calls answered within *CONFIDENTIAL secs
 
*CONFIDENTIAL
%
 
*CONFIDENTIAL
%
 
*CONFIDENTIAL
%

 

--------------------------------------------------------------------------------

*
The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.




76

--------------------------------------------------------------------------------




Confidential Treatment


Cendant Mortgage Monthly Operational Update
 
 
 
 
 
 
Teleservice statistics
 
 
 
Definitions
Answer rates
 
Answer Rate = *CONFIDENTIAL
Average speed of answer
 
*CONFIDENTIAL
Percentage of calls answered within *CONFIDENTIAL secs
 
Of the calls answered in Teleservices, the percentage of calls that were
answered within *CONFIDENTIAL seconds
Leads per person
 
*CONFIDENTIAL
Internal Affairs Bureau Results (Pass %)
 
*CONFIDENTIAL
Outbound calls per lead
 
*CONFIDENTIAL
Percentage of purchase leads
 
Of the total leads received by Teleservices, the percentage of leads that were
purchase leads as opposed to refinance leads.
 
 
 
 
 
 

 
 
 
 
 
 
Loan Processing Center
 
 
 
Definitions
Answer rates
 
Answer Rate = *CONFIDENTIAL
Average speed of answer
 
*CONFIDENTIAL
Percentage of calls answered within *CONFIDENTIAL secs
 
Of the calls answered in the Loan Processing Center, the percentage of calls
that were answered within *CONFIDENTIAL seconds
Leads per person
 
*CONFIDENTIAL
Percentage of “I would recommend”
 
*CONFIDENTIAL
Outbound calls per loan
 
*CONFIDENTIAL
Average talk time
 
*CONFIDENTIAL
Percentage of purchase closings
 
Of the total leads received by the Loan Processing Center, the percentage of
leads that were purchase leads as opposed to refinance leads.
 
 
 
 
 

 
 
 
 
 
 
Agent Help Desk
 
 
 
Definitions
Answer rates
 
*CONFIDENTIAL
Average speed of answer
 
*CONFIDENTIAL
Percentage of calls answered within *CONFIDENTIAL secs
 
Of the calls answered at the Agent Help Desk, the percentage of calls that were
answered within *CONFIDENTIAL seconds

 

--------------------------------------------------------------------------------

*
The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.




77

--------------------------------------------------------------------------------




*CONFIDENTIAL






 

--------------------------------------------------------------------------------

*
The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.




78

--------------------------------------------------------------------------------




Confidential Treatment


Brands/NRT Monthly Management Report Overview
*CONFIDENTIAL
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Month
 
Last
Year
 
*CONFIDENTIAL 
Current
 
+/-
 
 
Last
Year
 
*CONFIDENTIAL 
Current
 
+/-
 
 
Last
Year
 
 
*CONFIDENTIAL 
Current
 
 
+/-
 
 
Last
Year
 
*CONFIDENTIAL 
Current
 
+/-
 
 
Last
Year
 
 
*CONFIDENTIAL 
Current
 
 
+/-
 
 
Last
Year
 
 
*CONFIDENTIAL 
Current
 
 
+/-
 
2003-09
 
34,283
 
30,324
 
88.5
%
 
17,801
 
15,356
 
86.3
%
 
51.9
%
 
50.6
%
 
1.3
%
 
6,794
 
6,348
 
93.4
%
 
41.3
%
 
38.2
%
 
-3.2
%
 
19.8
%
 
20.9
%
 
-1.1
%
2003-10
 
35,228
 
29,195
 
82.9
%
 
17,994
 
14,924
 
82.9
%
 
51.1
%
 
51.1
%
 
0.0
%
 
6,986
 
5,793
 
82.9
%
 
38.8
%
 
38.8
%
 
0.0
%
 
19.8
%
 
19.8
%
 
0.0
%
2003-11
 
29,598
 
23,317
 
78.8
%
 
15,201
 
12,057
 
79.3
%
 
51.4
%
 
51.7
%
 
-0.4
%
 
5,846
 
4,653
 
79.6
%
 
38.6
%
 
38.5
%
 
-0.1
%
 
19.8
%
 
20.0
%
 
-0.2
%
2003-12
 
22,332
 
20,866
 
93.4
%
 
11,307
 
9,807
 
86.7
%
 
50.6
%
 
47.0
%
 
3.6
%
 
4,412
 
3,801
 
86.2
%
 
38.8
%
 
39.0
%
 
0.3
%
 
19.8
%
 
18.2
%
 
1.5
%
2004-01
 
35,494
 
33,807
 
95.2
%
 
18,788
 
16,452
 
87.6
%
 
52.9
%
 
48.7
%
 
4.3
%
 
6,901
 
6,015
 
87.2
%
 
36.6
%
 
36.7
%
 
0.2
%
 
19.4
%
 
17.8
%
 
1.7
%
2004-02
 
31,627
 
31,940
 
101.0
%
 
16,673
 
17,304
 
103.8
%
 
52.7
%
 
54.2
%
 
-1.5
%
 
6,123
 
6,614
 
108.0
%
 
38.2
%
 
36.7
%
 
-1.5
%
 
19.4
%
 
20.7
%
 
-1.3
%
2004-03
 
40,842
 
39,744
 
97.3
%
 
21,639
 
22,210
 
102.6
%
 
53.0
%
 
55.9
%
 
-2.9
%
 
8,641
 
9,040
 
104.6
%
 
40.7
%
 
39.9
%
 
-0.8
%
 
21.2
%
 
22.7
%
 
-1.6
%
2004-04
 
38,430
 
37,266
 
97.0
%
 
20,360
 
19,661
 
96.6
%
 
53.0
%
 
52.8
%
 
0.2
%
 
7,643
 
7,873
 
103.0
%
 
40.0
%
 
37.5
%
 
-2.5
%
 
19.9
%
 
21.1
%
 
-1.2
%
2004-05
 
15,824
 
32,561
 
205.8
%
 
8,223
 
17,663
 
214.8
%
 
52.0
%
 
54.2
%
 
-2.3
%
 
2,742
 
7,574
 
276.2
%
 
42.9
%
 
33.3
%
 
-9.5
%
 
17.3
%
 
23.3
%
 
-5.9
%
2004-06
 
39,734
 
33,427
 
84.1
%
 
21,755
 
18,211
 
83.7
%
 
54.8
%
 
54.5
%
 
0.3
%
 
8,696
 
8,451
 
97.2
%
 
46.4
%
 
40.0
%
 
-6.4
%
 
21.9
%
 
25.3
%
 
-3.4
%
2004-07
 
37,892
 
31,523
 
83.2
%
 
20,484
 
16,785
 
81.9
%
 
54.1
%
 
53.2
%
 
0.8
%
 
8,673
 
6,930
 
79.9
%
 
41.3
%
 
42.3
%
 
1.1
%
 
22.9
%
 
22.0
%
 
0.9
%

*CONFIDENTIAL
 

79

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Month
 
Last
Year
 
*CONFIDENTIAL 
Current
 
+/-
 
 
Last
Year
 
*CONFIDENTIAL 
Current
 
+/-
 
 
Last
Year
 
 
*CONFIDENTIAL 
Current
 
 
+/-
 
 
Last
Year
 
*CONFIDENTIAL 
Current
 
+/-
 
 
Last
Year
 
 
*CONFIDENTIAL 
Current
 
 
+/-
 
 
Last
Year
 
 
*CONFIDENTIAL 
Current
 
 
+/-
 
2003-09
 
21,435
 
18,658
 
87.0
%
 
10,274
 
8,655
 
84.2
%
 
47.9
%
 
46.4
%
 
1.5
%
 
3,936
 
3,480
 
88.4
%
 
40.2
%
 
38.3
%
 
-1.9
%
 
18.4
%
 
18.7
%
 
-0.3
%
2003-10
 
22,183
 
17,959
 
81.0
%
 
10,368
 
8,447
 
81.5
%
 
46.7
%
 
47.0
%
 
-0.3
%
 
4,072
 
3,262
 
80.1
%
 
38.6
%
 
39.3
%
 
0.7
%
 
18.4
%
 
18.2
%
 
0.2
%
2003-11
 
18,681
 
13,685
 
73.3
%
 
8,835
 
6,584
 
74.5
%
 
47.3
%
 
48.1
%
 
-0.8
%
 
3,423
 
2,555
 
74.6
%
 
38.8
%
 
38.7
%
 
-0.1
%
 
18.3
%
 
18.7
%
 
-0.3
%
2003-12
 
14,523
 
12,426
 
85.6
%
 
6,753
 
5,510
 
81.6
%
 
46.5
%
 
44.3
%
 
2.2
%
 
2,633
 
2,133
 
81.0
%
 
38.7
%
 
39.0
%
 
0.3
%
 
18.1
%
 
17.2
%
 
1.0
%
2004-01
 
22,834
 
20,741
 
90.8
%
 
11,090
 
9,301
 
83.9
%
 
48.6
%
 
44.8
%
 
3.7
%
 
4,087
 
3,436
 
84.1
%
 
36.9
%
 
36.9
%
 
-0.1
%
 
17.9
%
 
16.6
%
 
1.3
%
2004-02
 
20,265
 
19,492
 
96.2
%
 
9,890
 
9,694
 
98.0
%
 
48.8
%
 
49.7
%
 
-0.9
%
 
3,667
 
3,727
 
101.6
%
 
38.4
%
 
37.1
%
 
-1.4
%
 
18.1
%
 
19.1
%
 
-1.0
%
2004-03
 
25,917
 
23,899
 
92.2
%
 
12,728
 
12,487
 
98.1
%
 
49.1
%
 
52.2
%
 
-3.1
%
 
5,076
 
5,093
 
100.3
%
 
40.8
%
 
39.9
%
 
-0.9
%
 
19.6
%
 
21.3
%
 
-1.7
%
2004-04
 
24,676
 
22,548
 
91.4
%
 
12,254
 
11,120
 
90.7
%
 
49.7
%
 
49.3
%
 
0.3
%
 
4,642
 
4,364
 
94.0
%
 
39.2
%
 
37.9
%
 
-1.4
%
 
18.8
%
 
19.4
%
 
-0.5
%
2004-05
 
10,223
 
19,896
 
194.6
%
 
4,945
 
10,176
 
205.8
%
 
48.4
%
 
51.1
%
 
-2.8
%
 
1,668
 
4,378
 
262.5
%
 
43.0
%
 
33.7
%
 
-9.3
%
 
16.3
%
 
22.0
%
 
-5.7
%
2004-06
 
25,419
 
20,640
 
81.2
%
 
13,099
 
10,409
 
79.5
%
 
51.5
%
 
50.4
%
 
1.1
%
 
5,206
 
4,879
 
93.7
%
 
46.9
%
 
39.7
%
 
-7.1
%
 
20.5
%
 
23.6
%
 
-3.2
%
2004-07
 
25,010
 
19,638
 
78.5
%
 
12,761
 
9,784
 
76.7
%
 
51.0
%
 
49.8
%
 
1.2
%
 
5,490
 
3,978
 
72.5
%
 
40.7
%
 
43.0
%
 
2.4
%
 
22.0
%
 
20.3
%
 
1.7
%

*CONFIDENTIAL
 

80

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Month
 
Last
Year
 
*CONFIDENTIAL 
Current
 
+/-
 
 
Last
Year
 
*CONFIDENTIAL 
Current
 
+/-
 
 
Last
Year
 
 
*CONFIDENTIAL 
Current
 
 
+/-
 
 
Last
Year
 
*CONFIDENTIAL 
Current
 
+/-
 
 
Last
Year
 
 
*CONFIDENTIAL 
Current
 
 
+/-
 
 
Last
Year
 
 
*CONFIDENTIAL 
Current
 
 
+/-
 
2003-09
 
12,848
 
8,883
 
69.1
%
 
7,527
 
5,117
 
68.0
%
 
58.6
%
 
57.6
%
 
1.0
%
 
2,858
 
1,994
 
69.8
%
 
39.0
%
 
38.0
%
 
-1.0
%
 
22.2
%
 
22.4
%
 
-0.2
%
2003-10
 
13,045
 
8,468
 
64.9
%
 
7,626
 
4,971
 
65.2
%
 
58.5
%
 
58.7
%
 
-0.2
%
 
2,914
 
1,760
 
60.4
%
 
35.4
%
 
38.2
%
 
2.8
%
 
22.3
%
 
20.8
%
 
1.6
%
2003-11
 
10,917
 
6,841
 
62.7
%
 
6,366
 
4,074
 
64.0
%
 
58.3
%
 
59.6
%
 
-1.2
%
 
2,423
 
1,399
 
57.7
%
 
34.3
%
 
38.1
%
 
3.7
%
 
22.2
%
 
20.5
%
 
1.7
%
2003-12
 
7,809
 
5,944
 
76.1
%
 
4,554
 
3,124
 
68.6
%
 
58.3
%
 
52.6
%
 
5.8
%
 
1,779
 
1,103
 
62.0
%
 
35.3
%
 
39.1
%
 
3.8
%
 
22.8
%
 
18.6
%
 
4.2
%
2004-01
 
12,660
 
10,266
 
81.1
%
 
7,698
 
5,749
 
74.7
%
 
60.8
%
 
56.0
%
 
4.8
%
 
2,814
 
1,933
 
68.7
%
 
33.6
%
 
36.6
%
 
2.9
%
 
22.2
%
 
18.8
%
 
3.4
%
2004-02
 
11,362
 
9,877
 
86.9
%
 
6,783
 
6,212
 
91.6
%
 
59.7
%
 
62.9
%
 
-3.2
%
 
2,456
 
2,214
 
90.1
%
 
35.6
%
 
36.2
%
 
0.6
%
 
21.6
%
 
22.4
%
 
-0.8
%
2004-03
 
14,925
 
12,585
 
84.3
%
 
8,911
 
7,934
 
89.0
%
 
59.7
%
 
63.0
%
 
-3.3
%
 
3,565
 
3,024
 
84.8
%
 
38.1
%
 
40.0
%
 
1.9
%
 
23.9
%
 
24.0
%
 
-0.1
%
2004-04
 
13,754
 
11,505
 
83.6
%
 
8,106
 
6,946
 
85.7
%
 
58.9
%
 
60.4
%
 
-1.4
%
 
3,001
 
2,618
 
87.2
%
 
37.7
%
 
37.0
%
 
-0.7
%
 
21.8
%
 
22.8
%
 
-0.9
%
2004-05
 
5,601
 
9,763
 
174.3
%
 
3,278
 
6,081
 
185.5
%
 
58.5
%
 
62.3
%
 
-3.8
%
 
1,074
 
2,473
 
230.3
%
 
40.7
%
 
32.8
%
 
-7.9
%
 
19.2
%
 
25.3
%
 
-6.2
%
2004-06
 
14,315
 
9,613
 
67.2
%
 
8,656
 
6,056
 
70.0
%
 
60.5
%
 
63.0
%
 
-2.5
%
 
3,490
 
2,590
 
74.2
%
 
42.8
%
 
40.3
%
 
-2.4
%
 
24.4
%
 
26.9
%
 
-2.6
%
2004-07
 
12,882
 
8,699
 
67.5
%
 
7,723
 
5,409
 
70.0
%
 
60.0
%
 
62.2
%
 
-2.2
%
 
3,183
 
2,052
 
64.5
%
 
37.9
%
 
41.2
%
 
3.3
%
 
24.7
%
 
23.6
%
 
1.1
%

 

81

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Month
 
Last
Year
 
*CONFIDENTIAL 
Current
 
+/-
 
Last
Year
 
*CONFIDENTIAL 
Current
 
+/-
 
Last
Year
 
*CONFIDENTIAL 
Current
 
 
+/-
 
Last
Year
 
*CONFIDENTIAL 
Current
 
+/-
 
Last
Year
 
 
*CONFIDENTIAL 
Current
 
+/-
 
Last
Year
 
*CONFIDENTIAL 
Current
 
 
+/-
2003-09
 
 
 
2,783
 
 
 
 
 
1,584
 
 
 
 
 
56.9
%
 
 
 
 
 
874
 
 
 
55.2
%
 
 
 
 
 
 
 
31.4
%
 
 
2003-10
 
 
 
2,768
 
 
 
 
 
1,506
 
 
 
 
 
54.4
%
 
 
 
 
 
771
 
 
 
51.2
%
 
 
 
 
 
 
 
27.9
%
 
 
2003-11
 
 
 
2,791
 
 
 
 
 
1,399
 
 
 
 
 
50.1
%
 
 
 
 
 
699
 
 
 
50.0
%
 
 
 
 
 
 
 
25.0
%
 
 
2003-12
 
 
 
2,496
 
 
 
 
 
1,173
 
 
 
 
 
47.0
%
 
 
 
 
 
565
 
 
 
48.2
%
 
 
 
 
 
 
 
22.6
%
 
 
2004-01
 
 
 
2,800
 
 
 
 
 
1,402
 
 
 
 
 
50.1
%
 
 
 
 
 
646
 
 
 
46.1
%
 
 
 
 
 
 
 
23.1
%
 
 
2004-02
 
 
 
2,571
 
 
 
 
 
1,398
 
 
 
 
 
54.4
%
 
 
 
 
 
673
 
 
 
48.1
%
 
 
 
 
 
 
 
26.2
%
 
 
2004-03
 
 
 
3,260
 
 
 
 
 
1,789
 
 
 
 
 
54.9
%
 
 
 
 
 
923
 
 
 
51.6
%
 
 
 
 
 
 
 
28.3
%
 
 
2004-04
 
 
 
3,213
 
 
 
 
 
1,595
 
 
 
 
 
49.6
%
 
 
 
 
 
891
 
 
 
55.9
%
 
 
 
 
 
 
 
27.7
%
 
 
2004-05
 
 
 
2,902
 
 
 
 
 
1,406
 
 
 
 
 
48.4
%
 
 
 
 
 
723
 
 
 
51.4
%
 
 
 
 
 
 
 
24.9
%
 
 
2004-06
 
 
 
3,174
 
 
 
 
 
1,746
 
 
 
 
 
55.0
%
 
 
 
 
 
982
 
 
 
56.2
%
 
 
 
 
 
 
 
30.9
%
 
 
2004-07
 
 
 
3,186
 
 
 
 
 
1,592
 
 
 
 
 
50.0
%
 
 
 
 
 
900
 
 
 
56.5
%
 
 
 
 
 
 
 
28.2
%
 
 

 

--------------------------------------------------------------------------------

*
The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.



Confidential Treatment


Brands/NRT Monthly Management Report Overview
*CONFIDENTIAL
 

82

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Month
 
Last Year
 
*CONFIDENTIAL 
Current
 
+/-
 
 
Last Year
 
*CONFIDENTIAL 
Current
 
+/-
 
 
Last Year
 
 
*CONFIDENTIAL 
Current
 
 
+/-
 
 
Last Year
 
*CONFIDENTIAL 
Current
 
+/-
 
 
Last Year
 
 
*CONFIDENTIAL 
Current
 
 
+/-
 
 
Last Year
 
 
*CONFIDENTIAL 
Current
 
 
+/-
 
2003-09
 
7,636
 
6,877
 
90.1
%
 
3,874
 
3,356
 
86.6
%
 
50.7
%
 
48.8
%
 
1.9
%
 
1,507
 
1,369
 
90.8
%
 
40.8
%
 
38.9
%
 
-1.9
%
 
19.7
%
 
19.9
%
 
-0.2
%
2003-10
 
8,269
 
6,617
 
80.0
%
 
4,110
 
3,303
 
80.4
%
 
49.7
%
 
49.9
%
 
-0.2
%
 
1,594
 
1,238
 
77.7
%
 
37.5
%
 
38.8
%
 
1.3
%
 
19.3
%
 
18.7
%
 
0.6
%
2003-11
 
6,880
 
4,871
 
70.8
%
 
3,403
 
2,492
 
73.2
%
 
49.5
%
 
51.2
%
 
-1.7
%
 
1,326
 
987
 
74.4
%
 
39.6
%
 
39.0
%
 
-0.6
%
 
19.3
%
 
20.3
%
 
-1.0
%
2003-12
 
5,514
 
4,491
 
81.4
%
 
2,726
 
2,116
 
77.6
%
 
49.4
%
 
47.1
%
 
2.3
%
 
1,079
 
831
 
77.0
%
 
39.3
%
 
39.6
%
 
0.3
%
 
19.6
%
 
18.5
%
 
1.1
%
2004-01
 
8,859
 
7,763
 
87.6
%
 
4,599
 
3,751
 
81.6
%
 
51.9
%
 
48.3
%
 
3.6
%
 
1,704
 
1,374
 
80.6
%
 
36.6
%
 
37.1
%
 
0.4
%
 
19.2
%
 
17.7
%
 
1.5
%
2004-02
 
8,078
 
7,273
 
90.0
%
 
4,238
 
3,854
 
90.9
%
 
52.5
%
 
53.0
%
 
-0.5
%
 
1,561
 
1,475
 
94.5
%
 
38.3
%
 
36.8
%
 
-1.4
%
 
19.3
%
 
20.3
%
 
-1.0
%
2004-03
 
10,626
 
9,165
 
86.3
%
 
5,526
 
5,090
 
92.1
%
 
52.0
%
 
55.5
%
 
-3.5
%
 
2,263
 
2,082
 
92.0
%
 
40.9
%
 
41.0
%
 
0.0
%
 
21.3
%
 
22.7
%
 
-1.4
%
2004-04
 
9,836
 
8,373
 
85.1
%
 
5,186
 
4,329
 
83.5
%
 
52.7
%
 
51.7
%
 
1.0
%
 
1,979
 
1,741
 
88.0
%
 
40.2
%
 
38.2
%
 
-2.1
%
 
20.1
%
 
20.8
%
 
-0.7
%
2004-05
 
4,026
 
7,401
 
183.8
%
 
1,988
 
3,900
 
196.2
%
 
49.4
%
 
52.7
%
 
-3.3
%
 
693
 
1,730
 
249.6
%
 
44.4
%
 
34.9
%
 
-9.5
%
 
17.2
%
 
23.4
%
 
-6.2
%
2004-06
 
9,880
 
7,601
 
76.9
%
 
5,304
 
4,147
 
78.2
%
 
53.7
%
 
54.6
%
 
-0.9
%
 
2,118
 
1,981
 
93.5
%
 
47.8
%
 
39.9
%
 
-7.8
%
 
21.4
%
 
26.1
%
 
-4.6
%
2004-07
 
9,517
 
7,272
 
76.4
%
 
5,135
 
3,897
 
75.9
%
 
54.0
%
 
53.6
%
 
0.4
%
 
2,221
 
1,564
 
70.4
%
 
40.1
%
 
43.3
%
 
3.1
%
 
23.3
%
 
21.5
%
 
1.8
%

*CONFIDENTIAL
 

83

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Month
 
Last Year
 
*CONFIDENTIAL 
Current
 
+/-
 
 
Last Year
 
*CONFIDENTIAL 
Current
 
+/-
 
 
Last Year
 
 
*CONFIDENTIAL 
Current
 
 
+/-
 
 
Last Year
 
*CONFIDENTIAL 
Current
 
+/-
 
 
Last Year
 
 
*CONFIDENTIAL 
Current
 
 
+/-
 
 
Last Year
 
 
*CONFIDENTIAL 
Current
 
 
+/-
 
2003-09
 
8,761
 
7,728
 
88.2
%
 
4,126
 
3,470
 
84.1
%
 
47.1
%
 
44.9
%
 
2.2
%
 
1,529
 
1,327
 
86.8
%
 
38.2
%
 
37.1
%
 
1.27
%
 
17.5
%
 
17.2
%
 
0.3
%
2003-10
 
9,108
 
7,287
 
80.0
%
 
4,254
 
3,275
 
77.0
%
 
46.7
%
 
44.9
%
 
1.8
%
 
1,643
 
1,251
 
76.1
%
 
38.2
%
 
38.6
%
 
0.4
%
 
18.0
%
 
17.2
%
 
0.9
%
2003-11
 
7,732
 
5,679
 
73.4
%
 
3,591
 
2,584
 
72.0
%
 
46.4
%
 
45.5
%
 
0.9
%
 
1,372
 
972
 
70.8
%
 
37.6
%
 
38.2
%
 
0.6
%
 
17.7
%
 
17.1
%
 
0.6
%
2003-12
 
5,811
 
5,049
 
86.9
%
 
2,685
 
2,098
 
78.1
%
 
46.2
%
 
41.6
%
 
4.7
%
 
1,016
 
785
 
77.3
%
 
37.4
%
 
37.8
%
 
0.4
%
 
17.5
%
 
15.5
%
 
1.9
%
2004-01
 
9,019
 
8,357
 
92.7
%
 
4,297
 
3,536
 
82.3
%
 
47.6
%
 
42.3
%
 
5.3
%
 
1,519
 
1,290
 
84.9
%
 
36.5
%
 
35.4
%
 
-1.1
%
 
16.8
%
 
15.4
%
 
1.4
%
2004-02
 
8,060
 
7,951
 
98.6
%
 
3,829
 
3,739
 
97.6
%
 
47.5
%
 
47.0
%
 
0.5
%
 
1,394
 
1,390
 
99.7
%
 
37.2
%
 
36.4
%
 
-0.8
%
 
17.3
%
 
17.5
%
 
-0.2
%
2004-03
 
10,372
 
9,249
 
89.2
%
 
4,898
 
4,514
 
92.2
%
 
47.2
%
 
48.8
%
 
-1.6
%
 
1,903
 
1,799
 
94.5
%
 
39.9
%
 
38.9
%
 
-1.0
%
 
18.3
%
 
19.5
%
 
-1.1
%
2004-04
 
10,229
 
9,185
 
89.8
%
 
4,843
 
4,291
 
88.6
%
 
47.3
%
 
46.7
%
 
0.6
%
 
1,782
 
1,598
 
89.7
%
 
37.2
%
 
36.8
%
 
-0.4
%
 
17.4
%
 
17.4
%
 
0.0
%
2004-05
 
4,105
 
7,922
 
193.0
%
 
1,958
 
3,866
 
197.4
%
 
47.7
%
 
48.8
%
 
-1.1
%
 
654
 
1,570
 
240.1
%
 
40.6
%
 
33.4
%
 
-7.2
%
 
15.9
%
 
19.8
%
 
-3.9
%
2004-06
 
10,169
 
8,194
 
80.6
%
 
5,106
 
3,832
 
75.0
%
 
50.2
%
 
46.8
%
 
3.4
%
 
1,973
 
1,718
 
87.1
%
 
44.8
%
 
38.6
%
 
-6.2
%
 
19.4
%
 
21.0
%
 
-1.6
%
2004-07
 
10,270
 
7,991
 
77.8
%
 
5,041
 
3,724
 
73.9
%
 
49.1
%
 
46.6
%
 
2.5
%
 
2,095
 
1,451
 
69.3
%
 
39.0
%
 
41.6
%
 
2.6
%
 
20.4
%
 
18.2
%
 
2.2
%

*CONFIDENTIAL
 

84

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Month
 
Last Year
 
*CONFIDENTIAL 
Current
 
+/-
 
 
Last Year
 
*CONFIDENTIAL 
Current
 
+/-
 
 
Last Year
 
 
*CONFIDENTIAL 
Current
 
 
+/-
 
 
Last Year
 
*CONFIDENTIAL 
Current
 
+/-
 
 
Last Year
 
 
*CONFIDENTIAL 
Current
 
 
+/-
 
 
Last Year
 
 
*CONFIDENTIAL 
Current
 
 
+/-
 
2003-09
 
2,711
 
2,585
 
95.4
%
 
1,348
 
1,215
 
90.1
%
 
49.7
%
 
47.0
%
 
2.7
%
 
476
 
504
 
105.9
%
 
41.5
%
 
35.3
%
 
-62.2
%
 
17.6
%
 
19.5
%
 
-1.9
%
2003-10
 
2,784
 
2,582
 
92.7
%
 
1,287
 
1,213
 
94.3
%
 
46.2
%
 
47.0
%
 
-0.8
%
 
478
 
461
 
96.4
%
 
38.0
%
 
37.1
%
 
-0.9
%
 
17.2
%
 
17.9
%
 
-0.7
%
2003-11
 
2,434
 
2,047
 
84.1
%
 
1,184
 
1,005
 
84.9
%
 
48.6
%
 
49.1
%
 
-0.5
%
 
413
 
370
 
89.6
%
 
36.8
%
 
34.9
%
 
-1.9
%
 
17.0
%
 
18.1
%
 
-1.1
%
2003-12
 
1,922
 
1,927
 
100.3
%
 
900
 
876
 
97.3
%
 
46.8
%
 
45.5
%
 
1.4
%
 
342
 
325
 
95.0
%
 
37.1
%
 
38.0
%
 
0.9
%
 
17.8
%
 
16.9
%
 
0.9
%
2004-01
 
3,111
 
3,237
 
104.1
%
 
1,504
 
1,393
 
92.6
%
 
48.3
%
 
43.0
%
 
5.3
%
 
569
 
501
 
88.0
%
 
36.0
%
 
37.8
%
 
1.9
%
 
18.3
%
 
15.5
%
 
2.8
%
2004-02
 
2,753
 
2,829
 
102.8
%
 
1,359
 
1,372
 
101.0
%
 
49.4
%
 
48.5
%
 
0.9
%
 
520
 
539
 
103.7
%
 
39.3
%
 
38.3
%
 
-1.0
%
 
18.9
%
 
19.1
%
 
-0.2
%
2004-03
 
3,470
 
3,789
 
109.2
%
 
1,746
 
2,019
 
115.6
%
 
50.3
%
 
53.3
%
 
-3.0
%
 
666
 
828
 
124.3
%
 
41.0
%
 
38.1
%
 
-2.9
%
 
19.2
%
 
21.9
%
 
-2.7
%
2004-04
 
3,327
 
3,525
 
106.0
%
 
1,691
 
1,812
 
107.2
%
 
50.8
%
 
51.4
%
 
-0.6
%
 
657
 
689
 
104.9
%
 
38.0
%
 
38.9
%
 
0.8
%
 
19.7
%
 
19.5
%
 
0.2
%
2004-05
 
1,432
 
3,199
 
223.4
%
 
733
 
1,694
 
231.1
%
 
51.2
%
 
53.0
%
 
-1.8
%
 
229
 
712
 
310.9
%
 
42.0
%
 
31.2
%
 
-10.8
%
 
16.0
%
 
22.3
%
 
-6.3
%
2004-06
 
3,594
 
3,363
 
93.6
%
 
1,851
 
1,723
 
93.1
%
 
51.5
%
 
51.2
%
 
0.3
%
 
755
 
790
 
104.6
%
 
45.9
%
 
40.8
%
 
-5.1
%
 
21.0
%
 
23.5
%
 
-2.5
%
2004-07
 
3,480
 
3,058
 
87.9
%
 
1,796
 
1,543
 
85.9
%
 
51.6
%
 
50.5
%
 
1.2
%
 
781
 
620
 
79.4
%
 
40.2
%
 
43.5
%
 
3.3
%
 
22.4
%
 
20.3
%
 
2.2
%

 

--------------------------------------------------------------------------------

*
The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.




85

--------------------------------------------------------------------------------




Confidential Treatment


DECEMBER 2004 LPC REPORT CARD, BRANDS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
GOALS:
Team
 
*CONFIDENTIAL
 
 
*CONFIDENTIAL
 
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
 
*CONFIDENTIAL
 
 
*CONFIDENTIAL
 
 
*CONFIDENTIAL
 
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
 
*CONFIDENTIAL
 
BS1
 
None
 
 
96.3
%
 
77
 
80
 
96.3
%
 
97.2
%
 
95
%
 
66.9
%
 
3
 
1
 
 
 
 
107.8
%
BS3
 
None
 
 
94.6
%
 
70
 
74
 
94.6
%
 
97.7
%
 
94
%
 
71.3
%
 
1
 
0
 
 
 
 
109.4
%
BS7
 
None
 
 
95.9
%
 
118
 
123
 
95.9
%
 
98.7
%
 
94
%
 
69.8
%
 
0
 
0
 
 
 
 
110.4
%
BS8
 
None
 
 
94.6
%
 
87
 
92
 
94.6
%
 
100.0
%
 
96
%
 
67.8
%
 
2
 
0
 
 
 
 
110.7
%
 
 
 
 
 
95.4
%
 
352
 
369
 
95.4
%
 
98.4
%
 
95
%
 
67.7
%
 
7
 
1
 
25.0
%
 
109.6
%
BW1
 
None
 
 
92.3
%
 
84
 
91
 
92.3
%
 
95.3
%
 
98
%
 
67.9
%
 
2
 
2
 
 
 
 
105.8
%
BW5
 
None
 
 
94.9
%
 
74
 
78
 
94.9
%
 
91.3
%
 
98
%
 
73.3
%
 
3
 
0
 
 
 
 
109.3
%
BN2
 
None
 
 
94.7
%
 
89
 
94
 
94.7
%
 
97.8
%
 
93
%
 
60.3
%
 
0
 
1
 
 
 
 
101.2
%
 
 
 
 
 
93.9
%
 
247
 
263
 
93.9
%
 
94.8
%
 
96
%
 
71.3
%
 
8
 
3
 
23.0
%
 
105.4
%
 
 
 
 
 
94.8
%
 
599
 
632
 
94.8
%
 
96.6
%
 
95
%
 
68.4
%
 
15
 
4
 
24.0
%
 
107.8
%
BW3
 
None
 
 
93.1
%
 
121
 
130
 
93.1
%
 
98.2
%
 
94
%
 
77.7
%
 
3
 
1
 
 
 
 
105.4
%
BW9
 
None
 
 
94.7
%
 
108
 
114
 
94.7
%
 
98.6
%
 
97
%
 
77.6
%
 
0
 
0
 
 
 
 
92.8
%
 
 
 
 
 
93.9
%
 
229
 
244
 
93.9
%
 
98.4
%
 
96
%
 
77.7
%
 
3
 
1
 
20.0
%
 
99.1
%
BW2
 
None
 
 
90.9
%
 
60
 
66
 
90.9
%
 
97.4
%
 
95
%
 
65.8
%
 
1
 
1
 
 
 
 
114.2
%
BW4
 
None
 
 
90.0
%
 
81
 
90
 
90.0
%
 
98.4
%
 
96
%
 
69.7
%
 
2
 
2
 
 
 
 
95.9
%
 
 
 
 
 
90.4
%
 
141
 
156
 
90.4
%
 
97.9
%
 
96
%
 
67.9
%
 
6
 
3
 
24.0
%
 
105.1
%
BE1
 
None
 
 
96.3
%
 
79
 
82
 
96.3
%
 
100.0
%
 
93
%
 
65.2
%
 
5
 
0
 
 
 
 
109.4
%
BN6
 
None
 
 
92.7
%
 
89
 
96
 
92.7
%
 
100.0
%
 
94
%
 
63.6
%
 
5
 
0
 
 
 
 
108.0
%


86

--------------------------------------------------------------------------------




BE3
 
None
 
 
93.6
%
 
58
 
62
 
93.5
%
 
100.0
%
 
97
%
 
65.3
%
 
0
 
0
 
 
 
 
113.7
%
 
 
 
 
 
94.2
%
 
226
 
240
 
94.2
%
 
100.0
%
 
95
%
 
64.7
%
 
10
 
0
 
26.7
%
 
110.3
%
 
 
 
 
 
93.1
%
 
596
 
640
 
93.1
%
 
98.8
%
 
95
%
 
70.4
%
 
19
 
4
 
23.6
%
 
105.6
%
BN7
 
None
 
 
93.3
%
 
98
 
105
 
93.3
%
 
100.0
%
 
94
%
 
81.6
%
 
2
 
1
 
 
 
 
101.7
%
BN8
 
None
 
 
98.9
%
 
86
 
87
 
98.9
%
 
93.9
%
 
94
%
 
73.7
%
 
2
 
0
 
 
 
 
96.7
%
BS9
 
None
 
 
94.2
%
 
81
 
86
 
94.2
%
 
98.3
%
 
96
%
 
79.9
%
 
0
 
3
 
 
 
 
102.2
%
BN4
 
None
 
 
87.8
%
 
86
 
98
 
87.8
%
 
100.0
%
 
97
%
 
65.2
%
 
2
 
1
 
 
 
 
104.4
%
TRB
 
None
 
 
87.9
%
 
102
 
116
 
87.9
%
 
95.5
%
 
94
%
 
67.9
%
 
0
 
1
 
 
 
 
85.1
%
 
 
 
 
 
92.1
%
 
453
 
492
 
92.1
%
 
97.5
%
 
95
%
 
73.5
%
 
9
 
6
 
24.2
%
 
98.0
%
 
 
 
 
 
92.1
%
 
453
 
492
 
92.1
%
 
97.5
%
 
95
%
 
70.4
%
 
9
 
6
 
24.2
%
 
98.0
%
BE4
 
83.3
%
 
50.0
%
 
36
 
44
 
81.8
%
 
90.0
%
 
94
%
 
37.2
%
 
0
 
0
 
26.7
%
 
96.4
%
BS2
 
88.5
%
 
0.0
%
 
46
 
54
 
85.2
%
 
86.2
%
 
96
%
 
33.6
%
 
0
 
0
 
31.7
%
 
88.9
%
 
 
 
 
 
83.7
%
 
82
 
98
 
83.7
%
 
88.1
%
 
95
%
 
35.1
%
 
6
 
0
 
29.2
%
 
92.6
%
 
 
 
 
 
83.7
%
 
82
 
98
 
83.7
%
 
88.1
%
 
95
%
 
35.1
%
 
6
 
0
 
29.2
%
 
92.6
%
TOTAL
 
 
 
 
92.9
%
 
1,730
 
1,862
 
92.9
%
 
97.3
%
 
95
%
 
68.4
%
 
49
 
14
 
24.6
%
 
103.3
%

 

--------------------------------------------------------------------------------

*
The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.



Confidential Treatment


RE SALES SCORECARD
*CONFIDENTIAL
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
 
*CONFIDENTIAL
 
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
 
 
 
 
 
 
*CONFIDENTIAL


87

--------------------------------------------------------------------------------




Overall RE Sales Totals
 
97.9
%
 
85.1
%
 
626
 
418
 
1,038
 
 
 
3,294
 
 
 
732
 
 
 
533
 
147
 
 
 
 
 
 
 
37
SouthEast Totals
 
98.1
%
 
87.2
%
 
125
 
78
 
203
 
 
 
676
 
 
 
162
 
 
 
95
 
32
 
 
 
 
 
 
 
4
North-Atlantic Totals
 
98.7
%
 
89.4
%
 
164
 
94
 
258
 
 
 
805
 
 
 
177
 
 
 
138
 
28
 
 
 
 
 
 
 
15
SouthCentral Totals
 
95.6
%
 
78.9
%
 
85
 
57
 
142
 
 
 
448
 
 
 
87
 
 
 
76
 
28
 
 
 
 
 
 
 
9
West Totals
 
98.5
%
 
89.1
%
 
97
 
79
 
176
 
 
 
393
 
 
 
87
 
 
 
83
 
15
 
 
 
 
 
 
 
1
MidWest Totals
 
95.2
%
 
82.3
%
 
43
 
37
 
80
 
 
 
285
 
 
 
58
 
 
 
46
 
15
 
 
 
 
 
 
 
1


88

--------------------------------------------------------------------------------




Loan Ranger Totals
 
98.2
%
 
77.4
%
 
35
 
7
 
42
 
 
 
201
 
 
 
59
 
 
 
30
 
12
 
 
 
 
 
 
 
1
Central Totals
 
99.6
%
 
92.4
%
 
106
 
73
 
179
 
 
 
687
 
 
 
161
 
 
 
94
 
29
 
 
 
 
 
 
 
6
Corporate Client Totals
 
97.4
%
 
94.3
%
 
67
 
66
 
133
 
 
 
387
 
 
 
86
 
 
 
72
 
17
 
 
 
 
 
 
 
8
Overall RE Sales AVg.’s
 
 
 
 
 
 
 
4
 
3
 
7
 
15.2
 
22
 
2.8
 
5
 
6.1
 
3
 
0.9
 
44.4
%
 
86.0
 
 
0.2
SouthEast Averages
 
 
 
 
 
 
 
4
 
3
 
7
 
14.1
 
23
 
2.8
 
5
 
3.9
 
3
 
1.0
 
50.4
%
 
76.8
 
 
0.1


89

--------------------------------------------------------------------------------




North-Atlantic Averages
 
 
 
 
 
 
 
4
 
2
 
7
 
14.5
 
21
 
2.8
 
5
 
5.2
 
4
 
0.7
 
54.2
%
 
84.1
 
 
0.4
SouthCentral Averages
 
 
 
 
 
 
 
5
 
3
 
8
 
13.8
 
26
 
2.6
 
5
 
7.5
 
3
 
1.2
 
41.1
%
 
89.4
 
 
0.5
West Averages
 
 
 
 
 
 
 
5
 
4
 
9
 
12.0
 
20
 
2.6
 
4
 
8.7
 
5
 
0.8
 
36.3
%
 
85.6
 
 
0.1
MidWest Averages
 
 
 
 
 
 
 
3
 
2
 
5
 
18.2
 
19
 
3.0
 
4
 
5.5
 
2
 
0.8
 
44.3
%
 
107.0
%
 
0.1
Loan Ranger Averages
 
 
 
 
 
 
 
3
 
1
 
3
 
20.6
 
14
 
3.5
 
4
 
5.2
 
2
 
0.9
 
67.0
%
 
85.7
%
 
0.1


90

--------------------------------------------------------------------------------




Central Averages
 
 
 
 
 
 
 
4
 
3
 
6
 
18.3
 
25
 
3.2
 
5
 
5.6
 
3
 
0.9
 
40.1
%
 
88.7
%
 
0.2
Corporate Client Averages
 
 
 
 
 
 
 
3
 
3
 
8
 
7.8
 
18
 
2.5
 
4
 
5.2
 
3
 
0.7
 
48.1
%
 
107.5
%
 
0.4

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
 
*CONFIDENTIAL
 
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
 
 
 
 
 
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
 
*CONFIDENTIAL
 
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
 
*CONFIDENTIAL
 
*CONFIDENTIAL
 
*CONFIDENTIAL
Overall RE Sales Totals
 
 
 
 
 
 
 
 
 
10,986
 
22,359
 
 
 
 
 
 
 
101,271
 
 
 
12,865
 
 
 
 
3,913
 
 
 
 
3,495
 
 
 
 
1,894
 
 
 
 
 
 
 
1,250
 
941
 
 
 
 
7,335
 
 
 
 
SouthEast Totals
 
 
 
 
 
 
 
 
 
2,125
 
8,206
 
 
 
 
 
 
 
21,312
 
 
 
2,577
 
 
 
 
780
 
 
 
 
814
 
 
 
 
386
 
 
 
 
 
 
 
295
 
214
 
 
 
 
1,583
 
 
 
127


91

--------------------------------------------------------------------------------




North-Atlantic Totals
 
 
 
 
 
 
 
 
 
2,860
 
8,172
 
 
 
 
 
 
 
25,118
 
 
 
3,367
 
 
 
 
1,233
 
 
 
 
800
 
 
 
 
463
 
 
 
 
 
 
 
224
 
180
 
 
 
 
1,712
 
 
 
186
SouthCentral Totals
 
 
 
 
 
 
 
 
 
1,753
 
2,665
 
 
 
 
 
 
 
13,208
 
 
 
1,999
 
 
 
 
501
 
 
 
 
462
 
 
 
 
310
 
 
 
 
 
 
 
191
 
145
 
 
 
 
1,113
 
 
 
213
West Totals
 
 
 
 
 
 
 
 
 
1,479
 
2,559
 
 
 
 
 
 
 
11,486
 
 
 
1,682
 
 
 
 
600
 
 
 
 
407
 
 
 
 
200
 
 
 
 
 
 
 
82
 
69
 
 
 
 
852
 
 
 
59
MidWest Totals
 
 
 
 
 
 
 
 
 
1,117
 
1,877
 
 
 
 
 
 
 
9,948
 
 
 
1,287
 
 
 
 
366
 
 
 
 
340
 
 
 
 
194
 
 
 
 
 
 
 
134
 
123
 
 
 
 
741
 
 
 
37
Loan Ranger Totals
 
 
 
 
 
 
 
 
 
352
 
1,723
 
 
 
 
 
 
 
7,610
 
 
 
1,306
 
 
 
 
415
 
 
 
 
232
 
 
 
 
99
 
 
 
 
 
 
 
110
 
60
 
 
 
 
417
 
 
 
50


92

--------------------------------------------------------------------------------




Central Totals
 
 
 
 
 
 
 
 
 
1,652
 
3,680
 
 
 
 
 
 
 
20,199
 
 
 
1,953
 
 
 
 
543
 
 
 
 
652
 
 
 
 
343
 
 
 
 
 
 
 
324
 
210
 
 
 
 
1,334
 
 
 
55
Corporate Client Totals
 
 
 
 
 
 
 
 
 
1,795
 
3,446
 
 
 
 
 
 
 
13,664
 
 
 
2,018
 
 
 
 
516
 
 
 
 
751
 
 
 
 
357
 
 
 
 
 
 
 
381
 
304
 
 
 
 
1,538
 
 
 
141
Overall RE Sales AVg.’s
 
6.12
%
 
100.77
%
 
15.5
 
51.3
 
51
 
58.2
%
 
58.7
%
 
450
 
2.7
 
60
 
91.7
%
 
16.1
 
40
%
 
15
 
27
%
 
8
 
38.8
%
 
25.8
%
 
6
 
4
 
89
%
 
32
 
4.2
 
3.0
SouthEast Averages
 
5.89
%
 
104.14
%
 
17.1
 
51.8
 
127
 
59.7
%
 
85.8
%
 
520
 
2.6
 
63
 
87.7
%
 
19.0
 
42
%
 
20
 
32
%
 
9
 
40.2
%
 
24.3
%
 
7
 
5
 
104
%
 
37
 
4.0
 
3.1


93

--------------------------------------------------------------------------------




North-Atlantic Averages
 
5.80
%
 
100.91
%
 
13.7
 
55.0
 
119
 
59.3
%
 
0.0
%
 
483
 
2.6
 
65
 
92.3
%
 
23.5
 
43
%
 
15
 
24
%
 
9
 
40.8
%
 
27.0
%
 
4
 
3
 
65
%
 
32
 
5.3
 
3.6
SouthCentral Averages
 
4.12
%
 
100.52
%
 
13.6
 
53.1
 
81
 
56.7
%
 
57.9
%
 
400
 
2.3
 
61
 
88.3
%
 
15.2
 
35
%
 
15
 
24
%
 
9
 
40.2
%
 
27.8
%
 
6
 
4
 
96
%
 
34
 
4.8
 
6.5
West Averages
 
3.93
%
 
99.99
%
 
14.7
 
56.9
 
98
 
60.2
%
 
51.6
%
 
442
 
2.8
 
65
 
106.4
%
 
19.2
 
35
%
 
16
 
24
%
 
8
 
36.2
%
 
23.5
%
 
3
 
3
 
81
%
 
33
 
4.9
 
2.3
MidWest Averages
 
8.47
%
 
106.18
%
 
16.8
 
50.8
 
85
 
58.4
%
 
69.8
%
 
452
 
2.7
 
59
 
86.6
%
 
16.6
 
39
%
 
15
 
26
%
 
9
 
38.0
%
 
26.1
%
 
6
 
6
 
93
%
 
34
 
4.5
 
1.7


94

--------------------------------------------------------------------------------




Loan Ranger Averages
 
5.87
%
 
94.47
%
 
20.5
 
16.8
 
82
 
32.5
%
 
62.5
%
 
362
 
3.1
 
62
 
90.0
%
 
19.8
 
40
%
 
11
 
18
%
 
5
 
56.6
%
 
23.8
%
 
5
 
3
 
56
%
 
20
 
5.5
 
2.4
Central Averages
 
8.52
%
 
92.68
%
 
17.4
 
40.3
 
95
 
54.3
%
 
50.7
%
 
493
 
2.7
 
49
 
92.3
%
 
13.5
 
44
%
 
16
 
33
%
 
8
 
37.5
%
 
25.7
%
 
8
 
5
 
120
%
 
33
 
3.7
 
1.3
Corporate Client Averages
 
13.24
%
 
104.02
%
 
12.1
 
66.5
 
128
 
42.1
%
 
0
%
 
506
 
2.7
 
70
 
102.4
%
 
17.9
 
44
%
 
26
 
37
%
 
12
 
36.4
%
 
23.2
%
 
13
 
13
 
146
%
 
53
 
3.1
 
5.2

*CONFIDENTIAL
 

--------------------------------------------------------------------------------

*
The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.



Confidential Treatment


DISPUTE & CHARGEBACK REPORT
 

95

--------------------------------------------------------------------------------




 
 
 
 
Summary
 
2004 YTD
$ Amount Requested via Chargeback
 
$
206,217.17
$ Amount Requested via Disputes
 
$
411,637.68
 
 
 
 
Total Disputes/Chargebacks
 
$
517,854.85
 
 
 
 
 
 
*CONFIDENTIAL
 
$
348,118.33
*CONFIDENTIAL
 
$
196,163.80
 
 
 
 
*CONFIDENTIAL
 
$
73,572.72
 
 
 
 

 

96

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Jan-04
 
Feb-04
 
Mar-04
 
Apr-04
 
May-04
 
Jun-04
 
Jul-04
 
 
Aug-04
 
Sep-04
 
Oct-04
 
Nov-04
 
Dec-04
 
2004
# Chargebacks
 
 
44


 
 
33


 
 
64


 
 
46


 
 
45


 
 
72


 
 
51


 
 
 
37


 
 
51


 
 
40
 
 
44
 
 
16
 
 
543
# Disputes
 
 
64


 
 
51


 
 
88


 
 
93


 
 
91


 
 
109


 
 
95


 
 
 
55


 
 
53


 
 
68
 
 
50
 
 
37
 
 
854
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total # Disputes Chargebacks
 
 
108


 
 
84


 
 
152


 
 
139


 
 
136


 
 
18


 
 
146


 
 
 
92


 
 
104


 
 
108
 
 
94
 
 
53
 
 
1397
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
 
93


 
 
72


 
 
138


 
 
123


 
 
126


 
 
159


 
 
137


 
 
 
83


 
 
91


 
 
31
 
 
21
 
 
4
 
 
1078
*CONFIDENTIAL
 
 
3


 
 
3


 
 
3


 
 
9


 
 
7


 
 
2


 
 
4


 
 
 
0


 
 
2


 
 
1
 
 
0
 
 
0
 
 
34
*CONFIDENTIAL
 
 
12


 
 
9


 
 
11


 
 
7


 
 
3


 
 
20


 
 
5


 
 
 
9


 
 
9


 
 
5
 
 
13
 
 
3
 
 
106
*CONFIDENTIAL
 
 
0


 
 
0


 
 
0


 
 
0


 
 
0


 
 
0


 
 
0


 
 
 
0


 
 
2


 
 
71
 
 
60
 
 
46
 
 
179
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total # Disputes Chargebacks
 
 
108


 
 
84


 
 
152


 
 
139


 
 
138


 
 
151


 
 
146


 
 
 
92


 
 
104


 
 
108
 
 
84
 
 
53
 
 
1397
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Jan-04
 
Feb-04
 
Mar-04
 
Apr-04
 
May-04
 
Jun-04
 
Jul-04
 
 
Aug-04
 
Sep-04
 
Oct-04
 
Nov-04
 
Dec-04
 
2004
*CONFIDENTIAL
 
$
12,160.00


 
$
8,725.00


 
$
24,523.50


 
$
12,901.00


 
$
14,816.00


 
$
20,546.50


 
$
20,520.00


 
 
$
13,437.00


 
$
19,223.36


 
$
6,790.17
 
$
3,780.00
 
$
2,180.00
 
$
159,602.53
*CONFIDENTIAL
 
$
24,298.00


 
$
15,331.50


 
$
29,413.00


 
$
29,263.00


 
$
30,978.00


 
$
16,495.00


 
$
16,228.00


 
 
$
11,263.00


 
$
8,506.00


 
$
4,000.70
 
$
2,741.60
 
$
 
 
$
188,515.80
*CONFIDENTIAL
 
$
36,468.00


 
$
24,056.60


 
$
53,936.60


 
$
42,164.00


 
$
45,784.00


 
$
37,041.50


 
$
36,748.00


 
 
$
24,700.00


 
$
27,729.36


 
$
10,790.87
 
$
6,521.60
 
$
2,180.00
 
$
348,118.33
*CONFIDENTIAL
 
$
2,972.00


 
$
2,350.00


 
$
3,665.50


 
$
7,884.00


 
$
3,966.00


 
$
4,873.50


 
$
(1,055.00


)
 
$
1,860.00


 
$
2,475.00


 
$
1,185.65
 
$
3,717.27
 
$
650.00
 
$
34,543.33
*CONFIDENTIAL
 
$
10,148.25


 
$
3,054.50


 
$
19,244.00


 
$
27,926.50


 
$
17,147.50


 
$
34,890.39


 
$
30,833.00


 
 
$
9,581.72


 
$
7,394.82


 
$
1,376.40
 
$
22.80
 
$
 
 
$
161,619.88
*CONFIDENTIAL
 
$
13,120.25


 
$
5,404.50


 
$
22,900.50


 
$
35,810.50


 
$
21,113.50


 
$
39,763.89


 
$
28,778.00


 
 
$
10,441.72


 
$
9,869.82


 
$
2,562.05
 
$
3,740.07
 
$
650.00
 
$
196,163.80
*CONFIDENTIAL
 
$
—


 
$
—


 
$
—


 
$
—


 
$
—


 
$
—


 
$
—


 
 
$
—


 
$
—


 
$
5,083.33
 
$
3,693.70
 
$
3,293.69
 
$
12,070.72
*CONFIDENTIAL
 
$
—


 
$
—


 
$
—


 
$
—


 
$
—


 
$
—


 
$
—


 
 
$
—


 
$
325.00


 
$
26,804.45
 
$
19,631.92
 
$
14,740.63
 
$
61,502.00
*CONFIDENTIAL
 
$
—


 
$
—


 
$
—


 
$
—


 
$
—


 
$
—


 
$
—


 
 
$
—


 
$
325.00


 
$
31,887.78
 
$
23,325.62
 
$
18,034.32
 
$
73,572.72

 

--------------------------------------------------------------------------------

*
The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.




97

--------------------------------------------------------------------------------




Confidential Treatment


REAL ESTATE FIELD SALES
December 2004
Marshall Gayden Monthly Highlights:
1) *CONFIDENTIAL
2) *CONFIDENTIAL
3) *CONFIDENTIAL
4) Completed and communicated the 2005 business plans to the brand partners and
mortgage field staff.
5) *CONFIDENTIAL
6) Full year expense variance for the department was under 5%.


 

--------------------------------------------------------------------------------

*
The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.




98

--------------------------------------------------------------------------------




Confidential Treatment


REAL ESTATE FIELD SALES *CONFIDENTIAL
Marshall Gayden
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Actuals
 
12&0 Forecast
 
December
 
Month Volume Actuals
 
Month Productivity Variance
 
 
 
October
 
November
 
December
 
January ‘05
 
February ‘05
 
Forecast
 
Budget
 
Forecast
 
Budget
 
Forecast
 
 
Budget
 
DRIVERS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
24,060
 
20,592
 
16,235
 
25,860
 
29,196
 
18,632
 
19,099
 
16,235
 
16,235
 
—


 
 
—


 
*CONFIDENTIAL
 
6,158
 
5,203
 
4,027
 
4,369
 
7,192
 
4,564
 
5,329
 
4,027
 
4,027
 
—


 
 
—


 
*CONFIDENTIAL
 
3,903
 
3,975
 
3,697
 
3,175
 
2,372
 
3,665
 
4,920
 
3,697
 
3,697
 
—


 
 
—


 
*CONFIDENTIAL
 
67
 
74
 
56
 
82
 
86
 
65
 
69
 
57
 
59
 
2


 
 
(1


)
*CONFIDENTIAL
 
22
 
19
 
14
 
14
 
21
 
16
 
19
 
14
 
15
 
0


 
 
(0


)
*CONFIDENTIAL
 
14
 
14
 
13
 
10
 
7
 
13
 
18
 
13
 
13
 
0


 
 
(0


)
 
REAL ESTATE FIELD SALES *CONFIDENTIAL
Marshall Gayden


  
 
 
 
 
 
 
 
 
Actuals
 
12&0 Forecast
 
December
 
Month Volume Actuals
 
Month Productivity Variance
 
 
 
October
 
November
 
December
 
January ‘05
 
February ‘05
 
Forecast
 
Budget
 
Forecast
 
Budget
 
Forecast
 
 
Budget
 
SUMMARY HEADCOUNT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
4
 
4
 
4
 
4
 
4
 
4
 
4
 
4
 
4
 
—


 
 
—


 
*CONFIDENTIAL
 
3
 
2
 
2
 
4
 
4
 
4
 
4
 
4
 
4
 
(2


)
 
(2


)
*CONFIDENTIAL
 
26
 
27
 
27
 
35
 
38
 
29
 
31
 
29
 
31
 
(2


)
 
(4


)
*CONFIDENTIAL
 
6
 
6
 
6
 
6
 
6
 
6
 
6
 
6
 
6
 
—


 
 
—


 
*CONFIDENTIAL
 
275
 
279
 
279
 
317
 
340
 
287
 
275
 
287
 
275
 
(8


)
 
4


 
*CONFIDENTIAL
 
1
 
1
 
1
 
4
 
4
 
4
 
4
 
4
 
4
 
(3


)
 
(3


)
*CONFIDENTIAL
 
5
 
3
 
3
 
3
 
3
 
3
 
5
 
3
 
5
 
—


 
 
(2


)
*CONFIDENTIAL
 
5
 
5
 
5
 
5
 
5
 
5
 
5
 
5
 
5
 
—


 
 
—


 
TOTAL OVERALL HEADCOUNT
 
325
 
327
 
327
 
378
 
404
 
342
 
334
 
342
 
334
 
(15


)
 
(7


)

 

99

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

*
The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.




100

--------------------------------------------------------------------------------




Confidential Treatment


REAL ESTATE FIELD SALES *CONFIDENTIAL
Marshall Gayden
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Actuals
 
 
12&0 Forecast
 
December
 
Month Volume Actuals
 
Month Productivity
Variance
 
 
Explanations of
Budget
Productivity
Variances
 
 
October
 
 
November
 
December
 
 
January ‘05
 
February ‘05
 
Forecast
 
Budget
 
Forecast
 
Budget
 
Forecast
 
 
Budget
 
 
Indirect Costs
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
1,368,044


 
 
1,481,114


 
1,555,911


 
 
1,050,563


 
1,020,849


 
1,556,628


 
1,557,982


 
1,556,628


 
1,557,982


 
(717


)
 
(2071


)
 
 
*CONFIDENTIAL
 
304


 
 
591


 
954


 
 
263


 
2,755


 
389


 
389


 
389


 
389


 
564


 
 
564


 
 
 
*CONFIDENTIAL
 
—


 
 
—


 
300


 
 
—


 
—


 
—


 
—


 
—


 
—


 
300


 
 
300


 
 
 
*CONFIDENTIAL
 
—


 
 
—


 
—


 
 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
 
—


 
 
 
*CONFIDENTIAL
 
—


 
 
—


 
—


 
 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
 
—


 
 
 
*CONFIDENTIAL
 
155,586


 
 
14,500


 
18,732


 
 
—


 
—


 
237,500


 
241,389


 
237,500


 
241,389


 
(218,768


)
 
(222,657


)
 
*CONFIDENTIAL
*CONFIDENTIAL
 
264,328


 
 
422,298


 
665,891


 
 
1,384,011


 
1,044,797


 
446,098


 
557,686


 
455,241


 
442,725


 
210,650


 
 
223,166


 
 
*CONFIDENTIAL
*CONFIDENTIAL
 
222,394


 
 
225,645


 
180,986


 
 
316,529


 
268,892


 
237,369


 
250,753


 
238,453


 
237,130


 
(57,467


)
 
(56,144


)
 
*CONFIDENTIAL
*CONFIDENTIAL
 
102,855


 
 
114,353


 
139,729


 
 
312,681


 
193,179


 
140,218


 
148,124


 
140,858


 
140,077


 
(1,129


)
 
(347


)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
2,113,512


 
 
2,258,500


 
2,562,503


 
 
3,064,046


 
2,530,472


 
2,618,203


 
2,756,323


 
2,629,069


 
2,619,693


 
(66,566


)
 
(57,190


)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
18,122


 
 
17,320


 
1,604


 
 
—


 
50,000


 
50,000


 
50,000


 
50,000


 
50,000


 
(48,396


)
 
(48,396


)
 
*CONFIDENTIAL
*CONFIDENTIAL
 
12,500


 
 
—


 
—


 
 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
 
—


 
 
 
*CONFIDENTIAL
 
—


 
 
18


 
1,632


 
 
2,000


 
2,000


 
2,000


 
2,000


 
2,000


 
2,000


 
(368


)
 
(368


)
 
 
*CONFIDENTIAL
 
598,223


 
 
645,498


 
699,068


 
 
676,842


 
922,608


 
711,345


 
692,792


 
711,345


 
692,792


 
(12,227


)
 
6,276


 
 
 
*CONFIDENTIAL
 
588,082


 
 
532,955


 
587,443


 
 
478,867


 
567,567


 
688,276


 
408,333


 
688,276


 
408,333


 
(100,833


)
 
179,110


 
 
*CONFIDENTIAL
*CONFIDENTIAL
 
36,145


 
 
51,565


 
39,975


 
 
45,903


 
49,097


 
40,875


 
63,311


 
40,875


 
63,311


 
(900


)
 
(23,336


)
 
*CONFIDENTIAL
*CONFIDENTIAL
 
—


 
 
219


 
15,581


 
 
—


 
—


 
—


 
—


 
—


 
—


 
15,591


 
 
15,591


 
 
*CONFIDENTIAL
*CONFIDENTIAL
 
80


 
 
184


 
73


 
 
—


 
—


 
—


 
—


 
—


 
—


 
73


 
 
73


 
 
*CONFIDENTIAL
*CONFIDENTIAL
 
10,005


 
 
10,005


 
10,005


 
 
10,005


 
10,005


 
10,005


 
—


 
10,005


 
—


 
—


 
 
10,005


 
 
*CONFIDENTIAL
*CONFIDENTIAL
 
—


 
 
—


 
—


 
 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
 
—


 
 
 
*CONFIDENTIAL
 
—


 
 
—


 
—


 
 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
 
—


 
 
 
*CONFIDENTIAL
 
2,155


 
 
4,541


 
5,817


 
 
—


 
—


 
—


 
—


 
—


 
—


 
5,817


 
 
5,817


 
 
*CONFIDENTIAL
*CONFIDENTIAL
 
(125,230


)
 
139,500


 
131,583


 
 
124,321


 
140,429


 
90,559


 
95,789


 
78,885


 
79,970


 
52,678


 
 
51,593


 
 
*CONFIDENTIAL
*CONFIDENTIAL
 
—


 
 
—


 
—


 
 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
 
—


 
 
 


101

--------------------------------------------------------------------------------




*CONFIDENTIAL
 
4,745


 
 
4,359


 
4,268


 
 
4,449


 
4,449


 
4,413


 
413


 
4,413


 
413


 
(145


)
 
3,855


 
 
 
*CONFIDENTIAL
 
—


 
 
—


 
—


 
 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
 
—


 
 
 
*CONFIDENTIAL
 
—


 
 
—


 
—


 
 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
 
—


 
 
 
*CONFIDENTIAL
 
—


 
 
—


 
—


 
 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
 
—


 
 
 
*CONFIDENTIAL
 
—


 
 
—


 
—


 
 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
 
—


 
 
 
*CONFIDENTIAL
 
—


 
 
—


 
—


 
 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
 
—


 
 
 
*CONFIDENTIAL
 
—


 
 
—


 
—


 
 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
 
—


 
 
 
*CONFIDENTIAL
 
4,070


 
 
9,037


 
15,076


 
 
31,250


 
31,250


 
10,417


 
20,833


 
10,417


 
20,833


 
4,659


 
 
(5,757


)
 
*CONFIDENTIAL
*CONFIDENTIAL
 
—


 
 
—


 
—


 
 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
 
—


 
 
 
*CONFIDENTIAL
 
37,509


 
 
53,296


 
32,599


 
 
15,000


 
15,000


 
15,000


 
11,000


 
15,000


 
11,000


 
17,599


 
 
21,599


 
 
*CONFIDENTIAL
*CONFIDENTIAL
 
—


 
 
25


 
25


 
 
—


 
—


 
—


 
—


 
—


 
—


 
25


 
 
25


 
 
 
*CONFIDENTIAL
 
—


 
 
—


 
(19


)
 
—


 
—


 
—


 
—


 
—


 
—


 
(19


)
 
(19


)
 
 
*CONFIDENTIAL
 
1,500


 
 
2,750


 
1,450


 
 
835


 
624


 
964


 
1,295


 
972


 
948


 
478


 
 
502


 
 
 
*CONFIDENTIAL
 
500


 
 
—


 
250


 
 
318


 
238


 
367


 
493


 
370


 
361


 
(120


)
 
(111


)
 
 
*CONFIDENTIAL
 
12,646


 
 
10,023


 
11,568


 
 
3,816


 
2,851


 
4,406


 
5,920


 
4,442


 
4,332


 
7,126


 
 
7,236


 
 
*CONFIDENTIAL
*CONFIDENTIAL
 
—


 
 
—


 
—


 
 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
 
—


 
 
 
*CONFIDENTIAL
 
—


 
 
—


 
—


 
 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
 
—


 
 
 
*CONFIDENTIAL
 
174


 
 
437


 
463


 
 
—


 
—


 
—


 
—


 
—


 
—


 
463


 
 
463


 
 
 
*CONFIDENTIAL
 
1,149


 
 
—


 
—


 
 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
 
—


 
 
 
*CONFIDENTIAL
 
—


 
 
—


 
—


 
 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
 
—


 
 
 
*CONFIDENTIAL
 
—


 
 
—


 
—


 
 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
 
—


 
 
 
*CONFIDENTIAL
 
—


 
 
—


 
—


 
 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
 
—


 
 
 
*CONFIDENTIAL
 
—


 
 
—


 
—


 
 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
 
—


 
 
 
*CONFIDENTIAL
 
—


 
 
—


 
—


 
 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
 
—


 
 
 
*CONFIDENTIAL
 
—


 
 
—


 
—


 
 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
 
—


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Indirect Expenses
 
3,315,886


 
 
3,740,232


 
4,120,953


 
 
4,457,651


 
4,326,589


 
4,246,829


 
4,108,502


 
4,246,069


 
3,953,985


 
(125,115


)
 
166,969


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
—


 
 
—


 
—


 
 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
 
—


 
 
 
*CONFIDENTIAL
 
—


 
 
—


 
—


 
 
—


 
—


 
—


 
—


 
—


 
—


 
—


 
 
—


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
3,315,886


 
 
3,740,232


 
4,120,953


 
 
4,457,651


 
4,326,589


 
4,246,829


 
4,108,502


 
4,246,069


 
3,953,985


 
(125,115


)
 
168,969


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
538


 
 
719


 
1,023


 
 
1,020


 
602


 
931


 
771


 
1,054


 
982


 
(31


)
 
41


 
 
 
*CONFIDENTIAL
 
850


 
 
941


 
1,115


 
 
1,404


 
1,824


 
1,159


 
835


 
1,149


 
1,070


 
(34


)
 
45


 
 
 


102

--------------------------------------------------------------------------------




*CONFIDENTIAL
 
343


 
 
434


 
636


 
 
701


 
352


 
574


 
517


 
653


 
651


 
(17


)
 
(14


)
 
 
*CONFIDENTIAL
 
542


 
 
568


 
693


 
 
965


 
1,067


 
714


 
560


 
711


 
709


 
(18


)
 
(15


)
 
 

 

--------------------------------------------------------------------------------

*
The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.



Confidential Treatment


REAL ESTATE FIELD SALES *CONFIDENTIAL
Marshall Gayden
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
DECEMBER YTD
 
 
Full Year
 
 
 
Actuals
 
Budget
 
 
Variance
 
 
Budget Volume
Actuals
 
 
Budget
Productivity
Variance
 
 
2004 Forecast
 
2004 Budget
 
 
Variance
 
 
2003 Actuals
 
Variance
 
 
Budget Volume
Actuals
 
 
Budget
Productivity
Variance
 
DRIVERS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
324,947


 
378,447


 
 
(53,500


)
 
324,947


 
 
—


 
 
324,947


 
378,447


 
 
(53,500


)
 
381,586


 
(56,639


)
 
324,947


 
 
—


 
*CONFIDENTIAL
 
87,105


 
105,879


 
 
(18,774


)
 
87,105


 
 
—


 
 
87,105


 
105,879


 
 
(18,774


)
 
106,569


 
(19,464


)
 
87,105


 
 
—


 
*CONFIDENTIAL
 
52,083


 
64,776


 
 
(12,683


)
 
52,093


 
 
—


 
 
52,093


 
64,776


 
 
(12,683


)
 
72,791


 
(20,698


)
 
52,093


 
 
—


 
*CONFIDENTIAL
 
1,165


 
1,376


 
 
(211


)
 
1,182


 
 
(17


)
 
1,200


 
1,382


 
 
(182


)
 
1,305


 
(105


)
 
1,187


 
 
14


 
*CONFIDENTIAL
 
312


 
385


 
 
(73


)
 
317


 
 
(5


)
 
322


 
387


 
 
(65


)
 
365


 
(43


)
 
318


 
 
4


 
*CONFIDENTIAL
 
187


 
238


 
 
(49


)
 
189


 
 
(3


)
 
192


 
237


 
 
(44


)
 
249


 
(57


)
 
190


 
 
2


 
SUMMARY HEADCOUNT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
4


 
4


 
 
—


 
 
4


 
 
—


 
 
4


 
4


 
 
—


 
 
4


 
(0


)
 
4


 
 
—


 
*CONFIDENTIAL
 
2


 
4


 
 
(2


)
 
4


 
 
(2


)
 
4


 
4


 
 
(0


)
 
4


 
(1


)
 
4


 
 
(0


)
*CONFIDENTIAL
 
27


 
31


 
 
(4


)
 
31


 
 
(4


)
 
28


 
30


 
 
(2


)
 
31


 
(3


)
 
30


 
 
(2


)


103

--------------------------------------------------------------------------------




*CONFIDENTIAL
 
6


 
6


 
 
—


 
 
6


 
 
—


 
 
6


 
6


 
 
—


 
 
6


 
—


 
 
6


 
 
—


 
*CONFIDENTIAL
 
279


 
275


 
 
4


 
 
275


 
 
4


 
 
271


 
274


 
 
(3


)
 
292


 
(22


)
 
274


 
 
(3


)
*CONFIDENTIAL
 
1


 
4


 
 
(3


)
 
4


 
 
(3


)
 
2


 
3


 
 
(2


)
 
0


 
1


 
 
3


 
 
(2


)
*CONFIDENTIAL
 
3


 
5


 
 
(2


)
 
5


 
 
(2


)
 
5


 
5


 
 
0


 
 
6


 
(0


)
 
5


 
 
0


 
*CONFIDENTIAL
 
5


 
5


 
 
—


 
 
5


 
 
—


 
 
5


 
5


 
 
—


 
 
4


 
1


 
 
5


 
 
—


 
TOTAL OVERALL HEADCOUNT
 
327


 
334


 
 
(7


)
 
334


 
 
(7


)
 
324


 
331


 
 
(7


)
 
348


 
(24


)
 
331


 
 
(7


)
 
REAL ESTATE FIELD SALES *CONFIDENTIAL
 
Marshall Gayden
 
 
 
 
DECEMBER YTD
 
 
Full Year
 
 
 
Actuals
 
Budget
 
 
Variance
 
 
Budget Volume
Actuals
 
 
Budget
Productivity
Variance
 
 
2004 Forecast
 
2004 Budget
 
 
Variance
 
 
2003 Actuals
 
Variance
 
 
Budget Volume
Actuals
 
 
Budget
Productivity
Variance
 
Indirect Costs
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
17,467,695


 
17,673,577


 
 
(205,883


)
 
17,673,577


 
 
(205,883


)
 
17,467,695


 
17,673,577


 
 
(205,883


)
 
18,834,809


 
(1,367,114


)
 
17,673,577


 
 
(205,883


)
*CONFIDENTIAL
 
12,574


 
7,853


 
 
4,721


 
 
7,853


 
 
4,721


 
 
12,574


 
7,853


 
 
4,721


 
 
6,621


 
5,954


 
 
7,853


 
 
4,721


 
*CONFIDENTIAL
 
11,427


 
1,067


 
 
10,360


 
 
1,067


 
 
(10,360


)
 
11,427


 
1,067


 
 
10,360


 
 
5,416


 
6,011


 
 
1,067


 
 
10,360


 
*CONFIDENTIAL
 
—


 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
52,529


 
16,010


 
 
34,519


 
 
18,010


 
 
34,519


 
 
52,529


 
18,010


 
 
34,519


 
 
37,514


 
15,015


 
 
18,010


 
 
34,519


 
*CONFIDENTIAL
 
899,016


 
1,027,945


 
 
(128,929


)
 
1,027,945


 
 
(128,929


)
 
899,016


 
1,027,945


 
 
(128,929


)
 
1,832,834


 
(933,818


)
 
1,027,945


 
 
(128,929


)
*CONFIDENTIAL
 
5,638,525


 
6,963,247


 
 
(1,424,722


)
 
5,837,799


 
 
(299,274


)
 
5,538,525


 
6,963,247


 
 
(1,424,722


)
 
7,625,426


 
(2,086,902


)
 
5,837,799


 
 
(299,274


)
*CONFIDENTIAL
 
2,831,084


 
3,036,970


 
 
(205,886


)
 
2,903,604


 
 
(72,520


)
 
2,831,084


 
3,036,970


 
 
(205,886


)
 
2,930,751


 
(99,667


)
 
2,903,604


 
 
(72,520


)


104

--------------------------------------------------------------------------------




*CONFIDENTIAL
 
1,771,262


 
2,054,757


 
 
(283,495


)
 
1,971,669


 
 
(200,407


)
 
1,771,262


 
2,054,757


 
 
(283,495


)
 
2,012,456


 
(241,194


)
 
1,971,669


 
 
(200,407


)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
28,584,111


 
30,783,426


 
 
(2,199,315


)
 
29,441,524


 
 
(857,413


)
 
28,584,111


 
30,783,426


 
 
(2,199,315


)
 
33,285,827


 
(4,701,716


)
 
29,441,524


 
 
(857,413


)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
141,259


 
200,573


 
 
(59,314


)
 
200,573


 
 
(59,314


)
 
141,259


 
200,573


 
 
(59,314


)
 
256,463


 
(115,204


)
 
200,573


 
 
(59,314


)
*CONFIDENTIAL
 
12,625


 
—


 
 
12,625


 
 
—


 
 
12,625


 
 
12,625


 
—


 
 
12,625


 
 
5,863


 
6,762


 
 
—


 
 
12,625


 
*CONFIDENTIAL
 
10,329


 
20,512


 
 
(10,183


)
 
20,512


 
 
(10,183


)
 
10,329


 
20,512


 
 
(10,183


)
 
35,232


 
(24,903


)
 
20,512


 
 
(10,183


)
*CONFIDENTIAL
 
8,054,769


 
8,861,686


 
 
(806,917


)
 
8,861,686


 
 
(806,917


)
 
8,054,769


 
6,861,686


 
 
(806,917


)
 
9,569,322


 
(1,514,553


)
 
8,861,686


 
 
(806,917


)
*CONFIDENTIAL
 
5,538,612


 
5,471,928


 
 
1,086,684


 
 
5,471,928


 
 
1,086,684


 
 
6,558,612


 
5,471,928


 
 
1,086,684


 
 
5,384,025


 
1,174,587


 
 
5,471,928


 
 
1,086,684


 
*CONFIDENTIAL
 
518,444


 
723,448


 
 
(205,005


)
 
723,448


 
 
(205,005


)
 
518,444


 
723,448


 
 
(205,005


)
 
708,429


 
(189,985


)
 
723,448


 
 
(205,005


)
*CONFIDENTIAL
 
903


 
13,303


 
 
(12,400


)
 
13,303


 
 
(12,400


)
 
903


 
13,303


 
 
(12,400


)
 
398,372


 
(397,469


)
 
13,303


 
 
(12,400


)
*CONFIDENTIAL
 
1,426


 
596


 
 
831


 
 
598


 
 
831


 
 
1,426


 
596


 
 
831


 
 
62,942


 
(81,515


)
 
596


 
 
831


 
*CONFIDENTIAL
 
96,704


 
9,150


 
 
87,554


 
 
9,150


 
 
87,554


 
 
96,704


 
9,150


 
 
87,554


 
 
42,853


 
53,851


 
 
9,150


 
 
87,554


 
*CONFIDENTIAL
 
850


 
—


 
 
850


 
 
—


 
 
850


 
 
850


 
—


 
 
850


 
 
1,555


 
(705


)
 
—


 
 
850


 
*CONFIDENTIAL
 
—


 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
39,261


 
(19,134


)
 
58,415


 
 
(19,134


)
 
58,415


 
 
39,281


 
(19,134


)
 
58,415


 
 
193,689


 
(154,408


)
 
(19,134


)
 
58,415


 
*CONFIDENTIAL
 
1,839,218


 
1,889,200


 
 
(49,982


)
 
1,613,652


 
 
225,566


 
 
1,839,218


 
1,889,200


 
 
(49,982


)
 
2,090,343


 
(251,125


)
 
1,613,652


 
 
225,566


 
*CONFIDENTIAL
 
—


 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
60,772


 
12,981


 
 
47,791


 
 
12,981


 
 
47,791


 
 
60,772


 
12,981


 
 
47,791


 
 
54,438


 
6,334


 
 
12,981


 
 
47,791


 
*CONFIDENTIAL
 
—


 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 


105

--------------------------------------------------------------------------------




*CONFIDENTIAL
 
—


 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
—


 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
2,300


 
—


 
 
2,300


 
 
—


 
 
2,300


 
 
2,300


 
—


 
 
2,300


 
 
9,660


 
(7,360


)
 
—


 
 
2,300


 
*CONFIDENTIAL
 
—


 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
—


 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
286,379


 
380,671


 
 
(94,291


)
 
380,671


 
 
(94,291


)
 
286,379


 
380,671


 
 
(94,291


)
 
354,626


 
(68,247


)
 
380,671


 
 
(94,291


)
*CONFIDENTIAL
 
—


 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
355,852


 
134,327


 
 
221,526


 
 
134,327


 
 
221,526


 
 
355,652


 
134,327


 
 
221,526


 
 
137,419


 
218,433


 
 
134,327


 
 
221,526


 
*CONFIDENTIAL
 
51


 
—


 
 
51


 
 
—


 
 
51


 
 
51


 
—


 
 
51


 
 
6


 
44


 
 
—


 
 
51


 
*CONFIDENTIAL
 
310


 
—


 
 
310


 
 
—


 
 
310


 
 
310


 
—


 
 
310


 
 
6,434


 
(6,124


)
 
—


 
 
310


 
*CONFIDENTIAL
 
42,250


 
22,647


 
 
19,603


 
 
19,227


 
 
23,023


 
 
42,250


 
22,647


 
 
19,603


 
 
72,025


 
(29,775


)
 
19,227


 
 
23,023


 
*CONFIDENTIAL
 
4,500


 
4,295


 
 
205


 
 
3,074


 
 
1,426


 
 
4,500


 
4,295


 
 
205


 
 
11,450


 
(6,950


)
 
3,074


 
 
1,426


 
*CONFIDENTIAL
 
116,712


 
90,550


 
 
26,162


 
 
74,920


 
 
41,792


 
 
116,712


 
90,550


 
 
26,162


 
 
149,445


 
(32,733


)
 
74,920


 
 
41,792


 
*CONFIDENTIAL
 
—


 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
50


 
(50


)
 
—


 
 
—


 
*CONFIDENTIAL
 
550


 
—


 
 
559


 
 
—


 
 
559


 
 
559


 
—


 
 
559


 
 
403


 
158


 
 
—


 
 
559


 
*CONFIDENTIAL
 
1,935


 
40


 
 
1,894


 
 
40


 
 
1,894


 
 
1,935


 
40


 
 
1,894


 
 
3,575


 
(1,640


)
 
40


 
 
1,694


 
*CONFIDENTIAL
 
41,307


 
23,648


 
 
17,659


 
 
23,648


 
 
17,659


 
 
41,307


 
23,648


 
 
17,659


 
 
16,502


 
24,804


 
 
23,648


 
 
17,659


 
*CONFIDENTIAL
 
—


 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 


106

--------------------------------------------------------------------------------




*CONFIDENTIAL
 
—


 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
—


 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
—


 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
—


 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
—


 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Indirect Expenses
 
46,771,457


 
48,623,847


 
 
(1,852,390


)
 
46,986,126


 
 
(214,669


)
 
46,771,457


 
48,623,847


 
 
(1,852,390


)
 
52,850,947


 
(6,079,490


)
 
46,986,126


 
 
(214,669


)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
—


 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
*CONFIDENTIAL
 
—


 
—


 
 
—


 
 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
—


 
 
—


 
 
—


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
46,771,457


 
48,623,847


 
 
(1,852,390


)
 
46,986,126


 
 
(214,669


)
 
46,771,457


 
48,623,847


 
 
(1,852,390


)
 
52,850,947


 
(6,079,490


)
 
46,986,126


 
 
(214,669


)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL
 
590


 
423


 
 
166


 
 
499


 
 
91


 
 
590


 
423


 
 
186


 
 
450


 
160


 
 
499


 
 
91


 
*CONFIDENTIAL
 
1,021


 
696


 
 
326


 
 
640


 
 
181


 
 
1,021


 
696


 
 
326


 
 
661


 
178


 
 
640


 
 
181


 
*CONFIDENTIAL
 
360


 
268


 
 
92


 
 
313


 
 
48


 
 
360


 
266


 
 
92


 
 
264


 
123


 
 
313


 
 
48


 
*CONFIDENTIAL
 
624


 
440


 
 
164


 
 
527


 
 
96


 
 
624


 
440


 
 
164


 
 
416


 
138


 
 
527


 
 
98


 

 

--------------------------------------------------------------------------------

*
The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.




107

--------------------------------------------------------------------------------




Confidential Treatment


REGIONAL BREAKDOWN *CONFIDENTIAL
Marshall Gayden
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Northeast
 
Southeast
 
 
Central
 
South Central
 
Mid West
 
Western
 
Management
 
Total
 
Applications (ex Corp Client)
 
 
1,076


 
 
588


 
 
 
705


 
 
752


 
 
472


 
 
319


 
 
115


 
 
4,027


 
Closing (ex Corp Client)
 
 
906


 
 
578


 
 
 
585


 
 
673


 
 
456


 
 
323


 
 
176


 
 
3,697


 
*CONFIDENTIAL
 
$
820.40


 
$
948.58


 
 
$
851.48


 
$
601.60


 
$
1,110.74


 
$
1,587.17


 
$
245.40


 
$
1,114.68


 
*CONFIDENTIAL
 
$
245.40


 
$
245.40


 
 
$
245.40


 
$
245.40


 
$
245.40


 
$
245.40


 
$
—


 
$
—


 
*CONFIDENTIAL
 
$
1,065.80


 
$
1,193.98


 
 
$
1,096.88


 
$
846.99


 
$
1,356.14


 
$
1,832.57


 
$
245.40


 
$
1,114.68


 
*CONFIDENTIAL
 
 
68


 
 
89


 
 
 
41


 
 
38


 
 
42


 
 
37


 
 
—


 
 
295


 
*CONFIDENTIAL
 
 
6


 
 
8


 
 
 
3


 
 
4


 
 
3


 
 
4